        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 1 of 302 1


1                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
2

3    UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                       )
4           vs.                        )
                                       )
5    ABDUL IBRAHIM WEST                )
     JAMAAL BLANDING                   )
6    JAMEEL HICKSON                    )
     HANS GADSON                       )     Philadelphia, PA
7                                      )     November 12, 2019
                        Defendant      )     9:06 a.m.
8

9                                  TRIAL
                  BEFORE THE HONORABLE MICHAEL M. BAYLSON
10                     UNITED STATES DISTRICT JUDGE

11   APPEARANCES:

12
     For the Government:             EVERETT R. WITHERELL, ESQUIRE
13                                   TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                     ASSISTANT UNITED STATES ATTORNEYS
14                                   UNITED STATES ATTORNEY'S OFFICE
                                     615 Chestnut Street, Suite 1250
15                                   Philadelphia, PA 19106
                                     (215)861-8327
16                                   everett.witherell@usdoj.gov
                                     timothy.stengel@usdoj.gov
17

18   For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                     LAW OFFICE OF EDWARD C. MEEHAN JR
19                                   211 North 13th Street, Suite 701
                                     Philadelphia, PA 19107
20                                   (215)564-4173
                                     edmeehan1420@aol.com
21

22

23                     SHANNAN GAGLIARDI, RDR, CRR
                         OFFICIAL COURT REPORTER
24             U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                      601 Market Street, Room 2609
25                       Philadelphia, PA 19106
                              (267)299-7254
             Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 2 of2302


1

2    APPEARANCES CONT'D:

3
     For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
4                                    THE HUGHES FIRM, LLC
                                     1845 Walnut Street, Suite 932
5                                    Philadelphia, PA 19103
                                     (215)454-6680
6                                    evan.hughes@hughesfirm.pro

7
     For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
8                                    121 South Broad Street, 18th Floor
                                     Philadelphia, PA 19107
9                                    (215)858-3787
                                     luisaortiz@comcast.net
10

11   For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                     ROBERT E. GOLDMAN, LLC
12                                   535 Hamilton Street, Suite 302
                                     Allentown, PA 18101
13                                   (610)841-3876
                                     reg@bobgoldmanlaw.com
14

15

16

17

18

19

20

21

22

23

24

25
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 3 of 302 3


1                         (Clerk opens court at 9:06 a.m.)

2              THE COURT:    Good morning, everyone.      I hope you had a

3    nice weekend.   We are still missing one juror.       Ms. Lutz and I

4    were downstairs, and there was no juror in the line.         So looks

5    like that juror is delayed.     It's now 9:05.

6              Okay.   A couple things to review on the record before

7    the jury comes in.   Do any defense counsel have points for

8    charge or a different verdict form to hand up?

9              Mr. Meehan?

10             MR. MEEHAN:    No, sir.

11             THE COURT:    Mr. Hughes?

12             MR. HUGHES:    No, Your Honor.

13             THE COURT:    Mr. Ortiz?    Where is Mr. Ortiz?     He was

14   right here.

15             MR. WITHERELL:    Your Honor, the Government does

16   have -- just noticed something on the verdict form.         I don't

17   have one to bring up.    I can have it for you at noon.       That I

18   think needs to be corrected.     That deals with the disjunctive.

19             As the jury instructions correctly state, as to Count

20   1, the conspiracy is to distribute controlled substances, and

21   the jury's given special interrogatories dealing with what

22   those controlled substances were for sentencing purposes.

23             In the verdict form, it uses "and" instead of "or,"

24   and that should be changed.     And that should be done for every

25   one of the possessions with intent to distribute.
              Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 4 of4302


1                THE COURT:    You can have a new form?

2                MR. WITHERELL:    I can have it for you at lunchtime.

3                MR. MEEHAN:    I'm obviously going to object to that

4    because we opened to that.        We based our defense of the case on

5    that.   It was the presentation that the Commonwealth made in

6    their suggested jury form.        There was nothing said after we

7    opened to the jury.      So I'm sorry, but there is prejudice as a

8    result of the Government seeking to change from the conjunctive

9    to the disjunctive at this point.

10               MR. WITHERELL:    Hold on, Your Honor.

11               THE COURT:    Wait.    I don't want to have argument on

12   it right now.    I want to go through a few other things.        The

13   jury is still not here.      We can discuss.

14               Mr. Ortiz, do you have any points for charge or

15   verdict form?

16               MR. ORTIZ:    Your Honor, I don't.    But here's what I'm

17   concerned about.    I read the Government's charge yesterday, and

18   I'm really concerned about one issue.        And the issue is this:

19   The jury cannot vote one heroin, one meth, one this, one that,

20   and reach twelve.    I know that other circuits have made sure

21   that the jury is told that they must all agree unanimously on

22   the drug and then move to the interrogatories that were

23   proposed.

24               What we can't have is I'm one juror who says, well,

25   I'll go with you on meth, I'll go with you on heroin, I'll go
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 5 of 302 5


1    with you on this, and then reach twelve and it becomes

2    unanimous.    I'm extremely concerned about that, the way that

3    the indictment has come in with all the things listed in a row,

4    and then the jury not being instructed that they must be

5    unanimous in each narcotic before reaching the interrogatories.

6              MR. WITHERELL:    That's simply, Judge, just not the

7    law.

8              THE COURT:    Okay.   I hear you.    But before we have

9    argument on it, I want to cover other things.

10             Mr. Goldman, do you have any points for charge?

11             MR. GOLDMAN:    I do not, Your Honor.

12             THE COURT:    All right.    Do the defense counsel have

13   any position about forfeiture, whether the Government needs to

14   introduce any evidence about forfeiture?

15             MR. MEEHAN:    There's two items that I've talked

16   briefly to the Government about, and I will continue to talk to

17   them about.    It concerns the Sydenham address in which my

18   client's family has owned since the '80s and I believe his

19   sister resides in at this point, as well as a vehicle owned by

20   my client's wife.   But I will talk to Mr. Witherell and

21   Mr. Stengel about that, and hopefully we can reach an agreement

22   on that, Judge.

23             THE COURT:    Mr. Hughes.

24             MR. HUGHES:    Yes, Your Honor.

25             THE COURT:    Do you have any position about
                Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 6 of6302


1    forfeiture?

2                MR. HUGHES:     No, Your Honor, we have nothing to

3    contest.

4                THE COURT:    Mr. Ortiz.

5                MR. ORTIZ:    No, Your Honor.     We're not going to

6    contest.

7                THE COURT:    Mr. Goldman.

8                MR. GOLDMAN:     No, Your Honor.

9                THE COURT:    Next, in reviewing my notes and having

10   heard the testimony and the law, it's my conclusion that the

11   testimony about the murder of Robert Johnson is intrinsic to

12   the alleged conspiracy in this case, and I think the evidence,

13   if it was believed by the jury, would be sufficient to find

14   that it was intrinsic.       And for purposes of the charge, I am

15   not going to charge on 404(b).

16               I'm not going to instruct the jury it's intrinsic.           I

17   think it's a legal issue.       It's not something that I have to

18   instruct the jury on, but I don't think there's any reason why

19   I should consider it to be 404(b) material.          So I'm not going

20   to give a charge on 404(b), and all the defendants have an

21   exception.

22               Okay.    We'll consider the points for charge, but not

23   right this minute.      All right.    When we started this case and I

24   had told you long ago that I had a commitment to go to, a

25   conference out of town this coming Friday, November 22, in view
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 7 of 302 7


1    of the Government's letter, I assume you all got a copy, that

2    they don't expect to rest today.

3              I'm not going to force the Government to rest, you

4    know, today.   I never contemplated doing such a thing.        I want

5    to say just, you know, on the record, that I think the

6    Government has introduced evidence as to each of the

7    defendants, and I just ask you, Mr. Witherell and Mr. Stengel,

8    to consider, you know, when something comes along that's

9    duplicative and sort of remote or minor, that you consider

10   forgoing it rather than calling more witnesses to the stand.

11   I'm not going to micromanage your case, but I ask you to think

12   about that.

13             So what is your best estimate now when you'll rest?

14             MR. WITHERELL:    Judge, my best estimate is that we

15   will get through a vast majority of our case hopefully today.

16   I think by close of business tomorrow or early on Thursday the

17   Government will be able to rest.

18             THE COURT:    All right.    Well, we'll talk about that

19   at the end of the day.

20             Is the juror here?

21             THE CLERK:    She's downstairs.

22             THE COURT:    So she'll be here in a minute.

23             Okay.   Well, I'm thinking about canceling my trip and

24   having court on Friday, but I don't want to discuss that with

25   the jury yet until we know when you're going to rest and you
                Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 8 of8302


1    have rested.     If I can't charge the jury by Friday and the case

2    has to go into next week, then I may decide just to take off

3    Friday as I currently plan.        Okay.   I'm just talking out loud.

4                Mr. Meehan.

5                MR. MEEHAN:     I was just going to mention to the Court

6    that I have, based on the Court's indication that we were not

7    going to be working Friday, I have, over the past week,

8    continued some matters to Friday so that I could address them

9    on Friday.

10               THE COURT:    Well, it may be that some of the jurors

11   made plans for Friday, too, so we can't sit Friday anyway.             So

12   I'm not going to do anything about that right now.

13               Who is the next witness?

14               MR. STENGEL:     Your Honor, the first witness is

15   Special Agent Kevin Coleman.

16               THE COURT:    Have him come in, please, on the witness

17   stand.   The juror is downstairs.       The missing juror should be

18   here momentarily.

19               MR. HUGHES:     Your Honor, while we're waiting, there's

20   one issue I'd like to bring up with the Court.           There's a

21   PowerPoint presentation.       It's Government Exhibit 3002.       There

22   are a lot of conclusions, factual conclusions, indicated on

23   these PowerPoint slides.

24               THE COURT:    Do you have a copy of that that I can

25   look at?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 9 of 302 9


1                MR. STENGEL:   Yes.     Your Honor, there's actually two

2    exhibits.    The first was marked 3002, which was an exhibit that

3    has been admitted through Special Agent Becker.        It was just a

4    summary of a bunch of text messages having to do with narcotics

5    and quantities.

6                Our plan was to review that with Special Agent

7    Updegraf during his testimony.        Following our conference with

8    Your Honor on Friday afternoon, we met with Special Agent

9    Updegraf over the weekend.        We got his interpretation of those,

10   and we added his interpretation to the PowerPoint presentation

11   and then included a summary at the end, which would basically

12   be what he would testify to.

13               THE COURT:    Is that what you object to?

14               MR. HUGHES:    Yes, Your Honor.    The reason is, to this

15   point in the case is a lack of foundation for such conclusion.

16               THE COURT:    I have to look at it.    Can I look at a

17   copy while the testimony is going on?        We'll discuss that at

18   the lunch break.

19               MR. STENGEL:    A copy has been provided to all defense

20   counsel.

21               THE COURT:    You're not going to use it this morning?

22               MR. STENGEL:    No.    We would use it with Special Agent

23   Updegraf.

24               THE COURT:    He's scheduled for today?

25               MR. STENGEL:    We have everyone scheduled for today.
              Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 1010
                                                                         of 302


1    We'll see who we get up to.

2                MR. GOLDMAN:   You're not using that with Becker?

3                MR. STENGEL:   I was going to use the original.

4                THE COURT:   All right.    Bring in the jury.

5                MR. GOLDMAN:   That was our objection.

6                THE COURT:   We'll continue this discussion another

7    time.    Thank you.

8                Let the record note all defendants are here with

9    their counsel.

10               MR. STENGEL:   Your Honor, we're experiencing some

11   technical difficulties.     Our first three witnesses today we're

12   going to introduce a video, and the video does not appear to be

13   playing through our laptop.      I can start with Becker or Diane

14   Green.

15               THE COURT:   So you're not going to call this witness?

16               MR. STENGEL:   I can't.    He's here to introduce video

17   that's not playing.      I apologize, Your Honor.

18               THE COURT:   Why don't you step down.      Have Agent

19   Becker come up.

20               MR. STENGEL:   I'm actually going to call Diane Green

21   who is a property manager with --

22               THE COURT:   All right.

23                          (The jury enters the courtroom at 9:19

24                          a.m.)

25               THE COURT:   Do you have somebody working on it?
           Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 11 of 30211


1                 MR. STENGEL:     We do, Your Honor.

2                 THE COURT:    Ladies and gentlemen of the jury, good

3    morning.     I hope you had a nice weekend.        I'm sorry the weather

4    is not up to par.       But there are some things in life we can't

5    control, and weather is one of them.          We're ready to begin.

6    The next witness is coming to the stand.

7                 THE CLERK:    Please raise your right hand.

8                             (Witness sworn.)

9                 THE CLERK:    Thank you.    Please state your full name

10   and spell your last name for the record.

11                THE WITNESS:     Diane Green, G-R-E-E-N.

12                THE COURT:    Thank you.    Have a seat.     Keep your voice

13   up.     Speak right in the microphone.

14                                       - - -

15                               DIRECT EXAMINATION

16                                       - - -

17   BY MR. STENGEL:

18           Q.   Good morning, Ms. Green.       How are you?

19           A.   Good.    How are you?

20           Q.   Fine.    Thank you.

21                Ms. Green, where do you work?

22           A.   One Water Street for PMC Property Group.

23           Q.   What is One Water Street?

24           A.   An apartment complex.

25           Q.   Where is the One Water Street apartment complex?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 1212
                                                                          of 302


1         A.     215 North Columbus Boulevard.

2         Q.     So if you hear someone refer to 215 North Columbus

3    Boulevard or the One Water Street apartments, we're talking

4    about the same thing?

5         A.     Yes.

6         Q.     Now, you mentioned a PMC Group, correct?

7         A.     PMC Property Group.

8         Q.     PMC Property Group owns One Water Street?

9         A.     Yes.

10        Q.     You work for PMC Property Group?

11        A.     Correct.

12        Q.     What is your specific job with the PMC Property

13   Group?

14        A.     Property manager.

15        Q.     Does PMC own multiple properties?

16        A.     Yes.

17        Q.     Are you a property manager for multiple properties?

18        A.     Yes.

19        Q.     Which properties?

20        A.     One Water Street, Chancery Lane, 427 Vine, 218 Arch.

21        Q.     Were you the property manager at One Water Street in

22   and around April and May 2018?

23        A.     I was.

24        Q.     As the property manager in an apartment complex, what

25   are some of your responsibilities?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 13 of 30213


1         A.    To maintain the building, maintain the staff, keep

2    the records.

3         Q.    Do you interact with residents?

4         A.    Yes.

5         Q.    Are you familiar with -- you mentioned you maintain

6    records.   Are you familiar with how those are kept?

7         A.    Yes.

8         Q.    Can you please just describe for the jury, please,

9    how One Water Street keeps its records?

10        A.    So every tenant would have a file with all their

11   leasing documents inside the file.

12        Q.    And where are those leasing documents kept?

13        A.    In the management office at One Water Street.

14        Q.    Do you recall having contact with the Federal Bureau

15   of Investigation in and around May of 2018?

16        A.    Yes.

17        Q.    And do you recall at some point providing the FBI

18   with a file from the One Water Street records?

19        A.    Yes.

20              MR. STENGEL:    Permission to show the witness what has

21   been marked as Government Exhibit 1104K?

22   BY MR. STENGEL:

23        Q.    Ms. Green, when you see that in front of you, just

24   let me know.   It's the screen right to your right.        Do you see

25   that?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 1414
                                                                          of 302


1         A.     Yeah.

2                MR. STENGEL:    I'm going to ask Special Agent Becker

3    to scroll down a page or two.

4                THE COURT:    This will be admitted.

5                            (Exhibit G-1104K admitted into evidence.)

6                MR. STENGEL:    Thank you, Your Honor.

7    BY MR. STENGEL:

8         Q.     Do you recognize this document?

9         A.     Yes.

10        Q.     What is it?

11        A.     Our application.

12        Q.     To be clear, does this appear to be the file that you

13   provided to the FBI?

14        A.     Yes.

15        Q.     And was this file made and kept in the regular course

16   of the regularly conducted business of One Water Street

17   Apartments?

18        A.     Yes, it was.

19        Q.     Was it the regular practice of One Water Street

20   Apartments to make these kinds of records?

21        A.     Yes.

22        Q.     Was this record and the information, the documents

23   inside, made by a person with knowledge of the events reflected

24   in the file?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 15 of 30215


1         Q.    And were the documents in this file made at or near

2    the time of the events reflected in them?

3         A.    Yes.

4               MR. STENGEL:    Your Honor, I know you just admitted.

5    I just wanted to make sure that foundation was laid.

6               THE COURT:   Yes.

7    BY MR. STENGEL:

8         Q.    These are the records, correct, that you provided to

9    the FBI?

10        A.    Yes.

11        Q.    I just want to go through a couple of them, please.

12              MR. STENGEL:    Your Honor, I don't have a screen.        I'm

13   going to come back here, if that's okay.        If you could please

14   go to the first page.     Let's go to the second page.

15   BY MR. STENGEL:

16        Q.    Okay.    Do you see that in front of you?

17        A.    I do.

18        Q.    What is this?

19        A.    Our application.

20        Q.    So when someone is renting an apartment -- wants to

21   rent an apartment at One Water Street, what do they do?

22        A.    Apply.

23        Q.    With this document, yeah?

24        A.    Uh-huh.

25        Q.    What is the name of the individual who made this
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 1616
                                                                          of 302


1    application?

2         A.     DeAngelo Smith.

3         Q.     We see that at the top line, correct?

4         A.     Yes.

5         Q.     And then what is the -- did this individual list any

6    employment information?

7         A.     Yes.

8         Q.     Where is that employment information?

9         A.     It's above the block that says "employer."

10        Q.     What is the employer listed as?

11        A.     3I Technology.

12               MR. STENGEL:    Okay.   Let's go to the next page,

13   please, and the next page.

14   BY MR. STENGEL:

15        Q.     What do we see here?

16        A.     Proof of income.

17        Q.     Do you require that of individuals who are renting

18   apartments?

19        A.     Yes.

20        Q.     And, again, the employer for this individual, for

21   DeAngelo Smith, is who?

22        A.     3I Technology.

23        Q.     What do we see here, Ms. Green?

24        A.     This is an addendum to the lease, which is called

25   site not seen.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 17 of 30217


1         Q.   What does that mean?

2         A.   It means that someone rented an apartment without

3    seeing the apartment itself.

4              MR. STENGEL:     Now, scroll in there, please.

5    BY MR. STENGEL:

6         Q.   I'm going to try to give you a clear picture of this,

7    but what is this?    What is this in front of you?

8         A.   A driver's license.

9         Q.   Whose driver's license?

10        A.   DeAngelo Smith.

11        Q.   Why would this driver's license be in the file?

12        A.   Because that's who applied for the apartment.

13        Q.   Can you see -- read the address on there for me.

14        A.   2605 184th Street.

15        Q.   And that's in where?

16        A.   Redondo, California.

17             MR. STENGEL:     Thank you.    Let's go to the next page,

18   please.

19   BY MR. STENGEL:

20        Q.   What do we see here?

21        A.   This is a 500-dollar deposit, which would take the

22   apartment off the market.

23        Q.   That's what was required to rent this apartment, a

24   500-dollar deposit?

25        A.   Correct, uh-huh.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 1818
                                                                          of 302


1                THE COURT:    Just say yes or no.

2                THE WITNESS:    Okay.

3    BY MR. STENGEL:

4         Q.     Now, Ms. Green, are you able to see what's in front

5    of you right now?

6         A.     Yes.

7         Q.     I see some numbers on the right-hand column.         Can you

8    just explain for the jury, please, what those numbers mean?

9         A.     So 3A is the total amount the lease would cost,

10   basically, for the whole term.        3B is the monthly rental

11   amount.

12        Q.     What's the monthly rental amount?

13        A.     2,565.

14        Q.     What's line C?

15        A.     Line C is -- line C is basically the prorated amount

16   because they moved in on the second.        So they would only owe

17   from the second -- May 2 to May 31, so basically 30 days of

18   rent.   And line D is the security deposit.

19        Q.     So in order to move into this apartment, what would

20   be required to pay?

21        A.     In order to move into the apartment, you have to pay

22   one full month of rent.

23        Q.     And that would be the prorated amount that we see on

24   line C?

25        A.     No.    You have to pay one full month of rent, which is
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 19 of 30219


1    2,565, and then the prorated is due the first of the next

2    month.

3         Q.    Then in addition there's a deposit?

4         A.    Correct.

5         Q.    Again, I'm sorry, they moved in on what date was the

6    lease?

7         A.    May 2.   But just let me see it again, please.        The

8    beginning date of the lease was May 2, 2018.

9         Q.    All right.   Thank you.    What do we see here on the

10   screen in front of you?

11        A.    This is a right of possession.

12        Q.    What does that mean?

13        A.    It means that we filed eviction.       And you file an

14   eviction, and then you need a right of possession to file for a

15   lockout.

16        Q.    And then what do we see here?

17        A.    This is when we close the account out, basically the

18   letter that we send, how much money is due on the account.

19        Q.    What do we see here?

20        A.    This is what we call the ledger.

21        Q.    And what does the ledger reflect?

22        A.    All payments and all charges.

23        Q.    And it looks like -- were there payments made toward

24   this apartment?

25        A.    So you could see that he paid the 500 deposit, which
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 2020
                                                                          of 302


1    you've seen, and then the first month rent.          You see FMR.    And

2    then if you scroll, keep on scrolling, there's basically no

3    other payments that remained.

4         Q.     So there were payments made initially, first month's

5    rent and the deposit?

6         A.     Yes.

7         Q.     And then no other payments made?

8         A.     Yes.

9         Q.     Showing you what has been marked as Government

10   Exhibit 1104E, do you recognize this?

11        A.     Recognize this document?

12        Q.     Yeah.

13        A.     As a driver's license, yes.

14        Q.     Does this appear to be the same driver's license that

15   was in the file that we just reviewed?

16        A.     Yes.

17               MR. STENGEL:    Move to admit Government 1104E, Your

18   Honor.    Move to admit that exhibit, Your Honor.

19               THE COURT:    Admitted.

20                           (Exhibit G-1104E admitted into evidence.)

21   BY MR. STENGEL:

22        Q.     Now, did you see -- you mentioned that the apartment

23   was rented as-is, correct?

24        A.     Yes.

25        Q.     Have you ever seen the individual reflected in the
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 21 of 30221


1    driver's license in front of you?       Have you ever seen that

2    person in person?

3         A.   No.

4         Q.   Did you observe the individual who came to pick up

5    the keys for apartment 717?

6         A.   Yes.

7         Q.   If I showed you an image of that individual, do you

8    think you would recognize him?

9         A.   I do.

10             MR. STENGEL:     Your Honor, I just want to play a still

11   of a video that we have seen before that was admitted through

12   Mr. McGann.   That is Government Exhibit 1106B.

13             THE COURT:    Go ahead.

14                         (Whereupon the video is shown to the jury.)

15   BY MR. STENGEL:

16        Q.   Do you recognize that individual, Ms. Green?

17        A.   Is there any way to blow it up?

18             THE COURT:    All right.    The picture is now blown up.

19             THE WITNESS:     I can't say a hundred percent that I

20   recognize him.

21             MR. STENGEL:     Thank you.    No further questions for

22   this witness, Your Honor.

23             THE COURT:    Cross-examine.     Any questions?

24             MR. MEEHAN:     I have no questions.

25             THE COURT:    Mr. Hughes.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 2222
                                                                          of 302


1                MR. HUGHES:    Yes, I have a few questions, please.

2                                      - - -

3                               CROSS-EXAMINATION

4                                      - - -

5    BY MR. HUGHES:

6         Q.     Good morning, Ms. Green.

7         A.     Good morning.

8         Q.     Ms. Green, you testified that you recalled giving

9    consent to federal law enforcement in May of 2018.

10               MR. STENGEL:    Objection, Your Honor.      She didn't

11   testify to that.

12               THE COURT:    Beyond the scope.

13               MR. HUGHES:    Oh, I'm sorry.

14   BY MR. HUGHES:

15        Q.     Had you given -- have you provided consent -- did you

16   provide consent to law enforcement in May of 2018 to install a

17   camera inside of the One Water Street building?

18        A.     PMC Property Group did provide consent to install a

19   camera.    I'm not sure that it was in May of 2018, though.          I'm

20   not sure of the date.

21        Q.     So it was not you specifically who gave consent?

22        A.     I did, yes.    I gave consent to the FBI.

23        Q.     Okay.   But you're not sure if it was May or not?

24        A.     I don't know what the date was, no.

25        Q.     Do you recall speaking with a Special Agent Becker
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 23 of 30223


1    just a few days ago on November 6, 2019?

2         A.     Yes.

3         Q.     And do you recall a conversation in which you

4    confirmed that it had -- that the consent was given in May of

5    2018?

6         A.     I'm not sure of the date.     I'm not sure if the date

7    was confirmed.     The consent was definitely given, but I'm not

8    sure it was May of 2018.

9         Q.     Fair enough.   Now, when you gave consent to law

10   enforcement and you're not sure when you did, who did you speak

11   to at PMC to confirm that you were so authorized to give

12   consent to --

13               MR. STENGEL:   Object, Your Honor.     Objection, Your

14   Honor.    We're way outside the scope.

15               THE COURT:   Do you understand the question?

16               THE WITNESS:   I do.

17               THE COURT:   You can answer it.

18               THE WITNESS:   I spoke with our general counsel.        His

19   name is Jerry Novick.

20   BY MR. HUGHES:

21        Q.     Was there any written or emailed correspondence

22   regarding this issue?

23        A.     I believe so, but I'm not sure -- I'm not sure if I

24   spoke with him verbally.     I want to say it was written, but I'd

25   have to check my emails and text messages and stuff.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 2424
                                                                          of 302


1         Q.     So you do not recall whether you have anything in

2    writing regarding your communication with in-house counsel?

3         A.     I do not.    I would have to check.

4         Q.     Now, at that time that the consent was given to

5    federal law enforcement, this apartment was up-to-date on its

6    payments, correct?

7         A.     I'm not sure because I don't remember the date.

8         Q.     You do recall when it went into arrearage, though,

9    correct?

10        A.     Yes.

11        Q.     And that was when?

12        A.     Well, I would need to see that ledger again.

13        Q.     Are you able to see the document?

14        A.     I am.

15        Q.     Does that refresh your recollection?        Are you able to

16   see or should we page down further?

17        A.     No.    I can see it.   Are you asking when the account

18   went into arrears?

19        Q.     Can you confirm that in May of 2018, the apartment

20   was not --

21        A.     The apartment was not in arrears in May of 2018.

22               MR. HUGHES:    Court's indulgence, Your Honor.       I'd

23   like to use the Elmo, if possible.

24               THE COURT:    Sure.

25               MR. WITHERELL:     Judge, I have no problem with
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 25 of 30225


1    Mr. Hughes showing it.     I just don't know how we're going to

2    mark something on the iPad.

3              MR. HUGHES:     I can screenshot that.

4              THE COURT:    Show her the page.      It's not in the

5    exhibit the Government has?

6              MR. HUGHES:     It is a Government exhibit.

7              THE COURT:    Why can't you use their exhibit?

8              MR. HUGHES:     We certainly can.     I just didn't have

9    the ability to play it.

10             THE COURT:    Just ask them to put the exhibit on the

11   screen.

12             MR. HUGHES:     Can we just play the first --

13             MR. STENGEL:     The exhibit will be 1111F.

14             MR. HUGHES:     For the record, Your Honor, this is just

15   a -- this is 1111F, USA 1111F.

16             THE COURT:    What is?

17             MR. HUGHES:     The image I'm going to display for the

18   record.

19             MR. STENGEL:     It appears to be a still shot.

20             MR. HUGHES:     It is two seconds into 1111F.

21   BY MR. HUGHES:

22        Q.   Ms. Green, can you take a look at the screen?

23        A.   Uh-huh.

24        Q.   Can you see two seconds into 1111F?         Do you recognize

25   what is displayed in front of you?
                Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 2626
                                                                           of 302


1          A.     Yes.

2          Q.     Please tell the ladies and gentlemen of the jury what

3    you see.

4          A.     This is a hallway of One Water Street.

5          Q.     And can you see -- can you determine -- now, what

6    floor was this camera placed on that we're referring to?             Do

7    you recall it being the seventh floor?

8          A.     I do, yes.

9          Q.     Can you tell from that picture where unit 717 would

10   be?

11         A.     Hold on one second.

12         Q.     Is it possible to display this to the jury as well?

13         A.     It's down the hallway.      I'm not going to be able to

14   tell which door was 717 from this picture.

15         Q.     So you cannot determine --

16         A.     No.    I mean, this is a hallway.     I don't know if it's

17   the seventh floor either.

18                THE COURT:    Show it to the jury.     I'm sorry.

19   BY MR. HUGHES:

20         Q.     Fair enough.    Now, there are no security cameras

21   operated and owned and controlled by One Water Street installed

22   in the hallways, correct?

23         A.     That's correct, yes.

24                MR. HUGHES:    Your Honor, I may have just a couple

25   more questions.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 27 of 30227


1                THE COURT:    Do you have any other questions?

2                MR. HUGHES:    Yes.   I might have just a couple more.

3    BY MR. HUGHES:

4         Q.     And, Ms. Green, when law enforcement approached, it

5    was you directly, regarding permission to install the camera?

6         A.     Yes.

7         Q.     Do you recall any specifics of how many agents came

8    to speak with you?

9         A.     Three.

10        Q.     Three.   Do you recall their names?

11        A.     Just Will Becker.

12        Q.     And it's fair to say that no warrant was presented to

13   you that -- law enforcement did not have a warrant to install

14   this camera that they presented to you?         They asked permission

15   to do so?

16        A.     They did ask permission, but I don't remember if they

17   presented me with a warrant.

18               MR. HUGHES:    Thank you.     I have no further questions.

19               MR. ORTIZ:    I just have a couple of questions.

20               THE COURT:    Go ahead.

21                                     - - -

22                              CROSS-EXAMINATION

23                                     - - -

24   BY MR. ORTIZ:

25        Q.     I just want to be clear.       You indicated that the
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 2828
                                                                          of 302


1    person was allowed to prorate or whatever, and they moved in,

2    like, around May 2?

3         A.     The person moved in May 2.      PMC prorates.     The person

4    doesn't prorate.

5         Q.     But the person was permitted to move in on that date?

6         A.     Correct.

7         Q.     I know you identified a license and all that, but

8    whoever showed up was permitted to move in on May 2?

9         A.     Correct.

10        Q.     And then you're aware that on May 18, whoever moved

11   in, or 17th or 18th, was arrested in that apartment, correct?

12        A.     Someone was arrested in that apartment I'm aware, but

13   I don't remember the date.

14        Q.     Mr. Hoover, correct?

15        A.     I don't know who was arrested from that apartment.

16        Q.     I'm going to back up just to be clear.

17        A.     Okay.

18        Q.     So on May 2, somebody shows up and moves in, correct?

19        A.     Yes.

20        Q.     And nobody said, hey -- to the best of your

21   knowledge, what I'm hearing is you didn't say, hey, this is

22   DeAngelo Smith or whoever.       Whoever shows up moves in on May 2,

23   correct?

24        A.     Yes.

25        Q.     Two weeks later that person was arrested?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 29 of 30229


1         A.    Someone was arrested.     I'm not sure who was arrested.

2         Q.    Fair enough.    So someone was arrested?

3         A.    I wasn't there.    It was the middle of the night.        I

4    don't know who was arrested.

5         Q.    Now, the Government showed you a video earlier, but

6    that wasn't that apartment complex, correct?

7         A.    That was not -- the video with the man?

8         Q.    Yeah.

9         A.    That was not One Water Street.

10        Q.    Right.   I just want to be clear.      That's not even One

11   Water Street, correct?

12        A.    Correct.

13              MR. ORTIZ:   No further questions.

14              MR. GOLDMAN:    No questions, Your Honor.

15              THE COURT:   Redirect.

16              MR. STENGEL:    Just briefly.

17                                    - - -

18                           REDIRECT EXAMINATION

19                                    - - -

20   BY MR. STENGEL:

21        Q.    Did you see anyone moving into apartment 717 on

22   May 2?

23        A.    Again, I don't remember the date, but someone picked

24   up keys.

25        Q.    Can you describe that individual?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 3030
                                                                          of 302


1         A.     So my assistant -- I remember my assistant giving the

2    keys.    And I walked in the office, and we have a lounge to the

3    right.    And I just remember he had on, like, a tank top, white

4    shirt, and he had, like, tattoos.         I think it was from the neck

5    down.    It was definitely right here and he had a beard.          That's

6    what I remember.

7         Q.     What race was this individual, if you could tell?

8         A.     He was either Caucasian or, like, maybe mixed with

9    something.    I'm not sure.

10        Q.     To be clear, the lease started on what date?

11        A.     The lease started on May 2.

12               MR. STENGEL:    Thank you.     No further questions.

13               THE COURT:    Recross.

14               MR. HUGHES:    Briefly.

15                                     - - -

16                             RECROSS EXAMINATION

17                                     - - -

18   BY MR. HUGHES:

19        Q.     Ms. Green, just so the jury understands, how many

20   units are in One Water Street?

21        A.     There was 247 units at One Water.

22        Q.     Some of those units are multi-bedroom?

23        A.     Yes.

24        Q.     So there are more than 200 tenants in One Water?

25        A.     Absolutely, yes.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 31 of 30231


1         Q.   It's a large building?

2         A.   Yes.

3         Q.   Thank you.    No further questions.

4         A.   You're welcome.

5              THE COURT:    Thank you.    You're excused.

6              THE WITNESS:     You're welcome.

7                          (Witness excused.)

8              THE COURT:    Next witness, please.

9              MR. STENGEL:     Try Special Agent Kevin Coleman again,

10   Your Honor.

11             THE COURT:    Thanks.

12             THE CLERK:    Please raise your right hand.

13                         (Witness sworn.)

14             THE CLERK:    Thank you.    Please state your full name

15   and spell your last name for the record.

16             THE WITNESS:     Kevin Coleman, C-O-L-E-M-A-N.

17                                    - - -

18                            DIRECT EXAMINATION

19                                    - - -

20   BY MR. STENGEL:

21        Q.   Good morning, sir.

22        A.   Good morning.

23        Q.   Where do you work?

24        A.   With the FBI.

25        Q.   What do you do with the FBI?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 3232
                                                                          of 302


1         A.     Currently I'm stationed in Washington, DC.         I'm a

2    supervisor for the northeast region for the Safe Streets Gang

3    Task Force, all of them in the northeast region.

4         Q.     Aside from being a supervisor, are you a special

5    agent with the FBI?

6         A.     I am.

7         Q.     How long have you been in DC?

8         A.     Since June.

9         Q.     Where were you before DC?

10        A.     I was in Philadelphia.

11        Q.     Doing what kind of work?

12        A.     Safe Streets and Gang Unit for the past almost eight

13   years.

14        Q.     What sorts of things did you do as a special agent

15   with that unit?

16        A.     We would investigate any kind of violations of

17   Title 21, Title 18, which were mainly all your violent firearms

18   offenses, any kind of drug offenses, in that realm.

19        Q.     And as part of -- as a special agent with that unit,

20   did you conduct surveillance?

21        A.     I did.

22        Q.     And did you participate in an investigation of the

23   group called the Original Block Hustlers?

24        A.     Yes, I did.

25        Q.     Do you also know that group as OBH?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 33 of 30233


1         A.     Yes.

2         Q.     Directing your attention to December 22 of 2017, were

3    you conducting surveillance as part of the FBI's investigation

4    of the Original Block Hustlers?

5         A.     I was.

6         Q.     Where were you?

7         A.     I was at 3600 block of South Lawrence Street in South

8    Philadelphia.

9         Q.     What is located at the 3600 block of Lawrence Street

10   in South Philadelphia?

11        A.     So at the end of that block is a truck lot for big

12   semis.    It's where they would go and park their trucks when

13   they return to the area.

14        Q.     Did you have a particular target of your surveillance

15   that night?

16        A.     Yes, sir.

17        Q.     Who was that?

18        A.     Richard Hoover.   He was driving a semi truck.       It was

19   a red Volvo.

20        Q.     What was your role in that surveillance?

21        A.     My job was to surveil the parking lot there, wait for

22   him to come back, and then kind of monitor the activities that

23   happened within that lot.

24        Q.     Did you take any photographs or video that night?

25   Or, excuse me, that day.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 3434
                                                                          of 302


1         A.     On that day, no.

2         Q.     What time of day was it?

3         A.     It was nighttime.

4         Q.     Could you please tell the jury what you saw that

5    night?

6         A.     So that night, if I recall correctly, without seeing

7    the report, I believe it was late night, so 10:00, 11:00 at

8    night.    The Volvo truck had come back.       It had the back end on

9    it as well.     Came to the parking lot.      There was a white Chevy

10   Trailblazer parked in the back of the lot.         The semi truck came

11   into the lot and then backed in on the north side.           So the

12   front of the truck was facing southbound, and then the back of

13   the truck was facing northbound.

14        Q.     And did you -- you mentioned earlier that your target

15   was Richard Chase Hoover.       Did you see him?

16        A.     Yes, sir.

17        Q.     What was he doing?

18        A.     So when he had gotten into the lot, he was driving

19   the vehicle.     And then over a period of maybe a half hour, he

20   got all his bags collected, got everything situated, because he

21   had just returned from a trip, and then slowly had gotten

22   everything together, put it into his vehicle, eventually

23   departed the area.

24        Q.     Were you able to see inside the cab of his truck?

25        A.     At times, yes.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 35 of 30235


1         Q.     And at the times that you could, what were you

2    seeing?   What did he seem to be doing?

3         A.     So what I had mentioned before, he was getting all

4    his bags collected, but at one point he had a dome light that

5    he put on.    If you can remember, it's late at night, so

6    visibility is hit or miss.

7                But at this time, he put the dome light on, and he

8    was in the back of the cabin, and it looked as though he was

9    accessing a rear panel on both sides.       So if you could imagine

10   being in a cabin and having the windshield in front of you with

11   the passenger and driver's side seat there, he was in the back.

12   And it looked like access panels on the side there, and it

13   looked like he was taking them off and then removing things and

14   putting it back on.

15        Q.     To be clear, approximately how far were you at this

16   time?

17        A.     Maybe 40 yards.

18        Q.     And where were you?

19        A.     I was on the other side of the parking lot.

20        Q.     In something?

21        A.     In a vehicle, yes.    It's common practice.      Truckers

22   that are driving, they will leave their vehicles there.          So

23   when they return, they can get in their personal vehicles and

24   head out.    We posed as one of those personal vehicles, had the

25   car shut off, parked in a strategic location so that we could
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 3636
                                                                          of 302


1    see through the front windshield there.

2         Q.     Why didn't you take any video that night?

3         A.     It was dark.    It was the first time I had done it.        I

4    was afraid that, had I taken video, that he would make me on

5    surveillance.     The camera, the back lighting with the camera

6    when it was on, would illuminate me.        He might be able to see

7    through the window and know someone was in there and might give

8    us up.

9         Q.     How did your surveillance end that night?

10        A.     That night, as most nights did, I had seen him access

11   the panels, take all his bags, go into the vehicle, and then

12   eventually he would depart the location and other surveillance

13   units would pick him up.

14        Q.     Did you follow him that night?

15        A.     Someone did.    I did not.

16        Q.     You did not?

17        A.     Correct.

18        Q.     Directing your attention to January 31 of 2018, were

19   you again conducting surveillance as part of the FBI's

20   investigation into OBH?

21        A.     Yes, sir.

22        Q.     And who were you surveilling that night?

23        A.     Same vehicle, same person.

24        Q.     Where were you?

25        A.     Again, I was in the truck lot.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 37 of 30237


1         Q.    Did you see Richard Chase Hoover that night?

2         A.    Yes, sir.

3         Q.    From approximately how far?

4         A.    Probably about the same, about 40 yards.

5         Q.    And did you record what you saw in any way?

6         A.    That day I believe I did, yes.

7               MR. STENGEL:    Your Honor, permission to show the

8    witness what's been marked as Government Exhibit 1108G?

9               THE COURT:    Yes.   Admitted.

10                          (Exhibit G-1108G admitted into evidence.)

11              MR. STENGEL:    Your Honor, again, we're experiencing a

12   problem.   I think defense counsel's audiovisual might help, if

13   that would be okay.

14              THE COURT:    All right.

15              MR. STENGEL:    Thank you so much.

16              THE COURT:    Is this the same problem we had earlier?

17              MR. STENGEL:    You know, we had our IT staff come

18   over, Your Honor.    We thought we had a workaround, but it

19   doesn't seem to be working.      We'll have to have them come back

20   over.

21              THE COURT:    Are you going to have to withdraw the

22   witness?

23              MR. STENGEL:    I may be able to, if that would be

24   okay.

25              THE COURT:    Is this it?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 3838
                                                                          of 302


1                MR. STENGEL:    That appears to be it.

2                THE COURT:    Okay.   Go ahead.

3                MR. STENGEL:    This is 1108G?

4                THE TECHNICAL ASSISTANT:      Yes.

5                MR. STENGEL:    If you could play the first 30 seconds.

6                            (Whereupon the video is shown to the jury.)

7    BY MR. STENGEL:

8         Q.     Special Agent Krieger [sic], does this appear to be

9    the video you took that day?

10        A.     Yes, it does.

11        Q.     Who is the individual we see in the shot right now?

12        A.     That's Mr. Hoover.

13        Q.     Are you able to see that video in front of you,

14   Special Agent Krieger?

15        A.     Yes, sir.

16        Q.     What's happening right now?

17        A.     I apologize for that.      The camera zoomed in so far

18   that any small movement will make it look like it did, and also

19   I'm moving around in the vehicle trying to reposition.

20               THE COURT:    Didn't we show this truck to the jury

21   with a prior witness?

22               MR. STENGEL:    We did, Your Honor.

23               THE COURT:    I'm not sure we need to go through the

24   video for the jury to understand the testimony.

25               MR. STENGEL:    That's fine, Your Honor.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 39 of 30239


1                 THE COURT:   Ladies and gentlemen of the jury, there's

2    a little technical problem.      But if you recall, it's your

3    recollection, but I recall this truck was shown to you through

4    a prior witness.    I ask that we go ahead without the video.

5                 MR. STENGEL:   It's a different video, Your Honor.

6    It's the one that he took.      I'll just have him describe what he

7    saw.

8                 THE COURT:   All right.

9    BY MR. STENGEL:

10          Q.    On January 31, 2018, what did you see as you were

11   looking into the cab of Mr. Hoover's truck?

12          A.    So during that day, I saw similar behavior as last

13   time where I had seen him access what appeared to be the side

14   panels.     He did the same thing again, and this time we had seen

15   him take out almost, like, bundles that looked like they could

16   have been wrapped.    It was such a far distance that we couldn't

17   be a hundred percent certain, but it looked consistent with

18   what cocaine would look like when it was wrapped up, or

19   marijuana, in plastic like that, and he was putting them in the

20   bags.   Eventually, he would take all his bags out, put the

21   panels back up, move them into the car, and then head out.

22          Q.    Did you take any other surveillance that day from any

23   other locations?

24          A.    Did I take any video?     No, no, sir.

25          Q.    Drawing your attention to March 4, 2018, were you
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 4040
                                                                          of 302


1    again conducting surveillance as part of the FBI's

2    investigation into OBH?

3         A.     Yes, sir.

4         Q.     Where were you?

5         A.     I would have been in the truck lot, once again, at

6    3600 South Lawrence Street.

7         Q.     Seems to be your assignment.       On March 4, 2018, what

8    did you see?

9         A.     Do you have the report handy, sir?

10        Q.     If I showed you something to help you refresh your

11   recollection, would that happen?

12        A.     Sure.

13               MR. STENGEL:    Your indulgence, Your Honor.

14               Permission to approach?

15               THE COURT:    Yes, yes.

16   BY MR. STENGEL:

17        Q.     Let me know when you're done.

18        A.     (Reading.)

19        Q.     Did it help refresh your recollection, Special Agent

20   Krieger?

21        A.     Yes, sir.

22        Q.     On March 4, 2018, what do you recall seeing?

23        A.     Just for the record, I just want to clarify.         It's

24   Agent Coleman.

25        Q.     Oh, my gosh.    I'm so sorry.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 41 of 30241


1           A.     That's okay.   Just for the record.

2           Q.     A number of witnesses today.   I apologize.     Special

3    Agent Krieger is coming up soon.       My apologies, Special Agent

4    Coleman.

5                  Tell us again, Special Agent Coleman, on March 4,

6    what do you recall seeing?

7           A.     So similar behavior.   Mr. Hoover came back with the

8    truck.      This one was a little bit later in the day.      He came

9    back, got his bags together again, appeared to be digging up in

10   the front of the truck.      I'm not sure what he was doing there,

11   but he was generally getting his bags ready, taking them back

12   out.   I believe that's the same day that another vehicle might

13   have showed up.

14          Q.     Could you describe that vehicle?

15          A.     I'd have to see the report again.     There was a time

16   where two vehicles had shown up.       One, I believe, was a white

17   Durango.      I don't know if it was white or not.

18          Q.     If I showed you something to refresh your

19   recollection, would that help?

20          A.     Yes, sir.

21          Q.     Did that help refresh your recollection?

22          A.     Yes, sir.

23          Q.     What is it that you saw pulling into the truck lot?

24          A.     So it was the white Chevy Trailblazer that we had

25   seen before and then also the black Infiniti.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 4242
                                                                          of 302


1         Q.     Drawing your attention to April 9, 2018, were you

2    again conducting surveillance as part of the FBI's

3    investigation of the Original Block Hustlers?

4         A.     Yes, sir, I was.

5         Q.     Again, where were you?

6         A.     Once again, in the truck parking lot.

7         Q.     Were you doing the same thing?

8         A.     I was, yes, sir.

9                MR. STENGEL:    Showing what's been marked as

10   Government Exhibit 1110C.

11   BY MR. STENGEL:

12        Q.     Do you see that in front of you?

13        A.     Yes, sir.

14        Q.     Did you take that photograph?

15        A.     I did.

16               MR. STENGEL:    Your Honor, I move to admit Government

17   Exhibit 1110C.

18               THE COURT:    Admitted.

19                           (Exhibit G-1110C admitted into evidence.)

20               MR. STENGEL:    Thank you.

21   BY MR. STENGEL:

22        Q.     Now, were you -- it's daytime, correct?

23        A.     Yes, sir.

24        Q.     And did you take video on this day?

25        A.     I don't believe I did.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 43 of 30243


1         Q.   Why not?

2         A.   I mean, that day, which would have been the day that

3    he actually parked right directly next to us.

4         Q.   So as you're taking this photograph, where are you?

5         A.   So I'm in the back.      That's the back of my vehicle.

6    And I think at that time I had a minivan.        So we had the middle

7    removed so we could lay down.      During this surveillance, we

8    laid down most of the time in that vehicle because the truck,

9    as we were looking out the back, as you can see here, is right

10   to our left right next to us.      And it's also elevated, so from

11   his cabin he could potentially see us, if he were to look out

12   and really focus on that vehicle.

13        Q.   So this is -- you took this photograph on that day?

14        A.   I did, yes, sir.

15        Q.   Who do we see in this photograph?

16        A.   That's Mr. Hoover.

17        Q.   Where is he coming from at that point?

18        A.   He's leaving his truck, which would have been to the

19   left of this photograph.

20        Q.   Directing your attention to May 16, 2018, were you

21   again conducting surveillance as part of the FBI's

22   investigation into Original Block Hustlers?

23        A.   Yes, sir.

24        Q.   Where were you?

25        A.   So on this day we were near the parking lot, but the
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 4444
                                                                          of 302


1    parking lot is fenced in.       And then just south of that -- this

2    is down by the stadium, by the sports stadiums.          So right

3    behind there, the fence, there is a dirt road that we ended up

4    parking in and watching the surveillance from there, which is a

5    little bit further out.      But it kind of gave us a little

6    more -- be a little more covert.

7                MR. STENGEL:    Your Honor, I have two videos.       I'm not

8    going to walk through them with him.        I just want him to admit

9    them.   If I could have a little bit of assistance, I'd

10   appreciate it.     That's Government Exhibit 1111E.       Give me one

11   moment, please, Your Honor.

12   BY MR. STENGEL:

13        Q.     On May 16, 2018, did you observe Richard Chase Hoover

14   at the truck lot in South Philadelphia?

15        A.     Yes, sir.

16        Q.     What did you see him doing?

17        A.     Same behavior as before.      But at this time we were

18   behind the truck, so we only got to see a limited amount.            But

19   we saw him arrive, drive in the truck, go in and out of the

20   vehicle several times, and eventually get his bags and

21   proceeded to depart the area.

22        Q.     He departed the area in what?

23        A.     I believe it would have been the Trailblazer again,

24   the white one.

25               MR. STENGEL:    Your Honor, I don't believe I have any
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 45 of 30245


1    further questions for Special Agent Coleman.

2               THE COURT:    Cross-examine.

3               MR. MEEHAN:    I have no questions.

4               THE COURT:    Mr. Hughes.

5               MR. HUGHES:    No questions, Your Honor.

6               THE COURT:    Mr. Ortiz.

7               MR. ORTIZ:    No questions, Your Honor.

8               THE COURT:    Mr. Goldman.

9               MR. GOLDMAN:    Just one question, Your Honor.

10                                    - - -

11                             CROSS-EXAMINATION

12                                    - - -

13   BY MR. GOLDMAN:

14        Q.    Agent Coleman, directing your attention to your

15   testimony regarding the January 31, 2018 --

16        A.    Yes, sir.

17        Q.    -- observations, you stated that you saw Mr. Hoover

18   with packages which looked like what could have been marijuana,

19   correct?

20        A.    I believe in the reports, sir, it said it might have

21   been packaging consistent with cocaine, without the report,

22   seeing it in front of me, but I believe that's what the report

23   stated.

24        Q.    Okay.   But you testified that it could have been

25   cocaine or marijuana; is that correct?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 4646
                                                                          of 302


1         A.     Yes, sir.

2         Q.     So it could have been marijuana?

3         A.     It could have been.

4                MR. GOLDMAN:     Okay.   Thank you.   That's all.

5                MR. STENGEL:     No redirect, Your Honor.

6                THE COURT:    Thank you, Agent.

7                THE WITNESS:     Thank you, Judge.

8                            (Witness excused.)

9                MR. STENGEL:     Your Honor, could we take a five-minute

10   break?    We have an IT individual here.

11               THE COURT:    You don't have another live witness?

12   Because then we'll take a recess.        I'd rather wait.     Do you

13   have a live witness?

14               MR. STENGEL:     I would prefer to take a short break,

15   if possible, but I could start with Special Agent Becker.

16               THE COURT:    Jurors, is it all right with you if we go

17   another 10 to 15 minutes?        And then we'll take our mid-morning

18   break and try to fix it.        If the jury needs a break right now,

19   raise your hand.     Okay.    We'll take a mid-morning break right

20   now for ten minutes.      Keep an open mind.      Don't discuss the

21   case.

22                           (The jury exits the courtroom at 10:08

23                           a.m.)

24               THE COURT:    Look, this is not a critical comment, but

25   the last witness is an example of what I mean by redundant
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 47 of 30247


1    testimony.    It was largely redundant notwithstanding the

2    technical problems about the video.        There's already been

3    testimony about Mr. Hoover and the truck.        And I could

4    understand why you may want to introduce additional dates and

5    so forth he was observed, but it could be done much more

6    quickly.    And defense counsel, if they want to cross-examine

7    him on it whatever length, they can.        But you can just pop them

8    in there.    Did you see him on this date?      Did you see him on

9    that date?

10               MR. STENGEL:    I apologize.    I was just trying to move

11   some videos in with him.      There are six trips.     We're

12   establishing all six trips.      That should have gone much

13   smoother.    I apologize.

14               THE COURT:   In my experience, you will find that it

15   benefits everybody here to avoid redundant testimony, and if

16   you need to show other dates and things like that, I can

17   understand it, but it could be done without the video and

18   without going into the long prefatory testimony.         Thank you.

19   Ten-minute recess.

20                         (Recess taken from 10:10 a.m. to 10:27

21                         a.m.)

22               THE COURT:   Are we in good shape for your next

23   witness?

24               MR. STENGEL:    Yes, Your Honor.    We're getting there.

25   We'll make do with where we are.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 4848
                                                                          of 302


1                THE COURT:    All right.    Let's bring the jury in.

2                            (The jury enters the courtroom at 10:29

3                            a.m.)

4                THE COURT:    Okay.   The next witness is on the stand.

5    Please swear in the witness.

6                THE CLERK:    Please rise and raise your right hand.

7                            (Witness sworn.)

8                THE CLERK:    Thank you.    Please state your full name

9    and spell your last name for the record.

10               THE WITNESS:    I'm Special Agent Clinton J.

11   Chlebowski.     Last name C-H-L-E-B-O-W-S-K-I.

12                                     - - -

13                              DIRECT EXAMINATION

14                                     - - -

15   BY MR. GOLDMAN:

16        Q.     Good morning, Agent Chlebowski.

17        A.     Good morning.

18        Q.     Where do you work?

19        A.     I work with the FBI.

20        Q.     Where do you work?

21        A.     I'm assigned to the Harrisburg resident agency

22   office.

23        Q.     How long have you been in Harrisburg?

24        A.     I've been there for approximately 11 months.

25        Q.     Where were you prior to being in Harrisburg?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 49 of 30249


1         A.   Prior to that I was assigned to Philadelphia, and I

2    worked on the Violent Drug Gang Task Force, squad two.

3         Q.   As part of a special agent with the Violent Drug Gang

4    Task Force in Philadelphia, did you participate in an

5    investigation of a group called the Original Block Hustlers?

6         A.   Yes, I did.

7         Q.   Do you also know that organization as OBH?

8         A.   Yes.

9         Q.   Directing your attention to March 4, 2018, were you

10   conducting surveillance as part of that investigation?

11        A.   Yes, I was.

12        Q.   And where were you?

13        A.   I was conducting surveillance at the Riverview

14   Apartments.   It was located at 2323 Race Street.

15        Q.   Are you sure the apartment is called the Riverview?

16   2323 Race Street is the address, correct?

17        A.   2323 Race Street is the address.

18        Q.   Edgewater Apartments?

19        A.   Edgewater, yes.

20        Q.   At the Edgewater Apartments at 2323 Race Street,

21   could you just describe for the jury, please, your vantage

22   point?

23        A.   Sure.    At that time I was -- I had a position in my

24   vehicle, which is an SUV vehicle.       I was located in a parking

25   garage, which was located across from the front entrance to the
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 5050
                                                                          of 302


1    apartment building, and I was parked on the second or third

2    level looking down at the front entranceway and the driveway.

3         Q.     Did you take any video from that position?

4         A.     Yes, I did.

5                MR. STENGEL:    Permission to show the witness what's

6    been marked as Government Exhibit 1109C?

7                THE COURT:    All right.    Admitted.

8                            (Whereupon the video is shown to the jury.)

9    BY MR. STENGEL:

10        Q.     Special Agent Chlebowski, do you see that video in

11   front of you?

12        A.     I do.

13        Q.     Does this appear to be the video that you took on

14   March 4, 2018?

15        A.     It does.

16               MR. STENGEL:    Your Honor, I move to admit Government

17   Exhibit 1109C.

18               THE COURT:    Admitted.

19                           (Exhibit G-1109C admitted into evidence.)

20               MR. STENGEL:    Please play that video.

21                           (Whereupon the video is shown to the jury.)

22               MR. STENGEL:    Stop right there, please.

23   BY MR. STENGEL:

24        Q.     Special Agent Chlebowski, were you following a

25   particular -- surveilling a particular individual that night?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 51 of 30251


1         A.     Yes, I was.

2         Q.     Who was that?

3         A.     That was Mr. Hoover.

4         Q.     And who did we just see in that video?

5         A.     That was Mr. Hoover.

6         Q.     And we saw him walking to a building.       What is that

7    building?

8         A.     That is the Edgewater Apartments previously

9    identified.

10               MR. STENGEL:    If you could keep playing, please,

11   Special Agent.

12                         (Whereupon the video is shown to the jury.)

13   BY MR. STENGEL:

14        Q.     You just saw a black sedan in that video.        Was that

15   part of your surveillance as well?

16        A.     Yes, it was.

17        Q.     Why?

18        A.     That vehicle had been identified previously as being

19   operated by Mr. Blanding, and that vehicle had previously been

20   on location, departed, and then returned at this time when

21   Mr. Hoover arrived with his vehicle, which was a white

22   Trailblazer.

23        Q.     Showing you what's been marked as Government

24   Exhibit 1109B, as in boy, please.

25               THE COURT:    Admitted.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 5252
                                                                          of 302


1                            (Exhibit G-1109B admitted into evidence.)

2                            (Whereupon the video is shown to the jury.)

3                MR. STENGEL:    Stop right there, please, Special Agent

4    Simpson.

5    BY MR. STENGEL:

6         Q.     Special Agent Chlebowski, what do we see -- first

7    off, did you take this video?

8         A.     Yes, I did.

9                MR. STENGEL:    Your Honor, I believe you said it's

10   admitted, but I move to admit.

11               THE COURT:    Yes.

12   BY MR. STENGEL:

13        Q.     What do we see in this video?

14        A.     In this video it's a silver Saab station wagon type

15   vehicle.

16        Q.     Why did you record this station wagon type vehicle?

17        A.     I did because I wasn't sure who the male who was

18   operating it was, but Mr. West, I observed him exiting the

19   apartment building and entering that and he's sitting in the --

20   he's slightly obstructed at this point in this snapshot, but

21   he's sitting in the driver's seat of the passenger compartment

22   appearing to have a conversation with that individual.

23        Q.     When you say Mr. West, do you mean Defendant Abdul

24   West?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 53 of 30253


1               MR. STENGEL:    If you could please move up to 1:30

2    into the video.     Play it from there, please, Special Agent

3    Simpson.

4                           (Whereupon the video is shown to the jury.)

5    BY MR. STENGEL:

6         Q.    Special Agent Chlebowski, who did we just see walking

7    out of that car?

8         A.    It was Defendant West.

9         Q.    We just showed you two videos taken from the same

10   vantage point, correct?

11        A.    Yes.

12        Q.    Were they taken on the same night?

13        A.    Yes, they were.

14        Q.    Approximately how far apart?

15        A.    From the first video to the last, probably an hour

16   and a half total.

17        Q.    Okay.    Showing you what has been marked as

18   Government -- well, directing your attention to April 9, 2018

19   were you again conducting surveillance?

20        A.    Yes, I was.

21        Q.    Were you near a truck lot in South Philadelphia?

22        A.    I was.

23        Q.    Did you take video that day?

24        A.    I did.

25        Q.    Showing you what's been marked as Government
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 5454
                                                                          of 302


1    Exhibit 1110A.

2                THE COURT:    Admitted.

3                            (Exhibit G-1110A admitted into evidence.)

4                            (Whereupon the video is shown to the jury.)

5    BY MR. STENGEL:

6         Q.     Do you recognize this?

7         A.     Yes.

8         Q.     It's a video you took?

9         A.     Yes.

10        Q.     And we're just going to watch it for a couple

11   seconds.    I'll stop and ask you what we're looking at.

12                           (Whereupon the video is shown to the jury.)

13               MR. STENGEL:    Stop right there, please.

14   BY MR. STENGEL:

15        Q.     Special Agent Chlebowski, why were you recording what

16   you were just recording, or you did record?

17        A.     Based on information we had, the case agents

18   established surveillance down there because Mr. Hoover had

19   arrived with his tractor trailer vehicle down at this lot that

20   he typically parked at.      And then other surveillance indicated

21   that these vehicles were -- these two vehicles just seen, a

22   white Dodge Durango SUV and then the black Ford Fusion, were

23   also traveling to that location.

24               MR. STENGEL:    Okay.   Keep playing, please.

25                           (Whereupon the video is shown to the jury.)
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 55 of 30255


1               MR. STENGEL:    Special Agent Simpson, can you move up

2    to 3 minutes 15 seconds into the video?

3                          (Whereupon the video is shown to the jury.)

4               MR. STENGEL:    Stop right there, please.

5    BY MR. STENGEL:

6         Q.    We just saw an individual in a white T-shirt get in

7    that white car?

8         A.    Yes.

9         Q.    Do you know who that was?

10        A.    That was Mr. Hoover.

11        Q.    During your surveillance, were you personally able to

12   see inside that white SUV?

13        A.    No.

14        Q.    And were you able to see inside that dark-colored

15   sedan following the white SUV?

16        A.    No, I wasn't.

17              MR. STENGEL:    I have no further questions for this

18   witness, Your Honor.

19              THE COURT:   Cross-examine.     Any questions?     I don't

20   hear it.

21              Thank you very much, Agent.

22                         (Witness excused.)

23              THE COURT:   Next witness, please.

24              MR. STENGEL:    Call Special Agent Krieger to the

25   stand.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 5656
                                                                          of 302


1                THE CLERK:    Please raise your right hand.

2                            (Witness sworn.)

3                THE CLERK:    Thank you.    Please state your full name

4    and spell your last name for the record.

5                THE WITNESS:    James Krieger, K-R-I-E-G-E-R.

6                THE COURT:    Go ahead.

7                                      - - -

8                               DIRECT EXAMINATION

9                                      - - -

10   BY MR. STENGEL:

11        Q.     Good morning, sir.     What do you do for a living?

12        A.     I'm a special agent with the Federal Bureau of

13   Investigation.

14        Q.     Where do you work?

15        A.     Here in Philadelphia.

16        Q.     How long have you been a special agent?

17        A.     Approximately 12 years.

18        Q.     And have you been in Philadelphia the whole time?

19        A.     No.

20        Q.     How long have you been in Philadelphia?

21        A.     Approximately six and a half years.

22        Q.     What kind of cases do you work on?

23        A.     Drug and gang investigations.

24        Q.     And as part of your responsibilities as a special

25   agent here in Philadelphia working on drugs and gangs, did you
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 57 of 30257


1    participate in an investigation of a group called the Original

2    Block Hustlers?

3         A.    Yes.

4         Q.    Directing your attention to May 16, 2018, did you

5    participate in any surveillance?

6         A.    Yes.

7         Q.    And where was that?

8         A.    I was part of a team that was stationed at an

9    apartment building on Water Street throughout the day and

10   evening.

11        Q.    Why were you stationed at the Water Street

12   apartments?

13        A.    Because we believed that individuals in this case

14   were going to be returning to that address at an apartment in

15   the building at some point during the evening.

16        Q.    That apartment was apartment 717?

17        A.    Correct.

18        Q.    What did you do to establish surveillance?

19        A.    Earlier in the day, I accompanied some of our other

20   agents to the seventh floor and installed a camera on the

21   floor, which had a view of apartment 717.        I then spent the

22   rest of the afternoon and evening in an apartment on the eighth

23   floor monitoring that camera.

24        Q.    At some point while you were monitoring that

25   camera -- did you have surveillance targets that night?
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 5858
                                                                          of 302


1         A.     Yes.

2         Q.     At some point during your monitoring of that camera,

3    did your targets appear?

4         A.     Yes.   We heard over the radio of movements and then

5    prepared for individuals to arrive at the apartment.

6         Q.     There was a camera installed on the seventh floor,

7    correct?

8         A.     Yes.

9         Q.     And you were monitoring it in realtime?

10        A.     Yes.

11        Q.     I'm showing you what's been marked as Government

12   Exhibit 1111D.     Special Agent Krieger, do you see that in front

13   of you?

14        A.     Yes.

15        Q.     What do you recognize that to be?

16        A.     That's the view from the camera of the seventh floor

17   at One Water Street.

18               MR. STENGEL:    Your Honor, I move to admit Government

19   Exhibit 1111D.

20               THE COURT:    Admitted.

21                           (Exhibit G-1111D admitted into evidence.)

22               MR. HUGHES:    Your Honor, note my previously stated

23   objection to this video.

24               THE COURT:    Yes.   Go ahead.

25               MR. STENGEL:    Special Agent Becker or Simpson, can
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 59 of 30259


1    you please start the video at three minutes, please?

2    BY MR. STENGEL:

3         Q.    Is that playing in front of you, Special Agent

4    Krieger?

5         A.    Yes.

6         Q.    Do you recognize those individuals?

7               MR. HUGHES:    Objection, Your Honor.      The video speaks

8    for itself.

9               THE COURT:    Overruled.

10              THE WITNESS:    I believe that was Mr.--

11              MR. MEEHAN:    Objection.

12              THE COURT:    Overruled.

13              MR. MEEHAN:    He's speculating.

14              THE COURT:    Overruled.    Go ahead.

15              THE WITNESS:    Mr. Blanding and Mr. Hoover.

16   BY MR. STENGEL:

17        Q.    And where did they go?

18        A.    Into apartment 717.

19              MR. STENGEL:    Your Honor, permission to show the

20   witness what's been marked as Government Exhibit 1111E?

21              I'm sorry.    Actually, can you bring 1111D back up?

22   So this is the clip we were just watching.         Could you then fast

23   forward, please, to seven minutes into the clip?

24              THE COURT:    This next excerpt is seven minutes?

25              MR. STENGEL:    Yeah, seven minutes into the clip we
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 6060
                                                                          of 302


1    were just looking at.      We watched about three minutes to four

2    minutes.    We're going to watch seven minutes to 7:30.

3                THE COURT:    So 30 seconds?

4                MR. STENGEL:    Yes.

5                THE COURT:    Go ahead.

6                            (Whereupon the video is shown to the jury.)

7    BY MR. STENGEL:

8         Q.     It's approximately three minutes later, correct?

9         A.     Yes.

10        Q.     What do we see here?

11        A.     The individuals leave the apartment 717.

12        Q.     Do you recall approximately what time this was?

13        A.     I know it was in the afternoon.       I don't remember the

14   exact time.     Early evening, afternoon.

15        Q.     Let's show you what's been marked Government

16   Exhibit 1111E, please.      Do you see that on the screen in front

17   of you?

18        A.     Yes.

19        Q.     What does this appear to be?

20        A.     The same camera view.

21               MR. STENGEL:    Your Honor, I move to admit Government

22   Exhibit 1111E.

23               THE COURT:    Admitted.

24                           (Exhibit G-1111E admitted into evidence.)

25   BY MR. STENGEL:
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 61 of 30261


1         Q.   Approximately how much later was this video taken?

2         A.   Several hours.     It was after midnight the next day.

3         Q.   What did we just see in that video clip?

4         A.   Mr. Hoover entering apartment 717.

5              MR. STENGEL:     Your Honor, I have no further questions

6    for this witness.

7              THE COURT:    Cross-examine.

8              MR. MEEHAN:     I have no questions, Judge.

9                                     - - -

10                             CROSS-EXAMINATION

11                                    - - -

12   BY MR. ORTIZ:

13        Q.   I don't want to belabor this point, but at no time do

14   you see Jameel Hickson in that video?

15        A.   Correct.

16        Q.   And later, much later in the day, you see Mr. Hoover,

17   I believe, carrying a large bag into the apartment, correct?

18        A.   That's the second video, yes.

19        Q.   The second video, correct.       And, again, at no time in

20   any of these observations did you see Jameel Hickson in that

21   apartment building, correct?

22        A.   Correct.

23             THE COURT:    Mr. Hughes.

24                                    - - -

25                             CROSS-EXAMINATION
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 6262
                                                                          of 302


1                                      - - -

2    BY MR. HUGHES:

3         Q.     Good afternoon, Special Agent Krieger.        The exhibit

4    that was just played, which is USA 1111E, likewise, you did not

5    see Mr. Blanding in that video that we're watching right now,

6    correct?

7         A.     Correct.

8         Q.     Now, the video that's being recorded, I'd like to ask

9    you about that video.      So you are remote controlling the

10   operation of this camera from the eighth floor from an

11   apartment, correct?

12        A.     Correct.

13        Q.     And you had installed this camera how long prior to

14   the previous exhibit, 1111D, being recorded?

15        A.     A couple hours.     I don't remember the exact time.

16        Q.     You installed it a couple hours before the recording

17   took place?

18        A.     Correct.

19        Q.     So you ran up and quickly installed it and then went

20   to the eighth floor apartment?

21        A.     Yes.

22        Q.     How did you get access to the eighth floor apartment?

23        A.     We were given access through the building.

24        Q.     And were you given access that same day?

25        A.     I believe it was -- we had gotten keys a couple days
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 63 of 30263


1    before or the day before.     I don't exactly remember.

2         Q.   So you had gotten keys and permission to use an

3    apartment as much as a couple days before, but the camera, to

4    your recollection, was installed only a couple hours before

5    operation?

6         A.   I believe so, yes.

7         Q.   Did you install any other cameras similar to this

8    camera, these remote control pole cameras?

9         A.   I think we attempted to, but because of the angle of

10   the hallway, this was the only one that actually functioned.

11             MR. HUGHES:     Understood.    Thank you.    No further

12   questions.

13             MR. GOLDMAN:     No questions.

14             THE COURT:    Redirect.

15             MR. STENGEL:     Just briefly.

16                                    - - -

17                           REDIRECT EXAMINATION

18                                    - - -

19   BY MR. STENGEL:

20        Q.   Was this camera running the entire time?

21        A.   It was running but it was not recording the entire

22   time.

23        Q.   How would it start to record?

24        A.   We would start the recording process when we deemed

25   it appropriate.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 6464
                                                                          of 302


1                MR. STENGEL:    Thank you.

2                THE COURT:    You were watching the video as it was

3    running; is that correct?

4                THE WITNESS:    Yes.

5                THE COURT:    All right.    Recross.   Thank you, Agent.

6                            (Witness excused.)

7                THE COURT:    Next witness, please.

8                MR. STENGEL:    Call Special Agent Becker, Your Honor.

9                THE COURT:    State your name for the record, please.

10               THE WITNESS:    Special Agent William Becker, B as in

11   boy, E-C-K-E-R.

12               THE COURT:    You're still under oath.

13               Proceed, please.

14               MR. STENGEL:    Thank you, Your Honor.

15                                      - - -

16                              DIRECT EXAMINATION

17                                      - - -

18   BY MR. STENGEL:

19        Q.     Good morning, Special Agent Becker.

20        A.     Good morning.

21        Q.     So, Special Agent Becker, I just want to -- we've

22   heard about six trips, correct?

23        A.     Yes.

24        Q.     I just want to talk quickly about the specific dates

25   of those trips.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 65 of 30265


1         A.   Sure.

2         Q.   Is it fair to say that on each one of those six trips

3    the trip starts with Richard Hoover driving west?

4         A.   Correct.

5         Q.   And fair to say the trip ends with him returning to

6    Philadelphia?

7         A.   Yes.

8         Q.   Okay.    On the first trip, what date did he leave

9    Philadelphia?

10        A.   I believe it was November 2, 2017.

11        Q.   And on what date did he return?

12        A.   November 20, 2017.

13        Q.   So we can call that trip between November 2 and

14   November 20 trip one?

15        A.   Yes.

16        Q.   And pertinent to your investigation, what happened

17   between November 2 and November 20?

18        A.   As part of our investigation, we determined that

19   Defendant Jamaal Blanding and Defendant Jameel Hickson booked

20   flights and flew from Philadelphia eventually winding up in Los

21   Angeles, California, where they spent a couple days and then

22   flew back to Philadelphia.

23        Q.   Trip number two, on what date did Richard Hoover

24   start driving west?

25        A.   I believe it was December 12, 2017.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 6666
                                                                          of 302


1         Q.     And on what date did he return to Philadelphia?

2         A.     December 22.

3         Q.     Now, to be clear, how do you know that?

4         A.     We took notes and documented all these things during

5    the investigation.

6         Q.     How did you know he was leaving Philadelphia?

7         A.     I'm sorry.    Through electronic surveillance we had on

8    alleged co-conspirator Hoover's cellular telephone.

9         Q.     So trip two, he leaves Philadelphia December 12.          He

10   comes back on December 22, correct?

11        A.     Correct.

12        Q.     What happened between those two dates?

13        A.     Again, defendants Blanding and Hickson booked

14   flights, flew from Philadelphia, eventually winding up in Los

15   Angeles, California, where they spent a couple days and then

16   flew back to Philadelphia.

17        Q.     Trip three, on what date did Richard Chase Hoover

18   leave Philadelphia?

19        A.     I believe that was January 19, 2018.

20        Q.     What date did he return to Philadelphia?

21        A.     January 31.

22        Q.     During that time period, what happened?

23        A.     Same pattern.    The two defendants booked flights,

24   flew from Philadelphia, wound up in Los Angeles, spent a couple

25   days, and then flew back to Philadelphia.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 67 of 30267


1         Q.   Trip four, what dates did Richard Chase Hoover leave

2    Philadelphia?

3         A.   I believe that was February 20, 2018.

4         Q.   On what date did he return to Philadelphia?

5         A.   March 4.

6         Q.   And between those two dates?

7         A.   Same pattern.

8         Q.   Trip five, on what dates did Richard Chase Hoover

9    leave Philadelphia?

10        A.   March 27, I believe.

11        Q.   Of 2018?

12        A.   2018.

13        Q.   On what date did he return to Philadelphia?

14        A.   April 9.

15        Q.   And between those two dates?

16        A.   Again, same pattern.

17        Q.   And on the sixth trip, what date did Richard Chase

18   Hoover leave Philadelphia?

19        A.   May 4, 2018.

20        Q.   And on what date did he return?

21        A.   May 16, that year.

22        Q.   And between those two dates?

23        A.   Again, the same pattern.       Defendants flew from

24   Philadelphia, wound up in Los Angeles, spent a couple days, and

25   then flew back to Philadelphia.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 6868
                                                                          of 302


1         Q.     So those are the six trips, yeah?

2         A.     Yes.

3         Q.     In your investigation, did you obtain airline

4    records?

5         A.     We did.

6         Q.     For which airlines?

7         A.     We obtained airline records from American Airlines,

8    Delta Air Lines, and United Airlines.

9         Q.     Showing you what's been marked as Government

10   Exhibit 1103A, do you recognize those to be the records from

11   American Airlines?

12        A.     Yes.

13               MR. STENGEL:    Your Honor, I move to admit this

14   exhibit as well as a certificate of authenticity marked as

15   1103D, move to admit it as a business record.

16               THE COURT:    Admitted.

17                           (Exhibit G-1103D admitted into evidence.)

18   BY MR. STENGEL:

19        Q.     Showing you what's been marked as Government

20   Exhibit 1103B, as in boy, do you recognize these to be flight

21   records from Delta Air Lines?

22        A.     Yes.

23               MR. STENGEL:    Your Honor, this record contains a

24   certificate of authenticity, so I would move to admit

25   Government Exhibit 1103B as a business record.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 69 of 30269


1                THE COURT:   Admitted.

2                          (Exhibit G-1103B admitted into evidence.)

3    BY MR. STENGEL:

4         Q.     Showing you what's been marked as Government

5    Exhibit 1103C, do you recognize this to be business records

6    from United -- excuse me, records you obtained from United

7    Airlines?

8         A.     Yes.

9                MR. STENGEL:   Your Honor, again, this contains a

10   certificate of authenticity.      I would move to admit this

11   exhibit as a business record under 902(11).

12               THE COURT:   Admitted.

13                         (Exhibit G-1103C admitted into evidence.)

14   BY MR. STENGEL:

15        Q.     Special Agent Becker, I'm not going to go through

16   these in any detail.     Do you recall approximately what period

17   they cover?

18        A.     I believe it's from approximately March of 2017

19   through October of 2018.

20        Q.     And you've reviewed these records?

21        A.     Yes.

22        Q.     What is it that they show?

23        A.     They show various flights that Defendant Blanding and

24   Defendant Hickson booked during the course of our

25   investigation.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 7070
                                                                          of 302


1         Q.     Does it show flights during the six trips you and I

2    just discussed?

3         A.     Yes.

4         Q.     To be clear, does it show additional trips?

5         A.     Yes.

6         Q.     Additional trips to California?

7         A.     Yes.

8         Q.     Now, I want to look at -- we had spent some time the

9    other day on a summary exhibit.

10               MR. STENGEL:    Your Honor, permission to approach with

11   the summary exhibit?

12               THE COURT:    Yes.

13               MR. STENGEL:    Thank you.

14   BY MR. STENGEL:

15        Q.     Do you remember that?      It was the Government exhibit

16   that laid out names and numbers, and I believe you called them

17   street names or aliases or nicknames, correct?

18        A.     Yes, I recall.

19               MR. STENGEL:    I'm going to just put the first page up

20   here so we can reference it if we need to.         Again, this is

21   Government Exhibit 3003, which was previously admitted.

22   BY MR. STENGEL:

23        Q.     You put this together, correct?

24        A.     I did.

25        Q.     And we had spoken a little -- we had spoken about
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 71 of 30271


1    phone records previously, and you were sitting here when

2    Mr. Ryan Keep from Sprint testified, correct?

3         A.     Yes.

4         Q.     He's testified about Sprint records you obtained in

5    your investigation?

6         A.     Yes.

7         Q.     Now, did you obtain records from providers other than

8    Sprint?

9         A.     Yes.

10        Q.     From whom?

11        A.     We also received records from AT&T and, I believe,

12   T-Mobile.

13        Q.     Okay.   I'm showing you what's been marked as

14   Government Exhibit 601B.

15        A.     I see it.

16        Q.     Do you see that in front of you?

17        A.     I do.

18        Q.     What do you recognize this to be?

19        A.     This is a record we received from AT&T.

20        Q.     Showing you what's been marked as Government

21   Exhibit 601C, you also recognize that to be a record from AT&T?

22        A.     I do.

23        Q.     And showing you what's been marked as Government

24   Exhibit 601D, what do you recognize that to be?

25        A.     Again, another piece of information we received from
                Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 7272
                                                                           of 302


1    AT&T.

2          Q.     Can you tell what type of information from looking at

3    it?

4          A.     It appears to be subscriber information.

5          Q.     Showing you what's been marked as Government

6    Exhibit 601E, do you see that in front of you?

7          A.     Yes.

8          Q.     Again, what does this appear to be?

9          A.     More subscriber information from AT&T.

10         Q.     Showing you what's been marked as Government

11   Exhibit 601F, do you recognize that?

12         A.     Yes.

13         Q.     What does it appear to be?

14         A.     More subscriber information from AT&T.

15                MR. STENGEL:    Your Honor, I have a certificate of

16   authenticity from AT&T marked as Exhibit 601A.           I would move

17   Government Exhibit 601B through 601F into evidence as a

18   business record pursuant to that certificate of authenticity.

19                THE COURT:    All right.    Admitted.

20                            (Exhibit G-601A through F admitted into

21                            evidence.)

22   BY MR. STENGEL:

23         Q.     Now, with Sprint, AT&T, and who else?

24         A.     T-Mobile.

25         Q.     I'm showing you what's been marked as Government
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 73 of 30273


1    Exhibit 603A.    Do you see that in front of you?

2         A.   Yes.

3         Q.   What does it appear to be?

4         A.   Subscriber details from T-Mobile.

5         Q.   And showing you what's been marked as Government

6    Exhibit 603B, do you see that in front of you?

7         A.   Yes.

8         Q.   What does it appear to be?

9         A.   Looks like call detail records from T-Mobile.

10             MR. STENGEL:     603C, please, Special Agent Simpson.

11   BY MR. STENGEL:

12        Q.   What does that appear to be?

13        A.   Subscriber information from T-Mobile.

14             MR. STENGEL:     And how about 603E, please, Special

15   Agent Simpson.

16   BY MR. STENGEL:

17        Q.   Do you see that in front of you, Special Agent

18   Becker?

19        A.   Yes.

20        Q.   What's it appear to be?

21        A.   Call detail records from T-Mobile.

22             MR. STENGEL:     Put up 603F, please.

23   BY MR. STENGEL:

24        Q.   Do you see that in front of you?

25        A.   Yes.    This is also subscriber information from
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 7474
                                                                          of 302


1    T-Mobile.

2                MR. STENGEL:    And 603G, please, Special Agent

3    Simpson.

4    BY MR. STENGEL:

5         Q.     Let me know when you see that in front of you,

6    Special Agent Becker.

7         A.     I do.   This is call detail records from T-Mobile.

8         Q.     And that's 603G?

9         A.     Yes.

10               MR. STENGEL:    Your Honor, I have a certificate of

11   authenticity marked as 603D.       I move to admit 603A, 603B, 603C,

12   603E, 603F, and 603G as business records of T-Mobile under

13   Rule 902(11).

14               THE COURT:    All right.    Admitted.

15                           (Exhibit G-603A through G admitted into

16                           evidence.)

17   BY MR. STENGEL:

18        Q.     Now that these are in evidence, I want to go back and

19   just pull up a couple of these things.

20               So can you see 3003 to your right?

21        A.     Yes.

22        Q.     And to be clear, we talked about this a bit, but just

23   to remind everybody where we are, this column shows what?

24        A.     The defendant, or OBH member.

25        Q.     This column shows what?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 75 of 30275


1         A.   Physical phones attributed to that defendant or OBH

2    member.

3         Q.   And this third column shows what?

4         A.   Phone numbers attributed to that same individual.

5         Q.   And this last column here shows what?

6         A.   Street names or nicknames.

7         Q.   So I see there on the first row you have Mr. Abdul

8    West listed, correct?

9         A.   Yes.

10        Q.   And there is a phone number associated with him in

11   the third column ending in 1686.      Do you see that?

12        A.   Yes.

13        Q.   Showing you what's been marked as Government

14   Exhibit 601F, and this has been admitted so it can be published

15   to the jury, what do you see here, Special Agent Becker?

16        A.   Subscriber information from AT&T.

17        Q.   And for whom?

18        A.   Sharon Volkens.

19        Q.   And who is Sharon Volkens?

20        A.   Defendant Abdul West's wife.

21        Q.   Showing what's been marked as Government

22   Exhibit 601E, do you see that in front of you?

23        A.   Yes.

24        Q.   And what is that?

25        A.   Subscriber information for a phone number assigned to
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 7676
                                                                          of 302


1    Jamaal Blanding.

2         Q.     What does the phone number end in?        What are the four

3    last digits?

4         A.     4737.

5         Q.     Do we see that on your chart, 3003, right here?

6         A.     Yes.

7         Q.     Is this that phone number?

8         A.     Yes.

9         Q.     Showing you what has been marked as Government

10   Exhibit 603F, what do we see here?

11        A.     Subscriber information from T-Mobile.

12        Q.     What is the phone number associated with this

13   account?

14        A.     (818)425-8500.

15        Q.     With whom is that number associated?

16        A.     Defendant Jameel Hickson.

17        Q.     What's the name on this subscriber account?

18        A.     The name is T California Italian Water Ice.

19        Q.     And why do you attribute this to Jameel Hickson?

20        A.     In the third row down, there's an MSISDN name, which

21   is attributed to Hickson.

22        Q.     Have you seen documentation under the Italian Ice

23   name elsewhere?

24        A.     Yes.

25        Q.     Where?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 77 of 30277


1         A.   Defendant Hickson's apartment during the consent

2    search after his arrest.

3         Q.   Showing you what has been marked as Government

4    Exhibit 602A.

5         A.   I see it.

6         Q.   What do we see there?

7         A.   This appears to be records received from Sprint.

8         Q.   For what number?

9         A.   702 -- I'm sorry, (702)305-6012.

10        Q.   That's this number right here?

11        A.   Yes.

12        Q.   Associated with whom?

13        A.   Alleged co-conspirator Richard Chase Hoover.

14        Q.   What's the name on the subscriber information

15   document that you have in front of you?

16        A.   Richard Hoover.

17        Q.   Showing you what's been marked as Government

18   Exhibit 603I, do you recognize this document?

19        A.   Yes.

20             MR. STENGEL:     Let me see 603H, please.

21   BY MR. STENGEL:

22        Q.   What do we have here?

23        A.   More subscriber information, this time from T-Mobile.

24        Q.   And what's the number associated with it?

25        A.   (267)469-6579.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 7878
                                                                          of 302


1         Q.     Is that the number we see right here associated with

2    Hans Gadson?

3         A.     Yes.

4         Q.     What's the name on this subscriber information?

5         A.     Hans Gadson.

6         Q.     What's the address listed for that one?

7         A.     3524 North Sydenham Street, Philadelphia,

8    Pennsylvania.

9         Q.     Showing you what's been marked as Government

10   Exhibit 603C, is this record for -- what do you see here?

11        A.     Again, from that same carrier.       I believe it was

12   T-Mobile.

13        Q.     What's the phone number?

14        A.     Same phone number, (267)469-6579.

15        Q.     That's this one right here?

16        A.     Yes.

17        Q.     What's the address associated with it?

18        A.     Same address, 3524 North Sydenham Street.

19        Q.     What is the name associated with it?

20        A.     The name is now Ladar Anderson.

21        Q.     Does that Ladar Anderson mean anything to you?

22        A.     Not particularly.

23        Q.     This phone number associated with Hans Gadson, we saw

24   the other day Government Exhibit 906A.

25               MR. STENGEL:    Can you pull that up, please?
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 79 of 30279


1    BY MR. STENGEL:

2         Q.   This is a sub-exhibit from the Instagram account

3    associated with the handle No Brakes Bras?

4         A.   Yes.

5         Q.   What do we see in this black box?

6         A.   Mr. Gadson sharing his cellular telephone number with

7    another user or member of Instagram.

8         Q.   That's the phone number we have listed on this chart?

9         A.   Correct.

10             MR. STENGEL:     I'm just going to put that to the side

11   for a few moments.

12   BY MR. STENGEL:

13        Q.   Okay.    So you gathered -- we talked about this a

14   little bit the other day, but you gathered this information for

15   what purpose?

16        A.   Recordkeeping.

17        Q.   And in your -- you were here when Special Agent

18   Simpson was testifying about the phones seized in this case?

19        A.   I was.

20        Q.   Approximately how many?

21        A.   Approximately 60 or 61.

22        Q.   And what sorts of information were you pulling out of

23   those?

24        A.   As testified to previously, text messages,

25   photographs, notes, calendar things, phone contacts, call logs,
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 8080
                                                                          of 302


1    anything that can be kept in a cellular telephone.

2         Q.     Did you -- and then you also -- we just talked about

3    a bunch of phone records, right?

4         A.     Yes.

5         Q.     What did you use those phone records for?

6         A.     The phone records?     I'm sorry.

7         Q.     Yes.

8         A.     Again, for purposes of the investigation.

9         Q.     And did you provide those cellular telephone

10   records -- they included what sort of information?

11        A.     Accompanying those records comes historical cell site

12   information.

13        Q.     Did you provide that historical cell site information

14   to anyone else in the FBI?

15        A.     Yes.

16        Q.     Who?

17        A.     Special Agent William, or Bill, Shute.

18        Q.     What is the purpose of that?

19        A.     Special Agent Shute works for the FBI's CAST team.

20   To be honest, I'm not even sure what that stands for.           What the

21   CAST team does is analyze historical cell site records and plot

22   them on maps to show the approximate location as to where the

23   phones are located at an approximate time.

24        Q.     You mentioned that off the cell phone records that

25   you -- excuse me, the phone reports that we reviewed with
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 81 of 30281


1    Special Agent Simpson, that one of the items pulled from those

2    are text messages, correct?

3         A.   Yes.

4         Q.   And using the information you compiled here, were you

5    able to determine who you believed was part of those text

6    message conversations?

7         A.   Yes.

8         Q.   And we've seen several examples of that throughout

9    this trial, correct?

10        A.   Correct.

11        Q.   And then you have also compiled social media related

12   to the defendants, correct?

13        A.   Correct.

14        Q.   I just want to walk through some of that, and then

15   we're going to look through some of those in relation to the

16   trips, okay?

17        A.   Okay.

18             MR. STENGEL:     Special Agent Simpson, could you please

19   pull up 999-03?

20   BY MR. STENGEL:

21        Q.   What do we see here?

22        A.   This is a screenshot I took from Defendant West's

23   Instagram account.

24        Q.   You took this screenshot?

25        A.   I did.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 8282
                                                                          of 302


1                MR. STENGEL:    Your Honor, I move to admit Government

2    Exhibit 999-03.

3                THE COURT:    Admitted.

4                            (Exhibit G-999-03 admitted into evidence.)

5    BY MR. STENGEL:

6         Q.     What do we see here?

7         A.     Again, a screenshot taken from Defendant West's

8    Instagram account.      In this picture, Defendant West is pictured

9    to the left looking at a stove.        The caption reads:     I made so

10   much money off this stove.

11        Q.     Why did you take a screenshot of this picture?

12        A.     Based on my training and experience, I'm aware that

13   individuals can use a stove to cook cocaine into crack-cocaine.

14        Q.     I'm showing you what's been marked as Government

15   Exhibit 4046.

16        A.     I see it.

17        Q.     And what does this -- what is this?

18        A.     This is a text message conversation between Defendant

19   West and Defendant Blanding.

20        Q.     A text message exhibit that you created from the

21   phone reports created by Special Agent Simpson, correct?

22        A.     Correct.

23               MR. STENGEL:    Your Honor, I move to admit Government

24   Exhibit 4046.

25               THE COURT:    Admitted.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 83 of 30283


1                          (Exhibit G-4046 admitted into evidence.)

2               MR. STENGEL:    Permission to publish to the jury?

3               THE COURT:    Yes.

4               MR. STENGEL:    Thank you.

5    BY MR. STENGEL:

6         Q.    What does this text message exchange say?

7         A.    This text message exchange is dated September 30,

8    2017.   Defendant West messages Defendant Blanding saying:

9    Trying to call you.

10              Blanding responds:     On toilet.    What up, bull?

11              West replies:    Need you to drop something for me?

12              Blanding replies:     Okay.   Got you.

13              Little later on Blanding says:       Let me know.    I'll

14   get it out the way now.

15              West responds 17.5?

16              To which Blanding responds:      Okay.

17              Again, a little while later, there's a separate

18   conversation with an unknown number and Defendant Blanding

19   saying:   Yo, yo, what up?      What are you doing?

20              To which Defendant Blanding replies:        Cooking.

21        Q.    Showing you what has been marked as Government

22   Exhibit 922, do you see that in front of you?

23        A.    I do.

24        Q.    What is it?

25        A.    Another screenshot taken from Defendant West's
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 8484
                                                                          of 302


1    Instagram account.

2         Q.     You took this screenshot?

3         A.     I did.

4                MR. STENGEL:    Your Honor, I move to admit Government

5    Exhibit 922.

6                THE COURT:    Admitted.

7                            (Exhibit G-922 admitted into evidence.)

8    BY MR. STENGEL:

9         Q.     What do we see here?

10        A.     This is a picture of three individuals.         To the left

11   is Defendant Jamaal Blanding.       In the center is Defendant Abdul

12   West.    To the right is Charles Salley AKA Dark Lo.         With the

13   caption reading:     We ain't trust the process.       We trust the

14   Pyrex.

15        Q.     Why did you take this screenshot?

16        A.     Again, based on my training and experience, I'm aware

17   that Pyrex is a brand of dish or pot that can be used to

18   further the cooking of cocaine into crack-cocaine.

19        Q.     I'm going to show you a series of text messages

20   starting with Government Exhibit 929.         Do you see that in front

21   of you?

22        A.     Yes.

23        Q.     What is it?

24        A.     Screenshot taken from Defendant Blanding's Instagram

25   account.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 85 of 30285


1         Q.     You took that screenshot?

2         A.     I did.

3                MR. STENGEL:   Move to admit Government Exhibit 929.

4                THE COURT:   Admitted.

5                          (Exhibit G-929 admitted into evidence.)

6    BY MR. STENGEL:

7         Q.     Why did you take this screenshot?

8         A.     This is a picture of Defendant Blanding standing in

9    3234 North Sydenham Street, AKA the Mansion.        In this picture,

10   Defendant Blanding's wearing what appears to be a camouflage

11   jacket.    This picture is dated May 31, 2017, and the caption

12   reads:    My dress code often reflects my state of mind.

13               THE COURT:   Just explain what a screenshot is,

14   briefly.

15               THE WITNESS:   Again, a screenshot is an image that's

16   on my laptop where I just grab the image.        It's almost as if

17   taking a picture of a picture off of a computer.

18               THE COURT:   So this photograph -- how did this

19   photograph get to your iPad?

20               THE WITNESS:   I searched Defendant Blanding's

21   Instagram account, Your Honor, which is Bionickhaz.          It's open

22   and available to the public.      This picture was displayed, and I

23   simply captured this image as it was.

24               THE COURT:   Go ahead.

25   BY MR. STENGEL:
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 8686
                                                                          of 302


1         Q.     So this is a fair and accurate representation of what

2    you saw on your computer screen, correct?

3         A.     Completely accurate, yes.      I'm sorry.    Besides the

4    black box.

5                THE COURT:    It got to your computer screen from the

6    Instagram account of Mr. Blanding?

7                THE WITNESS:    Correct.

8                THE COURT:    Go ahead.

9                MR. STENGEL:    Thank you, Your Honor.

10   BY MR. STENGEL:

11        Q.     Showing what has been marked Government Exhibit 4001,

12   do you see that in front of you?

13        A.     I do.

14        Q.     What does this appear to be?

15        A.     A note saved in Jamaal Blanding's phone.

16               MR. STENGEL:    Move to admit Government Exhibit 4001.

17               THE COURT:    Admitted.

18               MR. STENGEL:    Permission to publish to the jury.

19                           (Exhibit G-4001 admitted into evidence.)

20   BY MR. STENGEL:

21        Q.     Why did you capture this text message from Jamaal

22   Blanding's phone?     Excuse me, this note.

23        A.     Based on my training and experience, I believe this

24   to be some form of narcotics tally sheet or money tally sheet

25   related to the sale of narcotics.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 87 of 30287


1         Q.   In your training and experience, do you know what

2    "soft" means?

3         A.   Yes.

4              MR. HUGHES:     Objection.

5              MR. GOLDMAN:     Objection.

6              THE COURT:    Admitted.    Admitted.

7              MR. STENGEL:     I'm sorry.    There was an objection to

8    the question, Your Honor.

9              THE COURT:    Overruled.

10             MR. HUGHES:     Objection to this agent's interpretation

11   of what's on there.

12             THE COURT:    Overruled.

13   BY MR. STENGEL:

14        Q.   You've been working for the FBI for how long?

15        A.   Two years.

16        Q.   And before that, where were you working?

17        A.   Whitpain Township Police Department, Montgomery

18   County.

19        Q.   What kind of cases were you doing there?

20        A.   I was on routine patrol.       Also assigned to the county

21   drug task force.

22        Q.   You've become familiar with drug slang in and around

23   the Philadelphia area?

24        A.   Yes.

25        Q.   What does "soft" mean in your training and
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 8888
                                                                          of 302


1    experience?

2                MR. HUGHES:    Objection, Your Honor.      This would

3    require an expert.

4                THE COURT:    Overruled.

5                THE WITNESS:    Again, based on my extensive training

6    in narcotics and experience, I know that the term "soft" is a

7    very commonly used term for powder cocaine.          The term "soft"

8    refers to as a soft powder.

9    BY MR. STENGEL:

10        Q.     And what about the next term "hard"?

11        A.     Hard would be the cooked version of cocaine, which is

12   crack-cocaine.     This is hard because it's cooked and it forms

13   into a hard object.

14        Q.     What about glass?

15        A.     Glass is a commonly used term for crystal

16   methamphetamine.

17        Q.     Showing you what has been marked as Government

18   Exhibit 4002, let me know when you see that in front of you.

19        A.     I see it.

20        Q.     Do you recognize this?

21        A.     Yes.

22        Q.     What is it?

23        A.     Another note stored in Jamaal Blanding's cell phone.

24               MR. STENGEL:    Move to admit Government Exhibit 4002.

25               THE COURT:    Admitted.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 89 of 30289


1                          (Exhibit G-4002 admitted into evidence.)

2    BY MR. STENGEL:

3         Q.     Here again we see hard and soft, correct?

4         A.     Yes.

5                MR. STENGEL:   Permission to show the witness

6    Government Exhibit 4012?

7    BY MR. STENGEL:

8         Q.     Do you recognize that?

9         A.     Yes.

10        Q.     This is a text message from Jamaal Blanding's phone?

11        A.     Yes.

12               MR. STENGEL:   Move to admit Government Exhibit 4012.

13               THE COURT:   Admitted.

14                         (Exhibit G-4012 admitted into evidence.)

15               MR. STENGEL:   Permission to publish to the jury.

16               THE COURT:   Yes.   When I say admitted, it

17   automatically gets published.

18               MR. STENGEL:   Thank you.    Force of habit there, Your

19   Honor.    I'll get over it.

20   BY MR. STENGEL:

21        Q.     Describe this text message for us, please.

22        A.     This is a text message conversation from

23   September 28, 2017 between Defendant Jamaal Blanding and

24   someone stored in Defendant Blanding's phone as Dookie.

25               Defendant Blanding states:     I need you to come follow
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 9090
                                                                          of 302


1    me back to the block.      I'm loaded.

2                Dookie replies:     ARD, or all right then.

3                Blanding sends the address:       1 Brown Street.

4                Dookie replies:     What?

5                Blanding replies:     Put in 1 Brown Street in the GPS?

6                Dookie replies:     Fishtown?

7                To which Blanding replies:      Right behind the gas

8    station on Delaware and Spring Garden Street.

9         Q.     Who lives at 1 Brown Street?

10        A.     Defendant Jamaal Blanding.

11        Q.     Showing you what has been marked as Government

12   Exhibit 4049, do you see that in front of you?

13        A.     I do.

14        Q.     What is it?

15        A.     A text conversation between Defendant West and

16   Defendant Blanding.

17        Q.     Taken from where?

18        A.     I believe this is Defendant Blanding's cell phone.

19               MR. STENGEL:    Your Honor, move to admit Government

20   Exhibit 4049.

21               THE COURT:    Admitted.

22                           (Exhibit G-4049 admitted into evidence.)

23   BY MR. STENGEL:

24        Q.     Describe this text message conversation, please.

25        A.     This text conversation is dated October 21, 2017.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 91 of 30291


1    Defendant West says:     Need a count.    How much down there?

2                Blanding replies:    19 total.    Two extra ones they

3    left to see if we like them.      I got money for one and it's one

4    out.

5                West replies:    How many they brought today?

6                Blanding states:    They brought 12 total.

7                West asks:   How many of the old shit?

8                West also says:    How many of "Mill Boots."

9                Blanding replies:    The money I got is from the OG

10   load.    None is Mill Boots.

11               West says:   I thought it was ten left.

12               To which Blanding replies:      It was a whole ten from

13   Chino.

14               West replies:    I know we ain't touch none of New York

15   last packed, right?

16               Blanding says:    And they bought another 12 total?

17               West asks:   So it should be 22, right?

18               I believe it continues on the next page.

19               Blanding replies:    It's 21.    One I sent out.

20               West replies:    All right then.

21               Blanding says:    So yeah, it's 22.

22               Defendant West then asks:     Mullaz got the last bit of

23   Mill.

24               Defendant Blanding says:     21 here and one out.     Yeah,

25   Mullaz got the last couple from Mill.
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 9292
                                                                          of 302


1         Q.     On that previous page, there's a reference to the OG

2    load.   Does that mean anything to you?

3         A.     Yes.    OG is one of the nicknames we've associated

4    with Defendant Jameel Hickson.

5         Q.     I'm showing you what's been marked as Government

6    Exhibit 6010.

7                MR. STENGEL:    Permission to approach, Your Honor?

8                THE COURT:    Yes.

9    BY MR. STENGEL:

10        Q.     Do you recognize that?

11        A.     I do.

12        Q.     And what is 6010?

13        A.     This is a bag containing bulk heroin recovered from

14   3234 North Sydenham Street, AKA the Mansion, by the

15   Philadelphia Police Department on September 11, 2017.

16        Q.     What is written on that package?

17        A.     This package is labeled "OG."

18        Q.     Please show that to the jury.

19        A.     (Complying.)

20               MR. STENGEL:    Your Honor, move to admit Government

21   6010.

22               THE COURT:    Admitted.

23                           (Exhibit G-6010 admitted into evidence.)

24   BY MR. STENGEL:

25        Q.     Let's go to Government Exhibit 4052.        Do you see that
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 93 of 30293


1    in front of you?

2         A.    Yes.

3         Q.    What is it?

4         A.    A text message conversation between someone saved as

5    32nd Street Youngins and Defendant Jamaal Blanding.

6               MR. STENGEL:    Move to admit Government Exhibit 4052.

7               THE COURT:    Admitted.

8                          (Exhibit G-4052 admitted into evidence.)

9    BY MR. STENGEL:

10        Q.    Can you please describe this text message

11   conversation for the jury?

12        A.    Yes.   This conversation is dated January 11, 2018.

13              32nd Street says:     Yo, homie, you ever score?

14              Blanding replies:     Softball, nah, still around on

15   glasses.

16              32nd Street says:     Damn, but at least them points on

17   deck.   This shit done dry out here.

18              Blanding replies:     It's around.    Just not that number

19   at the moment.

20              32nd Street replies:      What's the number?

21              To which Blanding replies:      21.

22              32nd Street then says:     Come on, homie, you let me

23   get room to breathe.     So you know a bean ain't no biggie.        It

24   swim, though.     You can do whatever you want with it.

25              Defendant Blanding then says:       I'll let you know when
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 9494
                                                                          of 302


1    something around for that number.         I don't play around with my

2    shit.   A1.

3                32nd Street says:     So it's around for 21 now...

4                Blanding replies:     Yeah.

5                32nd Street says:     ARD, all right then, I'm a get

6    with you soon.

7                It's continued on the next page.       Disregard.    No,

8    it's not.

9         Q.     Based on your training and experience that we just

10   talked about a few minutes ago, why did you pull this text

11   message exchange out of Mr. Blanding's phone?

12        A.     Again, based on my training and experience, there is

13   narcotics talk in this conversation.

14        Q.     What narcotics talk?

15        A.     Defendant Blanding makes reference to softball,

16   which, again, is a commonly used term for powder cocaine.            The

17   next line down he references glasses, which is a commonly used

18   term for crystal methamphetamine.

19        Q.     Let's go to Government Exhibit 4055.        Do you see that

20   in front of you?

21        A.     Yes.

22        Q.     What is it?

23        A.     Another text conversation between 32nd Street

24   Youngins and Defendant Blanding.

25               MR. STENGEL:    Move to admit Government Exhibit 4055,
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 95 of 30295


1    Your Honor.

2              THE COURT:    Admitted.

3                          (Exhibit G-4055 admitted into evidence.)

4    BY MR. STENGEL:

5         Q.   I'm not going to ask you to read this one the whole

6    way through.

7         A.   Thank you.

8         Q.   But we see a reference a few lines down to OZ.          Do

9    you know what OZ refers to?

10        A.   Yes.    OZ is just an abbreviation for an ounce.

11        Q.   What about the term "zip"?

12        A.   Zip is a commonly used term in Philadelphia for an

13   ounce of crystal methamphetamine.

14        Q.   So let's talk about a few other texts I want to put

15   in, and we'll talk about the trips.       Let's go to Government

16   Exhibit 4084.    Do you see that in front of you?

17        A.   Yes.

18        Q.   What is it?

19        A.   This is a contact saved in Defendant Abdul West's

20   cellular telephone.

21             MR. STENGEL:     I move to admit Government

22   Exhibit 4084, Your Honor.

23             THE COURT:    Admitted.

24                         (Exhibit G-4084 admitted into evidence.)

25   BY MR. STENGEL:
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 9696
                                                                          of 302


1         Q.     And do you see the phone number?

2         A.     Yes.

3         Q.     Do you recognize that phone number?

4         A.     Yes.

5         Q.     What phone number is it?

6         A.     (856)655-3893.

7         Q.     Associated with whom in OBH?

8         A.     Alleged co-conspirator Dontez Stewart.

9         Q.     And how is Mr. Stewart's number saved in Mr. West's

10   phone?

11        A.     It's saved as Tez, T-E-Z.

12        Q.     Showing you what's been marked as Government

13   Exhibit 4058, do you see that in front of you?

14        A.     Yes.

15        Q.     What is it?

16        A.     A text message conversation between Jamaal Blanding

17   and Jameel Hickson.

18        Q.     And what is the nature of that -- move to admit

19   Government Exhibit 4058, Your Honor.

20               THE COURT:    Admitted.

21                           (Exhibit G-4058 admitted into evidence.)

22   BY MR. STENGEL:

23        Q.     It's a fairly simple one.      What's the exchange here?

24        A.     Yes.   Defendant Blanding sends the phone

25   number (702)305-6012 and the name Boog to Defendant Hickson.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 97 of 30297


1         Q.   And what do you understand Boog to mean?

2         A.   It's the street name or nickname for alleged

3    co-conspirator Richard Chase Hoover.

4         Q.   Showing you what's been marked as Government

5    Exhibit 923, do you recognize that?

6         A.   Yes.

7         Q.   What is it?

8         A.   A screenshot taken from Defendant Blanding's

9    Instagram account.

10        Q.   Did you take that screenshot?

11        A.   I did.

12             MR. STENGEL:     Your Honor, I move to admit that

13   exhibit, please.

14             THE COURT:    Admitted.

15                         (Exhibit G-923 admitted into evidence.)

16   BY MR. STENGEL:

17        Q.   Who do we see here?

18        A.   This is a picture of various members of OBH dated

19   March 30, 2017.

20        Q.   You said various members.       Who do you recognize in

21   this photo?

22        A.   So starting from the right to the left, the

23   individual in the red jacket and red hat is alleged

24   co-conspirator Amir Boyer.     Standing directly to his left with

25   his left arm on Boyer's shoulder is the decedent, Robbie
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 9898
                                                                          of 302


1    Johnson.    Standing in the middle wearing the sunglasses and the

2    red jacket, red pants, Defendant Abdul West.          I'm not sure

3    who's standing over his right shoulder with the white jacket

4    on, but standing directly to my left, West's right, with the

5    black jacket is Defendant Jamaal Blanding.         I'm not exactly

6    sure who the two other individuals are to the bottom left of

7    the picture.

8         Q.     On what date was this posted?

9         A.     I believe it was in March of 2017.        Yes, March 30,

10   2017.

11        Q.     And to be clear, we talked about this a little bit

12   the other day.     I believe Mr. Ortiz was asking us.        When you

13   see a photograph taken here, it's not necessarily the date that

14   the photograph was taken, right?

15        A.     Correct.

16        Q.     The date is what?

17        A.     The date it was posted.

18        Q.     Fair enough.    So let me show you just a couple more.

19   Then we'll get into the trips.        Showing you what's been marked

20   as Government Exhibit 4047.       To be clear, in your

21   investigation, you speak with an individual by the name of Eric

22   Brooks-Blanding?

23        A.     I did.

24        Q.     Did he provide you with his phone number?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 99 of 30299


1         Q.     Do you recognize what's on the screen right now?

2         A.     Yes.   A text message between that individual, Eric

3    Brooks-Blanding, and Defendant Jamaal Blanding.

4                MR. STENGEL:    Move to admit Government Exhibit 4047.

5                MR. HUGHES:    Objection, Your Honor.

6                THE COURT:    Admitted.   Overruled.

7                           (Exhibit G-4047 admitted into evidence.)

8    BY MR. STENGEL:

9         Q.     What do we see here?

10        A.     A text conversation between Defendant Blanding and

11   Eric Brooks-Blanding.

12        Q.     And just read it for me, please.

13        A.     For the purposes of this text, I'm going to refer to

14   Eric Brooks-Blanding as Eric to eliminate any confusion.

15               Defendant Blanding says:     Haven't got a complaint

16   from anyone, but I'll switch out with you.

17               Eric says:    They only complain about the shake.       They

18   all say the shake got something in it to stretch it.

19               Blanding replies:    Nope.   Ain't nothing in the shake.

20   It's a mental thing.      People be playing in the shit.

21               Eric replies:    Well, just keep it rocky road.      I'm a

22   cash you out tomorrow with the ice.       I'm just wait till

23   tomorrow.

24        Q.     You had mentioned earlier a term that you're familiar

25   with for methamphetamine was glasses, correct?
                                                                        100
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 100 of 302


1         A.      Correct.

2         Q.      Are there any other names by which methamphetamine is

3    known, based on your training and experience?

4         A.      There's numerous.     Ice is a very commonly used term,

5    Versace, glasses, glass.

6         Q.      So I want to go through, talk specifically about some

7    of the trips.       The first trip, I believe you testified earlier

8    that Richard Chase Hoover left on November 2; is that right?

9         A.      Yes.

10        Q.      And returned on November 20, correct?

11        A.      Yes.

12        Q.      Showing you what has been marked as Government

13   Exhibit 969, see that in front of you?

14        A.      Yes.

15        Q.      What is it?

16        A.      Another screenshot taken from Defendant West's

17   Instagram account.

18                THE COURT:    Admitted.

19                           (Exhibit G-969 admitted into evidence.)

20   BY MR. STENGEL:

21        Q.      Okay.   And what does it say?

22        A.      This picture is dated November 10, 2017.        It pictures

23   Defendant West standing in the Lounge, or 2900 North Taylor

24   Street.    The caption reads:      If we talking trapping, I'm the

25   blueprint, El Patron.
                                                                       101
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 101 of 302


1         Q.   Based on your training and experience, what does

2    trapping mean?

3         A.   Trapping is a commonly used term for drug dealing.

4         Q.   I'm showing you what's been marked as Government

5    Exhibit 4059.    Do you see that in front of you?

6         A.   Yes.

7         Q.   What is this?

8         A.   A conversation between Defendant Hickson and alleged

9    co-conspirator Richard Chase Hoover.

10        Q.   Taken from where, if you recall?

11        A.   This was taken from alleged co-conspirator Hoover's

12   seized MacBook that was testified to previously.

13             MR. STENGEL:    I move to admit 4059, Your Honor.

14             THE COURT:    Admitted.

15                         (Exhibit G-4059 admitted into evidence.)

16   BY MR. STENGEL:

17        Q.   Just describe this conversation, please, for the

18   jury.

19        A.   This conversation was dated November 12, 2017.

20             Defendant Hickson writes:      Here, bro, hug you in a

21   little bit.   My bad, LOL, hit you.

22             Hoover replies:     Okay.

23             Defendant Hickson replies:      On way to you now.

24             Hoover writes:    I'm gonna grab some food downtown at

25   the Hooters, so I'll be here for a minute.
                                                                        102
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 102 of 302


1                 Hickson writes:    Coming there now.     I'm hungry.

2                 Hoover replies:    Okay.

3                 And then sends an address for what I believe is the

4    Hooters.

5                 Defendant Hickson replies:      Yup.

6         Q.      So this is what?    This is a text message exchange

7    between whom?

8         A.      Defendant Jameel Hickson and alleged co-conspirator

9    Richard Chase Hoover.

10        Q.      While they're where?

11        A.      In California.

12        Q.      I'm showing you what has been marked as Government

13   Exhibit 4050.

14        A.      I see it.

15        Q.      Can you see that?

16        A.      Yes.

17        Q.      What is this?

18        A.      This is two separate text conversations.        The first

19   being between Defendant Blanding and alleged co-conspirator

20   Hoover.    The second being between Defendant Blanding and

21   Defendant Jameel Hickson.

22        Q.      And could you please read this text message exchange?

23        A.      Yes.

24                MR. STENGEL:    Sorry.   I move to admit Government

25   Exhibit 4050.
                                                                       103
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 103 of 302


1                THE COURT:   Admitted.

2                          (Exhibit G-4050 admitted into evidence.)

3                THE WITNESS:    Defendant Blanding to Mr. Hoover:

4    As-salaam-alaikum.    I land in LA at 11:00 a.m. today.       How are

5    you, bull?

6                He then texts Mr. Hoover again:      Landing right now,

7    bro.

8                Hoover replies:    Oh, okay.   I'm about walk in the gym

9    and play ball soon.      As I get done, I'm a hit you up.     OG gonna

10   come grab you?

11               Blanding replies:    Yeah.

12               Hoover replies:    Okay.   Cool.   Soon as I get out the

13   gym, I'll see where you're at.

14               And then in a separate conversation, Defendant

15   Blanding sends Defendant Hickson a marked location.

16   BY MR. STENGEL:

17          Q.   Thank you.    Let's show Government Exhibit 4051.

18          A.   Yes.

19          Q.   What is this?

20          A.   Conversation between Hoover and Hickson.

21          Q.   Pulled from where?

22          A.   Again, Mr. Hoover's MacBook.

23               MR. STENGEL:    Your Honor, I move to admit Government

24   Exhibit 4051.

25               THE COURT:    Admitted.
                                                                        104
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 104 of 302


1                            (Exhibit G-4051 admitted into evidence.)

2    BY MR. STENGEL:

3         Q.      And describe for the jury, please, what we see here.

4         A.      This conversation is dated November 14, 2017.

5                 Mr. Hoover writes:     Yo, bro, truck's ready.      Just got

6    to do some paperwork and pick it up tomorrow.          So I'd say more

7    than likely I can roll out Wednesday?

8                 Hickson responds with a couple thumbs-up emojis.

9         Q.      I'm showing you what's been marked as Government

10   Exhibit 930.     Do you see that?

11        A.      Yes.

12        Q.      What is it?

13        A.      Another screenshot taken from Defendant Blanding's

14   Instagram account.

15        Q.      You took this?

16        A.      I did.

17                MR. STENGEL:    Your Honor, I move to admit Government

18   Exhibit 930.

19                THE COURT:    Admitted.

20                           (Exhibit G-930 admitted into evidence.)

21   BY MR. STENGEL:

22        Q.      What do we see here?

23        A.      This is a picture of Defendant Blanding in what

24   appears to be a hotel room at the Line Hotel in Los Angeles,

25   California.     This picture was posted on November 16, 2017.
                                                                       105
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 105 of 302


1    Again, the location of this image is Los Angeles, California,

2    and the caption reads:    Lunchtime here.     Do you hear?    Hashtag

3    LA, shout out Malika on the outfit.

4         Q.    He's located at the Line Hotel?

5         A.    Yes.

6         Q.    What does that mean to you?

7         A.    During physical surveillance I conducted in Los

8    Angeles throughout the investigation, I determined that, on

9    occasion, some of the defendants stayed at the Line Hotel.

10        Q.    And the date of this post is what?

11        A.    November 16, 2017.

12        Q.    On what date did you see Richard Chase Hoover

13   returned to Philadelphia?

14        A.    I believe it was November 20.

15        Q.    And the FBI conducted surveillance on that date,

16   correct?

17        A.    Yes.

18        Q.    And we heard from Task Force Officer Yerges.        You

19   heard him testify, correct?

20        A.    Yes.

21        Q.    And Task Force Officer Krewer, correct?

22        A.    Yes.

23        Q.    And we watched some video?

24        A.    Yes.

25        Q.    Where was that video from?
                                                                        106
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 106 of 302


1         A.      1 Brown Street.

2         Q.      What did we see?

3         A.      We see alleged co-conspirator Richard Chase Hoover

4    park his truck in that truck parking lot in South Philadelphia,

5    load some bags into his white Chevrolet Trailblazer.

6                 I believe it was testified to that that vehicle was

7    then followed to 1 Brown Street, where a video depicts

8    Mr. Hoover entering the building carrying a basketball and

9    wearing a backpack and later entering apartment, I believe it

10   was 1806, which Security Guard McGann testified to was the

11   apartment of Defendant Jameel Hickson.

12                Alleged co-conspirator Hoover stays for a couple of

13   minutes and then exits the apartment and the building with the

14   basketball but no backpack.

15        Q.      Showing you on the second, what we're calling trip

16   number two, the second trip, what was the date that Richard

17   Chase Hoover went west?

18        A.      December 12, 2017.

19        Q.      Showing you what's been marked as Government

20   Exhibit 988, do you recognize this?

21        A.      Yes.

22        Q.      What is it?

23        A.      A screenshot from Defendant West's Instagram account.

24        Q.      Did you capture this screenshot?

25        A.      I did.
                                                                       107
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 107 of 302


1              MR. STENGEL:    Your Honor, move to admit Government

2    Exhibit 988.

3              THE COURT:    Admitted.

4                          (Exhibit G-988 admitted into evidence.)

5    BY MR. STENGEL:

6         Q.   What is the date of this post?

7         A.   December 3, 2017.

8         Q.   So posted between trip one and trip two, correct?

9         A.   Correct.

10        Q.   What do we see in the photograph?

11        A.   This picture is a picture of Defendant Abdul West on

12   the left, Defendant Jameel Hickson on the right.        I believe

13   this picture was taken in the parking lot of 1 Brown Street,

14   Defendant Hickson's apartment complex.       Caption reads:    Boss

15   talk amongst bosses, hashtag new investments, hashtag

16   commercial property, hashtag OBH Records.

17        Q.   Showing you what's been marked as Government

18   Exhibit 997.

19        A.   Yes.

20        Q.   What do we see here?

21        A.   Another screenshot I took from Defendant West's

22   Instagram account.

23             MR. STENGEL:    Move to admit Government Exhibit 997,

24   Your Honor.

25             THE COURT:    Admitted.
                                                                        108
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 108 of 302


1                            (Exhibit G-997 admitted into evidence.)

2    BY MR. STENGEL:

3         Q.      What's the date of this post?

4         A.      This was posted December 4, 2017.

5         Q.      So the day after what we just saw, correct?

6         A.      Yes.

7         Q.      And do we see -- do you see Defendant Abdul West in

8    this photograph?

9         A.      Yes.   He's in the center wearing the same outfit as

10   the previous picture.

11        Q.      What about Defendant Jameel Hickson?

12        A.      Again, standing next to Defendant West wearing the

13   same outfit.

14        Q.      And who else do we see in this photograph?

15        A.      Standing next to Defendant Hickson in the black

16   sweatshirt, white writing, is Defendant Jamaal Blanding.

17        Q.      And the quote or the comment says what?

18        A.      No weapon formed against us shall prosper.         I pledge

19   to protect us from any danger, foreign or domestic, hashtag

20   sturdy, hashtag Protocol, hashtag OBHGG, hashtag OBH Records.

21        Q.      Showing you what has been marked as Government

22   Exhibit 4017, do you see that?

23        A.      Yes.

24        Q.      And what does that appear to be?

25        A.      Text conversation between Defendant Blanding and an
                                                                       109
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 109 of 302


1    individual stored in the phone as Cheech.

2               MR. STENGEL:   Move to admit Government Exhibit 4017.

3               THE COURT:    Admitted.

4                          (Exhibit G-4017 admitted into evidence.)

5    BY MR. STENGEL:

6         Q.    What does the text say?

7         A.    Defendant Blanding writes:     I talked to Butterknife

8    King.   He ready to link up.

9               MR. STENGEL:   Show Government Exhibit 4062.

10   BY MR. STENGEL:

11        Q.    Do you see that in front of you?

12        A.    Yes.

13        Q.    What is it?

14        A.    A text conversation between alleged co-conspirator

15   Hoover and Defendant Hickson.

16              MR. STENGEL:   Move to admit Government Exhibit 4062,

17   Your Honor.

18              THE COURT:    Admitted.

19                         (Exhibit G-4062 admitted into evidence.)

20   BY MR. STENGEL:

21        Q.    What are they saying in this text message exchange?

22        A.    This message is dated December 11, 2017, the day

23   before Mr. Hoover leaves for the West Coast.

24              Mr. Hoover writes:    Got everything booked, bro.       I

25   should be there Friday.    Saturday the latest.      You still out
                                                                        110
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 110 of 302


1    here?

2                 Hickson replies:    Yes, sir.    Need to get with you

3    before you slide out.

4                 Hoover replies:    Definitely.    I'll link up around

5    4:30, 5:00.

6                 Hickson replies:    Okay.

7         Q.      Showing you what's been marked as Government

8    Exhibit 917, do you see that?

9         A.      Yes.

10        Q.      What is it?

11        A.      A screenshot I took from Defendant West's Instagram

12   account.

13                MR. STENGEL:    Move to admit Government Exhibit 917,

14   Your Honor.

15                THE COURT:    Admitted.

16                           (Exhibit G-917 admitted into evidence.)

17   BY MR. STENGEL:

18        Q.      What's the date on this post?

19        A.      December 12, 2017.

20        Q.      And what do we see in the photograph?

21        A.      This is Defendant Blanding and Defendant West seated

22   in the Lounge with what appears to be a very large amount of

23   United States currency.

24                The caption reads:     Look Khaz at Bionickhaz.      Another

25   nigga sneak dissing me now.
                                                                       111
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 111 of 302


1         Q.     Showing you what's been marked as Government

2    Exhibit 4019, do you see that in front of you?

3         A.     Yes.

4         Q.     What is it?

5         A.     A very long text conversation between Defendant

6    Blanding and Defendant Hickson.

7         Q.     This is from where?

8         A.     Defendant Blanding's cell phone.

9                MR. STENGEL:    Move to admit Government Exhibit 4019,

10   Your Honor.

11               THE COURT:    Admitted.

12                         (Exhibit G-4019 admitted into evidence.)

13   BY MR. STENGEL:

14        Q.     I'm not going to ask you to read through this whole

15   thing.    If you could just briefly describe it for the jurors.

16        A.     The conversation is dated December 16, 2017.       It

17   appears that the overwhelming majority of this conversation is

18   between Defendant Blanding and Defendant Hickson discussing

19   their flights, what time they arrive, what time they land, how

20   crowded the airport is, and that they will contact each other

21   as soon as they land.

22        Q.     Showing you what's been marked as Government

23   Exhibit 4063, do you see that in front of you?

24        A.     Yes.

25        Q.     What is this?
                                                                        112
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 112 of 302


1         A.      A text sent between Defendant Blanding and Defendant

2    Hickson.

3                 MR. STENGEL:    Move to admit Government 4063.

4                 THE COURT:    Admitted.

5                            (Exhibit G-4063 admitted into evidence.)

6    BY MR. STENGEL:

7         Q.      It's a fairly simple text.      What's it say?

8         A.      Dated December 17, 2017, Defendant Blanding simply

9    asks Defendant Hickson:       You good, bull?

10        Q.      What's the significance of the date?

11        A.      This is while they were out in California.

12        Q.      Showing you what's been marked as Government

13   Exhibit 916, do you see that in front of you?

14        A.      Yes.

15        Q.      What is it?

16        A.      A screenshot taken from Defendant Blanding's

17   Instagram account that, again, I took.

18                MR. STENGEL:    Move to admit Government Exhibit 916.

19                THE COURT:    Admitted.

20                           (Exhibit G-916 admitted into evidence.)

21   BY MR. STENGEL:

22        Q.      And what do we see here?

23        A.      This picture was posted December 17, 2017 by

24   Defendant Blanding.       It depicts Defendant Blanding and

25   Defendant Hickson.      The location of this photograph is Los
                                                                       113
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 113 of 302


1    Angeles, California, and the caption reads:       I'll make it snow

2    in LA.

3          Q.   Showing you what's been marked as Government

4    Exhibit 4064, do you see that?

5          A.   Yes.

6          Q.   And what does this appear to be?

7          A.   A rather lengthy text conversation between Defendant

8    West, Defendant Blanding, alleged co-conspirator Hoover, and

9    alleged co-conspirator Boyer.

10              MR. STENGEL:    Move to admit Government Exhibit 4064.

11              THE COURT:   Admitted.

12                         (Exhibit G-4064 admitted into evidence.)

13   BY MR. STENGEL:

14         Q.   Could you just please read through this text message?

15         A.   Yes.   Defendant West asks Defendant Blanding:       Do you

16   or Boog got Cash App?

17              Blanding replies:    I don't have it.

18              Blanding then texts alleged co-conspirator Hoover:

19   You have Cash App?

20              Hoover applies:    Nah, I heard of it, but I don't have

21   it.

22              Blanding then reaches back out to West and says:

23   Boog don't either.

24              West replies:    Shit.   How urgent?

25              Blanding replies:    We got to give them bulls they
                                                                        114
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 114 of 302


1    money today.

2                 West replies:    All right then.

3                 West then texts Defendant Blanding:       Send Mullaz the

4    name you want it in.

5                 Blanding then texts alleged co-conspirator Boyer:

6    Jamaal Blanding?

7                 And then Blanding texts Defendant West:        Jamaal

8    Blanding.     I sent to Mullaz already.

9         Q.      Showing you what's been marked as Government

10   Exhibit 4065.

11        A.      Yes.

12        Q.      What is this?

13        A.      Text conversation between Defendant Hickson and

14   Defendant Blanding.

15        Q.      And from where?

16        A.      This was taken, again, from Defendant Blanding's cell

17   phone.

18                MR. STENGEL:    Move to admit Government Exhibit 4065,

19   Your Honor.

20                THE COURT:   Admitted.

21                           (Exhibit G-4065 admitted into evidence.)

22   BY MR. STENGEL:

23        Q.      Again, fairly simple text exchange.       What's it say?

24        A.      Yes.   Dated December 19, 2017.

25                Defendant Hickson writes:      I'm down here.
                                                                       115
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 115 of 302


1              And approximately five hours later, he texts back to

2    Defendant Blanding:    Yo, bull, he text no go on the last.

3              Blanding replies:     All right then.

4         Q.   What's the date on this text message exchange?

5         A.   December 19, 2017.

6         Q.   What's the significance of that?

7         A.   This occurred while Defendant Hickson and Blanding

8    were both in Los Angeles, California.

9         Q.   On what date did Richard Chase Hoover return to

10   Philadelphia?

11        A.   December 22.

12        Q.   We talked earlier about the surveillance done when

13   Richard Chase Hoover returned in November.       What about this

14   return date?    Was surveillance conducted?

15        A.   Yes.

16        Q.   And just describe for the jury, please, what

17   surveillance that was.

18        A.   So as Special Agent Coleman testified to previously,

19   he had a position in that same truck lot in South Philadelphia

20   where he observed Defendant Hoover -- or, I'm sorry, alleged

21   co-conspirator Hoover park his tractor trailer, unload packages

22   from the tractor trailer into his Trailblazer, and leave the

23   area.

24             As Hoover left the area, he was followed by

25   surveillance units where he arrived at the Edgewater
                                                                        116
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 116 of 302


1    Apartments, which is 2323 Race Street.         Mr. Hoover parked his

2    truck, removed the same bags from that truck, and entered the

3    apartment complex with Defendant West.

4         Q.      Were you set up to conduct surveillance at 2323 Race

5    Street?

6         A.      No.

7         Q.      Why not?

8         A.      Based on the trip one where Mr. Hoover traveled to

9    Defendant Hickson's apartment at 1 Brown Street, we believed at

10   the time that's where he was going to be taking whatever he had

11   in his truck.       So at that point, the Edgewater Apartments were

12   not on our radar at all.

13        Q.      Were you, yourself, conducting surveillance at 2323

14   Race?

15        A.      Yes.

16        Q.      What did you see?

17        A.      Again, I saw the security footage from that apartment

18   complex, co-conspirator Hoover arriving in his Trailblazer,

19   unloading some bags, and then walking into the apartment

20   complex at the same time as Defendant West.

21        Q.      When you say you saw the surveillance, you watched it

22   on a screen?

23        A.      Correct.

24        Q.      Not in real time, correct?

25        A.      Correct.   A couple days later.
                                                                       117
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 117 of 302


1         Q.   Did 2323 Race provide you with that security footage?

2         A.   No.    They were unable to extract a copy.

3         Q.   Showing you what's been marked Government

4    Exhibit 4021, do you see that in front of you?

5         A.   Yes.

6         Q.   And what is it?

7         A.   A text conversation.      This time between Defendant

8    Gadson and Defendant West.

9         Q.   And where did that text message conversation come

10   from?

11        A.   We took this out of Defendant West's cell phone.

12             MR. STENGEL:    Move to admit Government Exhibit 4021.

13             THE COURT:    Admitted.

14                         (Exhibit G-4021 admitted into evidence.)

15   BY MR. STENGEL:

16        Q.   So just if you could, please, what's the date on

17   this?

18        A.   January 2, 2018.

19        Q.   So this is after Richard Chase Hoover returned from

20   trip two, correct?

21        A.   Correct.

22        Q.   What date did he leave for trip three?

23        A.   I believe it was January 19.

24        Q.   So this is between those two trips?

25        A.   Correct.
                                                                        118
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 118 of 302


1         Q.      And if you could just please describe this text

2    message exchange for the jurors.

3         A.      So Defendant Gadson sends Defendant West a picture,

4    which I'm hoping is on the next page.         In this picture, it

5    appears to be a screenshot of a conversation that Defendant

6    Gadson had with someone stored in his phone as Jersey.

7                 The message Mr. Gadson received at the very bottom

8    reads:    Yo, kin, this batch wasn't so good.        Too many

9    complaints.     Just wanted to keep you informed.

10                So, again, this is the image that Defendant Gadson

11   sent Defendant West.

12                MR. STENGEL:    So go back to that top page, please,

13   Special Agent Simpson.

14   BY MR. STENGEL:

15        Q.      The image we were just looking at is the blue line,

16   correct?

17        A.      Correct.

18        Q.      The linked image, the JPEG?

19        A.      Correct.

20        Q.      And how does Defendant Abdul West respond to that

21   image?

22        A.      Defendant West then responds, I guess, to the picture

23   of the complaint about the batch asking:          Softball or hardball?

24                Defendant Gadson replies:      Hardball.

25                West replies:    All right then.     It's cool.    About to
                                                                       119
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 119 of 302


1    put another batch together.

2                Defendant Gadson replies:    All right then.

3         Q.     We just mentioned earlier that Richard Chase Hoover

4    left for trip number three on January 19, 2018, correct?

5         A.     Correct.

6         Q.     Showing you what has been marked as Government

7    Exhibit 4022, do you see that in front of you?

8         A.     Yes.

9         Q.     What is it?

10        A.     A text conversation between Defendant Blanding and

11   Defendant Hickson.

12               MR. STENGEL:   Move to admit Government Exhibit 4022,

13   Your Honor.

14               THE COURT:    Admitted.

15                          (Exhibit G-4022 admitted into evidence.)

16   BY MR. STENGEL:

17        Q.     Can you please describe this text message exchange

18   for the jury?

19        A.     Yes.   This is dated January 24, 2018.

20        Q.     I don't mean to interrupt.    You don't have to go word

21   for word.    Just generally describe what's happening.

22        A.     This appears to be a text conversation, again,

23   between Defendants Blanding and Hickson regarding their flights

24   to California.     There's talk about the airport being crowded,

25   them boarding, what gate they're at, and Defendant Blanding
                                                                        120
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 120 of 302


1    advising he's at the bar.

2         Q.      Showing you what's been marked as Government

3    Exhibit 4023, do you see that in front of you?

4         A.      Yes.

5         Q.      What is it?

6         A.      A text conversation between Defendant Blanding and

7    alleged co-conspirator Hoover.

8         Q.      From where?

9         A.      Taken from Defendant Blanding's cell phone.

10                MR. STENGEL:    Move to admit Government Exhibit 4023,

11   Your Honor.

12                THE COURT:    Admitted.

13                           (Exhibit G-4023 admitted into evidence.)

14   BY MR. STENGEL:

15        Q.      All right.    What's this text message exchange say?

16        A.      This text is dated January 25, 2018, I believe the

17   day after the previous one from the airport.

18                In this text, Defendant Blanding writes:        It's $7,900

19   in the armrest.

20                Mr. Hoover replies:     I'm walking back to the car now?

21                And Blanding replies:     Okay.

22        Q.      Any idea what armrest he's referring to?

23        A.      I believe it refers to a --

24                MR. HUGHES:    Objection.    Speculation.

25                MR. STENGEL:    Withdrawn, Your Honor.
                                                                       121
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 121 of 302


1    BY MR. STENGEL:

2           Q.   On this trip, did you conduct surveillance?

3           A.   Yes.   Our squad did.

4           Q.   Where?

5           A.   As Special Agent Simpson testified to previously, he

6    conducted physical surveillance in the Philadelphia Airport of

7    Defendants Blanding and Hickson.      He then flew with them

8    through Chicago to Los Angeles where he handed surveillance off

9    to myself and Task Force Officer Schlosser.

10          Q.   So you were in Los Angeles?

11          A.   I was.

12          Q.   Did you take any video from your trip to Los Angeles?

13          A.   I did.

14               MR. STENGEL:   Let's see if we can get 1108E to play.

15   BY MR. STENGEL:

16          Q.   Special Agent Becker, do you see what's in front of

17   you?

18          A.   Yes.

19          Q.   What is it?

20          A.   Video I took while in Los Angeles.

21               MR. STENGEL:   Move to admit Government Exhibit 1108E,

22   Your Honor.

23               THE COURT:    Admitted.

24                         (Exhibit G-1108E admitted into evidence.)

25   BY MR. STENGEL:
                                                                        122
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 122 of 302


1         Q.      Let's just play the first minute or so of this.         Stop

2    right there.

3                 Do you recognize that individual, Special Agent

4    Becker?

5         A.      Yes.   That's Defendant Hickson.

6                 MR. STENGEL:    Keep playing, please, Special Agent

7    Simpson.

8                            (Whereupon the video is shown to the jury.)

9                 MR. STENGEL:    All right.    We can stop right there.

10   BY MR. STENGEL:

11        Q.      Now, where is this -- you just identified Defendant

12   Jameel Hickson in this video, correct?

13        A.      Correct.

14        Q.      Where is he?

15        A.      Defendant Hickson's in the valet area of the Line

16   Hotel with a Ford Explorer which was rented by Defendant

17   Hickson.     I'm positioned across the street in a fixed vehicle.

18   Probably a distance of about 30 yards.

19        Q.      And what did Defendant Hickson appear to be doing in

20   the trunk?

21        A.      Defendant Hickson exits the driver's seat of that

22   vehicle.     He then moves to the trunk area where he begins

23   moving items around the trunk, taking items in and out of bags

24   and boxes.     As you heard from the video, I had observed another

25   basketball, which I believed to be similar in appearance to the
                                                                       123
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 123 of 302


1    one carried into 1 Brown Street by Mr. Hoover.        At one point I

2    also observed Mr. Hickson move what appeared to me as a

3    brick-like item or a commonly packaged kilogram of cocaine from

4    one box into a bag.

5         Q.     Showing you what's been marked as Government

6    Exhibit 1108C, do you see that in front of you, Special Agent

7    Becker?

8         A.     Yes.

9         Q.     What does this appear to be?

10        A.     Another video I took from the same position of the

11   Line Hotel.

12        Q.     Do you know approximately the difference between

13   these two videos in time?

14        A.     I would estimate it was about an hour.

15               MR. STENGEL:   Your Honor, I might not have moved to

16   admit Government Exhibit 1108C.      I move to admit and publish to

17   the jury.

18               THE COURT:   Admitted.

19                         (Exhibit G-1108C admitted into evidence.)

20               THE WITNESS:   I can catch the jury up, if you'd like.

21               MR. STENGEL:   Just play it from the beginning.      Just

22   pause right there.

23   BY MR. STENGEL:

24        Q.     Do you recognize those two individuals?

25        A.     Yes.
                                                                        124
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 124 of 302


1         Q.      Who are they?

2         A.      The gentleman in the black hat, black jacket, is

3    alleged co-conspirator Richard Chase Hoover.          The gentleman

4    directly to his right with the green hat and green jacket is

5    Defendant Jamaal Blanding.

6                 MR. STENGEL:    Keep playing please, Special Agent

7    Simpson.

8                            (Whereupon the video is shown to the jury.)

9                 MR. STENGEL:    Pause right there.

10   BY MR. STENGEL:

11        Q.      Who is the gentleman that just walked into the frame?

12        A.      The gentleman with the black sweatshirt with the hood

13   up is Defendant Jameel Hickson.        I believe I failed to testify

14   in that first video, Mr. Hickson takes those bags and goes into

15   the hotel.

16        Q.      Thank you for that clarification.

17                Special Agent Becker, what did we just see in that

18   last, say, minute and a half of that video?

19        A.      So in that video clip, we see alleged co-conspirator

20   Hoover carrying a large duffel bag and another bag, placing it

21   into that same Ford Explorer, the rental.          We also see

22   Defendants Blanding and Hickson carrying what appear to be

23   shopping bags and place those into the rented vehicle as well.

24   All three enter the vehicle and leave the area.

25        Q.      I'm showing you what's been marked as Government --
                                                                       125
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 125 of 302


1    do you recall the date on which those videos were taken?

2         A.    I believe it was January 26.

3         Q.    Showing you what's been marked as Government

4    Exhibit 999-05, do you see that in front of you?        Tell me when

5    you see that in front of you.

6         A.    Yes.

7         Q.    And what is this?

8         A.    A picture taken from Defendant Blanding's Instagram

9    account.

10        Q.    You took this screenshot?

11        A.    Yes.

12              MR. STENGEL:   Move to admit Government

13   Exhibit 999-05.

14              THE COURT:   Admitted.

15                         (Exhibit G-999-05 admitted into evidence.)

16   BY MR. STENGEL:

17        Q.    What do we see here?

18        A.    It's a picture of Defendant Blanding posted

19   January 26, 2018.    This appears to be the same valet area of

20   the Line Hotel as you just watched in the video.        The location

21   of this photograph is Financial District, Los Angeles, and the

22   caption reads:    At the office.

23        Q.    I'm showing you what's been marked as Government

24   Exhibit 4067.     Do you see that in front of you?

25        A.    Yes.
                                                                        126
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 126 of 302


1         Q.      What is it?

2         A.      A text conversation between Defendants Blanding and

3    Hickson.

4         Q.      And taken from where?

5         A.      Defendant Blanding's cell phone.

6                 MR. STENGEL:    Move to admit Government Exhibit 4067,

7    Your Honor.

8                 THE COURT:    Admitted.

9                            (Exhibit G-4067 admitted into evidence.)

10   BY MR. STENGEL:

11        Q.      Describe this text message conversation for the jury,

12   please.

13        A.      This message is dated January 26, 2018.        Defendant

14   Blanding asks Defendant Hickson if he's good.

15                Hickson replies:    On my way back.

16                Later on, Defendant Hickson asks Defendant Blanding

17   if he's awake.

18                Blanding replies:     Just popped up.

19                Defendant Hickson replies that he's going to Uber to

20   Defendant Blanding.

21                Defendant Blanding asks what the move is, if he wants

22   him to come scoop him up.       Asks to give him a couple minutes.

23   He'll just come get you.       Defendant Hickson replies that he's

24   okay.   He's chilly chill.

25                Defendant Hickson also writes to Defendant Blanding:
                                                                       127
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 127 of 302


1    Make sure you situate the bag so housekeeping, you feel me.

2              Defendant Blanding replies:       Yeah, fosho.

3              A little while later, again, Defendant Blanding asks

4    Defendant Hickson if he's good.

5              Defendant Hickson replies:      On my way back.

6         Q.   Showing you what's been marked as Government

7    Exhibit 4068.

8         A.   Yes.

9         Q.   See that in front of you?

10        A.   Yes.

11        Q.   The text message we were just looking at was dated

12   January 26, 2018, correct?

13        A.   Correct.

14        Q.   At that time, Defendants Blanding and Hickson are

15   still in Los Angeles, correct?

16        A.   Correct.

17        Q.   Now, what do you see on the screen in front of you?

18        A.   This is a conversation between alleged co-conspirator

19   Hoover and Defendant Hickson taken out of co-conspirator

20   Hoover's MacBook.

21             MR. STENGEL:    Your Honor, move to admit Government

22   Exhibit 4068.

23             THE COURT:    Admitted.

24                         (Exhibit G-4068 admitted into evidence.)

25   BY MR. STENGEL:
                                                                          128
                 Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 128 of 302


1           Q.      What's this text message exchange?

2           A.      Again, this time Mr. Hoover's inquiring if

3    Mr. Hickson's okay:        Yo, bro, everything looking good for

4    tomorrow?

5                   Hickson replies:    Yes, sir.    Looking like 1:00 p.m.

6                   Hoover writes:    Okay.   Cool, bro.    I'll hit you up

7    when I'm moving around tomorrow and come up that way.

8                   Hickson acknowledges that, says bet, short for you

9    bet.

10          Q.      On what date did Richard Chase Hoover return to the

11   Philadelphia area during trip three or after trip three?

12          A.      January 31, 2018.

13          Q.      And there was surveillance in the truck lot on

14   Lawrence Street, correct?

15          A.      Correct.

16          Q.      That was the video that Special Agent Coleman was

17   testifying to earlier, right?

18          A.      Attempting to, yes.

19          Q.      Attempting to, barring our technical difficulties.

20                  I'm going to show you a couple additional texts from

21   after January 31, 2018.         I'm showing you what's been marked as

22   Government Exhibit 4024.         Do you see that in front of you?

23          A.      Yes.

24          Q.      What is it?

25          A.      A conversation between Mr. Hoover and Defendant
                                                                       129
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 129 of 302


1    Blanding.

2         Q.     And what's it say?

3         A.     This is dated February 6, 2018.     Would you like me to

4    read it?

5         Q.     Yes, please.

6         A.     Would you like to publish to the jury first?

7                MR. STENGEL:   I move to admit Government

8    Exhibit 4024.    Thank you, Special Agent Becker.      Appreciate it.

9                THE WITNESS:   Just keeping you on your toes.

10               THE COURT:   Admitted.

11                         (Exhibit G-4042 admitted into evidence.)

12               THE WITNESS:   This text conversation is February 6,

13   2018, taken from Defendant Blanding's phone.

14               Mr. Hoover writes:    Yo, bro, I got half of the rent

15   money from A.    If you want to link with me, I'll go get the

16   money order today and take it downstairs.

17               Blanding replies:    Yeah, where can we link at?

18               Hoover replies:   I'm at the spot now.     You around

19   your way?

20               Defendant Blanding writes:    Yeah, I just got to my

21   block.

22               Hoover replies:   Okay.   I'll slide up that way.      You

23   gonna be there for a minute?

24               Defendant Blanding replies:     Yeah.   The post office

25   right across the street too.
                                                                        130
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 130 of 302


1    BY MR. STENGEL:

2         Q.      Showing you what's been marked as Government

3    Exhibit 4069, do you see that in front of you?

4         A.      Yes.

5         Q.      What is it?

6         A.      This is a stream of text messages between someone

7    identified Yanina Miller and Defendant Blanding, which then

8    Defendant Blanding forwards the conversation to Defendant

9    Hickson, Defendant West, and alleged co-conspirator Amir Boyer.

10                MR. STENGEL:    Your Honor, move to admit Government

11   Exhibit 4069.

12                THE COURT:    Admitted.

13                           (Exhibit G-4069 admitted into evidence.)

14   BY MR. STENGEL:

15        Q.      What do we see in the top post here?

16        A.      So this conversation is dated February 7, 2018.

17   Ms. Miller sends two websites or two links to news articles to

18   Defendant Blanding.       The first one is entitled "iPhones, FBI,

19   and going dark."      The second one is, "How cops could wiretap

20   encrypted iMessage and WhatsApp chats."

21                MR. STENGEL:    There should be a second page to this,

22   Special Agent Simpson.

23   BY MR. STENGEL:

24        Q.      What do we see here?

25        A.      These are just screenshots of the links to the
                                                                       131
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 131 of 302


1    articles that Ms. Miller sent to Defendant Blanding.

2         Q.    Going back up to -- sorry.     Just go back to those.

3    What are these articles called?

4         A.    First one, again, is titled "iPhones, the FBI, and

5    going dark."    The second one is "How cops could wiretap

6    encrypted iMessage and WhatsApp chats."

7               MR. STENGEL:   Going back up to the first page,

8    please, Special Agent Simpson.

9    BY MR. STENGEL:

10        Q.    So Yanina Miller had forwarded these to Jamaal

11   Blanding, correct?

12        A.    Correct.

13        Q.    What did Jamaal Blanding do with them?

14        A.    Defendant Blanding then forwarded those same articles

15   to Defendant Abdul West, Defendant Jameel Hickson, and alleged

16   co-conspirator Amir Boyer.

17        Q.    At the bottom there's an exchange that aren't links.

18   It's actual text.     What is that?

19        A.    Defendant Hickson replies to that same group:        Shake

20   my head.

21              Defendant Blanding follows it up with:       Gotta keep

22   switching up.

23              And Defendant Hickson replies:      Fosho.

24        Q.    Showing you what's been marked as Government

25   Exhibit 4054, do you see that in front of you?
                                                                        132
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 132 of 302


1         A.      Yes.

2         Q.      What is it?

3         A.      It's a conversation between Defendant West, Defendant

4    Blanding, and Mr. Hoover.

5         Q.      And taken from where?

6         A.      Defendant Hoover's -- I'm sorry.       Mr. Hoover's

7    MacBook.

8                 MR. STENGEL:    Move to admit Government Exhibit 4054.

9                 THE COURT:    Admitted.

10                           (Exhibit G-4054 admitted into evidence.)

11   BY MR. STENGEL:

12        Q.      I'm not going to ask you to read through this entire

13   thing, but what are they talking about here?

14        A.      This is a conversation between those three

15   individuals coordinating putting money on the books for a

16   Dennis Harmon.

17        Q.      Who is Dennis Harmon?

18        A.      Dennis Harmon is another member of the organization

19   who was arrested by the Philadelphia Police Department on

20   September 11, 2017 involving that search of the Mansion.

21        Q.      So we've gotten through trip number three.

22                Trip number four, on what date did Richard Chase

23   Hoover leave Philadelphia?

24        A.      It was February 20, I believe, 2018.

25        Q.      Showing you what's been marked as Government
                                                                       133
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 133 of 302


1    Exhibit 4025, do you see that in front of you?

2         A.     Yes.

3         Q.     And what is it?

4         A.     A conversation between Defendant West and Mr. Hoover.

5                MR. STENGEL:    Move to admit Government Exhibit 4025,

6    Your Honor.

7                THE COURT:   Admitted.

8                           (Exhibit G-4025 admitted into evidence.)

9    BY MR. STENGEL:

10        Q.     And what is this text message exchange?

11        A.     Defendant West asks Mr. Hoover or says:      Waiting on

12   you, bro?

13               Mr. Hoover then sends the address to the truck lot on

14   South Lawrence Street in Philadelphia and says:        Last lot on

15   the right.    Go all the way into the lot.     It's at the back on

16   the right side.

17        Q.     Showing you what's been marked as Government

18   Exhibit 4026.      Do you see that in front of you?

19        A.     Yes.

20        Q.     What is this?

21        A.     It's a text conversation between an individual stored

22   in Defendant West's phone as Sheen and Defendant West, which

23   was taken out of, obviously, Defendant West's cell phone.

24               MR. STENGEL:    Move to admit Government Exhibit 4026,

25   Your Honor.
                                                                        134
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 134 of 302


1                 THE COURT:    Admitted.

2                            (Exhibit G-4026 admitted into evidence.)

3    BY MR. STENGEL:

4         Q.      What do we see here?

5         A.      This conversation is dated February 21, 2018.         Sheen

6    asks Defendant West:       Yo, bull, can we meet down 62nd Street?

7                 West replies:    It's done.

8                 Sheen says:    I need it the other way.      When you going

9    to be back cool?

10                West replies:    Next week.

11                And Sheen says:     All right then.

12        Q.      Do you know, in your training and experience, what

13   the reference to 62nd Street means?

14        A.      Yes.   Again, based on training and experience --

15                MR. MEEHAN:    Judge, I'm going to object.      I'm going

16   to object.     This is speculation on his part.

17                THE COURT:    No.   Overruled.

18   BY MR. STENGEL:

19        Q.      In your training and experience, what is a common

20   denomination of -- well, you were explaining.          I'm sorry.    I

21   don't mean to cut you off.       What does 62nd Street mean?

22        A.      62nd Street is a commonly used term for 62 grams of

23   either cocaine or crack-cocaine.        It's two and a quarter

24   ounces.

25        Q.      And there's a reference then to the third from the
                                                                       135
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 135 of 302


1    bottom:   When you going to be back?

2         A.    Yes.

3         Q.    And the response is?

4         A.    Mr. West replies:    Next week.

5         Q.    And when is this text in relation to when Defendant

6    Hoover left for Los Angeles?

7         A.    The day after.

8         Q.    Showing you what's been marked as Government

9    Exhibit 4055.

10        A.    Yes.

11        Q.    What is this?

12        A.    It's another text conversation between 32nd Street

13   Youngins and Defendant Blanding.

14              MR. STENGEL:    Move to admit Government Exhibit 4055.

15              THE COURT:   Admitted.

16                         (Exhibit G-4055 admitted into evidence.)

17   BY MR. STENGEL:

18        Q.   Now, as I'm looking at this, we saw this text message

19   a little earlier.    I just want to highlight -- first off, what

20   is the date of this text message?

21        A.   February 23, 2018.

22        Q.   And if you could just please read this text exchange,

23   please.

24        A.   Yes.    So 32nd Street texts Jamaal Blanding and says:

25   Direct deposit.    My playa owe me some bread.      He on some dumb
                                                                        136
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 136 of 302


1    shit.    I'm just go to the bank.      I'll see you later.      Eight

2    cool?

3                 Blanding replies:     What you were trying to get?

4                 32nd Street replies:     Ounce and a dot.     What's the

5    number on Mike Vick?

6                 Blanding replies:     Two zips?

7                 32nd Street then asks:     How much Vick?

8                 Blanding replies:     $150.

9                 32nd Street says:     One zip and something else.

10                Blanding replies:     Give me 450 for the zip.

11                32nd Street writes:     Zip and 14 grams.

12                Defendant replies:     $450 zip and 300 for the 14.

13                32nd Street then says:     Basically I wasn't getting

14   the zip for 450 LOL.      Just give me the zip and 7G.       I'm a come

15   back next week.

16                Blanding replies:     Okay.   When you gonna be ready?

17                And then 32nd Street says:      Remember I said later at

18   eight.

19                It's not continued on the next page.

20        Q.      But the date of this is when?

21        A.      Oh, it is.   Just to finish up that conversation,

22   32nd Street says:      That's cool?

23                Blanding says:    All right then.     Cool.

24                Blanding then texts a separate individual and says:

25   Put the two zips together.       I'm a hit you when they on the way.
                                                                       137
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 137 of 302


1               That individual replies:     Okay.   Almost there.

2         Q.    And the date of that text message exchange is what?

3         A.    February 23, 2018.

4         Q.    And that is when in comparison to when Richard Chase

5    Hoover left for Los Angeles?

6         A.    It's three days later.

7         Q.    During that trip, Jamaal Blanding and Jameel Hickson

8    flew to Los Angeles as well, correct?

9         A.    Correct.

10              THE COURT:   How much longer will your direct be on

11   this?

12              MR. STENGEL:   A while, Your Honor.

13              THE COURT:   I think we're going to break for lunch.

14              MR. STENGEL:   Yeah.   It's a good time.

15              THE COURT:   Ladies and gentlemen, we'll take a

16   one-hour break for lunch.     I don't know if it's still raining

17   or not.   If you don't want to go outside, Ms. Lutz will tell

18   you there is a cafeteria in the next building in what we call

19   the Green Building.     You don't have to go outside.      It's open

20   to the public.   It's run by a private company, but it's open to

21   the public.   We'll resume at 1:30.     Please have a nice lunch.

22   Please keep an open mind and don't discuss the case.         Thank you

23   very much.

24                         (The jury exits the courtroom at 12:29

25                         p.m.)
                                                                     138
            Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 138 of 302


1                THE COURT:   Let me get an idea schedule-wise about

2    how much longer this will be and then who is the next witness.

3                MR. STENGEL:   We have about 45 minutes, Your Honor.

4    We still have to talk about the arrest at One Water, the arrest

5    of Mr. Hickson.   There's a couple other things before we get

6    through the trips.

7                THE COURT:   This is leading into the -- is this

8    basically what you've been dealing with?

9                MR. STENGEL:   Yeah.   So we've been going through

10   other text messages that pertain to the trips that show the

11   relationship between the defendants during the trips.         Those

12   are specific text messages.

13               THE COURT:   This is 3002.

14               MR. STENGEL:   That's 3002.   We're going to go through

15   some of those with him because there are specific text messages

16   that he picked out that identify a quantity of narcotics being

17   discussed.    Then there's 3004, which is that with -- I think

18   what you have in front of you is 3004 because we added Special

19   Agent Updegraf's conclusions to each slide.

20               THE COURT:   The quantity, they're in here.

21               MR. STENGEL:   That's 3004.

22               THE COURT:   That's for this witness?

23               MR. STENGEL:   3002 is that exhibit without the

24   conclusions.    3004 is what we'll do with Special Agent

25   Updegraf.    We won't repeat reading the text messages at all.
                                                                       139
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 139 of 302


1                THE COURT:   Please do not.   You know, I assume this

2    is a -- you introduced it as a summary document.

3                MR. STENGEL:   We did.   Based on your remarks on

4    Friday afternoon, we added a tally at the very end and specific

5    conclusions as to each text.

6                THE COURT:   Who will be the next live witness?

7                MR. STENGEL:   After him, I believe it's Special Agent

8    Simpson, and then Special Agent Shute with the FBI to do the

9    CAST report, and then Special Agent Updegraf to do the drug

10   trafficking expert testimony.

11               THE COURT:   Do you think that will take the afternoon

12   to 4:30?

13               MR. WITHERELL:   I do, Judge.

14               THE COURT:   What's left for tomorrow?

15               MR. WITHERELL:   If we get through all of those

16   witnesses, we'll get ready to wrap it up.

17               THE COURT:   If we get through all of these, then

18   you'll rest.    Is that the idea?

19               MR. STENGEL:   Yeah.   My guess is Special Agent

20   Updegraf will go into tomorrow morning for a little bit.

21               THE COURT:   The point of this discussion is to have

22   defense counsel be aware that the Government is going to take

23   the afternoon, but I get the impression that, if they don't

24   rest this afternoon, they're going to rest tomorrow morning

25   promptly.    So please be ready with any testimony you have.        And
                                                                     140
            Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 140 of 302


1    if there's no testimony that takes up the whole day, we're

2    going to have closing arguments.

3              How long would the Government like for the closing

4    total, opening and closing?

5              MR. WITHERELL:    You mean for rebuttal as well?

6              THE COURT:    Yeah.

7              MR. WITHERELL:    I think I'd like an hour, Your Honor.

8              THE COURT:    An hour for both?

9              MR. WITHERELL:    Correct.

10             THE COURT:    All right.   I said before that defense

11   counsel should have an hour.     That depends if defense counsel

12   introduces testimony.    If there's no testimony or nothing

13   substantial by defense counsel, I may reduce that hour to 40,

14   45 minutes.   I think that's fair for all four of you to have

15   that amount of time, but we can discuss that at the end of the

16   day today.

17             MR. WITHERELL:    Your Honor, just so Your Honor's

18   prepared, the reason we think this is going to bleed into

19   tomorrow is Special Agent Simpson will be testifying.         As part

20   of his testimony, me and Mr. Goldman have stipulated to certain

21   redactions in a video of Mr. Hans Gadson's interview.         That's

22   still approximately an hour and 20 minutes.

23             THE COURT:    That will still take an hour and 20?

24             MR. WITHERELL:    Yes, Judge.    That's going to take an

25   hour and 20 minutes.    Then we would call Agent Shute.       I
                                                                       141
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 141 of 302


1    actually think he'll take the rest of the day.        If not, we do

2    have Agent Updegraf here today who is ready to go.         We still

3    have to do, I would imagine, 45 minutes to an hour.

4              MR. HUGHES:    Your Honor, we do have objection to

5    these slides that are to be used by Agent Updegraf.

6              THE COURT:    You're talking about the document that's

7    been identified as 3002 without the quantities and 3004 with

8    the quantities?

9              MR. HUGHES:    Yes, Exhibit 3002 and the new amended

10   version of it.

11             MR. STENGEL:    That's 3004.    The amended version is

12   3004.

13             MR. HUGHES:    3004, in it makes factual determinations

14   that no foundation has been presented for.

15             THE COURT:    Well, I'm not sure -- I agree with that.

16   I believe that many of the -- well, I'm going to ask the

17   Government, I believe the reason that you're introducing this

18   testimony in great detail is that it is forming a foundation

19   for 3002 and 3004; is that correct?

20             MR. STENGEL:    Certainly in part, Your Honor.       But

21   Special Agent Updegraf, given his extensive training and

22   experience and his knowledge of coded language used in this

23   area is able to look at those texts and decipher them.

24             THE COURT:    That refers to the quantities.       What

25   about the contents of the text messages in this?
                                                                      142
             Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 142 of 302


1               MR. STENGEL:    Those come directly from the phone

2    reports, just like we've been doing with all these individual

3    ones.   We compiled the ones that were specifically related.

4               THE COURT:    Counsel, I view this as admissible under

5    Rule 1006.    It is a summary based on data that's been produced

6    during discovery.    It's in the pretrial material and it's also

7    reflected in the testimony of the Government's witnesses.

8               MR. HUGHES:    Your Honor, respectfully, to reach

9    conclusions that are reached on some of these slides would

10   require more than expertise.      It would require clairvoyance.

11              THE COURT:    I don't agree with that.      There has been

12   a lot of testimony about specific quantities and things like

13   that.   Now, it's up to the Government to establish this, and

14   you can cross-examine him.     Now, if you can show that the

15   statements in here are false, then I may exclude it, but I'm

16   not going to prevent the Government from presenting testimony

17   about it and trying to admit it.

18              MR. HUGHES:    Yes, Your Honor.

19              THE COURT:    You can argue to the jury that it's

20   unreliable.    If there are a couple mistakes here and there,

21   you're welcome to bring those out.       If there are voluminous

22   mistakes, then I may exclude it.      But as I look at it and as I

23   listened to the testimony last week and today, this appears to

24   be a summary that is admissible for reasons why Rule 1006 was

25   adopted.
                                                                       143
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 143 of 302


1                But it's subject to cross-examination by defense

2    counsel.    So you're welcome to challenge this witness, Agent

3    Simpson, Mr. Updegraf, if you have reason to show that they

4    made mistakes here or it's unreliable.        All right.   Thank you

5    very much.    Please be back at 1:30 promptly.      Thank you.

6                MR. STENGEL:    Thank you, Your Honor.

7                          (Whereupon a luncheon recess is taken.)

8                MR. HUGHES:    Your Honor, may we address a scheduling

9    concern?

10               THE COURT:    Scheduling?

11               MR. HUGHES:    Yes, Your Honor.

12               THE COURT:    Sure.

13               MR. HUGHES:    The defense has need to call a narcotics

14   expert specifically regarding these slides.        The expert would

15   not be -- would only be available Friday or Tuesday.

16               THE COURT:    No, no.   It can't be.   Not going to wait

17   for that.    I'm sorry.    Why can't he or she come in today or

18   tomorrow morning?   I'll take them out of turn.

19               MR. HUGHES:    Tomorrow he has five cases.

20               THE COURT:    Are they all jury trials?

21               MR. HUGHES:    They're all in county court at the

22   Criminal Justice Center.      I don't know that they're all jury

23   trials.

24               THE COURT:    I'd be happy to have my deputy call the

25   judges and say what's going on here and could the expert be
                                                                      144
             Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 144 of 302


1    excused.

2                MR. HUGHES:    Thank you, Your Honor.

3                THE COURT:    Or I'll write a letter.    Whatever you

4    want to do.

5                MR. HUGHES:    I'll reach out to him right now to let

6    him know that's a possibility.

7                MR. GOLDMAN:    Only thing I note in that regard,

8    because I've got skin in this game also, is that it's very

9    difficult to call a -- and this is on drug code -- to call

10   somebody that's going to rebut what Updegraf says first.

11               THE COURT:    Look, I can direct the Government to call

12   Mr. Updegraf tomorrow morning first thing, even if it's out of

13   turn.   I can do that.     And then your expert could testify right

14   after that.

15               MR. GOLDMAN:    That's good, Your Honor.

16               THE COURT:    Do it that way.

17               MR. HUGHES:    Thank you, Your Honor.

18               THE COURT:    Would that be okay?    Mr. Updegraf would

19   testify first thing tomorrow at 9:00?

20               MR. STENGEL:    That's fine.

21               THE COURT:    It doesn't sound like he's going to get

22   on today.    You have enough testimony to take the next three

23   hours without Updegraf; is that right?

24               MR. WITHERELL:    I believe we do.    More importantly,

25   Your Honor, I was informed by Mr. Ortiz that he has another
                                                                       145
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 145 of 302


1    expert here.

2              MR. ORTIZ:    After we finish this, I was going to call

3    the rap expert out of turn because he cannot come tomorrow, and

4    I know Your Honor's schedule.

5              THE COURT:    He's going to testify after Agent Becker?

6              MR. ORTIZ:    Well, there's going to be a bunch of

7    cross, and whenever they finish, I was going to try to put him

8    there and get the Government back on track.       So that should

9    take the rest of the day.

10             THE COURT:    Is your expert here?

11             MR. ORTIZ:    Yeah, he's here.     He's been here since

12   8:30 this morning.    I have to fit him in at an appropriate

13   point.

14             THE COURT:    Do you want him to testify right now?

15             MR. ORTIZ:    We're in the middle of very important

16   testimony, so I was going to finish that.       He can stay all day.

17   It's just tomorrow he teaches class.

18             THE COURT:    Where did Mr. Hughes go?      I did not

19   intend for him to leave the room.      Is the jury here?

20   Mr. Hughes, we'll talk about that at the next recess.

21                         (The jury enters the courtroom at 1:36

22                         p.m.)

23             THE COURT:    Okay.   Everyone's here.     Ladies and

24   gentlemen of the jury, we're ready to resume the testimony of

25   Agent Becker.
                                                                        146
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 146 of 302


1                 State your name for the record, please.

2                 THE WITNESS:    Special Agent William Becker.

3                 THE COURT:   You're still under oath.

4                 Proceed.

5                                       - - -

6                                DIRECT EXAMINATION

7                                       - - -

8    BY MR. STENGEL:

9         Q.      Special Agent Becker, we were discussing trip

10   number four when we took a break.          I just wanted to backtrack

11   real briefly.       I want to show you what's marked as

12   Exhibit 4088.       Do you see that in front of you?

13        A.      Yes.

14        Q.      Is it a text message?

15        A.      It is.

16        Q.      From August 31, 2017?

17        A.      Yes.

18                MR. STENGEL:    Move to admit Government Exhibit 4088,

19   Your Honor.

20                THE COURT:   Yes.   Admitted.

21                           (Exhibit G-4088 admitted into evidence.)

22   BY MR. STENGEL:

23        Q.      What do we see here?

24        A.      Again, this text message conversation is dated

25   August 31 of 2017 between Defendants Blanding and Hickson.
                                                                       147
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 147 of 302


1              Defendant Hickson says to Defendant Blanding:         Yo,

2    bull, I need you trying to throw some paper over a.m. in short

3    a dub.

4              Defendant replies:     Got you, bull.     I'm running

5    through some now.

6              Defendant Hickson replies:      Okay.   I'm at Mansion.

7    Chill.

8         Q.   Showing you what's been marked as Government

9    Exhibit 4089, do you see that in front of you?

10        A.   Yes.

11        Q.   Is it a text message from September 10, 2017?

12        A.   Yes.

13        Q.   Between Jamaal Blanding and Hans Gadson?

14        A.   Yes.

15             MR. STENGEL:    Move to admit Government Exhibit 4089.

16             THE COURT:    Admitted.

17                         (Exhibit G-4089 admitted into evidence.)

18   BY MR. STENGEL:

19        Q.   What are they saying in this text message exchange?

20        A.   Defendant Gadson says:      He gone grab a G to see what

21   it do after the Eagles game.     Put it together for me.

22             Blanding replies:     Okay.

23             And then Gadson asks:      You put that together.     I'm on

24   my way to the Mansion.

25        Q.   Last week we saw Government Exhibit 921.
                                                                        148
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 148 of 302


1                 MR. STENGEL:    Can you please display that for the

2    witness?

3    BY MR. STENGEL:

4         Q.      I believe you identified some individuals here, and I

5    believe Mr. Ortiz asked you about the gentleman in the middle

6    with the white shirt.

7         A.      Yes.

8         Q.      Do you recognize that individual?

9         A.      I do.

10        Q.      Who is he?

11        A.      I believe his name or his nickname is Poerilla.

12        Q.      What's the date on this post?

13        A.      May 24, 2017.

14        Q.      Showing you what's been marked as Government

15   Exhibit 4090, do you recognize that?

16        A.      Yes.

17        Q.      What is it?

18        A.      Defendant Blanding saved a phone number in his phone

19   under the contact name Poerilla.

20                MR. STENGEL:    Move to admit Government Exhibit 4090.

21                THE COURT:    Admitted.

22                           (Exhibit G-4090 admitted into evidence.)

23                MR. STENGEL:    Publish to the jury.

24   BY MR. STENGEL:

25        Q.      So tell us again what this is.
                                                                       149
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 149 of 302


1         A.    This is Defendant Blanding saving a phone number in

2    his phone under the contact name Poerilla.

3         Q.    What's the number?

4         A.    Phone number is (516)445-2777.

5         Q.    Showing you what's been marked as Government

6    Exhibit 4091 -- I'm sorry.     We just saw that one.

7               Let's look at 4092.    Do you see that?

8         A.    Yes.

9         Q.    What is it?

10        A.    This is another contact saved in Defendant West's

11   cell phone this time.

12        Q.    For whom?

13        A.    This is going to be the same individual, same phone

14   number.   This time the contact name is Poe.

15              MR. STENGEL:    Move to admit Government Exhibit 4092.

16              THE COURT:    Admitted.

17                          (Exhibit G-4092 admitted into evidence.)

18   BY MR. STENGEL:

19        Q.    Again, that's the same phone number we just saw in

20   the previous exhibit, correct?

21        A.   Yes.

22        Q.   Showing you what's been marked as Government

23   Exhibit 4093, see that in front of you?

24        A.   Yes.

25        Q.   What is it?
                                                                        150
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 150 of 302


1         A.      Same phone number being saved in a cell phone taken

2    from Defendant Hickson's apartment.

3                 MR. STENGEL:    Move to admit Government Exhibit 4093.

4                 THE COURT:   Admitted.

5                            (Exhibit G-4093 admitted into evidence.)

6    BY MR. STENGEL:

7         Q.      Again, this is the name Poe with the 516 number that

8    we saw in the last two exhibits, correct?

9         A.      Correct.

10        Q.      There's a photograph here.      Does that guy look

11   familiar?

12        A.      Yeah, same individual from the first picture you

13   showed me.

14                MR. STENGEL:    For the record, that was on

15   Exhibit 921.

16   BY MR. STENGEL:

17        Q.      Showing you what's been marked as Government Exhibit

18   4094, do you recognize that?

19        A.      Yes.

20        Q.      Is it a text message exchange from September 17, 2017

21   between Abdul West and the number saved as Poe?

22        A.      Yes.

23                MR. STENGEL:    Move to admit Government Exhibit 4094.

24                THE COURT:   Admitted.

25                           (Exhibit G-4094 admitted into evidence.)
                                                                       151
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 151 of 302


1    BY MR. STENGEL:

2         Q.    Can you just read that text message exchange, please?

3         A.    Yes?

4               Defendant West says:    Bro, I took a beating this go

5    around.   I quit.   I'm a let them deal with my cuz out Johnstown

6    and I got a cuz out Wilkes-Barr the can deal with.         Get back

7    what was lost.    But I got to quit before I deal an even bigger

8    hole.   They can still deal with lil bro and Khaz.

9               Poerilla replies:    I feel you.    We figure it out.        I

10   just can't take this L.    This shit going good for me bro.        But

11   I got a few ways we can work it out.      Shouldn't be that hard.

12   I'll rap to you when we face to face?

13              West replies:   I'm going back and forth with Shaddi

14   mom trying to get the crumbs out of her house.        I'm telling you

15   I can scrape up what I left and give it to you.        I take the

16   blame for everything I lost.

17              Poerilla replies:    Cool.   I def got to get next to

18   you about the other situation you got in motion.

19        Q.    That second row we see a reference to Khaz.        Do you

20   recognize that name?

21        A.    Yes.   That is the nickname or street name for

22   Defendant Jamaal Blanding.

23        Q.    And on the third from the bottom we see the name

24   Shaddi.   Do you recognize that name?

25        A.    Yes.   Shaddi is the street name or nickname for
                                                                        152
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 152 of 302


1    alleged co-conspirator Daryl Baker.

2         Q.      When is this in relation to the seizure of narcotics

3    at 3234 Sydenham Street, or the Mansion?

4         A.      A couple days later.

5         Q.      The date of that seizure was what?

6         A.      September 11, 2017.

7         Q.      Showing you what's been marked as Government

8    Exhibit 4095, do you see that in front of you?

9         A.      Yes.

10        Q.      Is this another text message exchange with Defendant

11   Abdul West and the individual saved as Poe in his phone?

12        A.      Yes.

13        Q.      From September 29, 2017?

14        A.      Yes.

15                MR. STENGEL:    Move to admit Government Exhibit 4095.

16                THE COURT:   Admitted.

17                           (Exhibit G-4095 admitted into evidence.)

18   BY MR. STENGEL:

19        Q.      Can you please read what these gentlemen are

20   discussing?

21        A.      Yes.   They both acknowledge each other, yo, yo, and

22   yo, bro.

23                Poerilla says:    Listen, I told Chino that shit was

24   mad slow and you were having some issues this go round.            Just

25   not to fuck up what I got going on with him.          It be better if
                                                                       153
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 153 of 302


1    you or cuz holla at him, or I'll come out there with him.          I

2    don't know.   Your call.    By the way, I threw in the air the way

3    you said we can work it off, and he gonna be with it.         What

4    choice does he have?     And when can I grab what paper you said

5    you would throw me?     I gotta slide that to him.     Anyway, cuz, I

6    need to keep on rocking with him, and I def need to holla at

7    you about the new situations.

8               West replies:    All right then.    I'm waiting on a few

9    people.   One of the guys that got booked, his cousin might be

10   getting the keys to his apartment.      He said if he get in there,

11   he gonna give it to me.     And I'm talking to Shaddi brother

12   trying to get the chip out of there, or what's left of it?

13              Poerilla replies:    Copy.

14        Q.    Moving back to our discussion about the six trips, at

15   the very end, I neglected to ask you about some video from the

16   third trip.   Did you yourself record any surveillance video

17   from the third trip?

18        A.    Yes, I did.

19        Q.    That would have been on January 31, correct?

20        A.    Correct.

21              MR. STENGEL:    Permission to show the witness what has

22   been marked as Government Exhibit 1108A.

23              THE COURT:    Admitted.

24                         (Exhibit G-1108A admitted into evidence.)

25   BY MR. STENGEL:
                                                                        154
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 154 of 302


1         Q.      That's the video, yeah?

2         A.      Yes.

3         Q.      Let's play through that video, please.

4                            (Whereupon the video is shown to the jury.)

5    BY MR. STENGEL:

6         Q.      Special Agent Becker, what is it that we just saw?

7         A.      This is a video I took from the same elevator parking

8    garage that Special Agent Chlebowski testified to previously.

9    The beginning of the video depicts alleged co-conspirator

10   Hoover taking bags.      Prior to me recording the video, he was

11   removing those from the Trailblazer.         Alleged co-conspirator

12   Hoover then takes a backpack and a rolling-style suitcase into

13   the Edgewater apartment complex.

14        Q.      You mentioned the video that Special Agent Chlebowski

15   testified to.       To be clear, that's on a different date than

16   this, correct?

17        A.      Correct.   I just took it from the same location.

18        Q.      The date of your video we just watched is what?

19        A.      January 31.

20        Q.      And special Agent Chlebowski's video was taken?

21        A.      March 4.

22        Q.      After the fourth trip, correct?

23        A.      Correct.

24        Q.      Let's go back to the fourth trip.       You testified

25   earlier that Richard Chase Hoover, for the fourth trip, left
                                                                       155
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 155 of 302


1    Philadelphia on February 20, returned on March 4, correct?

2         A.    Correct.

3         Q.    And we were looking at a series of text messages and

4    social media from that time period.      Do you recall that?

5         A.    Yes.

6         Q.    I'm showing you what has been marked as Government

7    Exhibit 976.   Do you see that?

8         A.    Yes.

9         Q.    What is it?

10        A.    Screenshot I took from Defendant West's Instagram

11   account.

12        Q.    You took that screenshot?

13        A.    I did.

14              MR. STENGEL:   I move to admit Government Exhibit 976.

15              THE COURT:    Admitted.

16                         (Exhibit G-976 admitted into evidence.)

17   BY MR. STENGEL:

18        Q.    So what do we see here?

19        A.    This is a picture of Abdul West standing in what I

20   believe is the Edgewater Apartments taken on February 24, 2018.

21   Caption reads:    Bitch, I bought the house to the table.

22        Q.    You have been to 2323 Race Street?

23        A.    Yes.

24        Q.    And does this appear to you to be inside Race Street?

25        A.    Yes.
                                                                        156
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 156 of 302


1         Q.      Or inside the Edgewater Apartments at 2323 Race?

2         A.      Correct.

3         Q.      Again, the date is what?

4         A.      February 24, 2018.

5         Q.      Showing you what's been marked as Government

6    Exhibit 995, do you see that?

7         A.      Yes.

8         Q.      A screenshot you took?

9         A.      I did.

10                MR. STENGEL:    Move to admit Government Exhibit 995,

11   Your Honor.

12                THE COURT:   Admitted.

13                           (Exhibit G-995 admitted into evidence.)

14   BY MR. STENGEL:

15        Q.      Who do we see in this photograph?

16        A.      Photograph is taken off of Defendant West's Instagram

17   account, three individuals.        To the left is Defendant Jameel

18   Hickson.     Centered is Defendant Abdul West.       Far right is

19   Defendant Jamaal Blanding with a large amount of United States

20   currency.     Also on the floor is the letters OBH spelled out in

21   US currency.

22                The caption reads:     Do you have what it takes to be a

23   part of OBH Records?      Me, Melliano, and at Bionickhaz are the

24   CEOs of OBH Records.      Also at Poerilla does the management, and

25   Mulla rules, and PLVNNB are the A&Rs, hashtag OBH Records.
                                                                       157
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 157 of 302


1         Q.   What's the date of this post?

2         A.   February 25, 2018.

3         Q.   When was this posted in relation to the fourth trip?

4         A.   I believe it was five days after alleged

5    co-conspirator Hoover left Philadelphia heading west towards

6    California.

7         Q.   And during that trip, who also went to California?

8         A.   Defendants Hickson and Blanding flew from

9    Philadelphia, eventually winding up in California as well.

10        Q.   We see some references to individuals in the comment.

11   "Me" refers to whom?

12        A.   Abdul West.

13        Q.   Melliano refers to whom?

14        A.   Defendant Hickson.

15        Q.   And at Bionickhaz is the Instagram handle for whom?

16        A.   Yes, Defendant Jamaal Blanding.

17        Q.   Showing you what has been marked as Government

18   Exhibit 4027.    Let me know when you see it.

19        A.   I see it.

20        Q.   Okay.   And what is this?

21        A.   It's a text message conversation between Defendant

22   Hickson, Defendant West, and alleged co-conspirator Boyer.

23        Q.   Does this occur while Defendant Hickson is in

24   California?

25        A.   Yes.
                                                                        158
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 158 of 302


1                 MR. STENGEL:    Move to admit Government Exhibit 4027,

2    Your Honor.

3                 THE COURT:   Admitted.

4                            (Exhibit G-4027 admitted into evidence.)

5    BY MR. STENGEL:

6         Q.      And what is Defendant Hickson saying in this text

7    message?

8         A.      Defendant Hickson says to Defendant West and alleged

9    co-conspirator Boyer:       Get your weight up, Mulla.      It's money

10   to be made out here.

11                And he sends a picture.      The picture is depicted on

12   the bottom half of the screen.        It's Defendant Hickson wearing

13   an OBH hat.

14                Alleged co-conspirator Boyer replies:        Damn, I gotta

15   step my gear up.

16        Q.      Showing you what's been marked as Government

17   Exhibit 4030, do you see that?

18        A.      Yes.

19        Q.      Is this a text message from February 27 between

20   Richard Chase Hoover and Defendant Jamaal Blanding?

21        A.      Yes.

22                MR. STENGEL:    Move to admit Government Exhibit 4030.

23                THE COURT:   Admitted.

24                           (Exhibit G-4030 admitted into evidence.)

25   BY MR. STENGEL:
                                                                       159
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 159 of 302


1          Q.    What do we see here?

2          A.    It's just two messages between Mr. Hoover and

3    Defendant Blanding.      First one Mr. Hoover just sends an address

4    for a hot wings cafe.

5                Second one, another message between Hoover and

6    Defendant Blanding:      Yo, on your way back up, can you grab a

7    towel from the front desk?

8          Q.    Showing you what's been marked as Government

9    Exhibit 4031, do you see that in front of you?

10         A.    Yes.

11         Q.    Text message exchange between Abdul West and Jamaal

12   Blanding?

13         A.    Yes.

14         Q.    From March 4, 2018?

15         A.    Correct.

16               MR. STENGEL:    Move to admit Government Exhibit 4031.

17               THE COURT:    Admitted.

18                          (Exhibit G-4031 admitted into evidence.)

19   BY MR. STENGEL:

20         Q.    Okay.   What are they saying here?

21         A.    Defendant West asks Defendant Blanding:      Where you

22   at?   I'm on a jail call.

23               Blanding says:    Okay.

24               West follows up again:    Where you at?

25               Blanding says:    At apartment.   What's up?
                                                                        160
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 160 of 302


1                 Defendant West replies:       Gotta go take bro his wheel.

2                 Blanding replies:     Okay.    You need me to take you?

3         Q.      What's the significance of this date?

4         A.      March 4, 2018, the same day that alleged

5    co-conspirator Hoover arrived back in Philadelphia.

6         Q.      Showing you what's been marked as Government

7    Exhibit 4032.

8         A.      Yes.

9         Q.      This is a text message between Richard Chase Hoover

10   and Abdul West, correct?

11        A.      Correct.

12        Q.      From March 4, 2018?

13        A.      Yes.

14                MR. STENGEL:    Move to admit Government Exhibit 4032.

15                THE COURT:   Admitted.

16                           (Exhibit G-4032 admitted into evidence.)

17   BY MR. STENGEL:

18        Q.      What are they talking about here?

19        A.      Just two messages from alleged co-conspirator Hoover.

20                He says to Defendant West:       I just parked up if you

21   want to slide through.

22                Then he sends the address to the truck lot.

23        Q.      You were here when Special Agent Chlebowski was

24   testifying, correct?

25        A.      Correct.
                                                                       161
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 161 of 302


1         Q.    We watched video from the Edgewater Apartments at

2    2323 Race Street from that day, correct?

3         A.    I'm not sure if we watched it from the Edgewater

4    Apartments.

5         Q.    Let's show what's been marked as Government

6    Exhibit 1109C.

7                          (Whereupon the video is shown to the jury.)

8               THE WITNESS:   Yes, I recall.

9    BY MR. STENGEL:

10        Q.    So this is the video from March 4, 2018, correct?

11        A.    Correct.

12        Q.    And we see Richard Chase Hoover in this video,

13   correct?

14        A.    Correct.

15              MR. STENGEL:   Show what's been marked as Government

16   Exhibit 1109B.

17                         (Whereupon the video is shown to the jury.)

18   BY MR. STENGEL:

19        Q.    This is the other video that Special Agent Chlebowski

20   testified to.    Do you recall that?

21        A.    I do recall.

22        Q.    Remind us what we saw toward the end of this video.

23        A.    I believe towards the end of this video, Defendant

24   Abdul West exits that silver sedan parked out front and returns

25   back into the apartment complex.
                                                                        162
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 162 of 302


1         Q.      I'm showing you what's been marked as Government

2    Exhibit 996.     Do you see that in front of you?

3         A.      Yes.

4         Q.      What is it?

5         A.      A screenshot I took from Defendant West's Instagram

6    account.

7         Q.      What's the date on it?

8         A.      March 4, 2018.

9         Q.      You took this screenshot?

10        A.      I did.

11                MR. STENGEL:    Move to admit Government Exhibit 996,

12   Your Honor.

13                THE COURT:    Admitted.

14                           (Exhibit G-996 admitted into evidence.)

15   BY MR. STENGEL:

16        Q.      What do -- who do we see in this photograph?

17        A.      Four individuals in this photograph.        Far left is

18   Arthur Graham.      Second from the left with the black hat is

19   Defendant Jamaal Blanding.       Second from the right wearing the

20   multicolored sweatshirt is Defendant Abdul West.           Far right

21   wearing the beanie and denim jacket is Defendant Jameel

22   Hickson.

23        Q.      Showing you what's been marked as Government

24   Exhibit 4072.

25        A.      Yes.
                                                                       163
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 163 of 302


1         Q.    This is a text message exchange with Jameel Hickson

2    and Richard Chase Hoover?

3         A.    Correct.

4         Q.    From March 5, 2018, correct?

5         A.    Correct.

6         Q.    This is one day after Richard Chase Hoover returned

7    from California?

8         A.    Correct.

9               MR. STENGEL:   Move to admit Government Exhibit 4072.

10              THE COURT:   Admitted.

11                         (Exhibit G-4072 admitted into evidence.)

12   BY MR. STENGEL:

13        Q.    What are they saying?

14        A.    Again, March 5, 2018, Defendant Hickson says to

15   Mr. Hoover:   I got that for you.

16              Mr. Hoover replies:    Okay.   Cool.   A gave me 3,950

17   already, but I'll hit you up when I'm done running around and

18   get the rest, bro.

19              Defendant Hickson replies:     He gonna give you three

20   from me.   I got seven.

21              Mr. Hoover replies:    Got you.

22        Q.    What was the date of the fifth trip, if you recall,

23   that Mr. Hoover started driving toward California?

24        A.    Was that one March 27?

25        Q.    It was.
                                                                        164
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 164 of 302


1         A.      March 27, 2018.

2         Q.      Showing you a text message from that day marked

3    Government Exhibit 4073, do you see that in front of you?

4         A.      Yes.

5         Q.      Now, the top of this exhibit appears to be

6    mislabeled.     Do you see that?

7         A.      Yes.

8         Q.      But the body of it, do you recognize the body of this

9    text message exchange?

10        A.      Yes.

11                MR. STENGEL:    Okay.   Move to admit Government

12   Exhibit 4073.

13                THE COURT:   Admitted.

14                           (Exhibit G-4073 admitted into evidence.)

15   BY MR. STENGEL:

16        Q.      So we talked about this before.       That top part,

17   that's something you have added, correct?

18        A.      Correct.

19        Q.      The body below that is the body of the text message

20   taken from a phone report of one of the alleged co-conspirators

21   or defendants, correct?

22        A.      Correct.

23        Q.      So what date do we have at the top of this text

24   message?

25        A.      So the date I entered was March 37, 2018.
                                                                       165
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 165 of 302


1           Q.   This didn't happen on March 37, 2018, did it?

2           A.   I don't think so.

3           Q.   What date did it occur?

4           A.   March 27, 2018.   My apologies.

5           Q.   And what is this?

6           A.   Again, this is a conversation between Defendant

7    Hickson and alleged co-conspirator Mr. Hoover, March 27, 2018.

8                Mr. Hoover writes:    Yo, bro, you have that duffel

9    bag?

10               Mr. Hickson replies:    The black one.

11               Mr. Hoover replies:    Yeah.

12               Defendant Hickson replies:     My bad.    I use it and

13   forgot?

14               Mr. Hoover replies:    It's cool, bro.     Just bring it

15   out with you.      Or if you're around tonight, I can come get it.

16          Q.   There's a second page here?

17          A.   Yes.   Defendant Hickson replies:      Nah, I just got it

18   from Kha and I use it for something.       I have another one or

19   something, though.

20               Mr. Hoover replies:    Okay.   Just bring it with you

21   out there no problem.

22               Defendant Hickson replies:     Okay.    I will have

23   something fosho?

24               Mr. Hoover replies:    Cool.

25          Q.   And as you just testified earlier, on March 27, 2018,
                                                                        166
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 166 of 302


1    the date of this text message, is when Richard Chase Hoover

2    started driving to California, correct?

3         A.      Correct.

4         Q.      Showing you a text message from a couple days later,

5    what's been marked as Government Exhibit 4074, do you see that

6    in front of you?

7         A.      I do.

8         Q.      Text message from April 1 between Jameel Hickson and

9    Jamaal Blanding?

10        A.      Yes.

11        Q.      Taken from Jamaal Blanding's phone?

12        A.      Correct.

13                MR. STENGEL:    Move to admit Government Exhibit 4074.

14                THE COURT:   Admitted.

15                           (Exhibit G-4074 admitted into evidence.)

16   BY MR. STENGEL:

17        Q.      Read that text exchange, please.

18        A.      Defendant Hickson writes:      On way back.

19                Defendant Blanding writes:      On my way back?

20                Hickson replies:    Okay?

21                Blanding replies to that:      Everything cool?

22                Hickson replies:    Yes?

23                Approximately 20 minutes later, Blanding asks

24   Hickson:     You back yet?

25        Q.      This is while they're in California, correct?
                                                                       167
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 167 of 302


1         A.    Correct.

2         Q.    Showing you what's been marked as Government

3    Exhibit 4075.

4         A.    Yes.

5               MR. STENGEL:    Move to admit Government Exhibit 4075.

6               THE COURT:    Yes.

7                          (Exhibit G-4075 admitted into evidence.)

8    BY MR. STENGEL:

9         Q.    April 1 text message between Jameel Hickson and

10   Richard Chase Hoover, correct?

11        A.    Yes.

12        Q.    What is the content of the text message exchange?

13        A.    Mr. Hoover writes:    I'm about to get on the road.

14   What time you leave tonight?

15              Defendant Hickson replies:      We good.   Early a.m.    No

16   sweat, bro.    Thanks.

17              Mr. Hoover replies:    Okay.    Cool.   I'll hit you up

18   when I park up, bro.     I want to bust it up about that little

19   mishap.   It ain't sit right with me and been on my mind.

20              Defendant Hickson writes:      Don't trip, bro.    Not your

21   fault.

22        Q.    So Government Exhibit -- we talked about trip

23   number five.    What date was it -- this is March 27, what we

24   were just talking about, correct?

25        A.    Correct.
                                                                        168
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 168 of 302


1         Q.      And then after that last text exchange from April 1,

2    Richard Chase Hoover returns to the Philadelphia area, correct?

3         A.      Yes, on April 9.

4         Q.      On April 9.    Okay.   And did you -- were you

5    conducting surveillance on April 9?

6         A.      Yes, I was.

7         Q.      What did you see?

8         A.      On April 9, I parked my vehicle directly out front of

9    the Edgewater Apartments.       It was broad daylight at the time.

10   At some point I observed Defendant West exit the Edgewater

11   Apartments, enter a white Dodge Durango, and leave the area.

12                Around that same time, I also observed Defendant

13   Blanding exit that same apartment complex.          He entered the

14   parking garage across the street.         Approximately a minute or

15   two later, I observed Defendant Blanding exit that parking

16   garage driving a black Ford Fusion with New York registration.

17                As testified to previously by Special Agent

18   Chlebowski, he obtained video from down in South Philadelphia

19   where Mr. Hoover had parked his truck.         In that video, you see

20   a white Dodge Durango and a black Ford Fusion with New York

21   registration drive south on Lawrence Street, stop.

22                Mr. Hoover had taken the bags he removed from his

23   tractor trailer, as testified to by Special Agent Coleman, and

24   transported those bags into the white Dodge Durango.            Those two

25   vehicles then left the area north back on Lawrence Street and
                                                                       169
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 169 of 302


1    were followed back to the Edgewater Apartments.

2         Q.   So we just referenced the video from Special Agent

3    Chlebowski.   I just want to take a quick look at it, Government

4    Exhibit 1110A.

5              THE COURT:    Admitted.

6              MR. STENGEL:    This is a previously admitted video.

7                          (Whereupon the video is shown to the jury.)

8              MR. STENGEL:    Stop right there for one moment,

9    please.

10   BY MR. STENGEL:

11        Q.   We just saw that white car, correct?

12        A.   Correct.

13        Q.   That white SUV?

14        A.   Correct.

15        Q.   Did you see that SUV prior to this?

16        A.   I did.

17        Q.   Where?

18        A.   Parked out front of the Edgewater Apartments.

19        Q.   Who was driving it?

20        A.   Mr. West entered the driver's seat and exited the

21   area in that vehicle.

22             MR. STENGEL:    Okay.   Now keep going please, Special

23   Agent Simpson.

24   BY MR. STENGEL:

25        Q.   That vehicle right there, did you also see that
                                                                        170
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 170 of 302


1    vehicle earlier this day?

2         A.      Yes.

3         Q.      When I say "this day," I mean April 9, 2018.

4         A.      Correct.

5         Q.      And did you see who was driving that vehicle?

6         A.      I saw Defendant Blanding exit the apartment complex.

7    I did not see him enter that vehicle, but I did see that

8    vehicle exit the apartment complex with Defendant Blanding as

9    the operator.

10        Q.      And then we watched this video earlier.        These cars

11   pull in.     We see Richard Chase Hoover get into the white SUV,

12   correct?

13        A.      Correct.

14        Q.      And then you testified that you followed these

15   vehicles when they left, correct?

16        A.      I did not, but other members of the surveillance

17   team.

18        Q.      Did you eventually -- where did you go?        You were

19   still back at 2323 Race Street?

20        A.      Correct.   I remained immobile at the front of the

21   Edgewater apartment complex.

22        Q.      When you were still stationed at 2323 Race Street,

23   did you see either one of those cars return?

24        A.      Yes, both of them.

25        Q.      And did you -- what did you see?
                                                                       171
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 171 of 302


1         A.    I saw the white Dodge Durango park in the same

2    parking spot it had previously taken out front of the apartment

3    complex.   I also observed the black Ford Fusion pull into the

4    same parking garage across the street.

5               I observed Defendant West exit the driver's seat of

6    the Dodge Durango and alleged co-conspirator Hoover exit the

7    passenger's seat.     I observed what appeared to be Mr. Hoover

8    retrieving bags from the Dodge Durango, and then both walk into

9    the Edgewater Apartments together, followed not long thereafter

10   by Defendant Jamaal Blanding.

11        Q.    Did you take any video that day?

12        A.    Yes, I did.

13        Q.    Showing you what's been marked as Government

14   Exhibit 1110G, do you see that in front of you?

15        A.    I do.

16        Q.    Just based on that still, are you able to tell what

17   that is?

18        A.    Yes.    This is the surveillance video I captured on

19   that date, April 9.

20              MR. STENGEL:    Move to admit Government Exhibit 1110G.

21              THE COURT:    Admitted.

22                          (Exhibit G-1110G admitted into evidence.)

23              MR. STENGEL:    Play it from the beginning, please,

24   Special Agent Simpson.

25                          (Whereupon the video is shown to the jury.)
                                                                        172
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 172 of 302


1    BY MR. STENGEL:

2         Q.      Special Agent Becker, what did we just see?

3         A.      That was the video I took depicting Mr. Hoover

4    retrieving a black duffel bag and a gray rolling-style suitcase

5    from that white Dodge Durango.        Also observed Mr. West exit the

6    driver's seat and those two individuals walk into the apartment

7    complex together.

8                 MR. STENGEL:    Show the witness what's been marked as

9    Government Exhibit 1110H, please.

10                THE COURT:   Admitted.

11                           (Exhibit G-1110H admitted into evidence.)

12   BY MR. STENGEL:

13        Q.      This is your video, yeah?

14        A.      Yes.

15                MR. STENGEL:    Permission to publish to the jury?

16   Thank you.

17                           (Whereupon the video is shown to the jury.)

18   BY MR. STENGEL:

19        Q.      What did we just see on that video?

20        A.      That is Defendant West exiting the Edgewater

21   apartment complex.

22        Q.      How long after the first video in 110G was 1110H

23   recorded?

24        A.      I would estimate approximately a couple hours.         You

25   can obviously see from the video that daylight had increased
                                                                       173
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 173 of 302


1    signifying there had been a significant amount of time between

2    the two videos.

3         Q.   Let's talk about the sixth trip.       You have now

4    observed Richard Chase Hoover, Defendant Jameel Hickson, and

5    Defendant Jamaal Blanding going to California and coming back

6    five times, correct?

7         A.   Correct.

8         Q.   On the sixth trip, what date did Richard Hoover leave

9    Philadelphia?

10        A.   May 4, 2018.

11        Q.   And on what date did he return?

12        A.   May 16, 2018.

13        Q.   Now, did you at that time -- what were you planning

14   to do as part of your investigation following this trip?

15        A.   Upon alleged co-conspirator Hoover's return to

16   Philadelphia, we had applied for and obtained what Special

17   Agent Simpson had testified to as an anticipatory search

18   warrant for either the Race Street apartment or the new

19   apartment at the One Water Street apartment complex.

20             Again, an anticipatory search warrant means that we

21   have sufficient probable cause for the warrant, and if certain

22   events occur increasing the probable cause, we could execute

23   that warrant at either location.

24        Q.   You had seen them come back to 2323 Race Street four

25   times, correct?
                                                                        174
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 174 of 302


1         A.      Correct.

2         Q.      Why is it that you thought that they might go -- that

3    Richard Chase Hoover might go to One Water Street Apartments,

4    and that's at 250 North Columbus Boulevard, correct?

5         A.      Correct.    During our investigation, we were in

6    constant communication with the management from the Edgewater

7    Apartments.     I believe it was Property Manager Denise Kelly who

8    had testified previously.       She advised us that the lease was

9    terminating at the Edgewater Apartments and that they were not

10   in the process of renewing that apartment.          So based on that

11   information, we believed that members of the organization were

12   going to be moving their new stash location.

13                Based on electronic surveillance, physical

14   surveillance, cell record analysis, toll record analysis, we

15   identified the One Water Street apartment as a possible new

16   location.     We then spoke with management from that apartment

17   complex, more specifically, Property Manager Diane Green, who

18   testified this morning, and determined that apartment 717 was

19   being rented out by members of the organization.

20        Q.      And what, if any, steps did you take to prepare for

21   what you thought might be their return to that address?

22        A.      As far as surveillance goes?

23        Q.      Yes, sir.

24        A.      So we obviously stationed surveillance in the same

25   truck lot again.      Special Agent Coleman testified to that.        We
                                                                       175
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 175 of 302


1    had numerous members of the surveillance team stationed outside

2    of the truck lot to follow Mr. Hoover wherever he went.         We

3    also had fixed surveillance both at the 2323 Race Street, where

4    the Edgewater apartment complex, as well as fixed surveillance

5    out front of the One Water Street apartment.        I myself was

6    stationed out front of the One Water Street apartment, 250

7    North Columbus Boulevard.

8         Q.     Before we get to you being stationed at the One Water

9    Street Apartments at 250 North Columbus Boulevard, did you do

10   any additional surveillance during that trip?

11        A.     Yes.

12        Q.     Where?

13        A.     Los Angeles.

14        Q.     Just describe for the jury, please, the nature of

15   your surveillance in LA during this sixth trip.

16        A.     Based off of electronic and digital surveillance, we

17   had eventually obtained what is known as a GPS tracking device

18   for Mr. Hoover's tractor trailer.      That's simply a device that

19   gives the exact coordinates or location of whatever item it's

20   tracking.    So, for example, it's Mr. Hoover's tractor trailer.

21   Utilizing that surveillance, we were able to locate

22   Mr. Hoover's parked Volvo tractor trailer outside of Los

23   Angeles.    We maintained surveillance of that throughout the

24   duration of our time in Los Angeles.

25        Q.     Did you take any photographs or video surveillance
                                                                        176
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 176 of 302


1    while you were there?

2         A.      Yes.

3         Q.      I'm showing you what's been marked as Government

4    Exhibit 1111A.      Do you see that?

5         A.      Yes.

6         Q.      And what is that?

7         A.      This is a still shot from a video taken while we were

8    in Los Angeles depicting Mr. Hoover carrying a large duffel bag

9    over his left shoulder walking up to his tractor trailer.

10        Q.      So you were there observing that, correct?

11        A.      Yes.

12        Q.      Just briefly describe the events around this

13   photograph.

14                MR. STENGEL:    I'm sorry.    I move to admit Government

15   Exhibit 1111A.

16                THE COURT:   Admitted.

17                           (Exhibit G-111A admitted into evidence.)

18                MR. STENGEL:    Thank you.

19                THE WITNESS:    So on this surveillance operation, it

20   was myself and Special Agent Simpson.         We were situated on

21   either side of the road in Los Angeles.         I believe it was

22   Sentinel Avenue.      I could be mistaken on that.       Either way, on

23   either side of the road from where Mr. Hoover's truck was

24   parked.    We observed Mr. Hoover walking up the hill towards his

25   truck carrying that large bag depicted in this picture.            He
                                                                       177
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 177 of 302


1    unlocked his truck, placed the bag inside of it and relocked

2    his truck, and started walking back down the hill away from his

3    truck.

4                I followed Mr. Hoover down to the bottom of the hill

5    where I observed him enter a 7-Eleven at the bottom of the

6    hill.    Stayed in the 7-Eleven for approximately one to two

7    minutes and then exit the 7-Eleven with Defendant Jameel

8    Hickson.

9                Mr. Hoover and Defendant Hickson then entered some

10   form of a Chevy Tahoe or Suburban and were followed out of the

11   area to a shopping center in close proximity to where

12   Mr. Hoover had parked his truck.      From there we terminated

13   surveillance on those two individuals and reaffixed our

14   surveillance back on Mr. Hoover's truck.

15   BY MR. STENGEL:

16        Q.     Now, did you -- you mentioned earlier that you were

17   stationed outside of One Water Street Apartments, correct?

18        A.     Yes.   Just to clarify --

19        Q.     Upon his return?

20        A.     Yes.   The surveillance I just testified to was a

21   couple days prior in Los Angeles.

22        Q.     So then after that you flew home?

23        A.     Yes.   We flew home, and from there we applied for and

24   obtained that anticipatory search warrant based on our

25   observations in Los Angeles and our investigation to date.
                                                                        178
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 178 of 302


1         Q.      And before we had that detour into discussing Los

2    Angeles, you were saying that you were stationed outside of One

3    Water Street Apartments, correct?

4         A.      Correct.

5         Q.      And what did you see from outside of One Water Street

6    Apartments?

7         A.      So based on surveillance from other members of the

8    team, Mr. Hoover was observed unloading bags again from his

9    truck.    This time he entered his Chevy Trailblazer and was

10   followed out of the area.       Mr. Hoover was then followed to the

11   same area of the One Water Street Apartments where he actually

12   parked his Chevrolet Trailblazer directly in front of my

13   vehicle.     This was within less than 10 feet.

14                I observed Mr. Hoover retrieve a small duffel bag or

15   a backpack as well as that same gray rolling suitcase from the

16   Trailblazer and begin walking towards the entrance of that One

17   Water Street apartment complex.        Almost throughout the front of

18   that apartment complex, I observed Defendant Jamaal Blanding

19   exit the driver's seat of a white Buick SUV, and both those

20   individuals entered the apartment complex together.

21        Q.      We saw earlier Government Exhibit 1111D.        I just want

22   to play that for you one more time.

23                MR. STENGEL:    If you could go to three minutes in,

24   please, Special Agent Simpson.

25   BY MR. STENGEL:
                                                                       179
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 179 of 302


1           Q.   We watched this clip earlier.     We're not going to

2    watch the whole thing.    We watched this clip earlier with

3    Special Agent Krieger, correct?

4           A.   Correct.

5           Q.   This is from the hallway outside 717 of One Water

6    Street Apartments, correct?

7           A.   Correct.

8           Q.   When was this video taken in relation to the

9    observations you were just describing?

10          A.   Immediately afterwards.

11          Q.   I'm not going to play the other clip.      We watched it

12   through Special Agent Krieger.     The next clip showed Richard

13   Chase Hoover, Mr. Blanding, and Mr. Hoover leaving and then

14   Mr. Hoover coming back?

15          A.   Correct.

16          Q.   What happened after Mr. Hoover came back?

17          A.   Mr. Hoover returned to that apartment complex a

18   couple hours later.    After he entered the apartment complex, a

19   decision was made that at that point we were going to execute

20   our search warrant of that apartment complex.        The apartment

21   was secured by a tactical team, Mr. Hoover was detained, and we

22   began executing our search.

23          Q.   Did you take photographs that night?

24          A.   Someone on the search team did.     I personally did

25   not.
                                                                        180
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 180 of 302


1         Q.      But you were there?

2         A.      I was.

3         Q.      Showing you what's been marked as Government

4    Exhibit 105, do you see that?

5         A.      Yes.

6         Q.      Do you recognize what these are?

7         A.      Yes, I do.

8                 MR. STENGEL:    Your Honor, I move to admit Government

9    Exhibit --

10                THE COURT:   Admitted.

11                           (Exhibit G-105 admitted into evidence.)

12   BY MR. STENGEL:

13        Q.      What are they?

14        A.      So this picture was taken from inside of apartment

15   717 of the One Water Street apartments.         You can clearly see on

16   the top left-hand portion of this picture is that same dark

17   gray or dark rolling suitcase that has been testified to

18   previously, also seen in front of the jury box.

19                Next to it to it's right are ten packaged kilograms

20   of cocaine.     The packages are all heat-sealed, and the black

21   wrapping is actually PVC pipe wrapping.         Below that are two

22   separate heat-sealed bags of crystal methamphetamine.            And if

23   you zoom on the bottom bag of the two, you can see that there's

24   actually US currency sealed in the bottom of that bag, which

25   was eventually determined to be $20,000.
                                                                       181
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 181 of 302


1         Q.    Showing you what has been marked as Government

2    Exhibit 6003 -- permission to approach?

3               THE COURT:    Admitted.

4                          (Exhibit G-6003 admitted into evidence.)

5    BY MR. STENGEL:

6         Q.    Do you see that?

7         A.    Yes.

8         Q.    Are you able to identify that?

9         A.    Yes, I am.

10        Q.    What is it?

11        A.    This is one of the 10 kilograms recovered from that

12   apartment complex which were sent to the DEA laboratory and

13   determined to be cocaine.

14        Q.    Does that have a drug lab exhibit number on it?

15        A.    Yes, somewhere around here.      Is that the LIMS number?

16   Oh, I'm sorry, drug lab exhibit number is 15.

17        Q.    Showing you what's been marked as Government

18   Exhibit 6004, are you able to identify that?

19        A.    Yes.   This is another kilogram recovered from the One

20   Water Street Apartments that was seized, sent to the DEA

21   laboratory for testing, which determined it to be a kilogram of

22   cocaine.

23              MR. STENGEL:   Your Honor, I move to admit Government

24   Exhibit 6003 and 6004.

25              THE COURT:    Admitted.
                                                                        182
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 182 of 302


1                            (Exhibit G-6003 and G-6004 admitted into

2                            evidence.)

3    BY MR. STENGEL:

4         Q.      Is there a drug lab exhibit number on that sticker?

5         A.      Yes, 14.

6         Q.      Thank you.    We had previously shown Government

7    Exhibit 6001 and 6002 to drug chemist Erica Derks.

8                 MR. STENGEL:    Permission to approach, Your Honor?

9                 THE COURT:    Yes.

10   BY MR. STENGEL:

11        Q.      Do those look familiar?

12        A.      Yes.

13        Q.      What are they?

14        A.      These are the two separate heat-sealed bags of

15   crystal methamphetamine that were also recovered from that

16   suitcase inside of apartment 717 of the One Water Street

17   Apartments.

18        Q.      Now, we've just looked at 2 kilograms of cocaine

19   which were marked 6003 and 6004.        I have what's been marked as

20   Government Exhibit 6006.

21                MR. STENGEL:    Permission to approach?

22   BY MR. STENGEL:

23        Q.      Do you know what this is?

24        A.      Yes.

25        Q.      What is it?
                                                                       183
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 183 of 302


1         A.   That is a box containing the other remaining

2    8 kilograms seized from One Water Street.

3              MR. STENGEL:    Your Honor, move to admit Government

4    Exhibit 6006.

5              THE COURT:    Admitted.

6                          (Exhibit G-6006 admitted into evidence.)

7    BY MR. STENGEL:

8         Q.   Now, I am showing you what's been marked as

9    Government Exhibit 6005.    Do you recognize this?

10        A.   Yes.

11        Q.   What is it?

12        A.   That is the suitcase I observed Mr. Hoover remove

13   from his Trailblazer, carry into the apartment complex.

14   Following the execution of the search warrant, that was the

15   suitcase where we located the 10 kilograms of cocaine and these

16   two separate baggies of meth, which I think were weighed to

17   approximately 5 pounds of pure methamphetamine.

18             MR. STENGEL:    Special Agent Simpson, can you pull up

19   Exhibit 105 again?

20   BY MR. STENGEL:

21        Q.   Just so we're clear this is the suitcase right here

22   we just saw in Government's Exhibit 6006?

23        A.   Yes.

24        Q.   These dark-colored packages are the cocaine, correct?

25        A.   Correct.
                                                                        184
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 184 of 302


1         Q.      These two white packages down here at the bottom left

2    is the methamphetamine, correct?

3         A.      Correct.

4         Q.      Is that all in this suitcase?

5         A.      Yes.   That was all originally located in that

6    suitcase.     We unpacked it after executing the search warrant.

7         Q.      In addition to the cocaine and methamphetamine and

8    suitcase that we see in Government Exhibit 105, do you recall

9    what else was seized during the course of that search warrant?

10        A.      Yes.   Numerous cell phones were seized.       Again, I

11   testified that there was $20,000 US currency inside of the bag

12   of methamphetamine.

13                I believe we also seized mannitol powder, which is a

14   commonly used cutting agent to cut cocaine.

15                We seized paperwork belonging to alleged

16   co-conspirator Amir Boyer from the apartment, I believe also

17   belonging to Defendant Jamaal Blanding, other various

18   paperwork.     I believe that's it.

19        Q.      If I showed you a tally from that search, would that

20   help refresh your recollection as to what was taken?

21        A.      Yes.   So in total there's 27 items taken.       Do you

22   want me to read through them all?

23        Q.      If you could, please.

24        A.      Item one was ten plastic wrapped brick-shaped

25   objects.     Item two was the two heat-sealed bags containing a
                                                                       185
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 185 of 302


1    white crystal substance.    Item three is $20,000 US currency.

2    Item four was $102 US currency taken from a wallet in a

3    separate bedroom.   Item five is a plastic wrapped green

4    substance.   Item six is plastic bag containing red plastic jars

5    containing a green weed substance.      Item seven is a black blue

6    roller suitcase which had previously contained the 10 kilograms

7    of cocaine and approximately 6 pounds of meth.

8              We seized a black Herschel backpack, a shiny black

9    roller bag, a Nike bag.    We seized a heat-sealer with plastic

10   bags, miscellaneous paperwork, receipts, OBH Records LLC

11   agreement, keys, receipts, and card box containing money bands,

12   various papers and receipts, a Samsung cell phone,

13   miscellaneous paperwork, miscellaneous paperwork for Jamaal

14   Blanding and Amir Boyer, plastic bottle labeled "mannitol"

15   powder, a shoe receipt, cards belonging to Jamaal Blanding, a

16   wallet with Mr. Hoover's identification and keys, a Maxwell

17   flash drive, two iPhones, and a Samsung cellular telephone.

18             MR. STENGEL:    Your Honor, now might be a good time to

19   read a stipulation entered into by the parties.        With respect

20   to Government Exhibits 201A, 201E, 201D, that Jonathan K. Lu

21   [phonetic] and Christine Haddocks [phonetic], forensic

22   scientists assigned to the Drug Enforcement Administration in

23   Largo, Maryland, would testify that they conducted a laboratory

24   analysis on the items submitted under LIMS numbers

25   2018-SFL3-03213, 2018-SFL3-03214, 2018-SFL3-03215,
                                                                        186
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 186 of 302


1    Case No. 281D-PH-2182971, and after laboratory analysis make

2    the following determinations:        DEA Exhibit 13 through 15, which

3    consisted of multilayer packaging, which contained powder, was

4    tested and determined to contain cocaine, a Schedule II

5    controlled substance.       The total weight of the substance in DEA

6    Exhibits 13 through 15 is 10,004 grams.         These are items

7    recovered during the search of apartment 717, 250 North

8    Columbus Boulevard on 2017.

9                 Your Honor, the methamphetamine which we just

10   discussed was tested by Erica Derks who testified last week.

11                THE COURT:   All right.     So, ladies and gentlemen, as

12   we discussed last week, you may consider a stipulation as an

13   agreement as to certain facts and give it what consideration

14   you think it deserves.       Go ahead.

15                MR. STENGEL:    Thank you, Your Honor.

16   BY MR. STENGEL:

17        Q.      Special Agent Becker, we have spent quite a bit of

18   time reviewing text messages, have we not?

19        A.      Yes.

20        Q.      And have you reviewed text messages prior to the

21   search at One Water Street apartment?

22        A.      Yes.

23        Q.      That you determined were related to apartment 717 at

24   One Water Street Apartments?

25        A.      Yes, I have.
                                                                       187
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 187 of 302


1              MR. MEEHAN:    I'm going to object to the wording.        I

2    think it's the jury's determination whether they're related,

3    Judge, not the witness's.

4              THE COURT:    Well, if that's an objection, it's

5    overruled.

6              MR. STENGEL:    Thank you, Your Honor.

7              Government Exhibit 4034, please.

8              THE COURT:    Maybe this is the point.      If I understand

9    correctly, ladies and gentlemen of the jury, there will be an

10   exhibit coming up shortly where the Government's going to

11   present an exhibit which the Government asserts is a summary of

12   this data.   So at that time, I'll give you some explanation of

13   that.

14             MR. STENGEL:    That's coming, Your Honor.       We have a

15   few more text messages to go through before that.

16             THE COURT:    Go ahead.

17             MR. STENGEL:    Thank you.

18   BY MR. STENGEL:

19        Q.   Government Exhibit 4034, do you see that?

20        A.   Yes.

21        Q.   Is it a text message exchange between Abdul West,

22   Jamaal Blanding, and Richard Chase Hoover?

23        A.   Yes.

24        Q.   From April 13, 2018?

25        A.   Yes.
                                                                        188
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 188 of 302


1                 MR. STENGEL:    Move to admit Government Exhibit 4034.

2                 THE COURT:   Admitted.

3                            (Exhibit G-4034 admitted into evidence.)

4    BY MR. STENGEL:

5         Q.      What do we see in this text message, Special Agent

6    Becker?

7         A.      A text again dated April 13, 2018 between Defendant

8    West, Defendant Blanding, and Mr. Hoover.          Defendant West sends

9    a picture, which is seen below, which is a screenshot of a

10   Google search of the One Water Street Apartments.

11                Defendant West follows up the picture with a text

12   that reads:     It be ready next week.      Just gotta put $1,300 in

13   his account.     Then give him the rest when we get it.

14                Defendant Blanding asks:      In who account?

15                West replies:    OG folks.

16                Blanding replies:     How many rooms?

17                And Mr. Hoover replies:      I'm with it.    What they want

18   per month?

19        Q.      Showing you what's been marked as Government

20   Exhibit 4076, do you recognize that?

21        A.      Yes.

22        Q.      This is a text message exchange?

23        A.      Yes.

24                MR. STENGEL:    Move to admit Government Exhibit 4076.

25                THE COURT:   Admitted.
                                                                       189
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 189 of 302


1                          (Exhibit G-4076 admitted into evidence.)

2              THE WITNESS:    Yes.

3    BY MR. STENGEL:

4         Q.   What do we see here?

5         A.   Another text conversation April 12, 2018, between

6    Mr. Hoover, Mr. West.

7              Mr. Hoover writes:     I put Khazi apartment key at the

8    Lounge in cabinet above the stove, right side?

9              Mr. West asks:    Where you at?

10             Mr. Hoover replies:     Getting a cut.     Facetime me when

11   you get a chance.

12             Later on, Mr. Hoover writes:       1 Brown Street,

13   Philadelphia, PA.

14        Q.   Showing you what's been marked as Government

15   Exhibit 4035, this is a text message exchange from April 24,

16   2018 between Abdul West, Jamaal Blanding, and Richard Chase

17   Hoover?

18        A.   Yes.

19             MR. STENGEL:    I move to admit Government

20   Exhibit 4035.

21             THE COURT:    Admitted.

22                         (Exhibit G-4035 admitted into evidence.)

23   BY MR. STENGEL:

24        Q.   All right.    What do we see here, Special Agent

25   Becker?
                                                                         190
                Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 190 of 302


1          A.      Dated April 24, 2018, Defendant West writes:         57,500?

2                  Defendant Blanding replies:      Huh?

3                  West replies:    Apartment?

4                  Mr. Hoover writes:     What's 57,500?    Is that the unit

5    we're in or is it 5,750 to move in?

6                  Mr. Hoover further asks:      Yo, A, you find out where

7    we got to pay the money to move into?

8                  West replies:    We waiting.

9                  Hoover replies:    Okay.

10                 And Defendant West says:      Waiting on homie to call

11   OG.

12         Q.      Showing you what has been marked as Government

13   Exhibit 4036, is this a text exchange from April 27, 2018

14   between Jamaal Blanding and Jameel Hickson?

15         A.      Yes.

16                 MR. STENGEL:    Move to admit Government Exhibit 4036.

17                 THE COURT:   Admitted.

18                            (Exhibit G-4036 admitted into evidence.)

19   BY MR. STENGEL:

20         Q.      What do we see here?

21         A.      Yes, April 27, 2018, Defendant Blanding sends

22   Defendant Hickson a picture, which appears to be a receipt for

23   some form of a cash transaction listing different denominations

24   of US currency totaling $4,310.

25         Q.      Showing you what's been marked as Government
                                                                       191
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 191 of 302


1    Exhibit 4037, it's a text message exchange from April 27, 2018

2    between Abdul West and Richard Chase Hoover?

3           A.   Yes.

4                MR. STENGEL:    Move to admit Government Exhibit 4037,

5    Your Honor.

6                THE COURT:   Admitted.

7                           (Exhibit G-4037 admitted into evidence.)

8    BY MR. STENGEL:

9           Q.   Okay.   What do we see here, Special Agent Becker?

10          A.   Looks like, again, April 27, 2018.      Defendant West

11   sends a screenshot to Mr. Hoover which appears to be a

12   screenshot of a text conversation between someone saved as Big

13   Man.

14               Mr. Hoover asks:    Is this the move-in cost we need?

15               West replies:    Yeah, $1,260 apiece?

16               Hoover replies:    Okay.   I got you?

17               West says:   They want it in the account ASAP?

18               Hoover says:    Okay.   We'll go tomorrow.   I just got

19   to get all the money together today.

20               Mr. West replies:    Okay.   I'll wait to the a.m.

21               Mr. West sends Mr. Hoover an image, says put

22   5,000-dollar on that.

23          Q.   So he sends him this image, and West responds:       Put

24   another extra 500 on that?

25          A.   Yes.
                                                                        192
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 192 of 302


1         Q.      And this is depicting certain amounts, 2,482.26,

2    correct?

3         A.      Yes.

4         Q.      Plus 1,282.5, correct?

5         A.      Correct.

6         Q.      He says put an extra 500 on that?

7         A.      Yes.   Mr. Hoover writes:     $500 apiece or $500 total?

8                 Mr. West replies:     No, total.

9         Q.      Showing you what's been marked as Government

10   Exhibit 4077, it's a text message exchange from April 30, 2018

11   between Blanding and Jamaal Blanding and Abdul West, correct?

12        A.      Correct.

13                MR. STENGEL:    Move to admit Government Exhibit 4077.

14                THE COURT:   Admitted.

15                           (Exhibit G-4077 admitted into evidence.)

16                THE WITNESS:    Defendant Blanding texts Defendant

17   West:    At the movies.

18                West replies:    OG gave you my blue bag with my money

19   in it.    We got the blue bag, but my money not in there.

20                Blanding replies:     Yes, it was $9,500.

21                West replies:    Yeah, where you put it?      I need to get

22   to it.

23                Blanding replies:     I'm at the movies now.     I'll come

24   down when I leave.

25   BY MR. STENGEL:
                                                                       193
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 193 of 302


1         Q.    Government Exhibit 4039, is this a text message from

2    May 3, 2018?

3         A.    Yes.

4               MR. STENGEL:   Move to admit Government Exhibit 4079.

5               THE COURT:   Admitted.

6                          (Exhibit G-4079 admitted into evidence.)

7    BY MR. STENGEL:

8         Q.    Special Agent Becker, what do we see in this text

9    message?

10        A.    This message is dated May 3, 2018.       Mr. Hoover sends

11   Defendant West two separate videos that he took.        I've reviewed

12   those videos, and they're homemade videos taken from the One

13   Water Street apartment complex.

14        Q.    Showing you what's been marked Government

15   Exhibit 4038, it's a May 3 text message between Richard Chase

16   Hoover and Jamaal Blanding?

17        A.    Yes.

18              MR. STENGEL:   Move to admit Government Exhibit 4038,

19   Your Honor.

20              THE COURT:   Admitted.

21                         (Exhibit G-4038 admitted into evidence.)

22              THE WITNESS:   May 3, 2018, Mr. Hoover asks

23   Mr. Blanding:     Yo, bro, you dubbed those keys yet?

24              Mr. Blanding replies:     Not yet.

25              To which Mr. Hoover writes:      You might got catch Home
                                                                        194
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 194 of 302


1    Depot if you don't get around to a hardware store by like 5:00,

2    5:30.

3                 Blanding replies:     I know.

4                 To which Hoover replies:      If you don't get to it

5    today, make sure and bring a key out with you so I can go

6    straight in once I get back.

7    BY MR. STENGEL:

8         Q.      This is May 3, 2018.     What happened on May 4, 2018?

9         A.      Mr. Hoover left in his tractor trailer west towards

10   California.

11        Q.      Showing you what's been marked as Government

12   Exhibit 955.     Do you recognize that?

13        A.      Yes.

14        Q.      It's a screenshot from an Instagram account?

15        A.      Yes.

16        Q.      Did you take that screenshot?

17        A.      I did.

18                MR. STENGEL:    Move to admit Government Exhibit 955,

19   Your Honor.

20                THE COURT:   Admitted.

21                           (Exhibit G-955 admitted into evidence.)

22   BY MR. STENGEL:

23        Q.      What's the date of this post?

24        A.      May 3, 2018.

25        Q.      Who do we see in the picture?
                                                                       195
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 195 of 302


1         A.    Defendant Jamaal Blanding holding a money counter.

2    Also caption reads:     They counting on us to win.

3         Q.    Do you recognize where he is in this photo?

4         A.    Yes.   I believe it might be taken from inside of the

5    Edgewater apartment complex, apartment number 219.

6         Q.    Have you been in that apartment complex?

7         A.    I have.

8         Q.    Have you been in that apartment?

9         A.    Yes.

10        Q.    Showing you what has been marked Government

11   Exhibit 4079, is this a text message exchange from May 5, 2018

12   between Jameel Hickson and Jamaal Blanding?

13        A.    Yes.

14              MR. STENGEL:   Move to admit Government Exhibit 4079,

15   Your Honor.

16              THE COURT:   Admitted.

17                         (Exhibit G-4079 admitted into evidence.)

18   BY MR. STENGEL:

19        Q.    What do we see here?

20        A.    Defendant Hickson sends two messages to Defendant

21   Blanding, the first one being a phone number, (213)952-6802,

22   Big Man.   Call him now to get price and addy.

23        Q.    Showing you what's been marked as Government

24   Exhibit 4078.

25        A.    Yes.
                                                                        196
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 196 of 302


1         Q.      It's a text message exchange from Jamaal Blanding's

2    phone, correct?

3         A.      Correct.

4                 MR. STENGEL:    Move to admit Government Exhibit 4078.

5                 THE COURT:   Admitted.

6                            (Exhibit G-4078 admitted into evidence.)

7    BY MR. STENGEL:

8         Q.      What do we see here?

9         A.      Defendant Blanding is texting that same phone number

10   ending in 6802 that Defendant Hickson had provided for him for

11   Big Man.     This number is saved in Defendant Blanding's phone as

12   Big Man Cali.       The date of this text, May 5, 2018.      Defendant

13   Blanding sends a picture of himself to Big Man Cali as well as

14   5-foot 9 inches and 190 pounds.

15        Q.      Showing you what's been marked as Government

16   Exhibit 4040, do you recognize that as a text message from

17   Jamaal Blanding's phone?

18        A.      Yes.

19                MR. STENGEL:    Move to admit Government Exhibit 4040.

20                THE COURT:   Admitted.

21                           (Exhibit G-4040 admitted into evidence.)

22   BY MR. STENGEL:

23        Q.      So we'll go down the image in a second, but what do

24   we see in this text message?

25        A.      Big Man Cali sends a message -- or an image to
                                                                       197
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 197 of 302


1    Defendant Blanding.    It says:   Got it late last night.      On the

2    way now.

3                Blanding asks:    So tomorrow?

4                Big Man Cali replies:    Yes.

5                Blanding says:    Appreciate it.

6                And Big Man Cali says:    Okay.

7    BY MR. STENGEL:

8         Q.     Now, you were here when Denise Green was testifying

9    earlier, correct?

10        A.     Yes, Diane Green.

11        Q.     Diane Green.   Thank you.   Diane Green testified about

12   records for apartment 717 at 250 North Columbus Boulevard,

13   correct?

14        A.     Correct.

15        Q.     We reviewed those lease records?

16        A.     Yes.

17        Q.     In what name was that apartment rented?

18        A.     DeAngelo Smith.

19        Q.     And we saw a driver's license saved on file for that

20   apartment, correct?

21        A.     Correct.

22               MR. STENGEL:   Special Agent Simpson, can you please

23   scroll down to the image sent from Big Man Cali to Jamaal

24   Blanding.

25   BY MR. STENGEL:
                                                                        198
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 198 of 302


1         Q.      What do we see here?

2         A.      This is the image sent from Big Man Cali to Defendant

3    Blanding.     In this picture, there appears to be a California

4    driver's license with the last name Smith, first name DeAngelo

5    depicted on it, as well as a picture of Defendant Jamaal

6    Blanding, height, 5-foot-9, weight, 190 pounds.

7         Q.      I'm showing you what has been marked as Government's

8    Exhibit 4081.       Do you see that?

9         A.      Yes.

10        Q.      Is that a text message from Jamaal Blanding's phone?

11        A.      Yes.

12                MR. STENGEL:    I move to admit Government 4081.

13                THE COURT:    Admitted.

14                            (Exhibit G-4081 admitted into evidence.)

15   BY MR. STENGEL:

16        Q.      Now, the date of this, May 10, 2018, what's the

17   significance of that?

18        A.      May 10, 2018, I believe at this time Defendant

19   Blanding was in Los Angeles.

20        Q.      Do you recognize the number he's texting?

21        A.      I do not.

22        Q.      What's the content of the text message?

23        A.      Defendant Blanding texts the number (267)259-3173 and

24   says:   This Khaz.     Tell Knife to hit me.

25        Q.      Showing what's been marked as Exhibit 4041.
                                                                       199
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 199 of 302


1              THE COURT:    Admitted.

2                          (Exhibit G-4041 admitted into evidence.)

3    BY MR. STENGEL:

4         Q.   And this is a text message from May 16, correct?

5         A.   Correct.

6         Q.   From Jamaal Blanding's phone?

7         A.   Yes.

8         Q.   And who is texting whom?

9         A.   Defendant Blanding is texting Richard Chase Hoover.

10        Q.   What's he saying.

11        A.   Call OG.    He here with me.

12        Q.   On May 16, 2018, what happened?

13        A.   Alleged co-conspirator Hoover arrived back in

14   Philadelphia with his tractor trailer.

15        Q.   Now, showing you what's been marked as Government

16   Exhibit 4042, do you see that in front of you?

17        A.   Yes.

18        Q.   This is a text message exchange dated May 17, 2018?

19        A.   Yes.

20        Q.   Between Jameel Hickson and Jamaal Blanding?

21        A.   Yes.

22             MR. STENGEL:    Move to admit Government Exhibit 4042.

23             THE COURT:    Admitted.

24                         (Exhibit G-4042 admitted into evidence.)

25   BY MR. STENGEL:
                                                                        200
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 200 of 302


1         Q.      Now, before we get into the text here, there's a time

2    stamp, correct?

3         A.      Yes.

4         Q.      And what's the time stamp say the date and time of

5    this text message?

6         A.      May 17, 2018, 04:42 GMT.

7         Q.      What is GMT.

8         A.      Greenwich Mountain Time, I believe.

9    BY MR. STENGEL:

10        Q.      Greenwich Mean Time?

11        A.      Mean Time.   I'm sorry.

12        Q.      Is that different from Eastern Standard Time, which

13   is where we are now?

14        A.      Yes.

15        Q.      What is the different?

16        A.      I believe it's a couple hours ahead.        I believe it's

17   four hours ahead of standard time.

18        Q.      This would have been at 12:42, so just after midnight

19   on May 17, correct?

20        A.      Correct.

21        Q.      Describe the text message exchange, please, for us.

22        A.      Defendant Hickson writes:      Yo, bull.

23                Defendant Blanding replies:      What up?

24                Hickson writes:    I'm at the crib.     You gonna meet me

25   early or should I see Boog down the way?
                                                                       201
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 201 of 302


1                Blanding writes:   You wanted to meet tonight?

2                Hickson replies:   Nah, early.

3         Q.     What happened shortly after that text message was

4    sent?

5         A.     This message was sentence approximately 12:42 a.m.

6    our time.    We executed our search warrant at apartment 717 a

7    little after 2:00 a.m.

8         Q.     After you executed your search warrant, did you

9    conduct any further surveillance?

10        A.     Yes.

11        Q.     What surveillance did you conduct?

12        A.     At the conclusion of our search warrant, the search

13   team, myself, Special Agent Simpson all returned back to our

14   FBI office to begin processing the evidence we had seized.

15               I would estimate at approximately 5:00 a.m.,

16   utilizing electronic surveillance, we observed that Defendant

17   Jamaal Blanding was in the vicinity of the One Water Street

18   apartments.    So myself, Special Agent Simpson, and Special

19   Agent Lewis got into our vehicles and drove towards that area.

20               In the meantime, updated electronic surveillance

21   indicated that Defendant Blanding was in the area of 1 Brown

22   Street, which is in very close proximity to the One Water

23   Street Apartments.    It's less than a mile.     We proceeded to the

24   1 Brown Street address where we observed the same white Buick

25   SUV that I previously observed Mr. Blanding operating parked
                                                                        202
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 202 of 302


1    out front of that apartment complex.

2                 We maintained fixed surveillance on that vehicle for

3    some time.     Estimate approximately half an hour to 45 minutes

4    following that time, we observed Mr. Blanding exit the 1 Brown

5    Street apartment complex, enter that white Buick, and exit the

6    area.   We followed Defendant Blanding directly from 1 Brown

7    Street back to the One Water Street apartments where we

8    observed him park his Buick out front, exit the driver's seat,

9    and enter the apartment complex, enter the One Water Street.

10        Q.      Who lives at 1 Brown Street?

11        A.      Defendant Jameel Hickson.

12        Q.      Around what time was this that you're following

13   Blanding back to the One Water Street Apartments?

14        A.      I would estimate around 5:00 a.m.       It was a couple

15   hours after we executed our search warrant.

16        Q.      At that point would there still have been FBI agents

17   in the apartment?

18        A.      Not in the apartment.

19        Q.      Showing you what's been marked as Government

20   Exhibit 4043, what do you recognize that to be?

21        A.      This is the call log taken out of Jamaal Blanding's

22   phone from the morning of May 17, 2018.

23                MR. STENGEL:    Your Honor, I move to admit Government

24   Exhibit 4043.

25                THE COURT:   Admitted.
                                                                       203
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 203 of 302


1                           (Exhibit G-4043 admitted into evidence.)

2    BY MR. STENGEL:

3         Q.    Now, again we see this time stamp for GMT, correct?

4         A.    Yes.

5         Q.    So what time -- look at the first call at the top.

6    What time was that call made?

7         A.    The call was made at 9:17 GMT, which would be

8    approximately 5:17 a.m. our time.

9         Q.    And who does Defendant Jamaal Blanding call?

10        A.    He calls Defendant Jameel Hickson three times.

11        Q.    After he calls Jameel Hickson three times, who does

12   he call.

13        A.    Defendant Abdul West twice.

14        Q.    Does he then -- do you know who Princess is?

15        A.    I do not.

16        Q.    What about Mullaz?

17        A.    Yes.   Mullaz is the street name for alleged

18   co-conspirator Amir Boyer.

19        Q.    Melliano Jack?

20        A.    Again, Defendant Jameel Hickson.

21        Q.    Basil Skinny?

22        A.    I believe that to be Abbas Parker.

23        Q.    Showing you what's been marked as Government

24   Exhibit 906D, I'll represent to you --

25              THE COURT:    Admitted.
                                                                        204
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 204 of 302


1                            (Exhibit G-906D admitted into evidence.)

2    BY MR. STENGEL:

3         Q.      This is a sub-exhibit from Hans Gadson's Instagram

4    return.    Do you see that in front of you?

5                 THE MARSHAL:    There's some technical issues with

6    this.

7                 MR. STENGEL:    We'll come back to that.

8    BY MR. STENGEL:

9         Q.      Let me move on to Government Exhibit 4082.         Do you

10   see that in front of you?

11        A.      Yes.

12        Q.      What is this?

13        A.      This is a text conversation between Defendant Jameel

14   Hickson and his girlfriend, Capri McKinney.

15        Q.      This is from Jameel Hickson's phone?

16        A.      One of the phones seized from his apartment.

17                MR. STENGEL:    Move to admit Government Exhibit 4082,

18   Your Honor.

19                THE COURT:   Admitted.

20                           (Exhibit G-4082 admitted into evidence.)

21   BY MR. STENGEL:

22        Q.      This is directly from the report, correct?

23        A.      Yes.

24        Q.      What is the -- just read the conversation for us,

25   please.
                                                                       205
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 205 of 302


1           A.     Mr. Hickson writes:    I know, right.     My boy called me

2    with some bullshit.        My folks got snatched this a.m. with

3    money.      Shake my head.    Minus 120.   Super stressed right now?

4                  Ms. McKinney replies:     Oh, my god.

5           Q.     And the date on this is when?

6           A.     May 18, 2018.

7           Q.     Showing you what's been marked as Government

8    Exhibit 4083, do you recognize this?

9           A.     Yes.

10          Q.     What is it?

11          A.     Another text between Defendant Hickson and his

12   girlfriend, Capri McKinney.

13                 MR. STENGEL:    Move to admit Government Exhibit 4083,

14   Your Honor.

15                 THE COURT:    Admitted.

16                           (Exhibit G-4083 admitted into evidence.)

17   BY MR. STENGEL:

18          Q.     And what is the -- can you just read this

19   conversation, please?

20          A.     Yes.   Again, dated May 192, 018.

21                 Defendant Hickson writes:     If me losing 120K is karma

22   for getting ready to marry my ex-sister, then it was well worth

23   it.

24                 Ms. McKinney writes:      Oh, my god.   That sounds so

25   bad?
                                                                        206
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 206 of 302


1                 Mr. Hickson writes:     LOL, life.

2         Q.      Showing you what's been marked Government

3    Exhibit 4044, do you see that in front of you?

4         A.      Yes, I do.

5         Q.      It's a text message exchange from May 20 with Jameel

6    Hickson and Abdul West?

7         A.      Yes.

8                 MR. STENGEL:    Move to admit Government Exhibit 4044,

9    Your Honor.

10                THE COURT:   Admitted.

11                           (Exhibit G-4044 admitted into evidence.)

12   BY MR. STENGEL:

13        Q.      What does -- describe this text exchange, please.

14        A.      This exchange is between Defendant Hickson and

15   Defendant West.

16        Q.      And who is sending the message?

17        A.      Defendant Hickson.

18        Q.      To whom?

19        A.      Defendant West.

20        Q.      And what does he say?

21        A.      Dated May 20, 2018.     I know it's a bad time for us,

22   but we gone get through this shit, my boy.

23        Q.      And the date on this text is what?

24        A.      May 20, 2018.

25        Q.      Showing you what's been marked as Government
                                                                       207
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 207 of 302


1    Exhibit 4045, is this a text message exchange between Jameel

2    Hickson and Jamaal Blanding?

3         A.   Yes.

4         Q.   From what date?

5         A.   May 21, 2018.

6              MR. STENGEL:    Move to admit Government Exhibit 4045.

7              THE COURT:    Admitted.

8                          (Exhibit G-4045 admitted into evidence.)

9    BY MR. STENGEL:

10        Q.   And what is Mr. Hickson saying to Mr. Blanding?

11        A.   Mr. Hickson sends an image to Mr. Blanding.         It

12   appears to be Mr. Hickson and an unknown female somewhere sunny

13   and looks nice.

14             He says:    Think positive, bro.

15             Mr. Blanding replies:      I'm trying, my nigga?

16             Mr. Hickson replies:      I know, bro.

17        Q.   Speaking of Mr. Hickson, drawing your attention to

18   October 17, 2018, what, if anything, did you do as part of your

19   investigation of OBH?

20        A.   I obtained arrest warrants for Mr. Hickson as well as

21   other members of the organization.

22        Q.   And was Mr. Hickson arrested around that time?

23        A.   Yes, he was.

24        Q.   On what date?

25        A.   I believe it was October 18, 2018.
                                                                        208
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 208 of 302


1         Q.      And were you involved in the arrest of Mr. Hickson?

2         A.      Yes.   I was the arrest team leader for the arrest of

3    Mr. Hickson.

4         Q.      So where did you arrest him?

5         A.      Apartment 1806 of 1 Brown Street.

6                 THE COURT:   1 Brown Street?

7                 THE WITNESS:    Correct.

8    BY MR. STENGEL:

9         Q.      Did you search that apartment that day?

10        A.      Yes.

11        Q.      Did you also search a vehicle belonging to

12   Mr. Hickson that day?

13        A.      Yes.

14        Q.      Did you receive his consent to do so?

15        A.      Yes, written as well as oral.

16        Q.      And do you recall what was seized from Mr. Hickson's

17   apartment?

18        A.      Yes.   During the consent search, we seized numerous

19   cell phones.     We seized approximately $30,000 United States

20   currency, various pieces of fine jewelry.          We seized a large

21   black bag of marijuana.       I believe we seized two heat-sealers.

22        Q.      Let me stop you right there, special Agent Becker.

23   Would it be helpful if you could review your report from that

24   search?

25        A.      Yes, please.
                                                                       209
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 209 of 302


1               MR. STENGEL:   Permission to approach, Your Honor?

2               THE COURT:   Yes.

3    BY MR. STENGEL:

4         Q.    Yes.   We seized in total appears to be 25 items from

5    the apartment and eight items from a vehicle.        We seized a

6    white iPhone X; a black Samsung flip phone; Mr. Hickson's

7    passport; a black Louis Vuitton wallet which contained $700

8    United States currency; various cards, a Wells Fargo card, a

9    Chase Bank Visa card, a Chase Bank Visa card, a Bank of the

10   West MasterCard, and a PNC Bank Visa card; various jewelry; a

11   USB flash drive; a black iPhone box containing a black iPhone;

12   a white plastic bag containing suspected marijuana; a small

13   baggie of suspected marijuana; a SIM card and three flip

14   phones, two Samsung and 1LG; $25,050 United States currency as

15   well as $2,000 United States currency; a black LG flip phone,

16   two smart phones, a gold iPhone, and a black Samsung; a small

17   baggie of suspected marijuana; safety deposit box keys and

18   information; a digital scale with crystal-like residue; a black

19   Louis Vuitton backpack containing a black food saver vacuum

20   sealer or heat-sealer; a black garbage bag containing a large

21   amount of suspected marijuana; a black Samsung flip phone;

22   marijuana vape cartridges; a red iPhone; $4,200 Dominican

23   pesos; a black LG flip phone; car keys, and a set of keys.

24        A.    We also seized two cell phones.      Or I shouldn't say

25   seized.   We also had taken two cell phones that were determined
                                                                        210
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 210 of 302


1    to belong to Ms. McKinney, Hickson's girlfriend, and those were

2    immediately returned to her.

3                 From the vehicle, which is a black GMC Yukon we

4    observed Mr. Hickson operating on previous surveillance

5    operations, we seized a black Motorola flip style phone, a

6    single gold key on a key ring, multiple keys on a larger key

7    ring, two wax paper envelopes containing three United States

8    Postal Service money order receipts in the following amounts of

9    $1,000, $1,000, and $7,000.

10                We seized an envelope addressed to a mini warehouse

11   from Jameel Hickson, 4558 Sherman Oaks Avenue, Sherman Oaks,

12   California.     The envelope contained a money order in the amount

13   of $150, a money order receipt in the amount of $300.            We

14   seized a Wells Fargo transaction receipt, a United States

15   Postal Service priority mail shipping box addressed to Rhonda

16   Bowie at 814 East Locust Avenue from Justin Smith, 7013

17   LaTerra, Los Angeles, California, and two pieces of bubble

18   shipping wrap found inside of the shipping box.

19        Q.      You mentioned a scale, a digital scale.

20        A.      Yes.

21        Q.      What, if anything, did you do with that scale

22   following its seizure from Mr. Hickson's apartment?

23        A.      Yes.   That scale was located in the kitchen of the

24   apartment complex in a cabinet drawer.         When seizing that

25   scale, we observed what appeared to be a white crystal-like
                                                                       211
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 211 of 302


1    substance on the scale.    Based on my training and experience, I

2    believed that to be consistent with methamphetamine.

3    Therefore, we sent that scale to the Drug Enforcement Agency,

4    the DEA's laboratory, to be analyzed.       I received the results

5    from that examination determining that on that scale was

6    methamphetamine residue as well as cocaine residue.

7              MR. STENGEL:    Your Honor, now might be a good time to

8    read a stipulation into evidence.

9              THE COURT:    Okay.

10             MR. STENGEL:    With respect to Government Exhibit 202,

11   which is a Drug Enforcement Administration test regarding the

12   scale seized from Mr. Hickson's apartment, the parties agree

13   and stipulate that Trent Caswell, a forensic scientist assigned

14   to the Drug Enforcement Administration Mid-Atlantic laboratory

15   in Largo, Maryland would testify that he conducted a laboratory

16   analysis on the items submitted under LIMS No. 2018-SFL3-05983,

17   Case No. 281D-PH-2182971, and after laboratory analysis made

18   the following determinations:     DEA Exhibit 22, which consisted

19   of a digital scale and razor, were tested and determined to

20   contain methamphetamine and cocaine residue.        Items recovered

21   during -- these were items recovered from the search of

22   apartment 1806, 1 Brown Street, Philadelphia, on October 18,

23   2018.

24   BY MR. STENGEL:

25        Q.   Special Agent Becker, I tried to pull up an
                                                                        212
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 212 of 302


1    Exhibit 906D, which the text was a little -- do you see that in

2    front of you?

3         A.      Yes.

4         Q.      Do you recognize this?

5         A.      Yes.

6         Q.      Do you recognize this to be a sub-exhibit from the

7    Instagram search warrant return for Hans Gadson?

8         A.      Yes.

9                 MR. STENGEL:    Your Honor, this has been marked as

10   Government Exhibit 906D.       I move to admit that exhibit.

11                THE COURT:   Admitted.

12                           (Exhibit G-906D admitted into evidence.)

13   BY MR. STENGEL:

14        Q.      So what do we see here, Special Agent Becker?

15        A.      Amidst all the jargled technological information,

16   there's actually direct message correspondence between

17   Defendant Gadson's Instagram account and another Instagram

18   account J Street Bas 29.       These messages were sent on May 17,

19   2018, 17:45 UTC.

20        Q.      I'm going to point to the first message for you.

21   What is the first message?

22        A.      WYA, or where you at, bloodo.

23        Q.      That is from whom?

24        A.      Defendant Gadson's Instagram account.

25        Q.      To whom?
                                                                       213
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 213 of 302


1         A.   J Street Bas 29.

2         Q.   This is the next one?

3         A.   Yes.

4         Q.   What's it say?

5         A.   Same date.    Says:   Shit getting nasty.     Stay low.

6         Q.   And then I'll scroll up old fashioned style.         What's

7    this message?

8         A.   Again, from Mr. Gadson's Instagram account:         Shit

9    getting crazy, bro.    Stay low.

10        Q.   What is this message?

11        A.   Them people might be on us.

12        Q.   And then what's this message?

13        A.   Stay where you at.     Again, all from Defendant

14   Gadson's Instagram account.

15        Q.   Special Agent Becker, we had discussed earlier I

16   believe on one of your -- one of our first days here that you

17   had compiled text messages, correct?

18        A.   Yes, numerous.

19        Q.   And we have gone through in great detail a large

20   number of those text messages, correct?

21        A.   Yes.

22        Q.   And each one of those was displayed on an individual

23   exhibit, correct?

24        A.   Correct.

25        Q.   Did you -- you compiled additional text messages in
                                                                        214
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 214 of 302


1    more of a single presentation, correct?

2         A.      Correct.

3         Q.      And what was the -- why did you put those text

4    messages into a single presentation?

5         A.      Based on my training and experience, the text

6    messages I put into this presentation I deemed to be of

7    narcotics at nature and to have an attributable weight of a

8    certain narcotic to the message.

9         Q.      After you compiled those, what did you do with those

10   text messages?

11        A.      I put those messages into that PowerPoint

12   presentation.

13        Q.      I'm showing you what's been marked as Government

14   Exhibit 3002.       Do you see that in front of you?

15        A.      Yes.

16        Q.      What is it?

17        A.      The first line of that PowerPoint presentation I

18   created.

19                MR. STENGEL:    Okay.   Your Honor, I don't recall if I

20   moved to admit this, so I move again Government Exhibit 3002.

21                THE COURT:    Admitted.

22                           (Exhibit G-3002 admitted into evidence.)

23                THE COURT:    Okay.   Let me just give the jury one word

24   about this.     How much longer will your direct be?

25                MR. STENGEL:    I'm going to go through a few of these,
                                                                       215
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 215 of 302


1    maybe another half hour, Your Honor.

2                THE COURT:    Well, it's the usual time we take a

3    mid-afternoon break.      Raise your hand if the jury would like a

4    break at this time.      Yes.   All right.   Okay.   We'll take a

5    mid-afternoon break for ten minutes, and I'll discuss with

6    counsel scheduling.      I was wrong in predicting the Government

7    would rest today.   It looks more like the Government will rest

8    tomorrow.    I'll find a little more about the schedule when we

9    resume in ten minutes.      Please keep an open mind.    The jury is

10   excused.

11                         (The jury exits the courtroom at 3:07 p.m.)

12               THE COURT:    All right.   I think this would probably

13   be a good time to take the defense expert witness and

14   interrupt.

15               MR. ORTIZ:    I agree.

16               THE COURT:    Because you want to get him on today?

17               MR. ORTIZ:    I do.   I was going to suggest that.      It's

18   not long.

19               THE COURT:    How long will your direct be?

20               MR. ORTIZ:    Ten minutes at most.

21               THE COURT:    Fine.   Then we'll have cross-examination.

22   Then we'll resume with Agent Becker.         Now, when Agent Becker

23   resumes, I will give the jury a short instruction about the

24   summary document and that it's for them to consider its

25   accuracy as a summary and so forth.
                                                                     216
            Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 216 of 302


1                MR. STENGEL:   So 3002 is actually not a summary.

2    These are text messages pulled directly -- it's just like what

3    we've been seeing.   3004 is the summary exhibit.

4                THE COURT:   The only difference, as I recall, is 3004

5    contains the weights as calculated by Mr. Updegraf.

6                MR. STENGEL:   And a summary exhibit at the very end.

7    Only difference.

8                THE COURT:   What you gave me this morning --

9                MR. STENGEL:   -- was 3004, and you should have 3002

10   in your binders already, Your Honor.

11               THE COURT:   Okay.   Ten minutes.   Please be on time.

12   Thank you.

13                        (Recess taken from 3:09 p.m. to 3:26 p.m.)

14               THE COURT:   Okay.   Is your witness here?

15               MR. ORTIZ:   He's here.

16               THE COURT:   Come on up.

17               Have the jury come in.

18               THE COURT:   Is there an agreement as to

19   qualifications?

20               MR. WITHERELL:   I have no objection, Judge.      I don't

21   know if you want to do it more.

22               MR. ORTIZ:   I'm going to do a couple questions for

23   the jury.

24               THE COURT:   Do you want to voir dire?

25               MR. WITHERELL:   I have no voir dire.     I will accept
                                                                       217
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 217 of 302


1    him as an expert in the field.

2                          (The jury enters the courtroom at 3:27

3                          p.m.)

4              THE COURT:    Okay.   Ladies and gentlemen of the jury,

5    we're going to interrupt the testimony of Agent Becker for the

6    next witness, who is actually a defendant witness, just as we

7    did last week.   Mr. Ortiz is going to present the direct

8    testimony of this witness, and we'll take him out of order.

9    But you will consider this witness as having been called by the

10   defendants.

11             THE CLERK:    Please rise and raise your right hand.

12                         (Witness sworn.)

13             THE CLERK:    Thank you.    Please state your full name

14   and spell your last name for the record.

15             THE WITNESS:    Sure.   Richard Martin Cooper, Jr.,

16   C-O-O-P-E-R.

17             THE COURT:    Okay.   Thank you.    Please be seated and

18   keep your voice up.

19                                   - - -

20                            DIRECT EXAMINATION

21                                   - - -

22   BY MR. ORTIZ:

23        Q.   Good afternoon, Dr. Cooper.

24        A.   Good afternoon.

25        Q.   We've already agreed to your expertise, but the jury
                                                                        218
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 218 of 302


1    doesn't know what that is.       So I'm going to have to ask you a

2    few questions just about that to give them some background,

3    okay?

4                 You're being called today as an expert, a student of

5    rap, gangsta rap videos.       Do you understand that?

6         A.      Yes.

7         Q.      Why don't you tell the ladies and gentlemen of the

8    jury a little bit of your background, your educational, your

9    thesis, and what you teach?

10        A.      Sure.   I have a Ph.D. in urban education from Temple

11   University with a concentration in African American culture.

12   My Ph.D. dissertation was on hip-hop and rap culture as it

13   relates to African American males who were incarcerated at the

14   time of my research.

15                I have a Master's degree in social work from Howard

16   University in social work with a concentration on African

17   Americans and the black family.        I am a professor at Widener

18   University where I teach a range of courses in social work and,

19   in particular, courses on African American culture.

20                I have also taught a course on hip-hop culture and am

21   presently teaching a course, in addition, on African Americans

22   as it relates to popular culture and film.

23        Q.      Another thing, you also had a radio show, correct?

24        A.      For 11 years I hosted and produced a show which I

25   created on a radio station in Philadelphia 900 AM WURD.            It was
                                                                       219
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 219 of 302


1    on African American culture, a range of topics in 11 years

2    where I was both an expert myself and interviewed people on a

3    lot of topics.

4         Q.     Now, I asked you to do some research into a

5    particular artist in this case AR-AB, correct?

6         A.     Correct.

7         Q.     And when I spoke to you, you come from a unique

8    background because when you were first, say, going to college

9    or graduating, hip-hop had not even essentially been born,

10   correct?

11        A.     Correct.    I'm an old guy, yeah.

12        Q.     Me too.    So you've had a real opportunity to watch

13   the evolution of that genre from the very beginning up until,

14   say, last night because I asked you to watch the most recent

15   AR-AB videos, correct?

16        A.     Correct.

17        Q.     I want you to tell me what you have, first of all,

18   because we're dealing with these gentlemen here, discovered in

19   relation to those videos, the genre and what you've learned?

20        A.     Specifically as it relates to those videos?

21        Q.     Yes.

22        A.     So when you look at the videos, what you see are

23   people who are attempting to construct and create gangsta rap

24   videos, which means you follow a certain kind of a prototype or

25   a design.    You have bravado.    You have swagger.    You have all
                                                                        220
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 220 of 302


1    kinds of what are considered in the mainstream to be more harsh

2    or what are called hardcore lyrics.         So you have to exude

3    toughness, you know, strength, power, no nonsense.           So a lot of

4    what we see in the videos are character portrayals of what we

5    would call a gangster archetype.

6         Q.      So there's guns?

7         A.      Guns, bling, money, tough talk, swagger, cursing, the

8    backdrop, you tend to have gritty, urban, you know, tough kind

9    of neighborhoods because you're presenting a pretty tough

10   character, similar to like Mafia movies where you're presenting

11   a real tough hardcore type of dudes.

12        Q.      So you're portraying this character, this being?

13        A.      Absolutely.    Well, in this type of genre, you're

14   authentic the tougher you can seem in your music and in your

15   videos.    Toughness sells, and in order for it to sell, you have

16   to exude it, or what they call swagger or toughness or bravado.

17        Q.      Is it fair to say that AR-AB has a lot of product out

18   there?    In other words, not just one or two songs.

19        A.      He has a huge volume.     I saw over -- I examined

20   things over a range of a period of time, 11, 12 years.            He's

21   been making this type of music for a while.

22        Q.      So it's fair to say thousands of lyrics?

23        A.      I don't know thousands, but a lot.

24        Q.      A lot of lyric?

25        A.      Just volume.    He's making new music.      He's uploading
                                                                       221
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 221 of 302


1    it.   You find it all over, yeah.

2          Q.    You mentioned to me yesterday that he was given a

3    shout out by a particular rap artist?

4          A.    Yeah.   He had been recognized, as they say in

5    hip-hop, he was blowing it up or becoming famous is another way

6    to say it.    But people reference him like Drake, who is huge,

7    years ago.    Beanie Sigel referred to him as the king in his

8    genre, you know, handing over the mantle to him.        So he was

9    well-established in the industry, in the music industry.         We

10   would call it pretty serious.

11         Q.    I'm going to show you a music video.      You've already

12   seen it.    I'm just going to show you the intro.      The jury's

13   already seen this too.      Do you see that?   Do you see it on your

14   screen?

15         A.    I just see a still image, yes.     It's not moving.

16         Q.    It has a particular amount of views; right?       You can

17   see that?

18         A.    Yes.

19         Q.    How many?

20         A.    Looks like 1,780,924 views.

21         Q.    All right.    And I'd like you to play that, please.

22               THE TECHNICAL ASSISTANT:    With the sound on or off?

23               MR. ORTIZ:    With the sound on.

24                           (Whereupon the video is shown to the jury.)

25   BY MR. ORTIZ:
                                                                        222
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 222 of 302


1         Q.      All right.   So first of all, you would agree with me

2    that he starts off with shout-outs to people, correct?

3         A.      Yes.   It was kind of quick, but, yes, he does.

4         Q.      Is that unusual in gangsta rap?

5         A.      Shouts or propers or paying respect or yelling to

6    your crew or acknowledging them is common in the genre.

7         Q.      For example, if someone came through for you to

8    produce a record in the clutch or anything like that, that

9    wouldn't be unusual in gangsta rap?

10        A.      Friends, or in slang, homies, associates.

11        Q.      You could throw in family members?

12        A.      It could just be, you know, kinfolk, friends, people

13   from around the way.      You give all kinds of shouts and

14   acknowledgment to people.       It's a way of giving them credit, a

15   way of thanking them, a way of saying hello, a way of giving

16   them acknowledgment.

17        Q.      My other question is, in terms of production, how

18   would you describe?

19        A.      You could see they put the work in.       You can see the

20   fading.    You see the movement.      And, you know, if you watch the

21   whole thing, you see, You Know, cutaways, you see underlays,

22   you begin to hear other sounds and tonal quality.           They're

23   putting the work in in terms of the efforts.

24        Q.      So this is, you would describe, a good production,

25   correct?
                                                                       223
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 223 of 302


1         A.     You begin to see over time that his production is,

2    you know, good, different angles, different sets, different

3    lighting, you know, different range of lyrics.        So, yeah, I

4    would say that you begin to see over time a serious artist who

5    is putting the work in.

6         Q.     Now, I asked you to look at certain albums, correct?

7    Protocol, does that sound familiar?

8         A.     Uh-huh.

9         Q.     What is Protocol in terms of AR-AB?

10        A.     He had a series of three that I looked at, two,

11   three, and four Protocol, and it was, you know, once again it's

12   an attempt to ground him in gangsta rap, to tell the narrative,

13   to tell about his life story, and he does it in a couple of

14   significant ways, if you want me to talk about it.

15        Q.     Yeah.   And these are full-length albums, right?

16        A.     Yeah.   They're full-length albums.     You can find them

17   throughout different social media, meaning that they're

18   uploaded.    He's attempting to get views.

19        Q.     Like on Spotify?   Are they on Spotify?

20        A.     Spotify, Recognition, YouTube, even some that I

21   wasn't familiar with.     So he's kind of blanketing the world to

22   kind of get out there, you know.      Oftentimes what rappers are

23   trying to do is to get a major deal, and these days you want to

24   do it through views.

25               He uses -- in one of them, he uses a song that kind
                                                                        224
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 224 of 302


1    of gives reference to the history.         It gives reference to other

2    movies.    He has a Joe Namath reference in there.         He moves a

3    lot showing his artistry, different lyrics.

4         Q.      Let me ask you something.      For example, one of the

5    issues in this case is in that first lyric, his mother gave

6    birth to the grim reaper, he's obviously not the devil,

7    correct?

8         A.      We would call that allegory or metaphor.        No, he's

9    not the devil.

10        Q.      Is that common in gangsta rap?

11        A.      It's common in rap.     The birth of rap was oftentimes

12   males with bravado making claims that aren't true, sometimes

13   called swagger, boasting, toasting, roasting.          It's all part of

14   the genre.     In gangsta rap, it's even hyped up even more about

15   how bad, how tough you are, how street savvy.          But, again,

16   you're portraying a character.

17        Q.      Would you take any one of his lyrics literal, to be

18   factual?

19        A.      I would see it as art, but not as factual, no.

20        Q.      You're a student of the genre, correct?

21        A.      Correct.

22        Q.      And it's common, you know, for rappers to boast and

23   make all kinds of allegations in their music, correct?

24        A.      You named a rapper that does it, Common, one of the

25   rappers out of Chicago says the same thing.
                                                                       225
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 225 of 302


1         Q.     Similar to this?

2         A.     Toasting, roasting, boasting, hyping it up.       It's a

3    common feature of rap and hip-hop.      It's a particular feature

4    of gangsta, but it's not unique to the genre.

5         Q.     What I'm getting at, you've already said it, is this

6    is a form of art, correct?

7         A.     Correct.

8         Q.     It's a well-established now form of art?

9         A.     Thirty, 40 years worth.

10        Q.     And it's like any other art like poetry or literature

11   or movies, correct?

12        A.     Yeah, born out of spoken word, graffiti writing, and

13   dance.    So it has a history of pure poetry and also allegories,

14   et cetera, are used in the construction of rap lyrics, which is

15   poems to words, absolutely.

16        Q.     So you might roast other people, correct?

17        A.     Oh, you do roast them.    You make fun of them.     You

18   come at them hard.     You come at them hardcore.

19        Q.     You could just make up stuff about other people just

20   to roast them, right?

21        A.     Absolutely.

22        Q.     It happens all the time in gangsta rap.

23        A.     That's part of the challenge sometimes.      In contests

24   you can particularly do it, or on vinyl you can come at

25   somebody for being soft or not hard.      You'll say all kinds of
                                                                        226
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 226 of 302


1    things about them.

2         Q.      So, again, you wouldn't take any of that bravado

3    literally?

4         A.      It's an art form, and it's more so an artistic

5    expression.

6                 MR. ORTIZ:    I have no further questions of this

7    witness.

8                 THE COURT:    All right.    Any other defense counsel

9    have questions?

10                MR. GOLDMAN:    No, Your Honor.

11                MR. MEEHAN:    No, Judge.

12                THE COURT:    Mr. Witherell, cross-examine.

13                                      - - -

14                               CROSS-EXAMINATION

15                                      - - -

16   BY MR. WITHERELL:

17        Q.      Hi, Doctor.    How are you today?

18        A.      I'm good.    Thank you for asking.

19        Q.      Doctor, we've discussed this before, right?

20        A.      Yes, we have.

21        Q.      I think it was about a month ago?

22        A.      Uh-huh.

23        Q.      I just want to make sure I'm crystal clear on what

24   your ultimate opinion on on what you've been asked to observe,

25   okay?
                                                                       227
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 227 of 302


1               So when you met with Mr. Ortiz, you were asked to

2    look at certain things.    Do you remember what you were asked to

3    look at?

4         A.    He just asked me to look at in particular, two,

5    three, and four Protocol and other bodies of his work, but last

6    night the Protocol raps in particular.       I've looked at other

7    things as well from the last time.

8         Q.    I'm sorry.   You looked at Protocol last night?

9         A.    I looked at Protocol specifically last night, yes.

10        Q.    That was the first time you were to look at Protocol

11   1, 2, and 3?

12        A.    I had seen it before, 2, 3, and 4, but I specifically

13   looked at it again last night.

14        Q.    Okay.   But prior to that, you were looking at other

15   social media involving Mr. West and OBH in general, correct?

16        A.    Correct.

17        Q.    And please tell me if I'm wrong, but I believe the

18   ultimate opinion you come to is that you neither can or cannot

19   say that the lyrics in gangsta rap are autobiographical; is

20   that correct?

21        A.    You mean all the time?     Always?

22        Q.    I guess that's my question.      My question becomes, you

23   keep on saying, like, a character, portraying a character.          You

24   would agree with me, with the social media and the videos that

25   you have looked at, that Mr. West is at least portraying
                                                                        228
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 228 of 302


1    himself as a violent drug dealer?

2         A.      He is portraying that in the video, sure, yes.

3         Q.      And I guess here comes the second part of that

4    question.     You're saying that you can't tell, because rap is

5    art, if what he's saying is actually true?

6         A.      Right.   Fact.   I can't tell whether it's facts.

7         Q.      But the reverse of that is also true.        Simply because

8    he's rapping about it doesn't mean that what he's rapping about

9    or posting on social media is not true.         You don't hold an

10   opinion as to that, correct?

11        A.      I'm saying that part of the art form is to boast and

12   to have bravado and swagger.        I can't tell you absolutely

13   whether it's true, but I can say, as an art form, it's common

14   for people to make stuff up.

15        Q.      So it's common for people to make stuff up, but

16   simply because he raps about it or posts on social media, it

17   doesn't automatically become false.         He could be rapping about

18   life experiences; right?

19        A.      He could be.

20        Q.      He could be posting on social media about real world

21   events, correct?

22        A.      Yes.

23        Q.      Nothing about being a rapper makes what you post on

24   social media or YouTube automatically fiction, right?

25        A.      I have a longer answer to that.       So I guess no.
                                                                       229
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 229 of 302


1         Q.   Take all the time you want.

2         A.   Thank you.    Part of what you are trying to do is that

3    you're trying to build an audience, and you build an audience

4    by being tough.    You build an audience by being hard.       So that

5    he's trying to get social media attention, as many rappers are,

6    and they're trying to sell a product and to get famous.         So

7    they have to build a brand and sell it over time.

8         Q.   And to do that, it's common to talk about violence?

9         A.   Uh-huh, guns.

10        Q.   Guns?

11        A.   Uh-huh, drugs.

12        Q.   Drugs?

13        A.   Yep, women.

14        Q.   Women?

15        A.   Uh-huh.

16        Q.   Murder?

17        A.   Uh-huh, your hood, your homies.

18        Q.   But simply because I may want to be a rapper and gain

19   notoriety doesn't make what I'm saying automatically false.

20   You have to agree with that.

21        A.   It doesn't make it automatically false, correct.

22        Q.   Now, in this particular case, when determining

23   whether or not what Mr. West was rapping about or the social

24   media he posted, you were asked to simply look at social media

25   and some rap videos as well as Protocols 2, 3, and 4, correct?
                                                                        230
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 230 of 302


1         A.      Correct.

2         Q.      Is there anything else that you looked at in

3    determining whether or not what Mr. West was posting about and

4    rapping about in those videos were true?          Is there any other

5    evidence you looked at?

6         A.      We were supplied with lyrics.      I think you supplied

7    them to the defense, if my memory is correct.          You correct me

8    if I'm wrong.      There were a plethora of lyrics that we looked

9    at, that I examined.      I also examined some online on my own,

10   but I definitely looked at the ones that you provided.

11        Q.      Let me ask you about certain things and ask you if

12   you looked at these.      Did you look at police records concerning

13   the search of 3234 North Sydenham Street?

14        A.      No.

15        Q.      Did you look at drug lab analysis reports for

16   cocaine, heroin, and methamphetamine found at that location?

17        A.      No.

18        Q.      Were you provided with photographs concerning a white

19   Jeep and a blue Impala that are registered to the defendant,

20   Abdul West?

21        A.      There were photographs that I looked at.        I don't

22   recall that one.      They were on Twitter.

23        Q.      Let me see if I can refresh your recollection.

24        A.      Okay.

25        Q.      Do these photographs show hidden compartments or
                                                                       231
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 231 of 302


1    traps inside these two vehicles?

2         A.   I don't recall seeing any of that.

3         Q.   Did you look at lab analysis reports for crack and

4    cocaine found in the Chevy Impala belonging to Mr. West?

5         A.   No.

6         Q.   Did you look at the firearm found in the hidden

7    compartment of the white Jeep belonging to Mr. West?

8         A.   There were firearms in some of the videos.

9         Q.   This one was real.

10        A.   Okay.   Then, no, I don't recall looking at that.

11   There were some in the videos.

12        Q.   Did you look at the firearm found at 3234 North

13   Sydenham Street that was recovered on the search of

14   September 11, 2017?

15        A.   No.

16        Q.   Did you look at any chemical analysis done on

17   10 kilograms of cocaine as well as nearly 5 pounds of pure

18   methamphetamine recovered from the search of the Water Street

19   apartments on May 18, 2018?

20        A.   No.

21        Q.   Would any of that help in forming an opinion as to

22   whether or not, when Mr. West was rapping about being a drug

23   dealer, if any of that was true?

24        A.   Is that a question for me?

25        Q.   Yeah, that is.
                                                                        232
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 232 of 302


1         A.      My testimony is limited to examination of the videos

2    and the art of hip-hop, not whether evidence that you're

3    presenting is evidence of a crime.         That's not what I'm doing.

4         Q.      But as part of what you were testifying to or asked

5    to testify to was whether --

6                 MR. ORTIZ:   Your Honor, I'm going to object.        This is

7    well beyond the scope of his expertise.

8                 THE COURT:   Objection sustained.

9    BY MR. WITHERELL:

10        Q.      You were asked to render an opinion as to whether or

11   not what Mr. West was rapping about in those videos could be

12   true or false or portraying a character.          Isn't that what you

13   were hired to do?

14        A.      No.

15        Q.      What were you hired to do?

16        A.      I was asked my opinion about the use of lyrics as

17   admission of guilt and what my opinion about that was

18   initially, to which I referred I don't think that one can use

19   hip-hop lyrics, which is art, as admission of guilt in a trial

20   because people in the art form say a lot of things.

21        Q.      I think we're on the same page because my question to

22   you was wouldn't other evidence that went along with those

23   videos help you determine whether or not those were just

24   portraying a character or actual --

25                MR. ORTIZ:   Again, Your Honor, I'm objecting.        He's
                                                                       233
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 233 of 302


1    been called for a specific purpose and he's going into --

2              THE COURT:    Well, the witness said he didn't look at

3    any evidence.   So you can ask him if he thinks -- I think you

4    can ask him the general question does he think other evidence

5    could be relevant.

6    BY MR. WITHERELL:

7         Q.   Do you think other evidence concerning Mr. West's

8    drug dealing be relevant as to whether or not, when he's

9    portraying that character, if it could be autobiographical?

10             MR. HUGHES:    Objection to that, Your Honor.

11             THE COURT:    That I'll overrule.     Do you understand

12   the question?

13             THE WITNESS:    I wish he would say it again.

14             THE COURT:    I understand it.     You said you didn't

15   look at any other evidence.

16             THE WITNESS:    Correct, not to my knowledge.

17             THE COURT:    Do you agree or disagree that other

18   evidence may be useful in determining whether any of the lyrics

19   are true or false?

20             Is that your question?

21             MR. WITHERELL:    That is, Judge.

22             THE WITNESS:    I guess I've not been in a position to

23   determine before whether lyrics are true or false.

24             THE COURT:    Okay.   That's his answer.     Next question.

25   BY MR. WITHERELL:
                                                                        234
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 234 of 302


1         Q.      I want to just play a couple things that you have

2    looked at.

3                 MR. STENGEL:    Could we just put up 902A-1.

4                 It's already in evidence, Judge, just a portion of

5    the video.

6                 THE COURT:   All right.      Is this from the lyrics?

7                 MR. WITHERELL:     Yes.

8                 THE COURT:   Well, is there an objection?

9                 MR. ORTIZ:   I do object, Your Honor.

10                THE COURT:   I'm going to sustain the objection.        He

11   said he doesn't have any opinion -- he doesn't know whether

12   evidence would be useful or not.

13                Is that your testimony?

14                THE WITNESS:    Yes.

15                MR. WITHERELL:     No.    This is from the videos.

16                THE COURT:   The jury has heard the evidence.        You can

17   make arguments about it, but I'm going to sustain the

18   objection.

19                MR. WITHERELL:     All right.    Judge, I have nothing

20   further.

21                THE COURT:   All right.      Any other questions?

22                MR. WITHERELL:     No, Your Honor.

23                THE COURT:   Redirect.

24                MR. ORTIZ:   No.   Thank you.

25                THE COURT:   Thank you.      You're excused.
                                                                       235
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 235 of 302


1               THE WITNESS:    Thank you.

2                          (Witness excused.)

3               THE COURT:   Let's resume with Agent Becker, please.

4               MR. STENGEL:    May we resume, Your Honor?

5               THE COURT:   Yes.

6                                    - - -

7                              DIRECT EXAMINATION

8                                    - - -

9    BY MR. STENGEL:

10        Q.    Special Agent Becker, before we took a break, we were

11   discussing at great length certain text messages that you have

12   recovered from the phones of the defendants and some alleged

13   co-conspirators, correct?

14        A.    Correct.

15        Q.    You mentioned that you had individual text messages

16   that you put together in individual exhibits, and we've shown

17   those at great length, correct?

18        A.    Yes, we have.

19        Q.    You also compiled a bunch of individual text messages

20   into a PowerPoint presentation, which we put on the screen in

21   front of you, which is marked as Government Exhibit 3002,

22   correct?

23        A.    Correct.

24        Q.    What was your purpose in compiling this PowerPoint

25   presentation?
                                                                        236
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 236 of 302


1         A.      Again, these separate text messages in this

2    presentation I deemed, based off training and experience, to be

3    related to narcotics that could have an attributed weight of

4    narcotics to those messages.

5         Q.      I've asked you a number of times to tell us whether

6    you know certain words mean certain things based on your

7    training and experience, correct?

8         A.      Yes.

9         Q.      I don't want to do that here.      After you had compiled

10   these text messages, did you give them to anybody?

11        A.      Yes.

12        Q.      Who?

13        A.      DEA Special Agent Randy Updegraf.

14        Q.      Thank you.   And we will get into the meaning of the

15   text messages later.      I just want to go through some of the

16   actual language used, okay?        So we can interpreter -- not

17   interpret.     Pardon me.    We can just present what we see in

18   these text messages.

19                THE COURT:   Is this the summary exhibit?

20                MR. STENGEL:    This is not, Your Honor.      This is

21   solely text messages.

22                THE COURT:   But this document contains the text

23   messages the witness has already testified about; is that

24   correct?

25                MR. STENGEL:    These are new text messages, Your
                                                                       237
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 237 of 302


1    Honor.    These are new.   They are similar in form to what we've

2    seen.    They just have a common thread, so we put them in one

3    PowerPoint presentation.

4                THE COURT:   Go ahead.

5    BY MR. STENGEL:

6         Q.     Let's go to the first page, please.      It's a text

7    message from 9/15/2017 from Jamaal Blanding to someone named

8    Carl Carl correct?

9         A.     Yes.

10        Q.     Just so we're clear here, this is similar to the text

11   messages we've seen elsewhere and you -- there's a lineup here

12   of text, right?      It starts 9/15/2017.   Do you see that up here?

13        A.     Yes.

14        Q.     Who entered that information?

15        A.     I did.

16        Q.     And then down here in the blue box with the rows and

17   the time stamps, where did that come from?

18        A.     Extracted from various cell phones seized from the

19   defendants.

20        Q.     Directly from them, copied and pasted, yeah?

21        A.     Correct.

22        Q.     Here we have a text message from September 15, 2017

23   from Jamaal Blanding with someone named Carl Carl.         Can you

24   please just read that text for us, please?

25        A.     Yes.   Carl Carl says:   Yo, bro.
                                                                        238
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 238 of 302


1                 Blanding replies:     What up?

2                 Carl Carl says:     You still around?

3                 Blanding says:    Yes?

4                 Carl Carl says:     Need three circles.

5                 Blanding says:    Okay.   On 16th.

6                 16th Street, I guess.

7                 Blanding replies:     By Tucker, 2636 North 16th Street.

8         Q.      Let's go to the next one.      We have a text message

9    from September 22, 2017.       This is Jamaal Blanding texting

10   someone named Rock, correct?

11        A.      Yes.

12        Q.      To be clear, you have Rock in parentheses.         Why is

13   that?

14        A.      This message or any message --

15        Q.      Sorry.   Quotation marks.

16        A.      This message, or any other message on this

17   PowerPoint, was, again, extracted from phones attributed to the

18   defendants or the alleged co-conspirators.          If there's a name

19   in quotations, that was how that number was stored in whichever

20   phone it was extracted from.        So for this instance, this phone

21   was taken from phone number 2, which belongs to Jamaal

22   Blanding.     The number (215)629-6358 is stored in the contacts

23   of the phone as Rock.

24        Q.      And can you please read this text message for us?

25        A.      Yes.   Rock says:   Anymore glasses around?      Need two
                                                                       239
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 239 of 302


1    zips.

2               Blanding replies:    Yeah, more around.     It's in the

3    ceiling?

4               Rock replies:    All right then.

5               Blanding says:    Don't let the people see you go in

6    there.

7               Rock says.   I know?

8               Blanding asks:    You see Ab yet?

9               Rock says:   Yeah, in the box.

10              Blanding replies:    Okay.

11        Q.    Let's go to the next page, please, this is a text

12   message from 9/25/2017 between Jamaal Blanding and again Rock.

13   What's the text message say?

14        A.    Rock asks:   You got a zip of the glasses in there?

15              Blanding replies:    I need you to follow me down.

16              Rock replies:    When?

17        Q.    Let's go to the next.     One we have a text message

18   from October 13, 2017, a text message exchange between Jamaal

19   Blanding and Jameel Hickson, correct?

20        A.    Correct.

21        Q.    And what's the text message exchange say?

22        A.    Hickson asks:    I need one of them ice joints.

23              Blanding replies:    Whole one?

24              Hickson says:    Yes, sir.   No rush?

25              Blanding replies:    Okay.
                                                                        240
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 240 of 302


1         Q.      To be clear, when you have assigned names and numbers

2    to these text messages, that's based on the summary exhibit

3    that we looked at earlier, correct?

4         A.      Yes.

5         Q.      Where we list the name, the number, the phone seized,

6    and the street names or aliases, correct?

7         A.      Correct.

8         Q.      Let's look at the next one.      We have a text message

9    from 11/1, November 1, 2017, Jamaal Blanding and someone by the

10   name of Flocobama.      What does this text message say?

11        A.      Flocobama writes:     Dog food dime?

12                Blanding replies:     Okay.   Come to crib.

13        Q.      Same day, next slide, we have a text message between

14   Jamaal Blanding and someone saved as 32nd Street Youngins.

15   What's the text message say?

16        A.      32nd says:   What's homie?

17                Blanding replies:     Huh?    Who this?

18                32nd Street replies:     What's up, homie?

19                Blanding replies.     Lost my contacts.

20                32nd streets says:     Remember Ab sent me to you?      I

21   had grabbed the ice couple times.

22                It's continued on the next page.

23                Blanding replies:     Okay.

24                32nd Street says:     I was meeting you around 16th

25   Street, me and my man.       That shit around?
                                                                       241
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 241 of 302


1                Blanding replies:    Yeah, I remember.

2                32nd Street says:    Bet.

3                Blanding says:    Yeah, what time?

4                32nd Street says:    I was going to double back up as

5    soon as my folks come get an OZ.

6           Q.   Next one we have a text from November 21, 2017.

7    Someone by the name of Ali texts Abdul West.

8           A.   Yes.

9           Q.   What's the text message say?

10          A.   Ali says:   Yo, cuz, you got a 62nd Street I'm trying

11   to grab?

12               West replies:    Yes?

13               Ali replies:    Okay.

14               West replies:    Bras got it.   1,950.

15               Ali replies:    Okay, cool, I'll see him then.     Thank

16   you.   I'm at training at my job, so I'll get it right after,

17   like, 3:30, 4:00.   Already got money on me and all, so it's a

18   go for sure.

19          Q.   You see a reference to Bras there.       Who is Bras?

20          A.   Defendant Hans Gadson.

21          Q.   Let's go to the next one.    We have a text message

22   from November 27, 2017.

23          A.   Yes.

24          Q.   Hans Gadson to Abdul West, correct?

25          A.   Yes.
                                                                        242
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 242 of 302


1         Q.      What's the text message say?

2         A.      Gadson writes:    37.3/1250.

3                 West replies:    You took yours, right?

4                 Gadson says:    No.

5                 West replies:    You only gave me $2,000 out of $5,000.

6                 Gadson replies:    Well, I'm just gonna turn everything

7    in because I ain't fuck the count up.

8                 West replies:    Don't worry about it.      We just gotta

9    be on top of the count better.        Take the next six.     I'm about

10   to come get you.

11                Gadson replies:    For sure.    Okay.

12                West says:    Give me an hour.    Meet you at your house.

13                Gadson says:    All right then.    From now on, every

14   hardware play I make, I'm a shoot the count.

15        Q.      Let's go to the next one, November 28, 2017.         Abdul

16   West again has a text message exchange with Ali?

17        A.      Yes.

18        Q.      Again, that number is saved as Ali in Abdul West's

19   phone, correct?

20        A.      Correct.

21        Q.      What's the text message say?

22        A.      West writes:    If you want to come get it and take it

23   to name to Popcorn.       I just don't know what's going on.

24   Everybody loving it out here.

25                Ali replies:    You got a seventh Street on you I can
                                                                       243
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 243 of 302


1    come buy?

2                West replies:   I got a 14 on me.

3                Ali replies:    You down 24?

4                West replies:   Yeah?

5                Ali replies:    On my way there.

6           Q.   Let's go to the next one, November 29, 2017.       West

7    texts Hans Gadson.    What's the text say?

8           A.   West says to Gadson:    Need a count.

9                Gadson says:    All right then.    Two 62nd Streets/one

10   dot.

11          Q.   Next slide, we have one from November 30, 2017, west

12   and Gadson again.    What's the text say?

13          A.   Gadson says to West:    Bull said 11:30, 12.

14               West says to Gadson:    You driving?

15               Gadson says:    Address?

16               West says:   2323 Race Street.

17               Gadson says:    On my way.   Two dots, four deuces.

18          Q.   2323 Race Street is where?

19          A.   The address for the Edgewater apartment complex.

20          Q.   Let's go to the next one from December 7, 2017.

21   Jamaal Blanding texting one saved in his phone as Bubby.

22   What's the text say?

23          A.   Mr. Blanding says to Bubby:     I need to borrow a zip

24   Versace.

25          Q.   Let's go to the next one, 12/23/2017, West and Gadson
                                                                         244
                Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 244 of 302


1    again.     What's the text message say?

2          A.      West says to Gadson:      Yo, tell OG we ready for him.

3                  Gadson replies with an image and says:        This the

4    ticket for half.

5                  West replies:    1,750.

6                  Gadson replies:    All right then.

7          Q.      On the next page we see an image.       Is that the image

8    that was embedded in the text message from the previous page?

9          A.      Yes.   It's an image of the calculator application

10   commonly found on an apple iPhone.          On this calculator, the

11   numbers 15,600 are depicted on the calculator.

12         Q.      Next one we have 12/25/2017, a text message from Hans

13   Gadson to Abdul West.        What's it say?

14         A.      Mr. Gadson says to Mr. West:      One 62nd Street, one

15   decimal/dash 93.1 with the bag.

16         Q.      Next one again from 12/25/2017.       Abdul West texts

17   with someone by the name of Lil Man.          What's the text say?

18         A.      Mr. West says to Lil Man:      Get it from Bras?

19                 Lil Man says:    100.   Good look bro.    You did that for

20   me.

21                 West replies:    Dropped it straight...63.      Wanted to

22   see what it do.

23                 Lil Man replies:    Say no more.

24                 West replies:    19.

25                 Lil Man says:    Good look, bro.
                                                                       245
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 245 of 302


1                West then clarifies:     1,900.

2         Q.     Next one, 12/25/2017, again, Hans Gadson texting with

3    Abdul West.    What's the text message say?

4         A.     Two messages from Gadson to West.

5                Gadson says:    Just took somebody to Broad Street.         So

6    with Lil Man situated, we at Broad Street on the count.         $4,380

7    in money.

8         Q.     Another one from 12/25/2017, Abdul West texts someone

9    saved in his phone as Reed.      What's the text message say?

10        A.     West says to Reed:    Who dis?

11               Reed replied:    Reed.   Stall me out.

12               West sends the number (267)469-6579.

13        Q.     Do you recognize that phone number?

14        A.     Yes.    That's the phone number attributed to Defendant

15   Hans Gadson.

16        Q.     Okay.    Next text message, again, 12/25.    This is

17   Abdul West and Hans Gadson.      What's it say?

18        A.     West sends to Gadson:    Reed bouts hit you.     Decimal.

19               Gadson acknowledges saying:       All right then.

20        Q.     12/26/2017, Hans Gadson texts Abdul West.       What's the

21   text message say?

22        A.     Two messages from Gadson to West:       It's a 62nd Street

23   left from the old batch.      Five 62nds, two decimals all

24   together.

25        Q.     12/28/2017, Jamaal Blanding texts an unknown number.
                                                                        246
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 246 of 302


1    What's the text message say?

2         A.      Yes.   Just to clarify that slide, when I say Jamaal

3    Blanding texts unsub, unsub stands for unknown subject, meaning

4    that there was no contact saved attributed to that number

5    (609)592-1847.

6                 The unsub texts Blanding, says:       Yo, bull.

7                 Blanding replies:      What up?

8                 Unsub texts:    Ice?

9                 Unsub then:    Questioned ice?

10                Blanding replies:      Yeah.

11                Unsub says:    Teenager.

12                Blanding replies:      Hit you soon as I get there.

13                Unsub replies:    All right then.

14        Q.      12/28/2017, a text from Hans Gadson to Abdul West.

15   What does it say?

16        A.      One message, Gadson to west, Gadson saying:

17   1,250/26.2 with the bag.

18        Q.      12/30/2017, Abdul West texts Hans Gadson.         What's the

19   text message exchange say?

20        A.      West to Gadson asking for the count?

21                Gadson replies:    Three decimals, one 62nd Street.

22                West then says to Gadson:      63 for Lil Man.

23        Q.      New Year's Day 2018, Abdul West texts Hans Gadson.

24        A.      Very similar text conversation.

25                West says:    Count.
                                                                       247
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 247 of 302


1               Gadson replies:    Two 62nd Street, two decimals.

2         Q.    January 2, 2018, a text from Abdul West to Hans

3    Gadson.   What does the text message exchange say?

4         A.    West to Gadson asking for a count?

5               Gadson replies:    Two decimals, one 62nd Street.

6         Q.    Next one from January 4, 2018, Jamaal Blanding texts

7    Abdul West.    What does their text message exchange say?

8         A.    Blanding to West:    Is a maybach around?

9               West replies:    Yeah.    Everything downtown.

10              Blanding asks West:      Can Bras, oh, or can I get Bras

11   to bring it.

12              I'm sorry.    That was West to Blanding saying:      Or I

13   can get Bras to bring it.     Bras got one.

14              Blanding replies:    Tell Bras to bring it.

15              West replies:    Bras got loaded up.

16              Your block?

17              Blanding replies to west:      Yeah.

18        Q.    January 6, 2018, Abdul West texts Hans Gadson.

19   What's their text message exchange say?

20        A.    West to Gadson saying:      Count??

21              Gadson replies to West:      One, 62nd Street, one

22   decimal, everything the same on the hardware.        I'm going to be

23   off wheels tomorrow LOL.     Old lady gotta do some running.

24              West replies:    No problem.    We'll work around it.

25   Just stay close to your house or stay around the Lounge so you
                                                                        248
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 248 of 302


1    can use my car if someone calls.

2                 Gadson replies:    For sure.

3         Q.      What's the Lounge?

4         A.      Lounge is a hangout spot for OBH, 2900 North Taylor

5    Street.

6         Q.      Let's go to the next one, January 6, 2018.

7         A.      This is a note saved in Defendant Blanding's phone

8    depicting $14,000 crib, 5 pounds ice, $1,400 D block, $5,400,

9    $5,400, $4,000 Eric ice.

10        Q.      January 8, 2018, a text exchange between Hans Gadson

11   and Abdul West.      What does their text message exchange say?

12        A.      Gadson to West saying:     Seven deuces and a decimal.

13   Hardware the same.

14                West replies to Gadson:      Need the exact number of the

15   hardware.

16                Gadson replies:    All right then.     75.6 with the bag.

17        Q.      January 11, 2018, Abdul West texts somebody by the

18   name of Tone.     What does their text message exchange say?

19        A.      West to Tone saying:     What's up, Akhi?

20                Tone saying:    I got a question for you.

21                West replies to tone:     Sup?   I'm in my doctor's

22   office.

23                Tone replies:    14th Street, dollar sign, dollar sign,

24   dollar sign.

25                West replies:    Yup.
                                                                       249
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 249 of 302


1                Tone says:   I need a price on 14?

2                West replies:   500...Bras got it.

3                Tone acknowledges that saying okay.

4         Q.     Next one, January 14, 2018, Abdul West texts Hans

5    Gadson.   What's it say?

6         A.     West to Gadson:    Count.

7                Gadson to West:    116.8 with bag/four 62nd Street.

8         Q.     Next text, January 16, 2018, again, Hans Gadson and

9    Abdul West.    What does it say?

10        A.     Gadson to West:    44.4/one 62nd Street.

11        Q.     Next day, January 17, 2018, someone saved as June

12   Juice Man texts Abdul West.      Please read their text exchange.

13        A.     June Juice Man, or June for the sake of this

14   testimony:    Yo, bro.

15               West replies:   Sup, bro.

16               June says:   I might got a 62nd trap for you.      What's

17   the number?    Try leaving me some room.     Make punk azz bean or

18   something.    If you can't, it's cool.     I'll still get you the

19   trap.

20               June again says:    Y'all niggaz helped me out.

21               West replies:   I only got one left, $1,950.

22               June replies:   All right then.    Cool.   I'm bout to

23   call him.    I'm a hit you right back.

24               West replies to June Juice Man:     My youngin that

25   brought the scale through got it.       Just hit me when you ready?
                                                                        250
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 250 of 302


1                 June says:   Okay.    He said he want a dot if he can

2    get it all in one piece.

3                 West replies:    It ain't there.     Ain't I can tell he a

4    rookie if he asks for it in one piece LOL.

5                 West again to June Juice says:       The softer the

6    better.    If it's in one piece and hard, it's compressed.

7                 June replies:    Right.   So it's a go?     Oh, you said it

8    ain't all there RD.

9                 West replies to June:      It's only a 62.

10                June says:   All right then.     I'm a hit you back see

11   what this nigga gonna do.

12        Q.      1/23/2018, someone saved as Sheen texts with Abdul

13   West.   Can you please read their text message exchange?

14        A.      Yes.   Sheen to West:     Yo, Ab, can you meet me down

15   62nd Street?

16                West replies to Sheen:      Yeah, where you at?

17                Sheen replies:    Crib right now.     I'm going to be back

18   out like 5:30...that's cool.

19                West replies to Sheen:      All right then.    I got it.

20   But I'm about to leave my apartment and I probably won't be

21   able to get back down until around eight or nine.

22                Sheen replies:    If you can leave it with Mullaz,

23   what's the address on that?

24                West replies:    1,950.

25                West replies:    2900 North Taylor Street.
                                                                       251
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 251 of 302


1                Sheen replies:    All right then.      Cool.

2           Q.   Another text from January 23, 2018.        This one is with

3    Abdul West and someone saved as Garci.          What does this text

4    message exchange say?

5           A.   West to Garci:    62?

6                Garci to West:    Okay.    Where the Lounge at?

7                West replies:    2900 North Taylor Street.

8                Garci says:   Okay.     I'm on my way to my car now.      You

9    got some sandwich bags?

10               West replies:    No.    Put, or but, it's a store on the

11   corner.

12               Garci replies:    Okay.

13          Q.   Next text is January 25, 2018, Richard Chase Hoover

14   and Jamaal Blanding.      What does their text message exchange

15   say?

16          A.   From alleged co-conspirator Hoover to Blanding:        Yo,

17   bro, let me know how much it is for that window we were talking

18   about yesterday.

19               Blanding replies to Hoover:       $21?

20               Hoover replies:    Okay.    Cool.    Whenever you order,

21   grab me one.    I got that in hand now.       I'm gonna be up on

22   Melrose in around 45 minutes, so if you want to meet me up

23   there after y'all done running, I'll be up there?

24               Blanding replies:      Okay.   We bout to come over by

25   Melrose.
                                                                        252
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 252 of 302


1                 Hoover then replies to Blanding:       Okay.   I'm at

2    Flight Club on Fairfax, but it's right down the street from

3    Melrose.     Yo, I'm a walk to round two, 7320 Melrose Avenue, Los

4    Angeles, California, 90046.

5         Q.      On January 25, 2018, where were these two gentlemen?

6         A.      Los Angeles, California.

7         Q.      January 26, 2018, another text with Sheen and Abdul

8    West.   What does their text message exchange say?

9         A.      Sheen to West:    Yo, bull, can we meet down

10   62nd Street?

11                West to Sheen:    Yeah.   Can you come now?

12                Sheen:   All right then.     I'm on my way.    I'm coming

13   from the Northeast.

14                West to Sheen:    2323 Race Street.

15        Q.      January 26, 2018, text message from Hans Gadson to

16   Abdul West.     What does it say?

17        A.      Gadson to West:    I got a Broad Street left.

18        Q.      February 3, 2018, another text from Gadson to West.

19   What does it say?

20        A.      Gadson to West:    69.3 with the bag.

21        Q.      February 5, 2018, another text with Sheen and Abdul

22   West.   What does it say?

23        A.      Sheen to West:    Yo, bull, you around?      I need to meet

24   you down 62nd Street.

25                West to Sheen:    I hit you when I get down there.
                                                                       253
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 253 of 302


1                Sheen replies:    All right then.

2         Q.     February 5, 2018, Hans Gadson texts Abdul West.        What

3    does their exchange say?

4         A.     Gadson to West:   1,500/26.3 with the bag.

5                West replies:    Jail call.   What's up??

6                Gadson to West:   You want me to take one out?      I'm at

7    the Mansion.

8                West replies:    I be right there.

9                Gadson to West:   Okay.

10        Q.     February 11, 2018, West and Gadson.      What does their

11   text exchange say?

12        A.     West to Gadson:   Hardware and software???

13               Gadson replies to West:    One 62nd Street left/79.6

14   with the bag.      Just got a Broad Street off.

15               West then asks Gadson:    So now what's the hardware???

16               Gadson replies:   It was 86.6 before Broad

17   Street/72.6.    I'm on my way to seventh Street now.       We at 65.6.

18        Q.     February 12, 2018, West and Garci again.       What does

19   their text message say?

20        A.     Yes.   West to Garci:   Got two racks on me you can

21   come get.

22               Garci replies:    Okay...you downtown?

23               West replies to Garci:    I'm at the Lounge.

24               Garci acknowledges saying okay.

25        Q.     Another text with Sheen and Abdul West from
                                                                        254
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 254 of 302


1    February 15, 2018.      What does their text exchange say?

2         A.      Sheen to West:    Yo, bull, can we meet down

3    62nd Street?

4                 West acknowledges saying:      Yeah.

5                 Sheen then says:    Where you at?

6                 West replies:    2323 Race Street, 12:30.

7                 Sheen replies:    All right then.

8                 West then says to Sheen:      I'm almost there.     Waiting

9    on you.

10                Sheen replies:    All right then.      Three minutes.

11        Q.      February 16, 2018, Gadson and West, what's it say?

12        A.      Gadson to West:    I need to go down 62nd Street,

13   stogs.

14                West replies:    Give me a couple dollars.

15        Q.      Same day, a text with Sheen and Abdul West.         What

16   does it say?

17        A.      Sheen to West:    Yo, bull, can we meet on 62nd Street?

18                West to Sheen:    Yeah.

19                Sheen to West:    Hour cool?

20                West replies:    Yeah.

21                Sheen then questions:     Where to?

22                West says:   North...I don't know yet...Give me a sec.

23                Sheen replies:    All right then.

24                And a couple minutes later West replies to Sheen:

25   Lounge.
                                                                       255
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 255 of 302


1                I'm sorry.    It's continued?

2                Sheen then says to West:    All right then.     Yo, Ab,

3    make sure this one cool.      That one yesterday I came up short a

4    Mike Vick.

5                West says to Sheen:    My bad.    It was a dot but I

6    broke it in half.   It shouldn't happen again?

7                Sheen to West:    All right then.    Cool...I'm waiting

8    on my ride.    I should be down like 45 minutes.

9                West to Sheen:    If it ever happens again, I'll

10   replace it.

11               Sheen says:   All right then.

12          Q.   February 17, 2018, west and Gadson, what does the

13   text say?

14          A.   West to Gadson:    Software count???

15               Gadson replies:    Decimal/62nd Street.

16          Q.   March 2, 2018, again, Gadson and West.      What does it

17   say?

18          A.   From Gadson to West:    $500/25.7 with the B.

19          Q.   March 12, 2018, Daryl Baker, alleged co-conspirator

20   Daryl Baker texts Defendant Abdul West.        Please read their text

21   exchange.

22          A.   This one is a little long.

23               Alleged co-conspirator Daryl Baker says to West:

24   Folks lost the game by 14...bro.      I'm not complaining, bro.         I

25   didn't say anything about it to you.        This is why it's slow for
                                                                          256
                 Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 256 of 302


1    me.    Everybody complaining about losing.          Yo, bro, have

2    something in one piece that can swim.           This is how they at me

3    now.    I can't even get the shake off.         I been through the

4    sewers.      3,750 is the average ticket for top level guys.          I say

5    that to say we at the same ticket, but it's a better result

6    with others who keep it clean.

7                   West replies to alleged co-conspirator Baker and

8    says:    Man, I broke two boxes of cereal down and I only took

9    out of one and I only took what we used to take, seven and

10   three, five because that's all we had left of that stuff, so

11   it's impossible that someone lost 14.           It for some reason only

12   your people complaining.         I ain't trying to hear that shit.

13                  West again to alleged co-conspirator Baker:         It ain't

14   slow because we only been on for a week and it's almost done.

15   That's because of me losing sleep, arguing with my wife,

16   because I put nothing before the thing.           Ten about to be gone.

17          Q.      The date of that?

18          A.      That continues.    I'm sorry.

19          Q.      Oh, it does.    Go ahead.

20          A.      It does.

21                  Baker to West:    I'm doing the same thing you doing,

22   bro.    I didn't show you to argue with you.          This is what they

23   said, not me.       You acting like I'm complaining.        I didn't say

24   we had to reimburse anymore.          I just showed you what I'm going

25   through on my end.
                                                                       257
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 257 of 302


1                West to Baker saying:    Yeah, all right then.     I think

2    there's one more after that.

3                Baker to West:    Please tell me what I put before the

4    thing.    I gave my life to this thing.

5         Q.     What is the date of that long text message exchange

6    you just read?

7         A.     March 12, 2018.

8         Q.     And there was a reference to "been on for a week,"

9    correct?

10        A.     Yes.

11        Q.     On what date did Richard Chase Hoover return from the

12   fourth trip to Los Angeles?

13        A.     March 4, 2018.

14        Q.     Let's go to March 17, 2018.     Hans Gadson texts Abdul

15   West.    What does their text message exchange say?

16        A.     Gadson to West:    My Jersey folks trying to shoot down

17   9th Street.    It's only a West Philly left.

18               West replies to Gadson:    All right then.     I'm coming.

19               Gadson replies:    He said two is cool.

20               Gadson replies:    On my way.

21               West says:   I'm a couple minutes behind you.

22               Gadson replies to West:    All right then.     I paid the

23   cab to and from.   I'm at 23rd Race.

24               West to Gadson:    I'm right around the corner, but

25   it's some traffic.
                                                                        258
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 258 of 302


1                 Gadson to West:    I already paid him a dub for the

2    wait.

3         Q.      Same day again, Hans Gadson and Abdul West.         What

4    does it say?

5         A.      Gadson to West:    Damn, Shaddi asked if a whole cereal

6    box was around.

7                 West to Gadson:    Tell him to ask Khaz.

8                 Gadson replies:    Okay.

9         Q.      Who do we know to be Khaz?

10        A.      Khaz is Defendant Jamaal Blanding and Shaddi is

11   alleged co-conspirator Daryl Baker.

12        Q.      March 25, 2018, Jamaal Blanding texts Hans Gadson.

13   What does he say?

14        A.      Blanding to Gadson:     You got a 14 on deck?

15                Gadson replies:    Yes.    You at the Lounge?

16                Blanding replies:     I'm at the Lounge.

17                Gadson says:    Downstairs, back room, green book bag,

18   top cabinet.

19                Blanding to Gadson:     Okay.

20                Gadson to Blanding:     Small pocket in the front.

21                Blanding to Gadson:     Okay.

22                Gadson ends the conversation saying:        It's two 7's in

23   a sandwich bag.

24        Q.      April 1, 2018, Hans Gadson texts Jamaal Blanding.

25   What does he say?
                                                                       259
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 259 of 302


1         A.   Gadson to Blanding:     You got a whole situation on the

2    Curry tip?

3              Blanding replies:     Trey O's?

4              Gadson to Blanding:     Yeah.    Folks need at least a

5    yard.

6              Blanding to Gadson:     When I get back Tuesday.

7              Gadson replies:     All right then.

8         Q.   So it says "when I get back Tuesday"?

9         A.   Yes.

10        Q.   On what date did Richard Chase Hoover return from the

11   fifth trip to Los Angeles?

12        A.   I believe it was April 9, 2018.

13        Q.   And the date of this message?

14        A.   April 1.

15        Q.   April 12, 2018, Jamal Blanding texts somebody saved

16   as as Crow in his phone, correct?

17        A.   Yes.

18        Q.   What does it say?

19        A.   Blanding to Crow:     Where you at, Bull?

20             Crow replies to Blanding:       I'm on the little block.

21   I need to go to 63rd Street.

22        Q.   April 14, 2018, again Sheen and Abdul West.         What

23   does their text message exchange say?

24        A.   Yes.   Sheen to west:    Yo, Ab, can we meet down

25   62nd Street?
                                                                          260
                 Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 260 of 302


1                   West to Sheen:    Yeah.

2                   West then sends the number (267)602-6690, Shaddi,

3    1,900, and then again sends the number to Sheen (267)602-6690,

4    Shaddi.      Call him when you pull up.

5                   Sheen replies:    All right then.

6           Q.      April 17, 2018, Hans Gadson texts Jamaal Blanding.

7    What does it say?

8           A.      Gadson to Blanding:     Cheeks said you had the pack.

9                   Blanding to Gadson:     I grabbed a zip for somebody

10   earlier.

11                  Gadson to Blanding:     All right then.

12          Q.      April 23, 2018, Sheen texts Abdul West.        What does he

13   say?

14          A.      Sheen to West:    You around?    I'm trying to meet you

15   down 62nd Street.

16                  West to Sheen:    I can have my folk meet you at

17   Huntington Park again.

18                  Sheen says:    Hour cool?

19                  West replies to Sheen:      Yeah.   I'm a text you Shaddi

20   number.

21                  Sheen replies:    All right then.

22          Q.      May 3, 2018, someone saved as Atlantic City texts

23   Abdul West.       What does he say?

24          A.      Atlantic City says to West:      Yo.

25                  West replies:    Sup?
                                                                       261
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 261 of 302


1                Atlantic City says:   Trying to pull up on you.

2                West says:   What sneaker size?

3                Atlantic City replies:    4.5 kids.

4                West to Atlantic City:    Come to 8th and Norris

5    Street.

6                West then sends a location on the map to 8th Street

7    and West Norris Street location.

8                Atlantic City replies:    All right then.    Same number

9    you sent me, right?

10               West says to Atlantic City:     $3,750.

11               Atlantic City says:   All right then.     Be through like

12   two.

13               West to Atlantic City:    (267)602-5690, Shaddi.     Hit

14   that number.

15               Atlantic City replies:    All right then.

16          Q.   May 4, 2018, another text with Atlantic City and

17   Abdul West.    What does the text message exchange say?

18          A.   Atlantic City says to West:     Yo.

19               West says:   Sup?

20               Atlantic City says:   Tomorrow be through.      Grab nine

21   shirts.

22               West says:   I'm a be off for a week.     I'm a hit you

23   next time it come.    You got to load up while it's here.

24          Q.   That's May 4, 2018.   When does Richard Chase Hoover

25   return from the sixth trip?
                                                                        262
               Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 262 of 302


1         A.      May 16, 2017.

2                 MR. STENGEL:    One moment, please, Your Honor.

3                 THE COURT:    All right.   We're going to have to

4    adjourn in very few minutes.        Are you finished?

5                 MR. STENGEL:    I believe so, Your Honor.      If we're

6    going to adjourn, I would keep on direct just in case.

7                 THE COURT:    Let's say we'll adjourn.      If you think of

8    a couple more questions, and then we'll have cross-examination

9    tomorrow morning.

10                Ladies and gentlemen of the jury, please have a good

11   evening.     I now believe that it is very likely the Government

12   will finish its case tomorrow, and then we'll see further

13   proceedings as soon as that happens.         We're in agreement with

14   that?

15                MR. WITHERELL:    I believe that we will be finished

16   tomorrow.

17                THE COURT:    Thank you very much.     The jury is

18   excused.     Have a nice evening.     Please don't discuss the case.

19   Please be on time.      Everybody was here ready to start at 9:00,

20   but we can't start without all of you.

21                           (The jury exits the courtroom at 4:24 p.m.)

22                THE COURT:    All right.   Mr. Hughes, do you have any

23   update on your expert?

24                MR. HUGHES:    Yes, Your Honor.    I was just

25   communicating with him now.        He was able to clear Thursday,
                                                                       263
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 263 of 302


1    although it looks like that's not --

2               THE COURT:    It's got to be tomorrow.

3               MR. HUGHES:    I'm telling him now.

4               THE COURT:    I'm sure the judges in the CJC take a

5    luncheon recess.   I'll change our luncheon recess to

6    accommodate him.

7               MR. HUGHES:    Thank you, Your Honor.

8               THE COURT:    If he's not there for an hour, I don't

9    think anything bad is going to happen to anybody, including

10   you.

11              MR. HUGHES:    I agree.

12              THE COURT:    I'll protect you.    I don't know about

13   anybody else.

14              MR. HUGHES:    Thank you, Your Honor.

15              THE COURT:    Whenever he gets here, we'll put him on,

16   but if he can't get here in the morning, I want you to have him

17   here at 12:30.

18              MR. HUGHES:    Yes, Your Honor.

19              THE COURT:    That's usually a lunchtime in the CJC,

20   correct?

21              MR. HUGHES:    Yes, it is.

22              THE COURT:    So he'll be here.    How long will his

23   direct be?

24              MR. HUGHES:    I would imagine not more than 20

25   minutes.
                                                                       264
              Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 264 of 302


1                THE COURT:    How many minutes?

2                MR. HUGHES:    Twenty minutes tops.

3                THE COURT:    So we'll have 20 minutes.      I won't allow

4    the cross to be any longer than that.        So he'll be out of here

5    by 1:30 and be back there by quarter to 2:00 the latest.           So

6    you tell him that you got a court order that he has to be in

7    Courtroom 3A at 12:30 tomorrow.

8                MR. HUGHES:    Yes, Your Honor.

9                THE COURT:    Federalism will survive if we have any

10   unhappy state court judges, or they can blame me.

11               MR. HUGHES:    Thank you, Your Honor.

12               THE COURT:    You tell him you have a court order that

13   he has to be here.      If he can't be here before 12:30.       He has

14   to be here at 12:30.      Let's say 12:15.    So we'll just take a

15   late lunch.    I'll tell the jury they may have to take a late

16   lunch.   So we'll put him on at 12:15, and he'll be out of here

17   by 1:15 at the latest, okay?

18               MR. HUGHES:    Yes, Your Honor.

19               THE COURT:    All right.   Thank you very much.

20               Yes, sir.

21               MR. WITHERELL:    I have nothing, Judge.      I just wanted

22   to -- I think we'll finish with Agent Becker, and then we'll

23   call Agent Simpson.      There's about an hour and 20 minutes of a

24   video.   There's one other jail call we'll play, and then

25   Special Agents Shute and Updegraf, and then the Government will
                                                                       265
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 265 of 302


1    rest.

2                THE COURT:   All right.   I've been listening to the

3    last hour, and I just query whether that level of detail into

4    each of these conversations is necessary.       I think you have

5    provided enough of this data in pretrial proceedings that the

6    summaries are admissible without reading these to the jury.

7                MR. WITHERELL:   I don't think we need to.      I think we

8    read the text messages now.     Only Agent Updegraf will just talk

9    about how he came up with his numbers.

10               THE COURT:   He's just going to testify about the

11   quantities; is that right?

12               MR. WITHERELL:   Correct, Your Honor.

13               THE COURT:   How long will his direct be?

14               MR. STENGEL:   Based on our conversation on Friday, I

15   tried to limit it to a half an hour.      I think it might be a

16   little bit longer.    I just want to go through his methodology.

17               THE COURT:   I think there's still a possibility that

18   you can rest tomorrow morning.     You don't think so?

19               MR. WITHERELL:   I don't, Judge.    I think we'll be

20   close.

21               THE COURT:   All right.   If there's defense testimony

22   other than the expert, it's going to go tomorrow.        If not,

23   we're going to start with arguments, even if we can't finish

24   them tomorrow.   Tomorrow's Wednesday and we'll finish them on

25   Thursday.
                                                                      266
             Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 266 of 302


1                MR. ORTIZ:    Your Honor, I know I speak for, I think,

2    everybody.    We would prefer, in order to organize our closing

3    arguments after all their case, to close on Thursday because

4    it's a gargantuan task to be ready for these witnesses, you

5    know what I mean, and then present.       I mean, we can't ask this

6    of our staff.

7                THE COURT:    I'm sympathetic of that.

8                MR. ORTIZ:    The Government isn't opposed, by the way.

9                THE COURT:    All right.   So, Mr. Witherell, you've got

10   to be ready for your closing tomorrow afternoon even if it's at

11   3:00.   If that happens, then I'll agree the defense can go

12   Thursday morning.    We're likely to have time limits, so I can

13   charge the jury before -- well, I don't know what the exact

14   time is, but I will then charge the jury and they can begin

15   their deliberations.      But I'll tell them, if they don't have a

16   verdict Thursday -- Thursday I got to leave around 3:30.          So I

17   don't know what will play.      It may be the jury will have to

18   come back on Monday.      Let's just play that by ear.

19               One of the issues would be, Mr. Meehan, when are your

20   engagements on Friday?      I haven't asked the jury whether any of

21   them could come in Friday at all, so that may be a moot

22   question.

23               MR. MEEHAN:    They are court cases.    They're not just

24   engagements.

25               THE COURT:    I understand that.
                                                                       267
       Case 2:18-cr-00249-MMB Document 537 Filed 12/19/19 Page 267 of 302


1              MR. MEEHAN:    I wanted you to know it wasn't frivolous

2    stuff I'm doing.

3              THE COURT:    9:00 tomorrow morning.      Court's

4    adjourned.   Thank you very much.

5                          (Proceedings adjourned at 4:30 p.m.)

6

7                                CERTIFICATE

8

9    I certify that the foregoing is a correct transcript from the

10   record of proceedings in the above-entitled matter.

11

12

13

14   Shannan Gagliardi, RDR, CRR

15

16

17

18

19

20

21

22

23

24

25
                                                                                                                                    268


                        Case 2:18-cr-00249-MMB   Document
                                      THE TECHNICAL         537
                                                    ASSISTANT:     Filed231/17
                                                               [2] 38/4   12/19/19 Page 268 of 302
                                              221/22                                       10,004 grams [1] 186/6
MR. GOLDMAN: [12] 5/11 6/8 10/2 10/5
                                              THE WITNESS: [35] 11/11 18/2 21/19           100 [1] 244/19
29/14 45/9 46/4 63/13 87/5 144/7 144/15
                                              23/16 23/18 31/6 31/16 46/7 48/10 56/5       1006 [2] 142/5 142/24
226/10
                                              59/10 59/15 64/4 64/10 85/15 85/20 86/7      105 [4] 180/4 180/11 183/19 184/8
MR. HUGHES: [54] 3/12 5/24 6/2 8/19
                                              88/5 103/3 123/20 129/9 129/12 146/2 161/8   10:00 [1] 34/7
9/14 22/1 22/13 24/22 25/3 25/6 25/8 25/12
                                              176/19 189/2 192/16 193/22 208/7 217/15      10:08 [1] 46/22
25/14 25/17 25/20 26/24 27/2 27/18 30/14
                                              233/13 233/16 233/22 234/14 235/1            10:10 [1] 47/20
45/5 58/22 59/7 63/11 87/4 87/10 88/2 99/5
                                                                                           10:27 [1] 47/20
120/24 141/4 141/9 141/13 142/8 142/18        $                                            10:29 [1] 48/2
143/8 143/11 143/13 143/19 143/21 144/2
                                              $1,000 [2] 210/9 210/9                       11 [14] 48/24 69/11 74/13 92/15 93/12
144/5 144/17 233/10 262/24 263/3 263/7
                                              $1,260 [1] 191/15                             109/22 132/20 152/6 218/24 219/1 220/20
263/11 263/14 263/18 263/21 263/24 264/2
                                              $1,300 [1] 188/12                             231/14 248/17 253/10
264/8 264/11 264/18
                                              $1,400 [1] 248/8                             11/1 [1] 240/9
MR. MEEHAN: [14] 3/10 4/3 5/15 8/5
                                              $1,950 [1] 249/21                            1103A [1] 68/10
21/24 45/3 59/11 59/13 61/8 134/15 187/1
                                              $102 [1] 185/2                               1103B [3] 68/20 68/25 69/2
226/11 266/23 267/1
                                              $14,000 [1] 248/8                            1103C [2] 69/5 69/13
MR. ORTIZ: [22] 4/16 6/5 27/19 29/13
                                              $150 [2] 136/8 210/13                        1103D [2] 68/15 68/17
45/7 145/2 145/6 145/11 145/15 215/15
                                              $2,000 [2] 209/15 242/5                      1104E [3] 20/10 20/17 20/20
215/17 215/20 216/15 216/22 221/23 226/6
                                              $20,000 [3] 180/25 184/11 185/1              1104K [2] 13/21 14/5
232/6 232/25 234/9 234/24 266/1 266/8
                                              $21 [1] 251/19                               1106B [1] 21/12
MR. STENGEL: [249] 8/14 9/1 9/19 9/22
                                              $25,050 [1] 209/14                           1108A [2] 153/22 153/24
9/25 10/3 10/10 10/16 10/20 11/1 13/20 14/2
                                              $3,750 [1] 261/10                            1108C [3] 123/6 123/16 123/19
14/6 15/4 15/12 16/12 17/4 17/17 20/17
                                              $30,000 [1] 208/19                           1108E [3] 121/14 121/21 121/24
21/10 21/21 22/10 23/13 25/13 25/19 29/16
                                              $300 [1] 210/13                              1108G [3] 37/8 37/10 38/3
30/12 31/9 37/7 37/11 37/15 37/17 37/23
                                              $4,000 [1] 248/9                             1109B [3] 51/24 52/1 161/16
38/1 38/3 38/5 38/22 38/25 39/5 40/13 42/9
                                              $4,200 [1] 209/22                            1109C [4] 50/6 50/17 50/19 161/6
42/16 42/20 44/7 44/25 46/5 46/9 46/14
                                              $4,310 [1] 190/24                            110G [1] 172/22
47/10 47/24 50/5 50/16 50/20 50/22 51/10
                                              $4,380 [1] 245/6                             1110A [3] 54/1 54/3 169/4
52/3 52/9 53/1 54/13 54/24 55/1 55/4 55/17
                                              $450 [1] 136/12                              1110C [3] 42/10 42/17 42/19
55/24 58/18 58/25 59/19 59/25 60/4 60/21
                                              $5,000 [1] 242/5                             1110G [3] 171/14 171/20 171/22
61/5 63/15 64/1 64/8 64/14 68/13 68/23 69/9
                                              $5,400 [2] 248/8 248/9                       1110H [3] 172/9 172/11 172/22
70/10 70/13 70/19 72/15 73/10 73/14 73/22
                                              $500 [3] 192/7 192/7 255/18                  1111A [2] 176/4 176/15
74/2 74/10 77/20 78/25 79/10 81/18 82/1
                                              $500/25.7 [1] 255/18                         1111D [6] 58/12 58/19 58/21 59/21 62/14
82/23 83/2 83/4 84/4 85/3 86/9 86/16 86/18
                                              $7,000 [1] 210/9                              178/21
87/7 88/24 89/5 89/12 89/15 89/18 90/19
                                              $7,900 [1] 120/18                            1111E [6] 44/10 59/20 60/16 60/22 60/24
92/7 92/20 93/6 94/25 95/21 97/12 99/4
                                              $700 [1] 209/7                                62/4
101/13 102/24 103/23 104/17 107/1 107/23
                                              $9,500 [1] 192/20                            1111F [5] 25/13 25/15 25/15 25/20 25/24
109/2 109/9 109/16 110/13 111/9 112/3
                                                                                           111A [1] 176/17
112/18 113/10 114/18 117/12 118/12 119/12     '                                            116.8 [1] 249/7
120/10 120/25 121/14 121/21 122/6 122/9
                                              '80s [1] 5/18                                11:00 [1] 34/7
123/15 123/21 124/6 124/9 125/12 126/6
                                                                                           11:00 a.m [1] 103/4
127/21 129/7 130/10 130/21 131/7 132/8        -                                            11:30 [1] 243/13
133/5 133/24 135/14 137/12 137/14 138/3       -3 [1] 1/3                                   12 [16] 1/7 56/17 65/25 66/9 91/6 91/16
138/9 138/14 138/21 138/23 139/3 139/7        -4 [1] 1/3                                    101/19 106/18 110/19 189/5 220/20 243/13
139/19 141/11 141/20 142/1 143/6 144/20       -8 [1] 1/3                                    253/18 255/19 257/7 259/15
146/18 147/15 148/1 148/20 148/23 149/15
                                                                                           12/23/2017 [1] 243/25
150/3 150/14 150/23 152/15 153/21 155/14      0                                            12/25 [1] 245/16
156/10 158/1 158/22 159/16 160/14 161/15      018 [1] 205/20                               12/25/2017 [4] 244/12 244/16 245/2 245/8
162/11 163/9 164/11 166/13 167/5 169/6        03 [3] 81/19 82/2 82/4                       12/26/2017 [1] 245/20
169/8 169/22 171/20 171/23 172/8 172/15       03213 [1] 185/25                             12/28/2017 [2] 245/25 246/14
176/14 176/18 178/23 180/8 181/23 182/8       03214 [1] 185/25                             12/30/2017 [1] 246/18
182/21 183/3 183/18 185/18 186/15 187/6       03215 [1] 185/25                             120 [1] 205/3
187/14 187/17 188/1 188/24 189/19 190/16      04:42 [1] 200/6                              120K [1] 205/21
191/4 192/13 193/4 193/18 194/18 195/14       05 [3] 125/4 125/13 125/15                   121 [1] 2/8
196/4 196/19 197/22 198/12 199/22 202/23      05983 [1] 211/16                             1250 [2] 1/14 242/2
204/7 204/17 205/13 206/8 207/6 209/1
                                                                                           12:15 [2] 264/14 264/16
211/7 211/10 212/9 214/19 214/25 216/1        1                                            12:29 [1] 137/24
216/6 216/9 234/3 235/4 236/20 236/25         1,250/26.2 [1] 246/17                        12:30 [5] 254/6 263/17 264/7 264/13 264/14
262/2 262/5 265/14                            1,282.5 [1] 192/4                            12:42 [1] 200/18
MR. WITHERELL: [26] 3/15 4/2 4/10 5/6         1,500/26.3 [1] 253/4                         12:42 a.m [1] 201/5
7/14 24/25 139/13 139/15 140/5 140/7 140/9    1,750 [1] 244/5                              13 [5] 186/2 186/6 187/24 188/7 239/18
140/17 140/24 144/24 216/20 216/25 233/21     1,780,924 [1] 221/20                         13th [1] 1/19
234/7 234/15 234/19 234/22 262/15 264/21      1,900 [2] 245/1 260/3                        14 [9] 104/4 136/12 182/5 243/2 249/1 249/4
265/7 265/12 265/19                           1,950 [2] 241/14 250/24                       256/11 258/14 259/22
THE CLERK: [11] 7/21 11/7 11/9 31/12          1/23/2018 [1] 250/12                         14 grams [1] 136/11
31/14 48/6 48/8 56/1 56/3 217/11 217/13       10 [5] 46/17 100/22 147/11 198/16 198/18     14...bro [1] 255/24
THE COURT: [323]                              10 feet [1] 178/13                           14th [1] 248/23
THE MARSHAL: [1] 204/5                        10 kilograms [4] 181/11 183/15 185/6         15 [7] 46/17 55/2 181/16 186/2 186/6 237/22
                                                                                                                                  269



1            Case 2:18-cr-00249-MMB
                                  194/24Document
                                         195/11 196/12537
                                                       198/16Filed
                                                              198/1812/19/19    Page
                                                                    199/12 3002 [14]    269
                                                                                     8/21     of 302138/14 138/23
                                                                                          9/2 138/13
                                             199/18 200/6 202/22 205/6 206/21 206/24      141/7 141/9 141/19 214/14 214/20 214/22
15... [1] 254/1
                                             207/5 207/18 207/25 211/23 212/19 231/19     216/1 216/9 235/21
15,600 [1] 244/11
                                             246/23 247/2 247/6 247/18 248/6 248/10      3003 [3] 70/21 74/20 76/5
16 [13] 43/20 44/13 57/4 67/21 104/25
                                             248/17 249/4 249/8 249/11 250/12 251/2      3004 [12] 138/17 138/18 138/21 138/24
 105/11 111/16 173/12 199/4 199/12 249/8
                                             251/13 252/5 252/7 252/15 252/18 252/21      141/7 141/11 141/12 141/13 141/19 216/3
 254/11 262/1
                                             253/2 253/10 253/18 254/1 254/11 255/12      216/4 216/9
1686 [1] 75/11
                                             255/16 255/19 257/7 257/13 257/14 258/12    302 [1] 2/12
16th [4] 238/5 238/6 238/7 240/24
                                             258/24 259/12 259/15 259/22 260/6 260/12    305-6012 [2] 77/9 96/25
17 [13] 112/8 112/23 150/20 199/18 200/6
                                             260/22 261/16 261/24                        31 [12] 18/17 36/18 39/10 45/15 66/21 85/11
 200/19 202/22 207/18 212/18 249/11 255/12
                                            2018-SFL3-03213 [1] 185/25                    128/12 128/21 146/16 146/25 153/19 154/19
 257/14 260/6
                                            2018-SFL3-03214 [1] 185/25                   3173 [1] 198/23
17.5 [1] 83/15
                                            2018-SFL3-03215 [1] 185/25                   3234 [5] 85/9 92/14 152/3 230/13 231/12
17:45 [1] 212/19
                                            2019 [2] 1/7 23/1                            32nd [7] 93/13 93/16 94/3 240/16 240/18
17th [1] 28/11
                                            201A [1] 185/20                               240/20 240/24
18 [6] 28/10 32/17 205/6 207/25 211/22
                                            201D [1] 185/20                              32nd Street [17] 93/5 93/20 93/22 94/5
 231/19
                                            201E [1] 185/20                               94/23 135/12 135/24 136/4 136/7 136/9
18-249-2 [1] 1/3
                                            202 [1] 211/10                                136/11 136/13 136/17 136/22 240/14 241/2
1806 [3] 106/10 208/5 211/22
                                            21 [9] 32/17 90/25 91/19 91/24 93/21 94/3     241/4
18101 [1] 2/12
                                             134/5 207/5 241/6                           3524 [2] 78/7 78/18
1845 [1] 2/4
                                            211 [1] 1/19                                 3600 [3] 33/7 33/9 40/6
1847 [1] 246/5
                                            213 [1] 195/21                               37 [2] 164/25 165/1
184th [1] 17/14
                                            215 [7] 1/15 1/20 2/5 2/9 12/1 12/2 238/22   37.3/1250 [1] 242/2
18th [2] 2/8 28/11
                                            218 [1] 12/20                                3787 [1] 2/9
19 [7] 66/19 91/2 114/24 115/5 117/23 119/4
                                            2182971 [2] 186/1 211/17                     3876 [1] 2/13
 244/24
                                            219 [1] 195/5                                3893 [1] 96/6
190 pounds [2] 196/14 198/6
                                            22 [9] 6/25 33/2 66/2 66/10 91/17 91/21      3:00 [1] 266/11
19103 [1] 2/5
                                             115/11 211/18 238/9                         3:07 [1] 215/11
19106 [2] 1/15 1/25
                                            23 [4] 135/21 137/3 251/2 260/12             3:09 [1] 216/13
19107 [2] 1/19 2/8
                                            2323 [19] 49/14 49/16 49/17 49/20 116/1      3:26 [1] 216/13
192 [1] 205/20
                                             116/4 116/13 117/1 155/22 156/1 161/2       3:27 [1] 217/2
1:00 p.m [1] 128/5
                                             170/19 170/22 173/24 175/3 243/16 243/18    3:30 [2] 241/17 266/16
1:15 at [1] 264/17
                                             252/14 254/6                                3A [2] 18/9 264/7
1:30 [4] 53/1 137/21 143/5 264/5
                                            23rd Race [1] 257/23                         3B [1] 18/10
1:36 [1] 145/21
                                            24 [7] 119/19 148/13 155/20 156/4 189/15     3I [2] 16/11 16/22
1LG [1] 209/14
                                             190/1 243/3
2                                           247 [1] 30/21                                4
                                            25 [7] 120/16 157/2 209/4 245/16 251/13      4.5 [1] 261/3
2 kilograms [1] 182/18
                                             252/5 258/12                                40 [2] 140/13 225/9
2,482.26 [1] 192/1
                                            25.7  [1] 255/18                             40 yards [2] 35/17 37/4
2,565 [2] 18/13 19/1
                                            250  [5]   174/4 175/6 175/9 186/7 197/12    4001 [3] 86/11 86/16 86/19
20 [18] 65/12 65/14 65/17 67/3 100/10
                                            259-3173     [1] 198/23                      4002 [3] 88/18 88/24 89/1
 105/14 132/24 140/22 140/23 140/25 155/1
                                            26 [6]   125/2 125/19 126/13 127/12 252/7    4012 [3] 89/6 89/12 89/14
 166/23 206/5 206/21 206/24 263/24 264/3
                                             252/15                                      4017 [3] 108/22 109/2 109/4
 264/23
                                            26.2  [1] 246/17                             4019 [3] 111/2 111/9 111/12
200 [1] 30/24
                                            26.3  [1] 253/4                              4021 [3] 117/4 117/12 117/14
2017 [61] 33/2 65/10 65/12 65/25 69/18 83/8
                                            2605 [1] 17/14                               4022 [3] 119/7 119/12 119/15
 85/11 89/23 90/25 92/15 97/19 98/9 98/10
                                                                                         4023 [3] 120/3 120/10 120/13
 100/22 101/19 104/4 104/25 105/11 106/18 2609 [1] 1/24
                                            2636 [1] 238/7                               4024 [2] 128/22 129/8
 107/7 108/4 109/22 110/19 111/16 112/8
                                                                                         4025 [3] 133/1 133/5 133/8
 112/23 114/24 115/5 132/20 146/16 146/25 267 [8] 1/25 77/25 78/14 198/23 245/12
                                             260/2 260/3 261/13                          4026 [3] 133/18 133/24 134/2
 147/11 148/13 150/20 152/6 152/13 186/8
                                            27 [14] 67/10 158/19 163/24 164/1 165/4      4027 [3] 157/18 158/1 158/4
 231/14 237/7 237/12 237/22 238/9 239/12
                                             165/7 165/25 167/23 184/21 190/13 190/21    4030 [3] 158/17 158/22 158/24
 239/18 240/9 241/6 241/22 242/15 243/6
                                             191/1 191/10 241/22                         4031 [3] 159/9 159/16 159/18
 243/11 243/20 243/25 244/12 244/16 245/2
                                            2777   [1] 149/4                             4032 [3] 160/7 160/14 160/16
 245/8 245/20 245/25 246/14 246/18 262/1
                                            28 [2]   89/23 242/15                        4034 [4] 187/7 187/19 188/1 188/3
2018 [137] 12/22 13/15 19/8 22/9 22/16
                                            29 [4]   152/13 212/18 213/1 243/6           4035 [3] 189/15 189/20 189/22
 22/19 23/5 23/8 24/19 24/21 36/18 39/10
                                            2900   [4]  100/23 248/4 250/25 251/7        4036 [3] 190/13 190/16 190/18
 39/25 40/7 40/22 42/1 43/20 44/13 45/15
                                            299-7254     [1] 1/25                        4037 [3] 191/1 191/4 191/7
 49/9 50/14 53/18 57/4 66/19 67/3 67/11
                                            2:00  [1]   264/5                            4038 [3] 193/15 193/18 193/21
 67/12 67/19 69/19 93/12 117/18 119/4
                                                                                         4039 [1] 193/1
 119/19 120/16 125/19 126/13 127/12 128/12 2:00 a.m [1]
                                                             201/7
                                                                                         404 [3] 6/15 6/19 6/20
 128/21 129/3 129/13 130/16 132/24 134/5    3                                            4040 [3] 196/16 196/19 196/21
 135/21 137/3 155/20 156/4 157/2 159/14
                                            3,750 [1] 256/4                              4041 [2] 198/25 199/2
 160/4 160/12 161/10 162/8 163/4 163/14
                                            3,950 [1] 163/16                             4042 [4] 129/11 199/16 199/22 199/24
 164/1 164/25 165/1 165/4 165/7 165/25
                                            30 [8] 18/17 38/5 60/3 83/7 97/19 98/9       4043 [3] 202/20 202/24 203/1
 170/3 173/10 173/12 187/24 188/7 189/5
                                             192/10 243/11                               4044 [3] 206/3 206/8 206/11
 189/16 190/1 190/13 190/21 191/1 191/10
                                            30 yards [1] 122/18                          4045 [3] 207/1 207/6 207/8
 192/10 193/2 193/10 193/22 194/8 194/8
                                            300 [1] 136/12                               4046 [3] 82/15 82/24 83/1
                                                                                                                                270



4                       Case 2:18-cr-00249-MMB         Document 537 Filed59/18
                                      592-1847 [1] 246/5                   12/19/19
                                                                               60/11 61/4 Page   270 180/15
                                                                                          174/18 179/5 of 302
                                            5:00 [2] 110/5 194/1                         182/16 186/7 186/23 197/12 201/6
4047 [3] 98/20 99/4 99/7
                                            5:00 a.m [2] 201/15 202/14                  72.6 [1] 253/17
4049 [3] 90/12 90/20 90/22
                                            5:17 [1] 203/8                              7254 [1] 1/25
4050 [3] 102/13 102/25 103/2
                                            5:30 [1] 194/2                              7320 [1] 252/3
4051 [3] 103/17 103/24 104/1
                                            5:30...that's [1] 250/18                    75.6 [1] 248/16
4052 [3] 92/25 93/6 93/8
                                                                                        79.6 [1] 253/13
4054 [3] 131/25 132/8 132/10                6                                           7:30 [1] 60/2
4055 [6] 94/19 94/25 95/3 135/9 135/14
                                            6 pounds [1] 185/7                          7G [1] 136/14
 135/16
                                            60 [1] 79/21
4058 [3] 96/13 96/19 96/21                                                              8
                                            6001 [1] 182/7
4059 [3] 101/5 101/13 101/15
                                            6002 [1] 182/7                              8 kilograms [1] 183/2
4062 [3] 109/9 109/16 109/19
                                            6003 [5] 181/2 181/4 181/24 182/1 182/19    814 [1] 210/16
4063 [3] 111/23 112/3 112/5
                                            6004 [4] 181/18 181/24 182/1 182/19         818 [1] 76/14
4064 [3] 113/4 113/10 113/12
                                            6005 [1] 183/9                              8327 [1] 1/15
4065 [3] 114/10 114/18 114/21
                                            6006 [4] 182/20 183/4 183/6 183/22          841-3876 [1] 2/13
4067 [3] 125/24 126/6 126/9
                                            601 [1] 1/24                                8500 [1] 76/14
4068 [3] 127/7 127/22 127/24
                                            6010 [4] 92/6 92/12 92/21 92/23             856 [1] 96/6
4069 [3] 130/3 130/11 130/13
                                            6012 [2] 77/9 96/25                         858-3787 [1] 2/9
4072 [3] 162/24 163/9 163/11
                                            601A [2] 72/16 72/20                        86.6 [1] 253/16
4073 [3] 164/3 164/12 164/14
                                            601B [2] 71/14 72/17                        861-8327 [1] 1/15
4074 [3] 166/5 166/13 166/15
                                            601C [1] 71/21                              8:30 [1] 145/12
4075 [3] 167/3 167/5 167/7
                                            601D [1] 71/24                              8th [2] 261/4 261/6
4076 [3] 188/20 188/24 189/1
                                            601E [2] 72/6 75/22
4077 [3] 192/10 192/13 192/15
                                            601F [3] 72/11 72/17 75/14                  9
4078 [3] 195/24 196/4 196/6                                                             9 inches [1] 196/14
                                            602-5690 [1] 261/13
4079 [5] 193/4 193/6 195/11 195/14 195/17                                               9/15/2017 [2] 237/7 237/12
                                            602-6690 [2] 260/2 260/3
4081 [3] 198/8 198/12 198/14                                                            9/25/2017 [1] 239/12
                                            602A [1] 77/4
4082 [3] 204/9 204/17 204/20                                                            900 [1] 218/25
                                            603A [3] 73/1 74/11 74/15
4083 [3] 205/8 205/13 205/16                                                            90046 [1] 252/4
                                            603B [2] 73/6 74/11
4084 [3] 95/16 95/22 95/24                                                              902 [2] 69/11 74/13
                                            603C [3] 73/10 74/11 78/10
4088 [3] 146/12 146/18 146/21                                                           902A-1 [1] 234/3
                                            603D [1] 74/11
4089 [3] 147/9 147/15 147/17                                                            906A [1] 78/24
                                            603E [2] 73/14 74/12
4090 [3] 148/15 148/20 148/22                                                           906D [5] 203/24 204/1 212/1 212/10 212/12
                                            603F [3] 73/22 74/12 76/10
4091 [1] 149/6                                                                          916 [3] 112/13 112/18 112/20
                                            603G [3] 74/2 74/8 74/12
4092 [3] 149/7 149/15 149/17                                                            917 [3] 110/8 110/13 110/16
                                            603H [1] 77/20
4093 [3] 149/23 150/3 150/5                                                             921 [2] 147/25 150/15
                                            603I [1] 77/18
4094 [3] 150/18 150/23 150/25                                                           922 [3] 83/22 84/5 84/7
                                            609 [1] 246/5
4095 [3] 152/8 152/15 152/17                                                            923 [2] 97/5 97/15
                                            61 [1] 79/21
4173 [1] 1/20                                                                           929 [3] 84/20 85/3 85/5
                                            610 [1] 2/13
425-8500 [1] 76/14                                                                      93.1 [1] 244/15
                                            615 [1] 1/14
427 [1] 12/20                                                                           930 [3] 104/10 104/18 104/20
                                            62 [2] 250/9 251/5
44.4/one [1] 249/10                                                                     932 [1] 2/4
                                            62 grams [1] 134/22
445-2777 [1] 149/4                                                                      952-6802 [1] 195/21
                                            629-6358 [1] 238/22
45 [6] 138/3 140/14 141/3 202/3 251/22                                                  955 [3] 194/12 194/18 194/21
                                            62nd [3] 241/10 244/14 249/16
 255/8                                                                                  969 [2] 100/13 100/19
                                            62nd Street [20] 134/6 134/13 134/21
450 [2] 136/10 136/14                                                                   976 [3] 155/7 155/14 155/16
                                             134/22 245/22 246/21 247/1 247/5 247/21
454-6680 [1] 2/5                                                                        988 [3] 106/20 107/2 107/4
                                             249/7 249/10 250/15 252/10 252/24 253/13
4558 [1] 210/11                                                                         995 [3] 156/6 156/10 156/13
                                             254/3 254/12 254/17 259/25 260/15
469-6579 [3] 77/25 78/14 245/12                                                         996 [3] 162/2 162/11 162/14
                                            62nd Streets/one [1] 243/9
4737 [1] 76/4                                                                           997 [3] 107/18 107/23 108/1
                                            62nds [1] 245/23
4:00 [1] 241/17                                                                         999-03 [1] 81/19
                                            63 [1] 246/22
4:24 [1] 262/21                                                                         9:00 [3] 144/19 262/19 267/3
                                            6358 [1] 238/22
4:30 [3] 110/5 139/12 267/5                                                             9:05 [1] 3/5
                                            63rd Street [1] 259/21
5                                           65.6 [1] 253/17                             9:06 [2] 1/7 3/1
                                            655-3893 [1] 96/6                           9:17 [1] 203/7
5 pounds [3] 183/17 231/17 248/8
                                            6579 [3] 77/25 78/14 245/12                 9:19 [1] 10/23
5,000-dollar [1] 191/22
                                            6680 [1] 2/5                                9th [1] 257/17
5,750 [1] 190/5
                                            6690 [2] 260/2 260/3
5-foot [1] 196/14
                                            6802 [2] 195/21 196/10                      A
5-foot-9 [1] 198/6                                                                     a.m [17] 1/7 3/1 10/24 46/23 47/20 47/21
                                            69.3 [1] 252/20
500 [3] 19/25 191/24 192/6                                                              48/3 103/4 147/2 167/15 191/20 201/5 201/7
500-dollar [2] 17/21 17/24                  7                                           201/15 202/14 203/8 205/2
500...Bras [1] 249/2                                                                   A1 [1] 94/2
                                            7's [1] 258/22
516 [2] 149/4 150/7                                                                    AB [9] 219/5 219/15 220/17 223/9 239/8
                                            7-Eleven [3] 177/5 177/6 177/7
535 [1] 2/12                                                                            240/20 250/14 255/2 259/24
                                            701 [1] 1/19
564-4173 [1] 1/20                                                                      Abbas [1] 203/22
                                            7013 [1] 210/16
5690 [1] 261/13                                                                        abbreviation [1] 95/10
                                            702 [3] 77/9 77/9 96/25
57,500 [2] 190/1 190/4
                                            717 [17] 21/5 26/9 26/14 29/21 57/16 57/21 ABDUL [63] 1/5 52/23 75/7 75/20 84/11
                                                                                                                                         271



A            Case 2:18-cr-00249-MMB   Document
                                 address [20] 5/17 8/8537    Filed49/17
                                                       17/13 49/16  12/19/19   Page
                                                                           218/21 219/1 271 of 302
                                                 57/14 78/6 78/17 78/18 90/3 102/3 133/13      after [37] 4/6 61/2 77/2 108/5 117/19 120/17
ABDUL... [58] 95/19 98/2 107/11 108/7
                                                 143/8 159/3 160/22 174/21 201/24 243/15        128/11 128/21 135/7 139/7 144/14 145/2
 118/20 131/15 150/21 152/11 155/19 156/18
                                                 243/19 250/23                                  145/5 147/21 154/22 157/4 163/6 168/1
 157/12 159/11 160/10 161/24 162/20 187/21
                                                addressed [2] 210/10 210/15                     172/22 177/22 179/16 179/18 184/6 186/1
 189/16 191/2 192/11 203/13 206/6 230/20
                                                addy [1] 195/22                                 200/18 201/3 201/7 201/8 202/15 203/11
 241/7 241/24 242/15 242/18 244/13 244/16
                                                adjourn [3] 262/4 262/6 262/7                   211/17 214/9 236/9 241/16 251/23 257/2
 245/3 245/8 245/17 245/20 246/14 246/18
                                                adjourned [2] 267/4 267/5                       266/3
 246/23 247/2 247/7 247/18 248/11 248/17
                                                Administration [3] 185/22 211/11 211/14        afternoon [14] 9/8 57/22 60/13 60/14 62/3
 249/4 249/9 249/12 250/12 251/3 252/7
                                                admissible [3] 142/4 142/24 265/6               139/4 139/11 139/23 139/24 215/3 215/5
 252/16 252/21 253/2 253/25 254/15 255/20
                                                admission [2] 232/17 232/19                     217/23 217/24 266/10
 257/14 258/3 259/22 260/12 260/23 261/17
                                                admit [102] 20/17 20/18 42/16 44/8 50/16       afterwards [1] 179/10
ability [1] 25/9
                                                 52/10 58/18 60/21 68/13 68/15 68/24 69/10     again [102] 16/20 19/5 19/7 24/12 29/23
able [19] 7/17 18/4 24/13 24/15 26/13 34/24
                                                 74/11 82/1 82/23 84/4 85/3 86/16 88/24         31/9 36/19 36/25 37/11 39/14 40/1 40/5 41/5
 36/6 37/23 38/13 55/11 55/14 81/5 141/23
                                                 89/12 90/19 92/20 93/6 94/25 95/21 96/18       41/9 41/15 42/2 42/5 42/6 43/21 44/23 53/19
 171/16 175/21 181/8 181/18 250/21 262/25
                                                 97/12 99/4 101/13 102/24 103/23 104/17         61/19 66/13 67/16 67/23 69/9 70/20 71/25
about [109] 4/17 4/18 5/2 5/13 5/14 5/16
                                                 107/1 107/23 109/2 109/16 110/13 111/9         72/8 78/11 80/8 82/7 83/17 84/16 85/15 88/5
 5/17 5/21 5/25 6/11 7/12 7/18 7/23 8/12 12/4
                                                 112/3 112/18 113/10 114/18 117/12 119/12       89/3 94/12 94/16 103/6 103/22 105/1 108/12
 37/4 37/4 47/2 47/3 60/1 62/9 64/22 64/24
                                                 120/10 121/21 123/16 123/16 125/12 126/6       112/17 114/16 114/23 116/17 118/10 119/22
 70/25 71/4 73/14 74/22 79/13 79/18 80/2
                                                 127/21 129/7 130/10 132/8 133/5 133/24         127/3 128/2 131/4 134/14 146/24 148/25
 88/10 88/14 94/10 95/11 95/14 95/15 98/11
                                                 135/14 142/17 146/18 147/15 148/20 149/15      149/19 150/7 156/3 159/24 163/14 165/6
 99/17 100/6 103/8 108/11 115/12 115/13
                                                 150/3 150/23 152/15 155/14 156/10 158/1        173/20 174/25 178/8 183/19 184/10 188/7
 118/23 118/25 119/24 122/18 123/14 132/13
                                                 158/22 159/16 160/14 162/11 163/9 164/11       191/10 203/3 203/20 205/20 213/8 213/13
 138/1 138/3 138/4 141/6 141/25 142/12
                                                 166/13 167/5 171/20 176/14 180/8 181/23        214/20 223/11 224/15 226/2 227/13 232/25
 142/17 145/20 148/5 151/18 153/7 153/14
                                                 183/3 188/1 188/24 189/19 190/16 191/4         233/13 236/1 238/17 239/12 242/16 242/18
 153/15 160/18 164/16 167/13 167/18 167/22
                                                 192/13 193/4 193/18 194/18 195/14 196/4        243/12 244/1 244/16 245/2 245/16 249/8
 167/24 173/3 197/11 203/16 214/24 215/8
                                                 196/19 198/12 199/22 202/23 204/17 205/13      249/20 250/5 253/18 255/6 255/9 255/16
 215/23 218/2 223/13 223/14 224/14 225/19
                                                 206/8 207/6 212/10 214/20                      256/13 258/3 259/22 260/3 260/17
 226/1 226/21 228/8 228/8 228/16 228/17
                                                admitted [225] 9/3 14/4 14/5 15/4 20/19        against [1] 108/18
 228/20 228/23 229/8 229/23 230/3 230/4
                                                 20/20 21/11 37/9 37/10 42/18 42/19 50/7       agency [2] 48/21 211/3
 230/11 231/22 232/11 232/16 232/17 234/17
                                                 50/18 50/19 51/25 52/1 52/10 54/2 54/3        agent [133] 8/15 9/3 9/6 9/8 9/22 10/18 14/2
 236/23 242/8 242/9 250/20 251/18 255/25
                                                 58/20 58/21 60/23 60/24 68/16 68/17 69/1       22/25 31/9 32/5 32/14 32/19 38/8 38/14
 256/1 256/16 263/12 264/23 265/9 265/10
                                                 69/2 69/12 69/13 70/21 72/19 72/20 74/14       40/19 40/24 41/3 41/3 41/5 45/1 45/14 46/6
above [3] 16/9 189/8 267/10
                                                 74/15 75/14 82/3 82/4 82/25 83/1 84/6 84/7     46/15 48/10 48/16 49/3 50/10 50/24 51/11
above-entitled [1] 267/10
                                                 85/4 85/5 86/17 86/19 87/6 87/6 88/25 89/1     52/3 52/6 53/2 53/6 54/15 55/1 55/21 55/24
absolutely [5] 30/25 220/13 225/15 225/21
                                                 89/13 89/14 89/16 90/21 90/22 92/22 92/23      56/12 56/16 56/25 58/12 58/25 59/3 62/3
 228/12
                                                 93/7 93/8 95/2 95/3 95/23 95/24 96/20 96/21    64/5 64/8 64/10 64/19 64/21 69/15 73/10
accept [1] 216/25
                                                 97/14 97/15 99/6 99/7 100/18 100/19 101/14     73/15 73/17 74/2 74/6 75/15 79/17 80/17
access [6] 35/12 36/10 39/13 62/22 62/23
                                                 101/15 103/1 103/2 103/25 104/1 104/19         80/19 81/1 81/18 82/21 115/18 118/13 121/5
 62/24
                                                 104/20 107/3 107/4 107/25 108/1 109/3          121/16 122/3 122/6 123/6 124/6 124/17
accessing [1] 35/9
                                                 109/4 109/18 109/19 110/15 110/16 111/11       128/16 129/8 130/22 131/8 138/19 138/24
accommodate [1] 263/6
                                                 111/12 112/4 112/5 112/19 112/20 113/11        139/7 139/8 139/9 139/19 140/19 140/25
accompanied [1] 57/19
                                                 113/12 114/20 114/21 117/13 117/14 119/14      141/2 141/5 141/21 143/2 145/5 145/25
Accompanying [1] 80/11
                                                 119/15 120/12 120/13 121/23 121/24 123/18      146/2 146/9 154/6 154/8 154/14 154/20
account [32] 19/17 19/18 24/17 76/13 76/17
                                                 123/19 125/14 125/15 126/8 126/9 127/23        160/23 161/19 168/17 168/23 169/2 169/23
 79/2 81/23 82/8 84/1 84/25 85/21 86/6 97/9
                                                 127/24 129/10 129/11 130/12 130/13 132/9       171/24 172/2 173/17 174/25 176/20 178/24
 100/17 104/14 106/23 107/22 110/12 112/17
                                                 132/10 133/7 133/8 134/1 134/2 135/15          179/3 179/12 183/18 184/14 186/17 188/5
 125/9 155/11 156/17 162/6 188/13 188/14
                                                 135/16 146/20 146/21 147/16 147/17 148/21      189/24 191/9 193/8 197/22 201/13 201/18
 191/17 194/14 212/17 212/18 212/24 213/8
                                                 148/22 149/16 149/17 150/4 150/5 150/24        201/19 208/22 211/25 212/14 213/15 215/22
 213/14
                                                 150/25 152/16 152/17 153/23 153/24 155/15      215/22 217/5 235/3 235/10 236/13 264/22
accuracy [1] 215/25
                                                 155/16 156/12 156/13 158/3 158/4 158/23        264/23 265/8
accurate [2] 86/1 86/3
                                                 158/24 159/17 159/18 160/15 160/16 162/13     agent's [1] 87/10
acknowledge [1] 152/21
                                                 162/14 163/10 163/11 164/13 164/14 166/14     agents [5] 27/7 54/17 57/20 202/16 264/25
acknowledges [5] 128/8 245/19 249/3
                                                 166/15 167/7 169/5 169/6 171/21 171/22        ago [5] 6/24 23/1 94/10 221/7 226/21
 253/24 254/4
                                                 172/10 172/11 176/16 176/17 180/10 180/11     agree [11] 4/21 141/15 142/11 211/12
acknowledging [1] 222/6
                                                 181/3 181/4 181/25 182/1 183/5 183/6 188/2     215/15 222/1 227/24 229/20 233/17 263/11
acknowledgment [2] 222/14 222/16
                                                 188/3 188/25 189/1 189/21 189/22 190/17        266/11
across [5] 49/25 122/17 129/25 168/14 171/4
                                                 190/18 191/6 191/7 192/14 192/15 193/5        agreed [1] 217/25
acting [1] 256/23
                                                 193/6 193/20 193/21 194/20 194/21 195/16      agreement [5] 5/21 185/11 186/13 216/18
activities [1] 33/22
                                                 195/17 196/5 196/6 196/20 196/21 198/13        262/13
actual [3] 131/18 232/24 236/16
                                                 198/14 199/1 199/2 199/23 199/24 202/25       ahead [16] 21/13 27/20 38/2 39/4 56/6 58/24
actually [13] 9/1 10/20 43/3 59/21 63/10
                                                 203/1 203/25 204/1 204/19 204/20 205/15        59/14 60/5 85/24 86/8 186/14 187/16 200/16
 141/1 178/11 180/21 180/24 212/16 216/1
                                                 205/16 206/10 206/11 207/7 207/8 212/11        200/17 237/4 256/19
 217/6 228/5
                                                 212/12 214/21 214/22                          ain't [11] 84/13 91/14 93/23 99/19 167/19
added [4] 9/10 138/18 139/4 164/17
                                                adopted [1] 142/25                              242/7 250/3 250/3 250/8 256/12 256/13
addendum [1] 16/24
                                                advised [1] 174/8                              air [3] 68/8 68/21 153/2
addition [3] 19/3 184/7 218/21
                                                advising [1] 120/1                             airline [2] 68/3 68/7
additional [6] 47/4 70/4 70/6 128/20 175/10
                                                afraid [1] 36/4                                airlines [5] 68/6 68/7 68/8 68/11 69/7
 213/25
                                                African [6] 218/11 218/13 218/16 218/19        airport [4] 111/20 119/24 120/17 121/6
                                                                                                                                       272



A                       Case 2:18-cr-00249-MMB        Document 537 Filed181/20
                                      amongst [1] 107/15                  12/19/19      Page
                                                                               182/17 186/24   272201/18
                                                                                             188/10 of 302
                                                                                                         201/23
                                               amount [14] 18/9 18/11 18/12 18/15 18/23       202/7 202/13 231/19
AKA [3] 84/12 85/9 92/14
                                                44/18 110/22 140/15 156/19 173/1 209/21      apiece [2] 191/15 192/7
Akhi [1] 248/19
                                                210/12 210/13 221/16                         apologies [2] 41/3 165/4
alaikum [1] 103/4
                                               amounts [2] 192/1 210/8                       apologize [5] 10/17 38/17 41/2 47/10 47/13
albums [3] 223/6 223/15 223/16
                                               analysis [9] 174/14 174/14 185/24 186/1       App [2] 113/16 113/19
Ali [9] 241/7 241/10 241/13 241/15 242/16
                                                211/16 211/17 230/15 231/3 231/16            appear [20] 10/12 14/12 20/14 38/8 50/13
 242/18 242/25 243/3 243/5
                                               analyze [1] 80/21                              58/3 60/19 72/8 72/13 73/3 73/8 73/12 73/20
aliases [2] 70/17 240/6
                                               analyzed [1] 211/4                             86/14 108/24 113/6 122/19 123/9 124/22
all [133] 4/21 5/3 5/12 6/20 6/23 7/1 7/18
                                               Anderson [2] 78/20 78/21                       155/24
 9/19 10/4 10/8 10/22 13/10 19/9 19/22 19/22
                                               Angeles [32] 65/21 66/15 66/24 67/24          appearance [1] 122/25
 21/18 28/7 32/3 32/17 34/20 35/3 36/11
                                                104/24 105/1 105/8 113/1 115/8 121/8         APPEARANCES [2] 1/11 2/2
 37/14 39/8 39/20 46/4 46/16 47/12 48/1 50/7
                                                121/10 121/12 121/20 125/21 127/15 135/6     appeared [5] 39/13 41/9 123/2 171/7 210/25
 64/5 66/4 72/19 74/14 90/2 91/20 94/5 99/18
                                                137/5 137/8 175/13 175/23 175/24 176/8       appearing [1] 52/22
 114/2 115/3 116/12 118/25 119/2 120/15
                                                176/21 177/21 177/25 178/2 198/19 210/17     appears [18] 25/19 38/1 72/4 77/7 85/10
 122/9 124/24 133/15 134/11 136/23 138/25
                                                252/4 252/6 257/12 259/11                     104/24 110/22 111/17 118/5 119/22 125/19
 139/15 139/17 140/10 140/14 142/2 143/4
                                               angle [1] 63/9                                 142/23 164/5 190/22 191/11 198/3 207/12
 143/20 143/21 143/22 145/16 153/8 180/20
                                               angles [1] 223/2                               209/4
 184/4 184/5 184/22 186/11 189/24 191/19
                                               another [40] 10/6 41/12 46/11 46/17 71/25     apple [1] 244/10
 201/13 212/15 213/13 215/4 215/12 219/17
                                                79/7 83/25 88/23 91/16 94/23 100/16 104/13   application [4] 14/11 15/19 16/1 244/9
 219/25 221/1 221/21 222/1 222/1 222/13
                                                107/21 110/24 119/1 122/24 123/10 124/20     applied [3] 17/12 173/16 177/23
 224/13 224/23 225/22 225/25 226/8 227/21
                                                132/18 135/12 144/25 149/10 152/10 159/5     applies [1] 113/20
 229/1 234/6 234/19 234/21 239/4 241/17
                                                165/18 181/19 189/5 191/24 205/11 212/17     Apply [1] 15/22
 242/13 243/9 244/6 245/19 245/23 246/13
                                                215/1 218/23 221/5 245/8 251/2 252/7         appreciate [3] 44/10 129/8 197/5
 248/16 249/22 250/2 250/8 250/10 250/19
                                                252/18 252/21 253/25 261/16                  approach [7] 40/14 70/10 92/7 181/2 182/8
 251/1 252/12 253/1 254/7 254/10 254/23
                                               answer [3] 23/17 228/25 233/24                 182/21 209/1
 255/2 255/7 255/11 256/10 257/1 257/18
                                               anticipatory [3] 173/17 173/20 177/24         approached [1] 27/4
 257/22 259/7 260/5 260/11 260/21 261/8
                                               any [61] 3/7 4/14 5/10 5/13 5/14 5/25 6/18    appropriate [2] 63/25 145/12
 261/11 261/15 262/3 262/20 262/22 264/19
                                                16/5 21/17 21/23 23/21 27/1 27/7 32/16       approximate [2] 80/22 80/23
 265/2 265/21 266/3 266/9 266/21
                                                32/18 33/24 36/2 37/5 38/18 39/22 39/22      approximately [27] 35/15 37/3 48/24 53/14
allegations [1] 224/23
                                                39/24 44/25 50/3 55/19 57/5 61/20 63/7        56/17 56/21 60/8 60/12 61/1 69/16 69/18
alleged [48] 6/12 66/8 77/13 96/8 97/2 97/23
                                                69/16 99/14 100/2 108/19 120/22 121/12        79/20 79/21 115/1 123/12 140/22 166/23
 101/8 101/11 102/8 102/19 106/3 106/12
                                                139/25 153/16 171/11 174/20 175/10 175/25     168/14 172/24 177/6 183/17 185/7 201/5
 109/14 113/8 113/9 113/18 114/5 115/20
                                                201/9 224/17 225/10 226/2 226/8 230/4         201/15 202/3 203/8 208/19
 120/7 124/3 124/19 127/18 130/9 131/15
                                                231/2 231/16 231/21 231/23 233/3 233/15      April [30] 12/22 42/1 53/18 67/14 166/8
 152/1 154/9 154/11 157/4 157/22 158/8
                                                233/18 234/11 234/21 238/14 238/16 262/22     167/9 168/1 168/3 168/4 168/5 168/8 170/3
 158/14 160/4 160/19 164/20 165/7 171/6
                                                264/4 264/9 266/20                            171/19 187/24 188/7 189/5 189/15 190/1
 173/15 184/15 199/13 203/17 235/12 238/18
                                               anybody [3] 236/10 263/9 263/13                190/13 190/21 191/1 191/10 192/10 258/24
 251/16 255/19 255/23 256/7 256/13 258/11
                                               anymore [2] 238/25 256/24                      259/12 259/14 259/15 259/22 260/6 260/12
allegories [1] 225/13
                                               anyone [3] 29/21 80/14 99/16                  April 1 [5] 166/8 167/9 168/1 258/24 259/14
allegory [1] 224/8
                                               anything [11] 8/12 24/1 78/21 80/1 92/2       April 13 [2] 187/24 188/7
Allentown [1] 2/12
                                                207/18 210/21 222/8 230/2 255/25 263/9       April 17 [1] 260/6
allow [1] 264/3
                                               anyway [2] 8/11 153/5                         April 23 [1] 260/12
allowed [1] 28/1
                                               aol.com [1] 1/20                              April 24 [2] 189/15 190/1
almost [7] 32/12 39/15 85/16 137/1 178/17
                                               apart [1] 53/14                               April 27 [4] 190/13 190/21 191/1 191/10
 254/8 256/14
                                               apartment [115] 11/24 11/25 12/24 15/20       April 30 [1] 192/10
along [2] 7/8 232/22
                                                15/21 17/2 17/3 17/12 17/22 17/23 18/19      April 9 [10] 42/1 53/18 67/14 168/3 168/4
already [12] 47/2 114/8 163/17 216/10
                                                18/21 19/24 20/22 21/5 24/5 24/19 24/21       168/5 168/8 170/3 171/19 259/12
 217/25 221/11 221/13 225/5 234/4 236/23
                                                28/11 28/12 28/15 29/6 29/21 49/15 50/1      AR [4] 219/5 219/15 220/17 223/9
 241/17 258/1
                                                52/19 57/9 57/14 57/16 57/16 57/21 57/22     AR-AB [4] 219/5 219/15 220/17 223/9
also [40] 32/25 38/18 41/25 43/10 49/7 54/23
                                                58/5 59/18 60/11 61/4 61/17 61/21 62/11      Arch [1] 12/20
 71/11 71/21 73/25 80/2 81/11 87/20 91/8
                                                62/20 62/22 63/3 77/1 106/9 106/11 106/13    archetype [1] 220/5
 123/2 124/21 126/25 142/6 144/8 156/20
                                                107/14 116/3 116/9 116/17 116/19 150/2       ARD [2] 90/2 94/5
 156/24 157/7 168/12 169/25 171/3 172/5
                                                153/10 154/13 159/25 161/25 168/13 170/6     are [102] 3/3 8/22 10/8 11/4 11/18 11/19
 175/3 180/18 182/15 184/13 184/16 195/2
                                                170/8 170/21 171/2 172/6 172/21 173/18        12/17 12/25 13/5 13/6 13/6 13/12 15/8 16/17
 208/11 209/24 209/25 218/20 218/23 225/13
                                                173/19 173/19 174/10 174/15 174/16 174/18     18/4 24/13 24/15 24/17 26/20 30/20 30/22
 228/7 230/9 235/19
                                                175/4 175/5 175/6 178/17 178/18 178/20        30/24 32/4 35/22 37/21 38/13 43/4 47/11
although [1] 263/1
                                                179/17 179/18 179/20 179/20 180/14 181/12     47/22 47/25 49/15 62/9 68/1 74/18 74/23
Always [1] 227/21
                                                182/16 183/13 184/16 186/7 186/21 186/23      76/2 80/23 81/2 83/19 98/6 100/2 103/4
am [8] 6/14 24/14 32/6 181/9 183/8 218/17
                                                189/7 190/3 193/13 195/5 195/5 195/6 195/8    109/21 124/1 127/14 130/25 131/3 132/13
 218/20 218/25
                                                197/12 197/17 197/20 201/6 202/1 202/5        138/12 138/15 141/5 142/9 142/15 142/20
amended [2] 141/9 141/11
                                                202/9 202/17 202/18 204/16 208/5 208/9        142/21 143/20 147/19 152/19 156/23 156/25
AMERICA [1] 1/3
                                                208/17 209/5 210/22 210/24 211/12 211/22      159/20 160/18 163/13 171/16 180/6 180/13
American [6] 68/7 68/11 218/11 218/13
                                                243/19 250/20                                 180/19 180/20 180/21 181/8 181/18 182/13
 218/19 219/1
                                               apartments [39] 12/3 14/17 14/20 16/18         182/14 183/24 186/6 200/13 216/2 219/22
Americans [2] 218/17 218/21
                                                49/14 49/18 49/20 51/8 57/12 116/1 116/11     219/23 220/1 220/2 220/4 223/15 223/19
Amidst [1] 212/15
                                                155/20 156/1 161/1 161/4 168/9 168/11         223/22 224/15 225/14 226/17 227/19 229/2
Amir [6] 97/24 130/9 131/16 184/16 185/14
                                                169/1 169/18 171/9 174/3 174/7 174/9 175/9    229/5 230/19 233/19 233/23 236/25 237/1
 203/18
                                                177/17 178/3 178/6 178/11 179/6 180/15        237/1 244/11 262/4 265/6 266/19 266/23
                                                                                                                                    273



A            Case 2:18-cr-00249-MMB   Document
                                 attempt [1] 223/12 537 Filed 12/19/19
                                                                    bandsPage   273 of 302
                                                                          [1] 185/11
                                               attempted [1] 63/9                          bank [5] 136/1 209/9 209/9 209/9 209/10
area [23] 33/13 34/23 44/21 44/22 87/23
                                               attempting [4] 128/18 128/19 219/23 223/18  bar [1] 120/1
 115/23 115/24 122/15 122/22 124/24 125/19
                                               attention [11] 33/2 36/18 39/25 42/1 43/20  Barr [1] 151/6
 128/11 141/23 168/2 168/11 168/25 169/21
                                                45/14 49/9 53/18 57/4 207/17 229/5         barring [1] 128/19
 177/11 178/10 178/11 201/19 201/21 202/6
                                               ATTORNEY'S [1] 1/14                         Bas [2] 212/18 213/1
aren't [2] 131/17 224/12
                                               ATTORNEYS [1] 1/13                          based [27] 4/4 8/6 54/17 82/12 84/16 86/23
argue [2] 142/19 256/22
                                               attributable [1] 214/7                      88/5 94/9 94/12 100/3 101/1 116/8 134/14
arguing [1] 256/15
                                               attribute [1] 76/19                         139/3 142/5 171/16 174/10 174/13 175/16
argument [2] 4/11 5/9
                                               attributed [7] 75/1 75/4 76/21 236/3 238/17 177/24 178/7 211/1 214/5 236/2 236/6 240/2
arguments [4] 140/2 234/17 265/23 266/3
                                                245/14 246/4                               265/14
arm [1] 97/25
                                               audience [3] 229/3 229/3 229/4              basically [8] 9/11 18/10 18/15 18/17 19/17
armrest [2] 120/19 120/22
                                               audiovisual [1] 37/12                       20/2 136/13 138/8
around [40] 12/22 13/15 28/2 38/19 87/22
                                               August [2] 146/16 146/25                    Basil [1] 203/21
 93/14 93/18 94/1 94/1 94/3 110/4 122/23
                                               August 31 [2] 146/16 146/25                 basketball [3] 106/8 106/14 122/25
 128/7 129/18 151/5 163/17 165/15 168/12
                                               authentic [1] 220/14                        batch [4] 118/8 118/23 119/1 245/23
 176/12 181/15 194/1 202/12 202/14 207/22
                                               authenticity [6] 68/14 68/24 69/10 72/16    BAYLSON [1] 1/9
 222/13 238/2 238/25 239/2 240/24 240/25
                                                72/18 74/11                                be [205] 3/18 3/24 3/24 5/4 6/13 6/19 7/17
 247/8 247/24 247/25 250/21 251/22 252/23
                                               authorized [1] 23/11                        7/22 8/7 8/10 8/17 9/12 10/12 14/4 14/12
 257/24 258/6 260/14 266/16
                                               autobiographical [2] 227/19 233/9           14/12 17/11 18/20 18/23 20/14 25/13 25/19
arrearage [1] 24/8
                                               automatically [5] 89/17 228/17 228/24       26/10 26/13 27/25 28/16 29/10 30/10 35/2
arrears [2] 24/18 24/21
                                                229/19 229/21                              35/15 36/6 37/13 37/19 37/23 37/23 38/1
arrest [8] 77/2 138/4 138/4 207/20 208/1
                                               available [2] 85/22 143/15                  38/8 39/13 39/17 40/7 41/9 44/6 47/5 47/17
 208/2 208/2 208/4
                                               Avenue [4] 176/22 210/11 210/16 252/3       50/13 57/14 58/15 60/19 66/3 68/10 68/20
arrested [10] 28/11 28/12 28/15 28/25 29/1
                                               average [1] 256/4                           69/5 70/4 71/18 71/21 71/24 72/4 72/8 72/13
 29/1 29/2 29/4 132/19 207/22
                                               avoid [1] 47/15                             73/3 73/8 73/12 73/20 74/22 75/14 77/7 80/1
arrested from [1] 28/15
                                               awake [1] 126/17                            80/20 84/17 85/10 86/14 86/24 88/11 91/17
arrive [3] 44/19 58/5 111/19
                                               aware [5] 28/10 28/12 82/12 84/16 139/22    98/11 98/20 99/20 101/25 104/24 108/24
arrived [5] 51/21 54/19 115/25 160/5 199/13
                                               away [1] 177/2                              109/25 110/22 113/6 116/10 118/5 119/22
arriving [1] 116/18
                                               azz [1] 249/17                              122/19 122/25 123/9 124/22 125/19 129/23
art [11] 224/19 225/6 225/8 225/10 226/4
                                                                                           130/21 134/9 135/1 136/16 137/10 138/2
 228/5 228/11 228/13 232/2 232/19 232/20       B                                           139/6 139/22 139/25 140/19 141/5 142/24
Arthur [1] 162/18
                                               back [77] 15/13 28/16 33/22 34/8 34/8 34/10 143/5 143/15 143/15 143/16 143/24 143/25
articles [4] 130/17 131/1 131/3 131/14
                                               34/12 35/8 35/11 35/14 36/5 37/19 39/21     144/18 145/6 149/13 151/11 152/25 153/3
artist [3] 219/5 221/3 223/4
                                               41/7 41/9 41/11 43/5 43/5 43/9 59/21 65/22 153/9 154/15 155/24 156/22 158/10 164/5
artistic [1] 226/4
                                               66/10 66/16 66/25 67/25 74/18 90/1 113/22 171/7 174/12 174/21 176/22 180/25 181/13
artistry [1] 224/3
                                               115/1 118/12 120/20 126/15 127/5 131/2      181/21 185/18 187/9 188/12 190/22 191/11
as [280]
                                               131/2 131/7 133/15 134/9 135/1 136/15       195/4 198/3 202/20 203/7 203/22 207/12
as-is [1] 20/23
                                               143/5 145/8 151/6 151/13 153/14 154/24      208/23 209/4 210/25 211/2 211/4 211/7
As-salaam-alaikum [1] 103/4
                                               159/6 160/5 161/25 166/18 166/19 166/24     212/6 213/11 214/6 214/24 215/13 215/19
ASAP [1] 191/17
                                               168/25 169/1 170/19 173/5 173/24 177/2      216/11 217/17 220/1 222/9 222/12 224/17
Aside [1] 32/4
                                               177/14 179/14 179/16 194/6 199/13 201/13 228/17 228/19 228/20 229/18 232/11 233/5
ask [21] 7/7 7/11 14/2 25/10 27/16 39/4
                                               202/7 202/13 204/7 241/4 249/23 250/10      233/8 233/9 233/18 234/12 236/2 238/12
 54/11 62/8 95/5 111/14 132/12 141/16
                                               250/17 250/21 258/17 259/6 259/8 264/5      240/1 242/9 247/22 250/17 250/20 251/21
 153/15 218/1 224/4 230/11 230/11 233/3
                                               266/18                                      251/23 253/8 255/8 256/16 258/9 261/11
 233/4 258/7 266/5
                                               backdrop [1] 220/8                          261/20 261/22 262/15 262/19 263/2 263/22
asked [16] 27/14 148/5 219/4 219/14 223/6
                                               backed [1] 34/11                            263/23 264/4 264/4 264/5 264/6 264/13
 226/24 227/1 227/2 227/4 229/24 232/4
                                               background [3] 218/2 218/8 219/8            264/13 264/14 264/16 265/13 265/15 265/19
 232/10 232/16 236/5 258/5 266/20
                                               backpack [6] 106/9 106/14 154/12 178/15     266/4 266/10 266/17 266/19 266/21
asking [6] 24/17 98/12 118/23 226/18
                                               185/8 209/19                                bean [2] 93/23 249/17
 246/20 247/4
                                               backtrack [1] 146/10                        beanie [2] 162/21 221/7
asks [28] 91/7 91/17 91/22 112/9 113/15
                                               bad [7] 101/21 165/12 205/25 206/21 224/15 beard [1] 30/5
 126/14 126/16 126/21 126/22 127/3 133/11
                                               255/5 263/9                                 beating [1] 151/4
 134/6 136/7 147/23 159/21 166/23 188/14
                                               bag [32] 61/17 92/13 123/4 124/20 124/20 because [33] 4/4 17/12 18/16 24/7 34/20
 189/9 190/6 191/14 193/22 197/3 239/8
                                               127/1 165/9 172/4 176/8 176/25 177/1        43/8 46/12 52/17 54/18 57/13 63/9 88/12
 239/14 239/22 247/10 250/4 253/15
                                               178/14 180/23 180/24 184/11 185/4 185/9     138/15 138/18 144/8 145/3 215/16 219/8
asserts [1] 187/11
                                               185/9 192/18 192/19 208/21 209/12 209/20 219/14 219/18 220/9 228/4 228/7 228/16
assigned [7] 48/21 49/1 75/25 87/20 185/22
                                               244/15 246/17 248/16 249/7 252/20 253/4     229/18 232/20 232/21 242/7 256/10 256/14
 211/13 240/1
                                               253/14 258/17 258/23                        256/15 256/16 266/3
assignment [1] 40/7
                                               bag/four [1] 249/7                          Becker [43] 9/3 10/2 10/13 10/19 14/2 22/25
assistance [1] 44/9
                                               baggie [2] 209/13 209/17                    27/11 46/15 58/25 64/8 64/10 64/19 64/21
assistant [3] 1/13 30/1 30/1
                                               baggies [1] 183/16                          69/15 73/18 74/6 75/15 121/16 122/4 123/7
associated [12] 75/10 76/12 76/15 77/12
                                               bags [24] 34/20 35/4 36/11 39/20 39/20 41/9 124/17 129/8 145/5 145/25 146/2 146/9
 77/24 78/1 78/17 78/19 78/23 79/3 92/3 96/7
                                               41/11 44/20 106/5 116/2 116/19 122/23       154/6 172/2 186/17 188/6 189/25 191/9
associates [1] 222/10
                                               124/14 124/23 154/10 168/22 168/24 171/8 193/8 208/22 211/25 212/14 213/15 215/22
assume [2] 7/1 139/1
                                               178/8 180/22 182/14 184/25 185/10 251/9     215/22 217/5 235/3 235/10 264/22
Atlantic [14] 211/14 260/22 260/24 261/1
                                               Baker [10] 152/1 255/19 255/20 255/23       become [2] 87/22 228/17
 261/3 261/4 261/8 261/10 261/11 261/13
                                               256/7 256/13 256/21 257/1 257/3 258/11      becomes [2] 5/1 227/22
 261/15 261/16 261/18 261/20
                                               ball [1] 103/9                              becoming [1] 221/5
                                                                                                                                      274



B                       Case 2:18-cr-00249-MMB
                                      best [3] 7/13 7/14Document
                                                        28/20    537 Filed 12/19/19
                                                                         bosses [1] 107/15Page 274 of 302
                                              bet [3] 128/8 128/9 241/2                     both [9] 35/9 115/8 140/8 152/21 170/24
bedroom [2] 30/22 185/3
                                              better [4] 152/25 242/9 250/6 256/5           171/8 175/3 178/19 219/2
been [162] 9/3 9/19 13/21 20/9 32/7 37/8
                                              between [76] 65/13 65/17 66/12 67/6 67/15     bottle [1] 185/14
39/16 40/5 42/9 43/2 43/18 44/23 45/18
                                              67/22 82/18 89/23 90/15 93/4 94/23 96/16      bottom [11] 98/6 118/7 131/17 135/1 151/23
45/21 45/24 46/2 46/3 47/2 48/23 48/24 50/6
                                              99/2 99/10 101/8 102/7 102/19 102/20          158/12 177/4 177/5 180/23 180/24 184/1
51/18 51/19 51/23 53/17 53/25 56/16 56/18
                                              103/20 107/8 108/25 109/14 111/5 111/18       bought [2] 91/16 155/21
56/20 58/11 59/20 60/15 68/9 68/19 69/4
                                              112/1 113/7 114/13 117/7 117/24 119/10        Boulevard [7] 12/1 12/3 174/4 175/7 175/9
71/13 71/20 71/23 72/5 72/10 72/25 73/5
                                              119/23 120/6 123/12 126/2 127/18 128/25       186/8 197/12
75/13 75/14 75/21 76/9 77/3 77/17 78/9
                                              130/6 132/3 132/14 133/4 133/21 135/12        bout [2] 249/22 251/24
82/14 83/21 86/11 87/14 88/17 90/11 92/5
                                              138/11 146/25 147/13 150/21 157/21 158/19     bouts [1] 245/18
96/12 97/4 98/19 100/12 101/4 102/12 104/9
                                              159/2 159/5 159/11 160/9 165/6 166/8 167/9    Bowie [1] 210/16
106/19 107/17 108/21 110/7 111/1 111/22
                                              173/1 187/21 188/7 189/5 189/16 190/14        box [13] 79/5 86/4 123/4 180/18 183/1
112/12 113/3 114/9 117/3 119/6 120/2 123/5
                                              191/2 191/12 192/11 193/15 195/12 199/20      185/11 209/11 209/17 210/15 210/18 237/16
124/25 125/3 125/23 127/6 128/21 130/2
                                              204/13 205/11 206/14 207/1 212/16 239/12      239/9 258/6
131/24 132/25 133/17 135/8 138/8 138/9
                                              239/18 240/13 248/10                          boxes [2] 122/24 256/8
141/7 141/14 142/2 142/5 142/11 145/11
                                              beyond [2] 22/12 232/7                        boy [5] 51/24 64/11 68/20 205/1 206/22
147/8 148/14 149/5 149/22 150/17 152/7
                                              big [11] 33/11 191/12 195/22 196/11 196/12    Boyer [11] 97/24 113/9 114/5 130/9 131/16
153/19 153/22 155/6 155/22 156/5 157/17
                                              196/13 196/25 197/4 197/6 197/23 198/2        157/22 158/9 158/14 184/16 185/14 203/18
158/16 159/8 160/6 161/5 161/15 162/1
                                              bigger [1] 151/7                              Boyer's [1] 97/25
162/23 166/5 167/2 167/19 171/13 172/8
                                              biggie [1] 93/23                              Brakes [1] 79/3
173/1 176/3 180/3 180/17 181/1 181/17
                                              Bill [1] 80/17                                brand [2] 84/17 229/7
182/19 183/8 188/19 189/14 190/12 190/25
                                              binders [1] 216/10                            Bras [11] 79/3 241/14 241/19 241/19 244/18
192/9 193/14 194/11 195/6 195/8 195/10
                                              Bionickhaz [4] 85/21 110/24 156/23 157/15     247/10 247/10 247/13 247/13 247/14 247/15
195/23 196/15 198/7 198/25 199/15 200/18
                                              birth [2] 224/6 224/11                        bravado [5] 219/25 220/16 224/12 226/2
202/16 202/19 203/23 205/7 206/2 206/25
                                              bit [12] 41/8 44/5 44/9 74/22 79/14 91/22     228/12
212/9 214/13 216/3 217/9 219/9 220/21
                                              98/11 101/21 139/20 186/17 218/8 265/16       bread [1] 135/25
221/4 226/24 233/1 233/22 256/3 256/14
                                              Bitch [1] 155/21                              break [13] 9/18 46/10 46/14 46/18 46/18
257/8 265/2
                                              black [35] 41/25 51/14 54/22 79/5 86/4 98/5   46/19 137/13 137/16 146/10 215/3 215/4
before [34] 1/9 3/6 5/5 5/8 21/11 32/9 35/3
                                              108/15 124/2 124/2 124/12 162/18 165/10       215/5 235/10
41/25 44/17 62/16 63/1 63/1 63/3 63/4 87/16
                                              168/16 168/20 171/3 172/4 180/20 185/5        breathe [1] 93/23
109/23 110/3 138/5 140/10 151/7 164/16
                                              185/8 185/8 208/21 209/6 209/7 209/11         brick [2] 123/3 184/24
175/8 178/1 187/15 200/1 226/19 227/12
                                              209/11 209/15 209/16 209/18 209/19 209/20     brick-like [1] 123/3
233/23 235/10 253/16 256/16 257/3 264/13
                                              209/21 209/23 210/3 210/5 218/17              brick-shaped [1] 184/24
266/13
                                              blame [2] 151/16 264/10                       briefly [8] 5/16 29/16 30/14 63/15 85/14
began [1] 179/22
                                              BLANDING [270]                                111/15 146/11 176/12
begin [7] 11/5 178/16 201/14 222/22 223/1
                                              Blanding's [27] 84/24 85/10 85/20 86/15       bring [12] 3/17 8/20 10/4 48/1 59/21 142/21
223/4 266/14
                                              86/22 88/23 89/10 89/24 90/18 94/11 97/8      165/14 165/20 194/5 247/11 247/13 247/14
beginning [5] 19/8 123/21 154/9 171/23
                                              104/13 111/8 112/16 114/16 120/9 125/8        bro [32] 101/20 103/7 104/5 109/24 128/3
219/13
                                              126/5 129/13 166/11 196/1 196/11 196/17       128/6 129/14 133/12 151/4 151/8 151/10
begins [1] 122/22
                                              198/10 199/6 202/21 248/7                     152/22 160/1 163/18 165/8 165/14 167/16
behavior [3] 39/12 41/7 44/17
                                              blanketing [1] 223/21                         167/18 167/20 193/23 207/14 207/16 213/9
behind [4] 44/3 44/18 90/7 257/21
                                              bleed [1] 140/18                              237/25 244/19 244/25 249/14 249/15 251/17
being [23] 5/4 26/7 32/4 35/10 48/25 51/18
                                              bling [1] 220/7                               255/24 256/1 256/22
62/8 62/14 102/19 102/20 119/24 138/16
                                              block [15] 16/9 32/23 33/4 33/7 33/9 33/11    broad [7] 2/8 168/9 245/5 245/6 252/17
150/1 174/19 175/8 195/21 218/4 220/12
                                              42/3 43/22 49/5 57/2 90/1 129/21 247/16       253/14 253/16
225/25 228/23 229/4 229/4 231/22
                                              248/8 259/20                                  broke [2] 255/6 256/8
belabor [1] 61/13
                                              bloodo [1] 212/22                             Brooks [4] 98/22 99/3 99/11 99/14
believe [71] 5/18 23/23 34/7 37/6 41/12
                                              blow [1] 21/17                                Brooks-Blanding [4] 98/22 99/3 99/11 99/14
41/16 42/25 44/23 44/25 45/20 45/22 52/9
                                              blowing [1] 221/5                             brother [1] 153/11
59/10 61/17 62/25 63/6 65/10 65/25 66/19
                                              blown [1] 21/18                               brought [3] 91/5 91/6 249/25
67/3 67/10 69/18 70/16 71/11 78/11 86/23
                                              blue [6] 118/15 185/5 192/18 192/19 230/19    Brown [17] 90/3 90/5 90/9 106/1 106/7
90/18 91/18 98/9 98/12 100/7 102/3 105/14
                                              237/16                                        107/13 116/9 123/1 189/12 201/21 201/24
106/6 106/9 107/12 117/23 120/16 120/23
                                              blueprint [1] 100/25                          202/4 202/6 202/10 208/5 208/6 211/22
124/13 125/2 132/24 139/7 141/16 141/17
                                              boarding [1] 119/25                           bubble [1] 210/17
144/24 148/4 148/5 148/11 155/20 157/4
                                              boast [2] 224/22 228/11                       Bubby [2] 243/21 243/23
161/23 174/7 176/21 184/13 184/16 184/18
                                              boasting [2] 224/13 225/2                     Buick [4] 178/19 201/24 202/5 202/8
195/4 198/18 200/8 200/16 200/16 203/22
                                              bobgoldmanlaw.com [1] 2/13                    build [4] 229/3 229/3 229/4 229/7
207/25 208/21 213/16 227/17 259/12 262/5
                                              bodies [1] 227/5                              building [15] 13/1 22/17 31/1 50/1 51/6 51/7
262/11 262/15
                                              body [4] 164/8 164/8 164/19 164/19            52/19 57/9 57/15 61/21 62/23 106/8 106/13
believed [7] 6/13 57/13 81/5 116/9 122/25
                                              Boog [5] 96/25 97/1 113/16 113/23 200/25      137/18 137/19
174/11 211/2
                                              book [1] 258/17                               bulk [1] 92/13
belong [1] 210/1
                                              booked [6] 65/19 66/13 66/23 69/24 109/24     bull [15] 83/10 103/5 112/9 115/2 134/6
belonging [6] 184/15 184/17 185/15 208/11
                                              153/9                                         147/2 147/4 200/22 243/13 246/6 252/9
231/4 231/7
                                              books [1] 132/15                              252/23 254/2 254/17 259/19
belongs [1] 238/21
                                              Boots [2] 91/8 91/10                          bulls [1] 113/25
below [3] 164/19 180/21 188/9
                                              born [2] 219/9 225/12                         bullshit [1] 205/2
benefits [1] 47/15
                                              borrow [1] 243/23                             bunch [4] 9/4 80/3 145/6 235/19
Besides [1] 86/3
                                              Boss [1] 107/14                               bundles [1] 39/15
                                                                                                                                       275



B            Case 2:18-cr-00249-MMB
                                 cannotDocument
                                        [4] 4/19 26/15537    Filed 12/19/19
                                                       145/3 227/18       160/9Page
                                                                                161/12 275
                                                                                       163/2of 302
                                                                                            163/6 166/1 167/10
                                               Capri [2] 204/14 205/12                        168/2 170/11 173/4 174/3 179/13 187/22
Bureau [2] 13/14 56/12
                                               caption [12] 82/9 84/13 85/11 100/24 105/2     189/16 191/2 193/15 199/9 209/9 209/9
business [8] 7/16 14/16 68/15 68/25 69/5
                                                107/14 110/24 113/1 125/22 155/21 156/22      251/13 257/11 259/10 261/24
69/11 72/18 74/12
                                                195/2                                        chats [2] 130/20 131/6
bust [1] 167/18
                                               capture [2] 86/21 106/24                      check [2] 23/25 24/3
Butterknife [1] 109/7
                                               captured [2] 85/23 171/18                     Cheech [1] 109/1
buy [1] 243/1
                                               car [9] 35/25 39/21 53/7 55/7 120/20 169/11   Cheeks [1] 260/8
C                                               209/23 248/1 251/8                           chemical [1] 231/16
                                               card [6] 185/11 209/8 209/9 209/9 209/10      chemist [1] 182/7
C-H-L-E-B-O-W-S-K-I [1] 48/11
                                                209/13                                       Chestnut [1] 1/14
C-O-O-P-E-R [1] 217/16
                                               cards [2] 185/15 209/8                        Chevrolet [2] 106/5 178/12
cab [3] 34/24 39/11 257/23
                                               Carl [10] 237/8 237/8 237/23 237/23 237/25    Chevy [5] 34/9 41/24 177/10 178/9 231/4
cabin [3] 35/8 35/10 43/11
                                                237/25 238/2 238/2 238/4 238/4               Chicago [2] 121/8 224/25
cabinet [3] 189/8 210/24 258/18
                                               carried [1] 123/1                             chill [2] 126/24 147/7
cafe [1] 159/4
                                               carrier [1] 78/11                             chilly [1] 126/24
cafeteria [1] 137/18
                                               carry [1] 183/13                              Chino [2] 91/13 152/23
calculated [1] 216/5
                                               carrying [6] 61/17 106/8 124/20 124/22        chip [1] 153/12
calculator [3] 244/9 244/10 244/11
                                                176/8 176/25                                 Chlebowski [13] 48/11 48/16 50/10 50/24
calendar [1] 79/25
                                               cars [2] 170/10 170/23                         52/6 53/6 54/15 154/8 154/14 160/23 161/19
Cali [7] 196/12 196/13 196/25 197/4 197/6
 197/23 198/2                                  cartridges [1] 209/22                          168/18 169/3
California [27] 17/16 65/21 66/15 70/6         case [21] 4/4 6/12 6/23 7/11 7/15 8/1 9/15    Chlebowski's [1] 154/20
 76/18 102/11 104/25 105/1 112/11 113/1         46/21 54/17 57/13 79/18 137/22 186/1         choice [1] 153/4
 115/8 119/24 157/6 157/7 157/9 157/24          211/17 219/5 224/5 229/22 262/6 262/12       Christine [1] 185/21
 163/7 163/23 166/2 166/25 173/5 194/10         262/18 266/3                                 circles [1] 238/4
 198/3 210/12 210/17 252/4 252/6               Case No. 281D-PH-2182971 [2] 186/1            circuits [1] 4/20
call [39] 10/15 10/20 19/20 55/24 64/8 65/13
                                                211/17                                       City [13] 260/22 260/24 261/1 261/3 261/4
 73/9 73/21 74/7 79/25 83/9 137/18 140/25      cases [4] 56/22 87/19 143/19 266/23            261/8 261/10 261/11 261/13 261/15 261/16
 143/13 143/24 144/9 144/9 144/11 145/2        cash [4] 99/22 113/16 113/19 190/23            261/18 261/20
 153/2 159/22 190/10 195/22 199/11 202/21      CAST [3] 80/19 80/21 139/9                    CJC [2] 263/4 263/19
 203/5 203/6 203/7 203/9 203/12 220/5          Caswell [1] 211/13                            claims [1] 224/12
 220/16 221/10 224/8 249/23 253/5 260/4        catch [2] 123/20 193/25                       clairvoyance [1] 142/10
 264/23 264/24                                 Caucasian [1] 30/8                            clarification [1] 124/16
                                               cause [2] 173/21 173/22                       clarifies [1] 245/1
called [13] 16/24 32/23 49/5 49/15 57/1
 70/16 131/3 205/1 217/9 218/4 220/2 224/13    ceiling [1] 239/3                             clarify [3] 40/23 177/18 246/2
 233/1                                         cell [21] 80/11 80/13 80/21 80/24 88/23       class [1] 145/17
                                                90/18 111/8 114/16 117/11 120/9 126/5        clean [1] 256/6
calling [2] 7/10 106/15
                                                133/23 149/11 150/1 174/14 184/10 185/12     clear [19] 14/12 17/6 27/25 28/16 29/10
calls [3] 203/10 203/11 248/1
                                                208/19 209/24 209/25 237/18                   30/10 35/15 66/3 70/4 74/22 98/11 98/20
came [10] 21/4 27/7 34/9 34/10 41/7 41/8
 179/16 222/7 255/3 265/9                      cellular [6] 66/8 79/6 80/1 80/9 95/20         154/15 183/21 226/23 237/10 238/12 240/1
                                                185/17                                        262/25
camera [20] 22/17 22/19 26/6 27/5 27/14
 36/5 36/5 38/17 57/20 57/23 57/25 58/2 58/6   center [4] 84/11 108/9 143/22 177/11          clearly [1] 180/15
 58/16 60/20 62/10 62/13 63/3 63/8 63/20       Centered [1] 156/18                           Clerk [1] 3/1
cameras [3] 26/20 63/7 63/8                    CEOs [1] 156/24                               client's [2] 5/18 5/20
camouflage [1] 85/10                           cereal [2] 256/8 258/5                        Clinton [1] 48/10
can [116] 3/17 4/1 4/2 4/13 5/21 8/24 9/16     certain [13] 39/17 140/20 173/21 186/13       clip [9] 59/22 59/23 59/25 61/3 124/19 179/1
 10/13 13/8 17/13 18/7 23/17 24/17 24/19        192/1 214/8 219/24 223/6 227/2 230/11         179/2 179/11 179/12
 25/3 25/8 25/12 25/22 25/24 26/5 26/5 26/9     235/11 236/6 236/6                           close [7] 7/16 19/17 177/11 201/22 247/25
 29/25 35/5 35/23 43/9 47/7 47/7 47/16 55/1    certainly [2] 25/8 141/20                      265/20 266/3
 58/25 59/21 65/13 70/20 72/2 74/20 75/14      certificate [7] 68/14 68/24 69/10 72/15       closing [5] 140/2 140/3 140/4 266/2 266/10
 78/25 80/1 82/13 84/17 93/10 93/24 102/15      72/18 74/10 267/7                            Club [1] 252/2
 104/7 119/17 121/14 122/9 123/20 129/17       certify [1] 267/9                             clutch [1] 222/8
 134/6 140/15 142/14 142/14 142/19 144/11      cetera [1] 225/14                             co [49] 66/8 77/13 96/8 97/3 97/24 101/9
 144/13 145/16 148/1 151/2 151/6 151/8         challenge [2] 143/2 225/23                     101/11 102/8 102/19 106/3 106/12 109/14
 151/11 151/15 152/19 153/3 153/4 159/6        chance [1] 189/11                              113/8 113/9 113/18 114/5 115/21 116/18
 165/15 172/25 180/15 180/23 183/18 194/5      Chancery [1] 12/20                             120/7 124/3 124/19 127/18 127/19 130/9
 197/22 205/18 220/14 221/16 222/19 223/16     change [2] 4/8 263/5                           131/16 152/1 154/9 154/11 157/5 157/22
 225/24 225/24 227/18 228/13 230/23 232/18     changed [1] 3/24                               158/9 158/14 160/5 160/19 164/20 165/7
 233/3 233/4 234/16 236/16 236/17 237/23       character [9] 220/4 220/10 220/12 224/16       171/6 173/15 184/16 199/13 203/18 235/13
                                                227/23 227/23 232/12 232/24 233/9             238/18 251/16 255/19 255/23 256/7 256/13
 238/24 242/25 247/10 247/10 247/13 248/1
 250/1 250/3 250/13 250/14 250/22 252/9        charge [11] 3/8 4/14 4/17 5/10 6/14 6/15       258/11
 252/11 253/20 254/2 254/17 256/2 259/24
                                                6/20 6/22 8/1 266/13 266/14                  co-conspirator [46] 66/8 77/13 96/8 97/3
 260/16 264/10 265/18 266/11 266/12 266/14     charges [1] 19/22                              97/24 101/9 101/11 102/8 102/19 106/3
                                               Charles [1] 84/12                              106/12 109/14 113/8 113/9 113/18 114/5
can't [20] 4/24 8/1 8/11 10/16 11/4 21/19
 25/7 143/16 143/17 151/10 228/4 228/6         chart [2] 76/5 79/8                            115/21 116/18 120/7 124/3 124/19 127/18
 228/12 249/18 256/3 262/20 263/16 264/13      Chase [47] 34/15 37/1 44/13 66/17 67/1 67/8    127/19 130/9 131/16 152/1 154/9 154/11
 265/23 266/5                                   67/17 77/13 97/3 100/8 101/9 102/9 105/12     157/5 157/22 158/9 158/14 160/5 160/19
                                                106/3 106/17 115/9 115/13 117/19 119/3        165/7 171/6 173/15 184/16 199/13 203/18
canceling [1] 7/23
                                                124/3 128/10 132/22 137/4 154/25 158/20       251/16 255/19 255/23 256/7 256/13 258/11
                                                                                                                                       276



C                       Case 2:18-cr-00249-MMB         Document
                                      concerning [3] 230/12          537 Filed
                                                            230/18 233/7       12/19/19
                                                                             cook [1] 82/13 Page 276 of 302
                                              concerns [1] 5/17                              cooked [2] 88/11 88/12
co-conspirators [3] 164/20 235/13 238/18
                                              conclusion [3] 6/10 9/15 201/12                cooking [2] 83/20 84/18
Coast [1] 109/23
                                              conclusions [6] 8/22 8/22 138/19 138/24        cool [23] 103/12 118/25 128/6 134/9 136/2
cocaine [29] 39/18 45/21 45/25 82/13 82/13
                                               139/5 142/9                                    136/22 136/23 151/17 163/16 165/14 165/24
 84/18 84/18 88/7 88/11 88/12 94/16 123/3
                                              conduct [5] 32/20 116/4 121/2 201/9 201/11      166/21 167/17 241/15 249/18 249/22 250/18
 134/23 134/23 180/20 181/13 181/22 182/18
                                              conducted [7] 14/16 105/7 105/15 115/14         251/1 251/20 254/19 255/3 257/19 260/18
 183/15 183/24 184/7 184/14 185/7 186/4
                                               121/6 185/23 211/15                           Cool...I'm [1] 255/7
 211/6 211/20 230/16 231/4 231/17
                                              conducting [10] 33/3 36/19 40/1 42/2 43/21     Cooper [2] 217/15 217/23
code [2] 85/12 144/9
                                               49/10 49/13 53/19 116/13 168/5                coordinates [1] 175/19
coded [1] 141/22
                                              conference [2] 6/25 9/7                        coordinating [1] 132/15
Coleman [12] 8/15 31/9 31/16 40/24 41/4
                                              confirm [2] 23/11 24/19                        copied [1] 237/20
 41/5 45/1 45/14 115/18 128/16 168/23
                                              confirmed [2] 23/4 23/7                        cops [2] 130/19 131/5
 174/25
                                              confusion [1] 99/14                            copy [6] 7/1 8/24 9/17 9/19 117/2 153/13
collected [2] 34/20 35/4
                                              conjunctive [1] 4/8                            corner [2] 251/11 257/24
college [1] 219/8
                                              consent [14] 22/9 22/15 22/16 22/18 22/21      correct [238] 12/6 12/11 15/8 16/3 17/25
colored [2] 55/14 183/24
                                               22/22 23/4 23/7 23/9 23/12 24/4 77/1 208/14    19/4 20/23 24/6 24/9 26/22 26/23 28/6 28/9
Columbus [7] 12/1 12/2 174/4 175/7 175/9
                                               208/18                                         28/11 28/14 28/18 28/23 29/6 29/11 29/12
 186/8 197/12
                                              consider [7] 6/19 6/22 7/8 7/9 186/12 215/24    36/17 42/22 45/19 45/25 49/16 53/10 57/17
column [6] 18/7 74/23 74/25 75/3 75/5 75/11
                                               217/9                                          58/7 60/8 61/15 61/17 61/19 61/21 61/22
comcast.net [1] 2/9
                                              consideration [1] 186/13                        62/6 62/7 62/11 62/12 62/18 64/3 64/22 65/4
come [44] 5/3 8/16 10/19 15/13 33/22 34/8
                                              considered [1] 220/1                            66/10 66/11 70/17 70/23 71/2 75/8 79/9 81/2
 37/17 37/19 89/25 93/22 103/10 117/9
                                              consisted [2] 186/3 211/18                      81/9 81/10 81/12 81/13 82/21 82/22 86/2
 126/22 126/23 128/7 136/14 142/1 143/17
                                              consistent [3] 39/17 45/21 211/2                86/7 89/3 98/15 99/25 100/1 100/10 105/16
 145/3 153/1 165/15 173/24 192/23 204/7
                                              conspiracy [2] 3/20 6/12                        105/19 105/21 107/8 107/9 108/5 116/23
 216/16 216/17 219/7 225/18 225/18 225/24
                                              conspirator [46] 66/8 77/13 96/8 97/3 97/24     116/24 116/25 117/20 117/21 117/25 118/16
 227/18 237/17 240/12 241/5 242/10 242/22
                                               101/9 101/11 102/8 102/19 106/3 106/12         118/17 118/19 119/4 119/5 122/12 122/13
 243/1 251/24 252/11 253/21 261/4 261/23
                                               109/14 113/8 113/9 113/18 114/5 115/21         127/12 127/13 127/15 127/16 128/14 128/15
 266/18 266/21
                                               116/18 120/7 124/3 124/19 127/18 127/19        131/11 131/12 137/8 137/9 140/9 141/19
comes [5] 3/7 7/8 66/10 80/11 228/3
                                               130/9 131/16 152/1 154/9 154/11 157/5          149/20 150/8 150/9 153/19 153/20 154/16
coming [11] 6/25 11/6 41/3 43/17 102/1
                                               157/22 158/9 158/14 160/5 160/19 165/7         154/17 154/22 154/23 155/1 155/2 156/2
 173/5 179/14 187/10 187/14 252/12 257/18
                                               171/6 173/15 184/16 199/13 203/18 251/16       159/15 160/10 160/11 160/24 160/25 161/2
comment [3] 46/24 108/17 157/10
                                               255/19 255/23 256/7 256/13 258/11              161/10 161/11 161/13 161/14 163/3 163/4
commercial [1] 107/16
                                              conspirators [3] 164/20 235/13 238/18           163/5 163/8 164/17 164/18 164/21 164/22
commitment [1] 6/24
                                              constant [1] 174/6                              166/2 166/3 166/12 166/25 167/1 167/10
common [12] 35/21 134/19 222/6 224/10
                                              construct [1] 219/23                            167/24 167/25 168/2 169/11 169/12 169/14
 224/11 224/22 224/24 225/3 228/13 228/15
                                              construction [1] 225/14                         170/4 170/12 170/13 170/15 170/20 173/6
 229/8 237/2
                                              CONT'D [1] 2/2                                  173/7 173/25 174/1 174/4 174/5 176/10
commonly [11] 88/7 88/15 94/16 94/17
                                              contact [8] 13/14 95/19 111/20 148/19 149/2     177/17 178/3 178/4 179/3 179/4 179/6 179/7
 95/12 100/4 101/3 123/3 134/22 184/14
                                               149/10 149/14 246/4                            179/15 183/24 183/25 184/2 184/3 192/2
 244/10
                                              contacts [3] 79/25 238/22 240/19                192/4 192/5 192/11 192/12 196/2 196/3
Commonwealth [1] 4/5
                                              contain [2] 186/4 211/20                        197/9 197/13 197/14 197/20 197/21 199/4
communicating [1] 262/25
                                              contained [4] 185/6 186/3 209/7 210/12          199/5 200/2 200/19 200/20 203/3 204/22
communication [2] 24/2 174/6
                                              containing [11] 92/13 183/1 184/25 185/4        208/7 213/17 213/20 213/23 213/24 214/1
company [1] 137/20
                                               185/5 185/11 209/11 209/12 209/19 209/20       214/2 218/23 219/5 219/6 219/10 219/11
comparison [1] 137/4
                                               210/7                                          219/15 219/16 222/2 222/25 223/6 224/7
compartment [2] 52/21 231/7
                                              contains [4] 68/23 69/9 216/5 236/22            224/20 224/21 224/23 225/6 225/7 225/11
compartments [1] 230/25
                                              contemplated [1] 7/4                            225/16 227/15 227/16 227/20 228/10 228/21
compiled [8] 81/4 81/11 142/3 213/17
                                              content [2] 167/12 198/22                       229/21 229/25 230/1 230/7 230/7 233/16
 213/25 214/9 235/19 236/9
                                              contents [1] 141/25                             235/13 235/14 235/17 235/22 235/23 236/7
compiling [1] 235/24
                                              contest [2] 6/3 6/6                             236/24 237/8 237/21 238/10 239/19 239/20
complain [1] 99/17
                                              contests [1] 225/23                             240/3 240/6 240/7 241/24 242/19 242/20
complaining [4] 255/24 256/1 256/12 256/23
                                              continue [2] 5/16 10/6                          257/9 259/16 263/20 265/12 267/9
complaint [2] 99/15 118/23
                                              continued [5] 8/8 94/7 136/19 240/22 255/1     corrected [1] 3/18
complaints [1] 118/9
                                              continues [2] 91/18 256/18                     correctly [3] 3/19 34/6 187/9
Completely [1] 86/3
                                              control [2] 11/5 63/8                          correspondence [2] 23/21 212/16
complex [36] 11/24 11/25 12/24 29/6 107/14
                                              controlled [4] 3/20 3/22 26/21 186/5           cost [2] 18/9 191/14
 116/3 116/18 116/20 154/13 161/25 168/13
                                              controlling [1] 62/9                           could [56] 8/8 15/13 19/25 30/7 34/4 35/1
 170/6 170/8 170/21 171/3 172/7 172/21
                                              conversation [59] 23/3 52/22 82/18 83/18        35/9 35/25 38/5 39/15 41/14 43/7 43/11 44/9
 173/19 174/17 175/4 178/17 178/18 178/20
                                               89/22 90/15 90/24 90/25 93/4 93/11 93/12       45/18 45/24 46/2 46/3 46/9 46/15 47/3 47/5
 179/17 179/18 179/20 181/12 183/13 193/13
                                               94/13 94/23 96/16 99/10 101/8 101/17           47/17 49/21 51/10 53/1 59/22 81/18 102/22
 195/5 195/6 202/1 202/5 202/9 210/24
                                               101/19 103/14 103/20 104/4 108/25 109/14       111/15 113/14 117/16 118/1 130/19 131/5
 243/19
                                               111/5 111/16 111/17 113/7 114/13 117/7         135/22 143/25 144/13 173/22 176/22 178/23
Complying [1] 92/19
                                               117/9 118/5 119/10 119/22 120/6 126/2          184/23 208/23 222/11 222/12 222/19 225/19
compressed [1] 250/6
                                               126/11 127/18 128/25 129/12 130/8 130/16       228/17 228/19 228/20 232/11 233/5 233/9
computer [3] 85/17 86/2 86/5
                                               132/3 132/14 133/4 133/21 134/5 135/12         234/3 236/3 266/21
concentration [2] 218/11 218/16
                                               136/21 146/24 157/21 165/6 189/5 191/12       couldn't [1] 39/16
concern [1] 143/9
                                               204/13 204/24 205/19 246/24 258/22 265/14     counsel [15] 3/7 5/12 9/20 10/9 23/18 24/2
concerned [3] 4/17 4/18 5/2
                                              conversations [3] 81/6 102/18 265/4             47/6 139/22 140/11 140/11 140/13 142/4
                                                                                                                                     277



C            Case 2:18-cr-00249-MMB
                                 dangerDocument
                                        [1] 108/19 537 Filed 12/19/19   Page
                                                                   decimals [4] 277
                                                                                245/23of 302247/1 247/5
                                                                                       246/21
                                              dark [8] 36/3 55/14 84/12 130/19 131/5        decipher [1] 141/23
counsel... [3] 143/2 215/6 226/8
                                              180/16 180/17 183/24                          decision [1] 179/19
counsel's [1] 37/12
                                              dark-colored [2] 55/14 183/24                 deck [2] 93/17 258/14
count [13] 3/19 91/1 242/7 242/9 242/14
                                              Daryl [5] 152/1 255/19 255/20 255/23          deemed [3] 63/24 214/6 236/2
 243/8 245/6 246/20 246/25 247/4 247/20
                                              258/11                                        def [2] 151/17 153/6
 249/6 255/14
                                              dash [1] 244/15                               defendant [305]
counter [1] 195/1
                                              data [3] 142/5 187/12 265/5                   defendants [21] 6/20 7/7 10/8 66/13 66/23
counting [1] 195/2
                                              date [79] 19/5 19/8 22/20 22/24 23/6 23/6     67/23 81/12 105/9 119/23 121/7 124/22
county [3] 87/18 87/20 143/21
                                              24/5 24/7 28/5 28/13 29/23 30/10 47/8 47/9    126/2 127/14 138/11 146/25 157/8 164/21
couple [40] 3/6 15/11 26/24 27/2 27/19
                                              65/8 65/11 65/23 66/1 66/17 66/20 67/4        217/10 235/12 237/19 238/18
 54/10 62/15 62/16 62/25 63/3 63/4 65/21
                                              67/13 67/17 67/20 98/8 98/13 98/16 98/17      defense [17] 3/7 4/4 5/12 9/19 37/12 47/6
 66/15 66/24 67/24 74/19 91/25 98/18 104/8
                                              105/10 105/12 105/15 106/16 107/6 108/3       139/22 140/10 140/11 140/13 143/1 143/13
 106/12 116/25 126/22 128/20 138/5 142/20
                                              110/18 112/10 115/4 115/9 115/14 117/16       215/13 226/8 230/7 265/21 266/11
 152/4 166/4 172/24 177/21 179/18 200/16
                                              117/22 125/1 128/10 132/22 135/20 136/20      definitely [4] 23/7 30/5 110/4 230/10
 202/14 216/22 223/13 234/1 240/21 254/14
                                              137/2 148/12 152/5 154/15 154/18 156/3        degree [1] 218/15
 254/24 257/21 262/8
                                              157/1 160/3 162/7 163/22 164/23 164/25        Delaware [1] 90/8
course [5] 14/15 69/24 184/9 218/20 218/21
                                              165/3 166/1 167/23 171/19 173/8 173/11        delayed [1] 3/5
courses [2] 218/18 218/19
                                              177/25 194/23 196/12 198/16 200/4 205/5       deliberations [1] 266/15
court [12] 1/1 1/23 1/24 3/1 7/24 8/5 8/20
                                              206/23 207/4 207/24 213/5 256/17 257/5        Delta [2] 68/8 68/21
 143/21 264/6 264/10 264/12 266/23
                                              257/11 259/10 259/13                          denim [1] 162/21
Court's [3] 8/6 24/22 267/3
                                              dated [26] 83/7 85/11 90/25 93/12 97/18       Denise [2] 174/7 197/8
courtroom [9] 10/23 46/22 48/2 137/24
                                              100/22 101/19 104/4 109/22 111/16 112/8       Dennis [3] 132/16 132/17 132/18
 145/21 215/11 217/2 262/21 264/7
                                              114/24 119/19 120/16 126/13 127/11 129/3      denomination [1] 134/20
Courtroom 3A [1] 264/7
                                              130/16 134/5 146/24 188/7 190/1 193/10        denominations [1] 190/23
cousin [1] 153/9
                                              199/18 205/20 206/21                          depart [2] 36/12 44/21
cover [2] 5/9 69/17
                                              dates [9] 47/4 47/16 64/24 66/12 67/1 67/6    departed [3] 34/23 44/22 51/20
covert [1] 44/6
                                              67/8 67/15 67/22                              Department [3] 87/17 92/15 132/19
crack [5] 82/13 84/18 88/12 134/23 231/3
                                              day [49] 7/19 33/25 34/1 34/2 37/6 38/9       depends [1] 140/11
crack-cocaine [4] 82/13 84/18 88/12 134/23
                                              39/12 39/22 41/8 41/12 42/24 43/2 43/2        depicted [4] 158/11 176/25 198/5 244/11
crazy [1] 213/9
                                              43/13 43/25 53/23 57/9 57/19 61/2 61/16       depicting [4] 172/3 176/8 192/1 248/8
create [1] 219/23
                                              62/24 63/1 70/9 78/24 79/14 98/12 108/5       depicts [3] 106/7 112/24 154/9
created [4] 82/20 82/21 214/18 218/25
                                              109/22 120/17 135/7 140/1 140/16 141/1        deposit [8] 17/21 17/24 18/18 19/3 19/25
credit [1] 222/14
                                              145/9 145/16 160/4 161/2 163/6 164/2 170/1    20/5 135/25 209/17
crew [1] 222/6
                                              170/3 171/11 208/9 208/12 240/13 246/23       Depot [1] 194/1
crib [4] 200/24 240/12 248/8 250/17
                                              249/11 254/15 258/3                           deputy [1] 143/24
crime [1] 232/3
                                              daylight [2] 168/9 172/25                     Derks [2] 182/7 186/10
Criminal [1] 143/22
                                              days [16] 18/17 23/1 62/25 63/3 65/21 66/15   describe [22] 13/8 29/25 39/6 41/14 49/21
critical [1] 46/24
                                              66/25 67/24 116/25 137/6 152/4 157/4 166/4    89/21 90/24 93/10 101/17 104/3 111/15
cross [18] 21/23 22/3 27/22 45/2 45/11 47/6
                                              177/21 213/16 223/23                          115/16 118/1 119/17 119/21 126/11 175/14
 55/19 61/7 61/10 61/25 142/14 143/1 145/7
                                              daytime [1] 42/22                             176/12 200/21 206/13 222/18 222/24
 215/21 226/12 226/14 262/8 264/4
                                              DC [3] 32/1 32/7 32/9                         describing [1] 179/9
cross-examination [9] 22/3 27/22 45/11
                                              DEA [6] 181/12 181/20 186/2 186/5 211/18      deserves [1] 186/14
 61/10 61/25 143/1 215/21 226/14 262/8
                                              236/13                                        design [1] 219/25
cross-examine [7] 21/23 45/2 47/6 55/19
                                              DEA's [1] 211/4                               desk [1] 159/7
 61/7 142/14 226/12
                                              deal [5] 151/5 151/6 151/7 151/8 223/23       detail [7] 69/16 73/9 73/21 74/7 141/18
Crow [3] 259/16 259/19 259/20
                                              dealer [2] 228/1 231/23                       213/19 265/3
crowded [2] 111/20 119/24
                                              dealing [5] 3/21 101/3 138/8 219/18 233/8     details [1] 73/4
CRR [2] 1/23 267/14
                                              deals [1] 3/18                                detained [1] 179/21
crumbs [1] 151/14
                                              DeAngelo [6] 16/2 16/21 17/10 28/22 197/18    determination [1] 187/2
crystal [9] 88/15 94/18 95/13 180/22 182/15
                                              198/4                                         determinations [3] 141/13 186/2 211/18
 185/1 209/18 210/25 226/23
                                              decedent [1] 97/25                            determine [5] 26/5 26/15 81/5 232/23
crystal-like [2] 209/18 210/25
                                              December [17] 33/2 65/25 66/2 66/9 66/10      233/23
culture [6] 218/11 218/12 218/19 218/20
                                              106/18 107/7 108/4 109/22 110/19 111/16       determined [10] 65/18 105/8 174/18 180/25
 218/22 219/1
                                              112/8 112/23 114/24 115/5 115/11 243/20       181/13 181/21 186/4 186/23 209/25 211/19
currency [12] 110/23 156/20 156/21 180/24
                                              December 11 [1] 109/22                        determining [4] 211/5 229/22 230/3 233/18
 184/11 185/1 185/2 190/24 208/20 209/8
                                              December 12 [4] 65/25 66/9 106/18 110/19      detour [1] 178/1
 209/14 209/15
                                              December 16 [1] 111/16                        deuces [2] 243/17 248/12
currently [2] 8/3 32/1
                                              December 17 [2] 112/8 112/23                  device [2] 175/17 175/18
Curry [1] 259/2
                                              December 19 [2] 114/24 115/5                  devil [2] 224/6 224/9
cursing [1] 220/7
                                              December 22 [4] 33/2 66/2 66/10 115/11        Diane [7] 10/13 10/20 11/11 174/17 197/10
cut [3] 134/21 184/14 189/10
                                              December 3 [1] 107/7                          197/11 197/11
cutaways [1] 222/21
                                              December 4 [1] 108/4                          did [190] 16/5 20/22 21/4 22/15 22/18 22/22
cutting [1] 184/14
                                              December 7 [1] 243/20                         23/10 23/10 27/13 27/16 29/21 32/14 32/20
cuz [5] 151/5 151/6 153/1 153/5 241/10
                                              decide [1] 8/2                                32/21 32/22 32/24 33/14 33/24 34/14 34/15
D                                             decimal [5] 244/15 245/18 247/22 248/12       35/2 36/9 36/10 36/14 36/15 36/15 36/16
                                              255/15                                        37/1 37/5 37/6 38/18 38/22 39/10 39/14
Damn [3] 93/16 158/14 258/5
dance [1] 225/13                              Decimal/62nd Street [1] 255/15                39/22 39/24 40/8 40/19 41/21 42/14 42/15
                                              decimal/dash [1] 244/15                       42/24 42/25 43/14 44/13 44/16 47/8 47/8
                                                                                                                                   278



D                       Case 2:18-cr-00249-MMB
                                      do [310] Document 537 Filed 12/19/19
                                                                dress [1] 85/12 Page 278 of 302
                                              Doctor [2] 226/17 226/19                    drive [4] 44/19 168/21 185/17 209/11
did... [142] 49/4 49/6 50/3 50/4 51/4 52/7
                                              doctor's [1] 248/21                         driver's [16] 17/8 17/9 17/11 20/13 20/14
52/8 52/16 52/17 53/6 53/23 53/24 54/16
                                              document [10] 14/8 15/23 20/11 24/13 77/15 21/1 35/11 52/21 122/21 169/20 171/5 172/6
56/25 57/4 57/18 57/25 58/3 59/17 61/3
                                              77/18 139/2 141/6 215/24 236/22              178/19 197/19 198/4 202/8
61/20 62/4 62/22 63/7 65/8 65/11 65/23 66/1
                                              documentation [1] 76/22                     driveway [1] 50/2
66/6 66/17 66/20 67/1 67/4 67/8 67/13 67/17
                                              documented [1] 66/4                         driving [11] 33/18 34/18 35/22 65/3 65/24
67/20 68/3 68/5 70/24 71/7 80/2 80/5 80/9
                                              documents [4] 13/11 13/12 14/22 15/1         163/23 166/2 168/16 169/19 170/5 243/14
80/13 81/25 82/11 84/3 84/15 85/2 85/7
                                              Dodge [8] 54/22 168/11 168/20 168/24 171/1 drop [1] 83/11
85/18 86/21 94/10 97/10 97/11 98/23 98/24
                                              171/6 171/8 172/5                           Dropped [1] 244/21
104/16 105/12 106/2 106/24 106/25 115/9
                                              does [87] 3/15 10/12 12/15 14/12 17/1 19/12 drove [1] 201/19
116/16 117/1 117/9 117/22 121/2 121/3
                                              19/21 20/14 24/15 38/8 38/10 50/13 50/15    drug [22] 4/22 32/18 49/2 49/3 56/23 87/21
121/12 121/13 122/19 124/17 128/10 131/13
                                              60/19 70/1 70/4 72/8 72/13 73/3 73/8 73/12 87/22 101/3 139/9 144/9 181/14 181/16
132/22 139/3 145/18 145/18 153/16 153/18
                                              76/2 78/21 80/21 82/17 83/6 86/14 87/25      182/4 182/7 185/22 211/3 211/11 211/14
155/13 156/9 162/10 165/1 165/3 168/4
                                              92/2 100/21 101/1 105/6 108/24 109/6 113/6 228/1 230/15 231/22 233/8
168/7 169/15 169/16 169/25 170/5 170/7
                                              118/20 123/9 134/21 150/10 153/4 155/24     drugs [3] 56/25 229/11 229/12
170/7 170/16 170/18 170/18 170/23 170/25
                                              156/24 157/23 181/14 203/9 203/11 203/14 dry [1] 93/17
170/25 171/11 171/12 172/2 172/19 173/8
                                              206/13 206/20 222/3 223/7 223/13 224/24     dub [2] 147/3 258/1
173/11 173/13 174/20 175/9 175/25 177/16
                                              233/4 240/10 246/15 247/3 247/7 248/11      dubbed [1] 193/23
178/5 179/23 179/24 179/24 194/16 194/17
                                              248/18 249/9 251/3 251/14 252/8 252/16      dudes [1] 220/11
201/8 201/11 207/18 208/4 208/9 208/11
                                              252/19 252/22 253/3 253/10 253/18 254/1     due [2] 19/1 19/18
208/14 210/21 213/25 214/3 214/9 217/7
                                              254/16 255/12 255/16 256/19 256/20 257/15 duffel [5] 124/20 165/8 172/4 176/8 178/14
230/12 230/15 231/3 231/6 231/12 231/16
                                              258/4 258/13 258/25 259/18 259/23 260/7     dumb [1] 135/25
236/10 237/15 237/17 244/19 257/11 259/10
                                              260/12 260/23 261/17 261/24                 duplicative [1] 7/9
didn't [11] 22/10 25/8 28/21 36/2 38/20
                                              doesn't [10] 28/4 37/19 144/21 218/1 228/8 Durango [9] 41/17 54/22 168/11 168/20
165/1 233/2 233/14 255/25 256/22 256/23
                                              228/17 229/19 229/21 234/11 234/11           168/24 171/1 171/6 171/8 172/5
difference [3] 123/12 216/4 216/7
                                              Dog [1] 240/11                              duration [1] 175/24
different [12] 3/8 39/5 154/15 190/23
                                              doing [15] 7/4 32/11 34/17 35/2 41/10 42/7 during [24] 9/7 39/12 43/7 55/11 57/15 58/2
200/12 200/15 223/2 223/2 223/2 223/3
                                              44/16 83/19 87/19 122/19 142/2 232/3         66/4 66/22 69/24 70/1 77/1 105/7 128/11
223/17 224/3
                                              256/21 256/21 267/2                          137/7 138/11 142/6 157/7 174/5 175/10
difficult [1] 144/9
                                              dollar [6] 17/21 17/24 191/22 248/23 248/23 175/15 184/9 186/7 208/18 211/21
difficulties [2] 10/11 128/19
                                              248/24
digging [1] 41/9                                                                          E
                                              dollars [1] 254/14
digital [4] 175/16 209/18 210/19 211/19
                                              dome [2] 35/4 35/7                          E-C-K-E-R [1] 64/11
digits [1] 76/3
                                              domestic [1] 108/19                         each [9] 5/5 7/6 65/2 111/20 138/19 139/5
dime [1] 240/11
                                              Dominican [1] 209/22                         152/21 213/22 265/4
dire [2] 216/24 216/25
                                              don't [69] 3/16 4/11 4/16 6/18 7/2 7/24     Eagles [1] 147/21
direct [18] 11/15 31/18 48/13 56/8 64/16
                                              10/18 15/12 22/24 24/7 25/1 26/16 27/16     ear [1] 266/18
135/25 137/10 144/11 146/6 212/16 214/24
                                              28/13 28/15 29/4 29/23 41/17 42/25 44/25    earlier [22] 29/5 34/14 37/16 57/19 99/24
215/19 217/7 217/20 235/7 262/6 263/23
                                              46/11 46/20 55/19 60/13 61/13 62/15 63/1     100/7 115/12 119/3 128/17 135/19 154/25
265/13
                                              94/1 113/17 113/20 113/23 119/20 119/20      165/25 170/1 170/10 177/16 178/21 179/1
directing [7] 33/2 36/18 43/20 45/14 49/9
                                              134/21 137/16 137/17 137/19 137/22 139/23 179/2 197/9 213/15 240/3 260/10
53/18 57/4
                                              142/11 143/22 153/2 165/2 167/20 194/1      early [5] 7/16 60/14 167/15 200/25 201/2
directly [12] 27/5 43/3 97/24 98/4 124/4
                                              194/4 214/19 216/20 218/7 220/23 228/9      East [1] 210/16
142/1 168/8 178/12 202/6 204/22 216/2
                                              230/21 231/2 231/10 232/18 236/9 239/5      EASTERN [3] 1/1 1/24 200/12
237/20
                                              242/8 242/23 254/22 262/18 263/8 263/12     Edgewater [23] 49/18 49/19 49/20 51/8
dirt [1] 44/3
                                              265/7 265/18 265/19 266/13 266/15 266/17 115/25 116/11 154/13 155/20 156/1 161/1
dis [1] 245/10
                                              done [13] 3/24 36/3 40/17 47/5 47/17 93/17 161/3 168/9 168/10 169/1 169/18 170/21
disagree [1] 233/17
                                              103/9 115/12 134/7 163/17 231/16 251/23      171/9 172/20 174/6 174/9 175/4 195/5
discovered [1] 219/18
                                              256/14                                       243/19
discovery [1] 142/6
                                              Dontez [1] 96/8                             edmeehan1420 [1] 1/20
discuss [8] 4/13 7/24 9/17 46/20 137/22
                                              Dookie [4] 89/24 90/2 90/4 90/6             education [1] 218/10
140/15 215/5 262/18
                                              door [1] 26/14                              educational [1] 218/8
discussed [6] 70/2 138/17 186/10 186/12
                                              dot [4] 136/4 243/10 250/1 255/5            EDWARD [2] 1/18 1/18
213/15 226/19
                                              dots [1] 243/17                             efforts [1] 222/23
discussing [5] 111/18 146/9 152/20 178/1
                                              double [1] 241/4                            eight [5] 32/12 136/1 136/18 209/5 250/21
235/11
                                              down [41] 10/18 14/3 24/16 26/13 30/5 43/7 eighth [4] 57/22 62/10 62/20 62/22
discussion [3] 10/6 139/21 153/14
                                              43/8 44/2 50/2 54/18 54/19 76/20 91/1 94/17 either [10] 26/17 30/8 113/23 134/23 170/23
dish [1] 84/17
                                              95/8 114/25 134/6 168/18 177/2 177/4 184/1 173/18 173/23 176/21 176/22 176/23
disjunctive [2] 3/18 4/9
                                              192/24 196/23 197/23 200/25 237/16 239/15 El [1] 100/25
display [3] 25/17 26/12 148/1
                                              243/3 250/14 250/21 252/2 252/9 252/24      electronic [5] 66/7 174/13 175/16 201/16
displayed [3] 25/25 85/22 213/22
                                              252/25 254/2 254/12 255/8 256/8 257/16       201/20
Disregard [1] 94/7
                                              259/24 260/15                               elevated [1] 43/10
dissertation [1] 218/12
                                              downstairs [5] 3/4 7/21 8/17 129/16 258/17 elevator [1] 154/7
dissing [1] 110/25
                                              downtown [3] 101/24 247/9 253/22            Eleven [3] 177/5 177/6 177/7
distance [2] 39/16 122/18
                                              Dr [1] 217/23                               eliminate [1] 99/14
distribute [2] 3/20 3/25
                                              Drake [1] 221/6                             Elmo [1] 24/23
DISTRICT [6] 1/1 1/1 1/10 1/24 1/24
                                              drawer [1] 210/24                           else [7] 72/23 80/14 108/14 136/9 184/9
125/21
                                              drawing [3] 39/25 42/1 207/17                230/2 263/13
                                                                                                                                   279



E            Case 2:18-cr-00249-MMB
                                  100/19Document
                                         101/15 103/2 537    Filed107/4
                                                      104/1 104/20 12/19/19   Page
                                                                         Exhibit     279
                                                                                 1111A     of 302
                                                                                       [2] 176/4 176/15
                                               108/1 109/4 109/19 110/16 111/12 112/5      Exhibit 1111D [3] 58/12 58/19 178/21
elsewhere [2] 76/23 237/11
                                               112/20 113/12 114/21 117/14 119/15 120/13   Exhibit 1111E [4] 44/10 59/20 60/16 60/22
emailed [1] 23/21
                                               121/24 123/19 125/15 126/9 127/24 129/11    Exhibit 13 [1] 186/2
emails [1] 23/25
                                               130/13 132/10 133/8 134/2 135/16 146/21     Exhibit 202 [1] 211/10
embedded [1] 244/8
                                               147/17 148/22 149/17 150/5 150/25 152/17    Exhibit 3002 [5] 8/21 141/9 214/14 214/20
emojis [1] 104/8
                                               153/24 155/16 156/13 158/4 158/24 159/18    235/21
employer [3] 16/9 16/10 16/20
                                               160/16 162/14 163/11 164/14 166/15 167/7    Exhibit 3003 [1] 70/21
employment [2] 16/6 16/8
                                               171/22 172/11 176/17 180/11 181/4 182/2     Exhibit 4001 [2] 86/11 86/16
encrypted [2] 130/20 131/6
                                               183/6 188/3 189/1 189/22 190/18 191/7       Exhibit 4002 [2] 88/18 88/24
end [13] 7/19 9/11 33/11 34/8 36/9 76/2
                                               192/15 193/6 193/21 194/21 195/17 196/6     Exhibit 4012 [2] 89/6 89/12
 139/4 140/15 153/15 161/22 161/23 216/6
                                               196/21 198/14 199/2 199/24 201/14 203/1     Exhibit 4017 [2] 108/22 109/2
 256/25
                                               204/1 204/20 205/16 206/11 207/8 211/8      Exhibit 4019 [2] 111/2 111/9
ended [1] 44/3
                                               212/12 214/22 230/5 232/2 232/3 232/22      Exhibit 4021 [2] 117/4 117/12
ending [2] 75/11 196/10
                                               233/3 233/4 233/7 233/15 233/18 234/4       Exhibit 4022 [2] 119/7 119/12
ends [2] 65/5 258/22
                                               234/12 234/16                               Exhibit 4023 [2] 120/3 120/10
enforcement [10] 22/9 22/16 23/10 24/5
                                              evolution [1] 219/13                         Exhibit 4024 [2] 128/22 129/8
 27/4 27/13 185/22 211/3 211/11 211/14
                                              ex [1] 205/22                                Exhibit 4025 [2] 133/1 133/5
engagements [2] 266/20 266/24
                                              ex-sister [1] 205/22                         Exhibit 4026 [2] 133/18 133/24
enough [6] 23/9 26/20 29/2 98/18 144/22
                                              exact [5] 60/14 62/15 175/19 248/14 266/13   Exhibit 4027 [2] 157/18 158/1
 265/5
                                              exactly [2] 63/1 98/5                        Exhibit 4030 [2] 158/17 158/22
enter [7] 124/24 168/11 170/7 177/5 202/5
                                              examination [22] 11/15 22/3 27/22 29/18      Exhibit 4031 [2] 159/9 159/16
 202/9 202/9
                                               30/16 31/18 45/11 48/13 56/8 61/10 61/25    Exhibit 4032 [2] 160/7 160/14
entered [10] 116/2 164/25 168/13 169/20
                                               63/17 64/16 143/1 146/6 211/5 215/21        Exhibit 4034 [3] 187/7 187/19 188/1
 177/9 178/9 178/20 179/18 185/19 237/14
                                               217/20 226/14 232/1 235/7 262/8             Exhibit 4035 [2] 189/15 189/20
entering [4] 52/19 61/4 106/8 106/9
                                              examine [7] 21/23 45/2 47/6 55/19 61/7       Exhibit 4036 [2] 190/13 190/16
enters [4] 10/23 48/2 145/21 217/2
                                               142/14 226/12                               Exhibit 4037 [2] 191/1 191/4
entire [3] 63/20 63/21 132/12
                                              examined [3] 220/19 230/9 230/9              Exhibit 4038 [2] 193/15 193/18
entitled [2] 130/18 267/10
                                              example [4] 46/25 175/20 222/7 224/4         Exhibit 4039 [1] 193/1
entrance [2] 49/25 178/16
                                              examples [1] 81/8                            Exhibit 4040 [2] 196/16 196/19
entranceway [1] 50/2
                                              exception [1] 6/21                           Exhibit 4041 [1] 198/25
envelope [2] 210/10 210/12
                                              excerpt [1] 59/24                            Exhibit 4042 [2] 199/16 199/22
envelopes [1] 210/7
                                              exchange [64] 83/6 83/7 94/11 96/23 102/6    Exhibit 4043 [2] 202/20 202/24
Eric [8] 98/21 99/2 99/11 99/14 99/14 99/17
                                               102/22 109/21 114/23 115/4 118/2 119/17     Exhibit 4044 [1] 206/3
 99/21 248/9
                                               120/15 128/1 131/17 133/10 135/22 137/2     Exhibit 4045 [2] 207/1 207/6
Erica [2] 182/7 186/10
                                               147/19 150/20 151/2 152/10 159/11 163/1     Exhibit 4046 [2] 82/15 82/24
ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11
                                               164/9 166/17 167/12 168/1 187/21 188/22     Exhibit 4047 [2] 98/20 99/4
essentially [1] 219/9
                                               189/15 190/13 191/1 192/10 195/11 196/1     Exhibit 4049 [2] 90/12 90/20
establish [2] 57/18 142/13
                                               199/18 200/21 206/5 206/13 206/14 207/1     Exhibit 4050 [2] 102/13 102/25
established [3] 54/18 221/9 225/8
                                               239/18 239/21 242/16 246/19 247/3 247/7     Exhibit 4051 [2] 103/17 103/24
establishing [1] 47/12
                                               247/19 248/10 248/11 248/18 249/12 250/13   Exhibit 4052 [2] 92/25 93/6
estimate [7] 7/13 7/14 123/14 172/24 201/15
                                               251/4 251/14 252/8 253/3 253/11 254/1       Exhibit 4054 [2] 131/25 132/8
 202/3 202/14
                                               255/21 257/5 257/15 259/23 261/17           Exhibit 4055 [4] 94/19 94/25 135/9 135/14
et [1] 225/14
                                              exclude [2] 142/15 142/22                    Exhibit 4058 [2] 96/13 96/19
EVAN [1] 2/3
                                              excuse [4] 33/25 69/6 80/25 86/22            Exhibit 4059 [1] 101/5
evan.hughes [1] 2/6
                                              excused [10] 31/5 31/7 46/8 55/22 64/6       Exhibit 4062 [2] 109/9 109/16
even [11] 29/10 80/20 144/12 151/7 219/9
                                               144/1 215/10 234/25 235/2 262/18            Exhibit 4063 [1] 111/23
 223/20 224/14 224/14 256/3 265/23 266/10
                                              execute [2] 173/22 179/19                    Exhibit 4064 [2] 113/4 113/10
evening [6] 57/10 57/15 57/22 60/14 262/11
                                              executed [3] 201/6 201/8 202/15              Exhibit 4065 [2] 114/10 114/18
 262/18
                                              executing [2] 179/22 184/6                   Exhibit 4067 [2] 125/24 126/6
events [5] 14/23 15/2 173/22 176/12 228/21
                                              execution [1] 183/14                         Exhibit 4068 [2] 127/7 127/22
eventually [10] 34/22 36/12 39/20 44/20
                                              exhibit [369]                                Exhibit 4069 [2] 130/3 130/11
 65/20 66/14 157/9 170/18 175/17 180/25
                                              Exhibit 105 [3] 180/4 183/19 184/8           Exhibit 4072 [2] 162/24 163/9
ever [4] 20/25 21/1 93/13 255/9
                                              Exhibit 1103A [1] 68/10                      Exhibit 4073 [2] 164/3 164/12
EVERETT [1] 1/12
                                              Exhibit 1103B [2] 68/20 68/25                Exhibit 4074 [2] 166/5 166/13
everett.witherell [1] 1/16
                                              Exhibit 1103C [1] 69/5                       Exhibit 4075 [2] 167/3 167/5
every [3] 3/24 13/10 242/13
                                              Exhibit 1104E [1] 20/10                      Exhibit 4076 [2] 188/20 188/24
everybody [6] 47/15 74/23 242/24 256/1
                                              Exhibit 1104K [1] 13/21                      Exhibit 4077 [2] 192/10 192/13
 262/19 266/2
                                              Exhibit 1106B [1] 21/12                      Exhibit 4078 [2] 195/24 196/4
everyone [2] 3/2 9/25
                                              Exhibit 1108A [1] 153/22                     Exhibit 4079 [3] 193/4 195/11 195/14
Everyone's [1] 145/23
                                              Exhibit 1108C [2] 123/6 123/16               Exhibit 4082 [2] 204/9 204/17
everything [9] 34/20 34/22 109/24 128/3
                                              Exhibit 1108E [1] 121/21                     Exhibit 4083 [2] 205/8 205/13
 151/16 166/21 242/6 247/9 247/22
                                              Exhibit 1108G [1] 37/8                       Exhibit 4084 [2] 95/16 95/22
eviction [2] 19/13 19/14
                                              Exhibit 1109B [2] 51/24 161/16               Exhibit 4088 [2] 146/12 146/18
evidence [126] 5/14 6/12 7/6 14/5 20/20
                                              Exhibit 1109C [3] 50/6 50/17 161/6           Exhibit 4089 [2] 147/9 147/15
 37/10 42/19 50/19 52/1 54/3 58/21 60/24
                                              Exhibit 1110A [2] 54/1 169/4                 Exhibit 4090 [2] 148/15 148/20
 68/17 69/2 69/13 72/17 72/21 74/16 74/18
                                              Exhibit 1110C [1] 42/17                      Exhibit 4091 [1] 149/6
 82/4 83/1 84/7 85/5 86/19 89/1 89/14 90/22
                                              Exhibit 1110G [2] 171/14 171/20              Exhibit 4092 [1] 149/15
 92/23 93/8 95/3 95/24 96/21 97/15 99/7
                                              Exhibit 1110H [1] 172/9                      Exhibit 4093 [2] 149/23 150/3
                                                                                                                                     280



E                       Case 2:18-cr-00249-MMB         Document 537 Filed
                                      exude [2] 220/2 220/16               12/19/19
                                                                        Financial        Page 280 of 302
                                                                                  [1] 125/21
                                                                        find [6] 6/13 47/14 190/6 215/8 221/1
Exhibit 4094 [1] 150/23               F                                  223/16
Exhibit 4095 [2] 152/8 152/15
                                              face [2] 151/12 151/12                        fine [5] 11/20 38/25 144/20 208/20 215/21
Exhibit 6001 [1] 182/7
                                              Facetime [1] 189/10                           finish [8] 136/21 145/2 145/7 145/16 262/12
Exhibit 6003 [2] 181/2 181/24
                                              facing [2] 34/12 34/13                         264/22 265/23 265/24
Exhibit 6004 [1] 181/18
                                              Fact [1] 228/6                                finished [2] 262/4 262/15
Exhibit 6005 [1] 183/9
                                              facts [2] 186/13 228/6                        firearm [2] 231/6 231/12
Exhibit 6006 [3] 182/20 183/4 183/22
                                              factual [4] 8/22 141/13 224/18 224/19         firearms [2] 32/17 231/8
Exhibit 6010 [1] 92/6
                                              fading [1] 222/20                             FIRM [1] 2/4
Exhibit 601A [1] 72/16
                                              failed [1] 124/13                             first [43] 8/14 9/2 10/11 15/14 19/1 20/1
Exhibit 601B [2] 71/14 72/17
                                              fair [11] 23/9 26/20 27/12 29/2 65/2 65/5      20/4 25/12 36/3 38/5 52/6 53/15 65/8 70/19
Exhibit 601C [1] 71/21
                                               86/1 98/18 140/14 220/17 220/22               75/7 100/7 102/18 122/1 124/14 129/6
Exhibit 601D [1] 71/24
                                              Fairfax [1] 252/2                              130/18 131/4 131/7 135/19 144/10 144/12
Exhibit 601E [2] 72/6 75/22
                                              fairly [3] 96/23 112/7 114/23                  144/19 150/12 159/3 172/22 195/21 198/4
Exhibit 601F [2] 72/11 75/14
                                              false [7] 142/15 228/17 229/19 229/21          203/5 212/20 212/21 213/16 214/17 219/8
Exhibit 602A [1] 77/4
                                               232/12 233/19 233/23                          219/17 222/1 224/5 227/10 237/6
Exhibit 603A [1] 73/1
                                              familiar [8] 13/5 13/6 87/22 99/24 150/11     Fishtown [1] 90/6
Exhibit 603B [1] 73/6
                                               182/11 223/7 223/21                          fit [1] 145/12
Exhibit 603C [1] 78/10
                                              family [3] 5/18 218/17 222/11                 five [10] 46/9 67/8 115/1 143/19 157/4
Exhibit 603F [1] 76/10
                                              famous [2] 221/5 229/6                         167/23 173/6 185/3 245/23 256/10
Exhibit 603I [1] 77/18
                                              far [9] 35/15 37/3 38/17 39/16 53/14 156/18   five-minute [1] 46/9
Exhibit 906A [1] 78/24
                                               162/17 162/20 174/22                         fix [1] 46/18
Exhibit 906D [3] 203/24 212/1 212/10
                                              Fargo [2] 209/8 210/14                        fixed [4] 122/17 175/3 175/4 202/2
Exhibit 916 [2] 112/13 112/18
                                              fashioned [1] 213/6                           flash [2] 185/17 209/11
Exhibit 917 [2] 110/8 110/13
                                              fast [1] 59/22                                flew [13] 65/20 65/22 66/14 66/16 66/24
Exhibit 921 [2] 147/25 150/15
                                              fault [1] 167/21                               66/25 67/23 67/25 121/7 137/8 157/8 177/22
Exhibit 922 [2] 83/22 84/5
                                              FBI [16] 13/17 14/13 15/9 22/22 31/24 31/25    177/23
Exhibit 923 [1] 97/5
                                               32/5 48/19 80/14 87/14 105/15 130/18 131/4   flight [2] 68/20 252/2
Exhibit 929 [2] 84/20 85/3
                                               139/8 201/14 202/16                          flights [7] 65/20 66/14 66/23 69/23 70/1
Exhibit 930 [1] 104/10
                                              FBI's [6] 33/3 36/19 40/1 42/2 43/21 80/19     111/19 119/23
Exhibit 955 [2] 194/12 194/18
                                              feature [2] 225/3 225/3                       flip [6] 209/6 209/13 209/15 209/21 209/23
Exhibit 969 [1] 100/13
                                              February [21] 67/3 129/3 129/12 130/16         210/5
Exhibit 976 [2] 155/7 155/14
                                               132/24 134/5 135/21 137/3 155/1 155/20       Flocobama [2] 240/10 240/11
Exhibit 988 [2] 106/20 107/2
                                               156/4 157/2 158/19 252/18 252/21 253/2       floor [13] 2/8 26/6 26/7 26/17 57/20 57/21
Exhibit 995 [2] 156/6 156/10
                                               253/10 253/18 254/1 254/11 255/12             57/23 58/6 58/16 62/10 62/20 62/22 156/20
Exhibit 996 [2] 162/2 162/11
                                              February 11 [1] 253/10                        FMR [1] 20/1
Exhibit 997 [2] 107/18 107/23
                                              February 12 [1] 253/18                        focus [1] 43/12
Exhibit 999-03 [1] 82/2
                                              February 15 [1] 254/1                         folk [1] 260/16
Exhibit 999-05 [2] 125/4 125/13
                                              February 16 [1] 254/11                        folks [6] 188/15 205/2 241/5 255/24 257/16
exhibits [5] 9/2 150/8 185/20 186/6 235/16
                                              February 17 [1] 255/12                         259/4
exit [13] 168/10 168/13 168/15 170/6 170/8
                                              February 20 [3] 67/3 132/24 155/1             follow [5] 36/14 89/25 175/2 219/24 239/15
 171/5 171/6 172/5 177/7 178/19 202/4 202/5
                                              February 21 [1] 134/5                         followed [10] 106/7 115/24 169/1 170/14
 202/8
                                              February 23 [2] 135/21 137/3                   171/9 177/4 177/10 178/10 178/10 202/6
exited [1] 169/20
                                              February 24 [2] 155/20 156/4                  following [11] 9/7 50/24 55/15 173/14
exiting [2] 52/18 172/20
                                              February 25 [1] 157/2                          183/14 186/2 202/4 202/12 210/8 210/22
exits [7] 46/22 106/13 122/21 137/24 161/24
                                              February 27 [1] 158/19                         211/18
 215/11 262/21
                                              February 3 [1] 252/18                         follows [3] 131/21 159/24 188/11
expect [1] 7/2
                                              February 5 [2] 252/21 253/2                   food [3] 101/24 209/19 240/11
experience [19] 47/14 82/12 84/16 86/23
                                              February 6 [2] 129/3 129/12                   foot [2] 196/14 198/6
 87/1 88/1 88/6 94/9 94/12 100/3 101/1
                                              February 7 [1] 130/16                         footage [2] 116/17 117/1
 134/12 134/14 134/19 141/22 211/1 214/5
                                              federal [4] 13/14 22/9 24/5 56/12             force [9] 7/3 32/3 49/2 49/4 87/21 89/18
 236/2 236/7
                                              Federalism [1] 264/9                           105/18 105/21 121/9
experiences [1] 228/18
                                              feel [2] 127/1 151/9                          Ford [6] 54/22 122/16 124/21 168/16 168/20
experiencing [2] 10/10 37/11
                                              feet [1] 178/13                                171/3
expert [15] 88/3 139/10 143/14 143/14
                                              female [1] 207/12                             foregoing [1] 267/9
 143/25 144/13 145/1 145/3 145/10 215/13
                                              fence [1] 44/3                                foreign [1] 108/19
 217/1 218/4 219/2 262/23 265/22
                                              fenced [1] 44/1                               forensic [2] 185/21 211/13
expertise [3] 142/10 217/25 232/7
                                              few [13] 4/12 22/1 23/1 79/11 94/10 95/8      forfeiture [3] 5/13 5/14 6/1
explain [2] 18/8 85/13
                                               95/14 151/11 153/8 187/15 214/25 218/2       forgoing [1] 7/10
explaining [1] 134/20
                                               262/4                                        forgot [1] 165/13
explanation [1] 187/12
                                              fiction [1] 228/24                            form [16] 3/8 3/16 3/23 4/1 4/6 4/15 86/24
Explorer [2] 122/16 124/21
                                              field [1] 217/1                                177/10 190/23 225/6 225/8 226/4 228/11
expression [1] 226/5
                                              fifth [2] 163/22 259/11                        228/13 232/20 237/1
extensive [2] 88/5 141/21
                                              figure [1] 151/9                              formed [1] 108/18
extra [3] 91/2 191/24 192/6
                                              file [12] 13/10 13/11 13/18 14/12 14/15       forming [2] 141/18 231/21
extract [1] 117/2
                                               14/24 15/1 17/11 19/13 19/14 20/15 197/19    forms [1] 88/12
extracted [3] 237/18 238/17 238/20
                                              filed [1] 19/13                               forth [3] 47/5 151/13 215/25
extremely [1] 5/2
                                              film [1] 218/22                               forward [1] 59/23
                                                                                                                   281



F            Case 2:18-cr-00249-MMB   Document
                                 G-4017 [1] 109/4 537 Filed 12/19/19
                                                                  G-929Page   281 of 302
                                                                        [1] 85/5
                                               G-4019 [1] 111/12          G-930 [1] 104/20
forwarded [2] 131/10 131/14
                                               G-4021 [1] 117/14          G-955 [1] 194/21
forwards [1] 130/8
                                               G-4022 [1] 119/15          G-969 [1] 100/19
fosho [3] 127/2 131/23 165/23
                                               G-4023 [1] 120/13          G-976 [1] 155/16
found [6] 210/18 230/16 231/4 231/6 231/12
                                               G-4025 [1] 133/8           G-988 [1] 107/4
 244/10
                                               G-4026 [1] 134/2           G-995 [1] 156/13
foundation [4] 9/15 15/5 141/14 141/18
                                               G-4027 [1] 158/4           G-996 [1] 162/14
four [14] 60/1 67/1 76/2 132/22 140/14
                                               G-4030 [1] 158/24          G-997 [1] 108/1
 146/10 162/17 173/24 185/2 200/17 223/11
                                               G-4031 [1] 159/18          G-999-03 [1] 82/4
 227/5 243/17 249/7
                                               G-4032 [1] 160/16          G-999-05 [1] 125/15
fourth [5] 154/22 154/24 154/25 157/3
                                               G-4034 [1] 188/3           G-R-E-E-N [1] 11/11
 257/12
                                               G-4035 [1] 189/22          GADSON [121] 1/6 2/11 78/2 78/5 78/23
frame [1] 124/11
                                               G-4036 [1] 190/18           79/6 117/8 118/3 118/6 118/7 118/10 118/24
Friday [16] 6/25 7/24 8/1 8/3 8/7 8/8 8/9
                                               G-4037 [1] 191/7            119/2 147/13 147/20 147/23 212/7 241/20
 8/11 8/11 9/8 109/25 139/4 143/15 265/14
                                               G-4038 [1] 193/21           241/24 242/2 242/4 242/6 242/11 242/13
 266/20 266/21
                                               G-4040 [1] 196/21           243/7 243/8 243/9 243/12 243/13 243/14
friends [2] 222/10 222/12
                                               G-4041 [1] 199/2            243/15 243/17 243/25 244/2 244/3 244/6
frivolous [1] 267/1
                                               G-4042 [2] 129/11 199/24    244/13 244/14 245/2 245/4 245/5 245/15
front [90] 13/23 15/16 17/7 18/4 19/10 21/1
                                               G-4043 [1] 203/1            245/17 245/18 245/19 245/20 245/22 246/14
 25/25 34/12 35/10 36/1 38/13 41/10 42/12
                                               G-4044 [1] 206/11           246/16 246/16 246/18 246/20 246/21 246/22
 45/22 49/25 50/2 50/11 58/12 59/3 60/16
                                               G-4045 [1] 207/8            246/23 247/1 247/3 247/4 247/5 247/18
 71/16 72/6 73/1 73/6 73/17 73/24 74/5 75/22
                                               G-4046 [1] 83/1             247/20 247/21 248/2 248/10 248/12 248/14
 77/15 83/22 84/20 86/12 88/18 90/12 93/1
                                               G-4047 [1] 99/7             248/16 249/5 249/6 249/7 249/8 249/10
 94/20 95/16 96/13 100/13 101/5 109/11
                                               G-4049 [1] 90/22            252/15 252/17 252/18 252/20 253/2 253/4
 111/2 111/23 112/13 117/4 119/7 120/3
                                               G-4050 [1] 103/2            253/6 253/9 253/10 253/12 253/13 253/15
 121/16 123/6 125/4 125/5 125/24 127/9
                                               G-4051 [1] 104/1            253/16 254/11 254/12 255/12 255/14 255/15
 127/17 128/22 130/3 131/25 133/1 133/18
                                               G-4052 [1] 93/8             255/16 255/18 257/14 257/16 257/18 257/19
 138/18 146/12 147/9 149/23 152/8 159/7
                                               G-4054 [1] 132/10           257/20 257/22 257/24 258/1 258/3 258/5
 159/9 161/24 162/2 164/3 166/6 168/8
                                               G-4055 [2] 95/3 135/16      258/7 258/8 258/12 258/14 258/15 258/17
 169/18 170/20 171/2 171/14 175/5 175/6
                                               G-4058 [1] 96/21            258/19 258/20 258/21 258/22 258/24 259/1
 178/12 178/17 180/18 199/16 202/1 202/8
                                               G-4059 [1] 101/15           259/4 259/6 259/7 260/6 260/8 260/9 260/11
 204/4 204/10 206/3 212/2 214/14 235/21
                                               G-4062 [1] 109/19          Gadson's [6] 140/21 204/3 212/17 212/24
 258/20
                                               G-4063 [1] 112/5            213/8 213/14
fuck [2] 152/25 242/7
                                               G-4064 [1] 113/12          GAGLIARDI [2] 1/23 267/14
full [9] 11/9 18/22 18/25 31/14 48/8 56/3
                                               G-4065 [1] 114/21          gain [1] 229/18
 217/13 223/15 223/16
                                               G-4067 [1] 126/9           game [3] 144/8 147/21 255/24
full-length [2] 223/15 223/16
                                               G-4068 [1] 127/24          gang [5] 32/2 32/12 49/2 49/3 56/23
fun [1] 225/17
                                               G-4069 [1] 130/13          gangs [1] 56/25
functioned [1] 63/10
                                               G-4072 [1] 163/11          gangsta [10] 218/5 219/23 222/4 222/9
further [17] 21/21 24/16 27/18 29/13 30/12
                                               G-4073 [1] 164/14           223/12 224/10 224/14 225/4 225/22 227/19
 31/3 44/5 45/1 55/17 61/5 63/11 84/18 190/6
                                               G-4074 [1] 166/15          gangster [1] 220/5
 201/9 226/6 234/20 262/12
                                               G-4075 [1] 167/7           garage [5] 49/25 154/8 168/14 168/16 171/4
Fusion [4] 54/22 168/16 168/20 171/3
                                               G-4076 [1] 189/1           garbage [1] 209/20
G                                              G-4077 [1] 192/15          Garci [10] 251/3 251/5 251/6 251/8 251/12
G-105 [1] 180/11                               G-4078 [1] 196/6            253/18 253/20 253/22 253/23 253/24
G-1103B [1] 69/2                               G-4079 [2] 193/6 195/17    Garden [1] 90/8
G-1103C [1] 69/13                              G-4081 [1] 198/14          gargantuan [1] 266/4
G-1103D [1] 68/17                              G-4082 [1] 204/20          gas [1] 90/7
G-1104E [1] 20/20                              G-4083 [1] 205/16          gate [1] 119/25
G-1104K [1] 14/5                               G-4084 [1] 95/24           gathered [2] 79/13 79/14
                                               G-4088 [1] 146/21          gave [10] 22/21 22/22 23/9 44/5 163/16
G-1108A [1] 153/24
                                               G-4089 [1] 147/17           192/18 216/8 224/5 242/5 257/4
G-1108C [1] 123/19
                                               G-4090 [1] 148/22          gear [1] 158/15
G-1108E [1] 121/24
                                               G-4092 [1] 149/17          general [3] 23/18 227/15 233/4
G-1108G [1] 37/10
                                               G-4093 [1] 150/5           generally [2] 41/11 119/21
G-1109B [1] 52/1
                                               G-4094 [1] 150/25          genre [8] 219/13 219/19 220/13 221/8 222/6
G-1109C [1] 50/19
                                               G-4095 [1] 152/17           224/14 224/20 225/4
G-1110A [1] 54/3
                                               G-6003 [2] 181/4 182/1     gentleman [5] 124/2 124/3 124/11 124/12
G-1110C [1] 42/19
                                               G-6004 [1] 182/1            148/5
G-1110G [1] 171/22
                                               G-6006 [1] 183/6           gentlemen [13] 11/2 26/2 39/1 137/15
G-1110H [1] 172/11
                                               G-6010 [1] 92/23            145/24 152/19 186/11 187/9 217/4 218/7
G-1111D [1] 58/21
                                               G-601A [1] 72/20            219/18 252/5 262/10
G-1111E [1] 60/24
                                               G-603A [1] 74/15           get [72] 7/15 10/1 35/23 44/20 55/6 62/22
G-111A [1] 176/17
                                               G-906D [2] 204/1 212/12     83/14 85/19 89/19 93/23 94/5 98/19 103/9
G-3002 [1] 214/22
                                               G-916 [1] 112/20            103/12 110/2 121/14 126/23 129/15 136/3
G-4001 [1] 86/19
G-4002 [1] 89/1                                G-917 [1] 110/16            138/1 138/5 139/15 139/16 139/17 139/23
G-4012 [1] 89/14                               G-922 [1] 84/7              144/21 145/8 151/6 151/14 151/17 153/10
                                               G-923 [1] 97/15             153/12 158/9 163/18 165/15 167/13 170/11
                                                                                                                                         282



G                        Case 2:18-cr-00249-MMB        Document
                                       215/13 217/23 217/24          537
                                                            222/24 223/2     Filed
                                                                         226/18    12/19/19
                                                                                 great [4] 141/18 Page    282 of
                                                                                                  213/19 235/11   302
                                                                                                                235/17
                                                 244/19 244/25 262/10                          green [25] 10/14 10/20 11/11 11/18 11/21
get... [35] 175/8 188/13 189/11 191/19
                                                Google [1] 188/10                               13/23 16/23 18/4 21/16 22/6 22/8 25/22 27/4
 192/21 194/1 194/4 194/6 195/22 200/1
                                                gosh [1] 40/25                                  30/19 124/4 124/4 137/19 174/17 185/3
 206/22 215/16 223/18 223/22 223/23 229/5
                                                got [67] 7/1 9/9 34/20 34/20 41/9 44/18         185/5 197/8 197/10 197/11 197/11 258/17
 229/6 236/14 241/5 241/16 242/10 242/22
                                                 83/12 86/5 91/3 91/9 91/22 91/25 99/15        Greenwich [2] 200/8 200/10
 244/18 246/12 247/10 247/13 249/18 250/2
                                                 99/18 104/5 109/24 113/16 113/25 129/14       grim [1] 224/6
 250/21 252/25 253/21 256/3 259/6 259/8
                                                 129/20 144/8 147/4 151/6 151/7 151/11         gritty [1] 220/8
 263/16
                                                 151/17 151/18 152/25 153/9 163/15 163/20      ground [1] 223/12
gets [2] 89/17 263/15
                                                 163/21 165/17 190/7 191/16 191/18 192/19      group [12] 11/22 12/6 12/7 12/8 12/10 12/13
getting [10] 35/3 41/11 47/24 136/13 153/10
                                                 193/25 197/1 201/19 205/2 239/14 241/10        22/18 32/23 32/25 49/5 57/1 131/19
 189/10 205/22 213/5 213/9 225/5
                                                 241/14 241/17 242/25 243/2 247/13 247/15      Guard [1] 106/10
girlfriend [3] 204/14 205/12 210/1
                                                 248/20 249/2 249/16 249/21 249/25 250/19      guess [7] 118/22 139/19 227/22 228/3
give [22] 6/20 17/6 23/11 36/7 44/10 113/25
                                                 251/9 251/21 252/17 253/14 253/20 258/14       228/25 233/22 238/6
 126/22 136/10 136/14 151/15 153/11 163/19
                                                 259/1 261/23 263/2 264/6 266/9 266/16         guilt [2] 232/17 232/19
 186/13 187/12 188/13 214/23 215/23 218/2
                                                gotta [7] 131/21 153/5 158/14 160/1 188/12     guns [4] 220/6 220/7 229/9 229/10
 222/13 236/10 242/12 254/14
                                                 242/8 247/23                                  guy [2] 150/10 219/11
given [9] 3/21 22/15 23/4 23/7 24/4 62/23
                                                gotten [5] 34/18 34/21 62/25 63/2 132/21       guys [2] 153/9 256/4
 62/24 141/21 221/2
                                                Government [250] 1/12 3/15 4/8 5/13 5/16       gym [2] 103/8 103/13
gives [3] 175/19 224/1 224/1
                                                 7/3 7/6 7/17 8/21 13/21 20/9 20/17 21/12
giving [4] 22/8 30/1 222/14 222/15                                                             H
                                                 25/5 25/6 29/5 37/8 42/10 42/16 44/10 50/6
glass [3] 88/14 88/15 100/5
                                                 50/16 51/23 53/18 53/25 58/11 58/18 59/20     habit [1] 89/18
glasses [6] 93/15 94/17 99/25 100/5 238/25
                                                 60/15 60/21 68/9 68/19 68/25 69/4 70/15       had [81] 3/2 6/24 6/24 11/3 22/15 23/4 30/3
 239/14
                                                 70/21 71/14 71/20 71/23 72/5 72/10 72/17      30/4 30/5 34/8 34/8 34/18 34/21 34/21 35/3
GMC [1] 210/3
                                                 72/25 73/5 75/13 75/21 76/9 77/3 77/17 78/9   35/4 35/24 36/3 36/4 36/10 37/16 37/17
GMT [4] 200/6 200/7 203/3 203/7
                                                 78/24 82/1 82/14 82/23 83/21 84/4 84/20       37/18 39/13 39/14 41/16 41/24 43/6 43/6
go [83] 4/12 4/25 4/25 4/25 6/24 8/2 15/11
                                                 85/3 86/11 86/16 88/17 88/24 89/6 89/12       49/23 51/18 51/19 54/17 54/18 57/21 62/13
 15/14 15/14 16/12 17/17 21/13 27/20 33/12
                                                 90/11 90/19 92/5 92/20 92/25 93/6 94/19       62/25 63/2 66/7 70/8 70/25 70/25 99/24
 36/11 38/2 38/23 39/4 44/19 46/16 56/6
                                                 94/25 95/15 95/21 96/12 96/19 97/4 98/20      115/19 116/10 118/6 122/24 131/10 168/19
 58/24 59/14 59/17 60/5 69/15 74/18 85/24
                                                 99/4 100/12 101/4 102/12 102/24 103/17        168/22 171/2 172/25 173/1 173/16 173/17
 86/8 92/25 94/19 95/15 100/6 115/2 118/12
                                                 103/23 104/9 104/17 106/19 107/1 107/17       173/24 174/8 175/1 175/3 175/17 177/12
 119/20 129/15 131/2 133/15 136/1 137/17
                                                 107/23 108/21 109/2 109/9 109/16 110/7        178/1 182/6 185/6 196/10 201/14 209/25
 137/19 138/14 139/20 141/2 145/18 151/4
                                                 110/13 111/1 111/9 111/22 112/3 112/12        213/15 213/17 218/23 219/9 219/12 221/4
 152/24 154/24 160/1 170/18 174/2 174/3
                                                 112/18 113/3 113/10 114/9 114/18 117/3        223/10 227/12 235/15 236/9 240/21 256/10
 178/23 186/14 187/15 187/16 191/18 194/5
                                                 117/12 119/6 119/12 120/2 120/10 121/21       256/24 260/8
 196/23 214/25 236/15 237/4 237/6 238/8
                                                 123/5 123/16 124/25 125/3 125/12 125/23       Haddocks [1] 185/21
 239/5 239/11 239/17 241/18 241/21 242/15
                                                 126/6 127/6 127/21 128/22 129/7 130/2         half [11] 34/19 53/16 56/21 124/18 129/14
 243/6 243/20 243/25 248/6 250/7 254/12
                                                 130/10 131/24 132/8 132/25 133/5 133/17       158/12 202/3 215/1 244/4 255/6 265/15
 256/19 257/14 259/21 265/16 265/22 266/11
                                                 133/24 135/8 135/14 139/22 140/3 141/17       hallway [5] 26/4 26/13 26/16 63/10 179/5
god [2] 205/4 205/24
                                                 142/13 142/16 144/11 145/8 146/18 147/8       hallways [1] 26/22
goes [2] 124/14 174/22
                                                 147/15 147/25 148/14 148/20 149/5 149/15      Hamilton [1] 2/12
going [106] 4/3 6/5 6/15 6/16 6/19 7/3 7/11
                                                 149/22 150/3 150/17 150/23 152/7 152/15       hand [11] 3/8 11/7 18/7 31/12 46/19 48/6
 7/25 8/5 8/7 8/12 9/17 9/21 10/3 10/12 10/15
                                                 153/22 155/6 155/14 156/5 156/10 157/17       56/1 180/16 215/3 217/11 251/21
 10/20 14/2 15/13 17/6 25/1 25/17 26/13
                                                 158/1 158/16 158/22 159/8 159/16 160/6        handed [1] 121/8
 28/16 37/21 44/8 47/18 54/10 57/14 60/2
                                                 160/14 161/5 161/15 162/1 162/11 162/23       handing [1] 221/8
 69/15 70/19 79/10 81/15 84/19 95/5 99/13
                                                 163/9 164/3 164/11 166/5 166/13 167/2         handle [2] 79/3 157/15
 111/14 116/10 126/19 128/20 130/19 131/2
                                                 167/5 167/22 169/3 171/13 171/20 172/9        handy [1] 40/9
 131/5 131/7 132/12 134/8 134/15 134/15
                                                 176/3 176/14 178/21 180/3 180/8 181/1         hangout [1] 248/4
 135/1 137/13 138/9 138/14 139/22 139/24
                                                 181/17 181/23 182/6 182/20 183/3 183/9        HANS [31] 1/6 78/2 78/5 78/23 140/21
 140/2 140/18 140/24 141/16 142/16 143/16
                                                 184/8 185/20 187/7 187/11 187/19 188/1        147/13 204/3 212/7 241/20 241/24 243/7
 143/25 144/10 144/21 145/2 145/5 145/6
                                                 188/19 188/24 189/14 189/19 190/12 190/16     244/12 245/2 245/15 245/17 245/20 246/14
 145/7 145/16 149/13 151/10 151/13 152/25
                                                 190/25 191/4 192/9 192/13 193/1 193/4         246/18 246/23 247/2 247/18 248/10 249/4
 169/22 173/5 174/12 179/1 179/11 179/19
                                                 193/14 193/18 194/11 194/18 195/10 195/14     249/8 252/15 253/2 257/14 258/3 258/12
 187/1 187/10 212/20 214/25 215/17 216/22
                                                 195/23 196/4 196/15 196/19 198/12 199/15      258/24 260/6
 217/5 217/7 218/1 219/8 221/11 221/12
                                                 199/22 202/19 202/23 203/23 204/9 204/17      happen [4] 40/11 165/1 255/6 263/9
 232/6 233/1 234/10 234/17 241/4 242/23
                                                 205/7 205/13 206/2 206/8 206/25 207/6         happened [8] 33/23 65/16 66/12 66/22
 247/22 250/17 256/24 262/3 262/6 263/9
                                                 211/10 212/10 214/13 214/20 215/6 215/7       179/16 194/8 199/12 201/3
 265/10 265/22 265/23
                                                 235/21 262/11 264/25 266/8                    happening [2] 38/16 119/21
gold [2] 209/16 210/6
                                                Government's [6] 4/17 7/1 142/7 183/22         happens [4] 225/22 255/9 262/13 266/11
GOLDMAN [6] 2/11 2/11 5/10 6/7 45/8
                                                 187/10 198/7                                  happy [1] 143/24
 140/20
                                                GPS [2] 90/5 175/17                            hard [10] 88/10 88/11 88/12 88/13 89/3
gone [5] 47/12 147/20 206/22 213/19 256/16
                                                grab [9] 85/16 101/24 103/10 147/20 153/4      151/11 225/18 225/25 229/4 250/6
gonna [11] 101/24 103/9 129/23 136/16
                                                 159/6 241/11 251/21 261/20                    hardball [2] 118/23 118/24
 153/3 153/11 163/19 200/24 242/6 250/11
                                                grabbed [2] 240/21 260/9                       hardcore [3] 220/2 220/11 225/18
 251/21
                                                graduating [1] 219/9                           hardware [7] 194/1 242/14 247/22 248/13
good [35] 3/2 11/2 11/18 11/19 22/6 22/7
                                                graffiti [1] 225/12                            248/15 253/12 253/15
 31/21 31/22 47/22 48/16 48/17 56/11 62/3
                                                Graham [1] 162/18                              Harmon [3] 132/16 132/17 132/18
 64/19 64/20 112/9 118/8 126/14 127/4 128/3
                                                grams [3] 134/22 136/11 186/6                  Harrisburg [3] 48/21 48/23 48/25
 137/14 144/15 151/10 167/15 185/18 211/7
                                                gray [3] 172/4 178/15 180/17                   harsh [1] 220/1
                                                                                                                                       283



H            Case 2:18-cr-00249-MMB
                                  250/1Document      537258/13
                                       250/3 250/4 257/19 Filed  12/19/19
                                                               258/25       Page
                                                                        167/20 173/4 283
                                                                                     177/8of 302
                                                                                          177/9 190/14 190/22
                                                260/12 260/23 262/25 263/15 263/16 264/6 195/12 195/20 196/10 199/20 200/22 200/24
has [46] 5/3 5/18 7/6 8/2 9/3 9/19 13/20 20/9
                                                264/13 264/13 264/13 265/9                   201/2 202/11 203/10 203/11 203/20 204/14
25/5 53/17 75/14 76/9 77/3 83/21 86/11
                                                he'll [5] 126/23 141/1 263/22 264/4 264/16 205/1 205/11 205/21 206/1 206/6 206/14
88/17 90/11 100/12 102/12 108/21 119/6
                                                he's [40] 9/24 10/16 43/18 52/19 52/20 52/21 206/17 207/2 207/10 207/11 207/12 207/16
141/14 142/11 143/13 143/19 144/25 153/21
                                                59/13 71/4 105/4 108/9 120/1 120/22 126/14 207/17 207/20 207/22 208/1 208/3 208/12
155/6 157/17 180/17 181/1 190/12 195/10
                                                126/17 126/19 126/23 126/24 127/4 144/21 210/4 210/11 239/19 239/22 239/24
198/7 212/9 220/17 220/19 221/16 224/2
                                                145/5 145/11 145/11 198/20 216/15 220/20 Hickson's [12] 77/1 107/14 116/9 122/15
225/13 234/16 236/23 242/16 264/6 264/13
                                                220/25 220/25 223/18 223/21 224/6 224/8      128/3 150/2 204/15 208/16 209/6 210/1
264/13
                                                228/5 228/8 228/8 229/5 232/25 233/1 233/8 210/22 211/12
hashtag [9] 105/2 107/15 107/15 107/16
                                                263/8 265/10                                 hidden [2] 230/25 231/6
108/19 108/20 108/20 108/20 156/25
                                                head [4] 35/24 39/21 131/20 205/3            highlight [1] 135/19
hat [5] 97/23 124/2 124/4 158/13 162/18
                                                heading [1] 157/5                            hill [4] 176/24 177/2 177/4 177/6
have [200] 3/7 3/16 3/17 3/17 4/1 4/2 4/11
                                                hear [6] 5/8 12/2 55/20 105/2 222/22 256/12 him [73] 8/16 21/8 21/20 23/24 33/22 34/15
4/14 4/20 4/24 5/8 5/10 5/12 5/25 6/2 6/17
                                                heard [8] 6/10 58/4 64/22 105/18 105/19      36/10 36/13 36/14 39/6 39/13 39/15 44/8
6/20 8/1 8/6 8/7 8/16 8/24 9/16 9/25 10/18
                                                113/20 122/24 234/16                         44/8 44/16 44/19 47/7 47/8 47/8 47/11 51/6
10/25 11/12 13/10 15/12 18/21 18/25 20/25
                                                hearing [1] 28/21                            52/18 65/5 75/10 105/19 126/22 126/22
21/1 21/11 21/24 22/1 22/15 23/25 24/1 24/3
                                                heat [7] 180/20 180/22 182/14 184/25 185/9 126/22 138/15 139/7 142/14 144/5 144/6
24/25 25/8 26/24 27/1 27/2 27/13 27/18
                                                208/21 209/20                                145/7 145/12 145/14 145/19 152/25 153/1
27/19 30/2 32/7 33/14 37/19 37/19 37/21
                                                heat-sealed [4] 180/20 180/22 182/14 184/25 153/1 153/5 153/6 170/7 177/5 188/13
39/6 39/16 40/5 40/9 41/13 41/15 43/2 43/18
                                                heat-sealer [2] 185/9 209/20                 191/23 195/22 196/10 202/8 208/4 215/16
44/7 44/9 44/23 44/25 45/3 45/18 45/20
                                                heat-sealers [1] 208/21                      217/1 217/8 221/6 221/7 221/8 223/12 233/3
45/24 46/2 46/3 46/10 46/11 46/13 47/12
                                                height [1] 198/6                             233/4 241/15 244/2 249/23 258/1 258/7
48/23 52/22 55/17 56/16 56/18 56/20 57/25
                                                hello [1] 222/15                             260/4 262/25 263/3 263/6 263/15 263/16
61/5 61/8 72/15 74/10 75/7 76/22 77/15
                                                help [8] 37/12 40/10 40/19 41/19 41/21       264/6 264/12 264/16
77/22 79/8 81/11 113/17 113/19 113/20
                                                184/20 231/21 232/23                         himself [2] 196/13 228/1
119/20 123/15 137/19 137/21 138/3 138/4
                                                helped [1] 249/20                            hip [7] 218/12 218/20 219/9 221/5 225/3
138/18 139/21 139/25 140/2 140/11 140/14
                                                helpful [1] 208/23                           232/2 232/19
140/20 141/2 141/3 141/4 143/3 143/24
                                                her [3] 25/4 151/14 210/2                    hip-hop [7] 218/12 218/20 219/9 221/5
144/22 145/12 153/4 153/19 155/22 156/22
                                                here [117] 3/14 4/13 7/20 7/22 8/18 10/8     225/3 232/2 232/19
164/17 164/23 165/8 165/18 165/22 173/3
                                                10/16 15/13 16/15 16/23 17/20 19/9 19/16     hired [2] 232/13 232/15
173/21 181/14 182/19 186/17 186/18 186/20
                                                19/19 30/5 43/9 46/10 47/15 56/15 56/25      his [83] 5/18 9/7 9/9 9/10 23/18 34/20 34/22
186/25 187/14 195/6 195/7 195/8 200/18
                                                60/10 70/20 71/1 75/5 75/15 76/5 76/10       34/24 35/4 36/11 39/20 41/9 41/11 43/11
202/16 213/19 214/7 215/21 216/9 216/17
                                                77/10 77/22 78/1 78/10 78/15 79/17 81/4      43/18 44/20 51/21 54/19 77/2 79/6 97/24
216/20 216/25 218/1 218/10 218/15 218/20
                                                81/21 82/6 84/9 89/3 91/24 93/17 96/23       97/25 98/3 98/24 106/4 106/5 115/21 115/22
219/17 219/25 219/25 219/25 220/2 220/8
                                                97/17 98/13 99/9 101/20 101/25 104/3         116/1 116/11 116/18 118/6 124/4 134/16
220/15 226/6 226/9 226/20 227/25 228/12
                                                104/22 105/2 107/20 110/1 112/22 114/25      140/20 141/21 141/22 148/11 148/11 148/18
228/25 229/7 229/20 234/1 234/11 234/19
                                                125/17 130/15 130/24 132/13 134/4 138/20 149/2 152/11 153/9 153/10 160/1 168/19
235/11 235/18 236/3 237/2 237/22 238/8
                                                141/2 142/15 142/20 143/4 143/25 145/1       168/22 176/9 176/9 176/24 177/1 177/2
238/12 239/17 240/1 240/8 240/13 241/6
                                                145/10 145/11 145/11 145/19 145/23 146/23 177/2 177/12 177/19 178/8 178/9 178/12
241/21 243/11 244/12 256/1 260/16 262/3
                                                148/4 150/10 155/18 158/10 159/1 159/20      183/13 188/13 194/9 199/14 202/8 204/14
262/8 262/10 262/18 262/22 263/16 264/3
                                                160/18 160/23 165/16 181/15 183/21 184/1 204/16 205/11 208/14 221/7 223/1 223/13
264/9 264/12 264/15 264/21 265/4 266/12
                                                189/4 189/24 190/20 191/9 195/19 196/8       224/3 224/5 224/17 227/5 232/7 233/24
266/15 266/17
                                                197/8 198/1 199/11 200/1 212/14 213/16       243/21 245/9 259/16 263/22 265/9 265/13
haven't [2] 99/15 266/20
                                                216/14 216/15 219/18 228/3 236/9 237/10      265/16
having [7] 6/9 7/24 9/4 13/14 35/10 152/24
                                                237/11 237/12 237/16 237/22 242/24 261/23 historical [3] 80/11 80/13 80/21
217/9
                                                262/19 263/15 263/16 263/17 263/22 264/4 history [2] 224/1 225/13
he [158] 3/13 9/12 19/25 30/3 30/4 30/5 30/8
                                                264/13 264/13 264/14 264/16                  hit [16] 35/6 101/21 103/9 128/6 136/25
33/18 34/17 34/18 34/18 34/19 34/20 35/2
                                                here's [1] 4/16                              163/17 167/17 198/24 245/18 246/12 249/23
35/3 35/4 35/5 35/7 35/7 35/8 35/11 35/13
                                                heroin [4] 4/19 4/25 92/13 230/16            249/25 250/10 252/25 261/13 261/22
36/4 36/6 36/12 39/6 39/6 39/14 39/19 39/20
                                                Herschel [1] 185/8                           hold [3] 4/10 26/11 228/9
41/8 41/10 41/11 43/3 43/11 43/11 43/17
                                                hey [2] 28/20 28/21                          holding [1] 195/1
44/22 47/5 54/20 65/8 65/11 66/1 66/6 66/9
                                                Hi [1] 226/17                                hole [1] 151/8
66/9 66/20 67/4 67/13 67/20 94/17 98/24
                                                HICKSON [137] 1/6 2/7 61/14 61/20 65/19 holla [2] 153/1 153/6
103/6 109/8 115/1 115/2 115/19 115/20
                                                66/13 69/24 76/16 76/19 76/21 92/4 96/17     home [3] 177/22 177/23 193/25
115/24 115/25 116/10 116/10 117/22 121/5
                                                96/25 101/8 101/20 101/23 102/1 102/5        homemade [1] 193/12
121/7 121/8 122/14 122/22 122/22 126/21
                                                102/8 102/21 103/15 103/20 104/8 106/11      homie [5] 93/13 93/22 190/10 240/16 240/18
135/25 138/16 143/17 143/19 144/25 145/3
                                                107/12 108/11 108/15 109/15 110/2 110/6      homies [2] 222/10 229/17
145/16 145/17 147/20 148/10 153/3 153/4
                                                111/6 111/18 112/2 112/9 112/25 114/13       honest [1] 80/20
153/10 153/10 153/11 154/10 158/11 160/20
                                                114/25 115/7 119/11 119/23 121/7 122/5       Honor [163] 3/12 3/15 4/10 4/16 5/11 5/24
160/22 163/19 168/13 168/18 168/22 173/11
                                                122/12 122/17 122/19 122/21 123/2 124/13 6/2 6/5 6/8 8/14 8/19 9/1 9/8 9/14 10/10
175/2 176/25 178/9 178/11 179/18 191/23
                                                124/14 124/22 126/3 126/14 126/15 126/16 10/17 11/1 14/6 15/4 15/12 20/18 20/18
192/6 193/11 195/3 199/10 199/11 203/10
                                                126/19 126/23 126/25 127/4 127/5 127/14      21/10 21/22 22/10 23/13 23/14 24/22 25/14
203/11 203/12 203/14 206/20 207/14 207/23
                                                127/19 128/5 128/8 130/9 131/15 131/19       26/24 29/14 31/10 37/7 37/11 37/18 38/22
211/15 220/19 221/2 221/4 221/5 221/8
                                                131/23 137/7 138/5 146/25 147/1 147/6        38/25 39/5 40/13 42/16 44/7 44/11 44/25
222/2 222/3 223/10 223/13 223/25 223/25
                                                156/18 157/8 157/14 157/22 157/23 158/6      45/5 45/7 45/9 46/5 46/9 47/24 50/16 52/9
224/2 224/2 227/4 228/2 228/16 228/17
                                                158/8 158/12 162/22 163/1 163/14 163/19      55/18 58/18 58/22 59/7 59/19 60/21 61/5
228/19 228/20 229/24 233/2 233/3 233/4
                                                165/7 165/10 165/12 165/17 165/22 166/8      64/8 64/14 68/13 68/23 69/9 70/10 72/15
233/13 234/10 234/11 234/11 250/1 250/1
                                                166/18 166/20 166/22 166/24 167/9 167/15 74/10 82/1 82/23 84/4 85/21 86/9 87/8 88/2
                                                                                                                                       284



H                       Case 2:18-cr-00249-MMB
                                      housekeeping [1] Document
                                                       127/1    537 Filed
                                                                        ice12/19/19     Page
                                                                           [10] 76/18 76/22 99/22284  of239/22
                                                                                                  100/4  302
                                              how [58] 11/18 11/19 13/6 13/9 19/18 25/1       240/21 246/8 246/9 248/8 248/9
Honor... [90] 89/19 90/19 92/7 92/20 95/1
                                              27/7 30/19 32/7 35/15 36/9 37/3 48/23 53/14    idea [3] 120/22 138/1 139/18
95/22 96/19 97/12 99/5 101/13 103/23
                                              56/16 56/20 61/1 62/13 62/22 63/23 66/3        identification [1] 185/16
104/17 107/1 107/24 109/17 110/14 111/10
                                              66/6 73/14 79/20 85/18 87/14 91/1 91/5 91/7    identified [8] 28/7 51/9 51/18 122/11 130/7
114/19 119/13 120/11 120/25 121/22 123/15
                                              91/8 96/9 103/4 111/19 113/24 118/20            141/7 148/4 174/15
126/7 127/21 130/10 133/6 133/25 137/12
                                              130/19 131/5 136/7 137/10 138/2 140/3          identify [3] 138/16 181/8 181/18
138/3 140/7 140/17 141/4 141/20 142/8
                                              172/22 188/16 214/24 215/19 221/19 222/17      II [1] 186/4
142/18 143/6 143/8 143/11 144/2 144/15
                                              224/15 224/15 224/15 226/17 238/19 251/17      illuminate [1] 36/6
144/17 144/25 146/19 156/11 158/2 162/12
                                              256/2 263/22 264/1 265/9 265/13                image [22] 21/7 25/17 85/15 85/16 85/23
180/8 181/23 182/8 183/3 185/18 186/9
                                              Howard [1] 218/15                               105/1 118/10 118/15 118/18 118/21 191/21
186/15 187/6 187/14 191/5 193/19 194/19
                                              hug [1] 101/20                                  191/23 196/23 196/25 197/23 198/2 207/11
195/15 202/23 204/18 205/14 206/9 209/1
                                              huge [2] 220/19 221/6                           221/15 244/3 244/7 244/7 244/9
211/7 212/9 214/19 215/1 216/10 226/10
                                              HUGHES [11] 2/3 2/4 3/11 5/23 21/25 25/1       imagine [3] 35/9 141/3 263/24
232/6 232/25 233/10 234/9 234/22 235/4
                                              45/4 61/23 145/18 145/20 262/22                iMessage [2] 130/20 131/6
236/20 237/1 262/2 262/5 262/24 263/7
                                              hughesfirm.pro [1] 2/6                         immediately [2] 179/10 210/2
263/14 263/18 264/8 264/11 264/18 265/12
                                              huh [11] 15/24 17/25 25/23 190/2 223/8         immobile [1] 170/20
266/1
                                              226/22 229/9 229/11 229/15 229/17 240/17       Impala [2] 230/19 231/4
Honor's [2] 140/17 145/4
                                              hundred [2] 21/19 39/17                        important [1] 145/15
HONORABLE [1] 1/9
                                              hungry [1] 102/1                               importantly [1] 144/24
hood [2] 124/12 229/17
                                              Huntington [1] 260/17                          impossible [1] 256/11
Hooters [2] 101/25 102/4
                                              Hustlers [6] 32/23 33/4 42/3 43/22 49/5 57/2   impression [1] 139/23
Hoover [169] 28/14 33/18 34/15 37/1 38/12
                                              hyped [1] 224/14                               incarcerated [1] 218/13
41/7 43/16 44/13 45/17 47/3 51/3 51/5 51/21
                                              hyping [1] 225/2                               inches [1] 196/14
54/18 55/10 59/15 61/4 61/16 65/3 65/23
                                                                                             included [2] 9/11 80/10
66/17 67/1 67/8 67/18 77/13 77/16 97/3        I                                              including [1] 263/9
100/8 101/9 101/22 101/24 102/2 102/9
                                              I'd [11] 8/20 23/24 24/22 41/15 44/9 46/12     income [1] 16/16
102/20 103/3 103/6 103/8 103/12 103/20
                                               62/8 104/6 140/7 143/24 221/21                increased [1] 172/25
104/5 105/12 106/3 106/8 106/12 106/17
                                              I'll [42] 4/25 4/25 4/25 39/6 54/11 83/13      increasing [1] 173/22
109/15 109/23 109/24 110/4 113/8 113/18
                                               89/19 93/25 99/16 101/25 103/13 110/4         indicated [4] 8/22 27/25 54/20 201/21
113/20 115/9 115/13 115/20 115/21 115/24
                                               113/1 128/6 129/15 129/22 136/1 143/18        indication [1] 8/6
116/1 116/8 116/18 117/19 119/3 120/7
                                               144/3 144/5 151/12 153/1 163/17 167/17        indictment [1] 5/3
120/20 123/1 124/3 124/20 127/19 128/6
                                               187/12 191/20 192/23 203/24 213/6 215/5       individual [32] 15/25 16/5 16/20 20/25 21/4
128/10 128/25 129/14 129/18 129/22 132/4
                                               215/8 233/11 241/15 241/16 249/18 251/23       21/7 21/16 29/25 30/7 38/11 46/10 50/25
132/23 133/4 133/11 133/13 135/6 137/5
                                               255/9 263/5 263/12 264/15 266/11 266/15        52/22 55/6 75/4 97/23 98/21 99/2 109/1
154/10 154/12 154/25 157/5 158/20 159/2
                                              I'm [196] 4/3 4/7 4/16 4/18 4/24 5/2 6/16       122/3 133/21 136/24 137/1 142/2 148/8
159/3 159/5 160/5 160/9 160/19 161/12
                                               6/19 7/3 7/11 7/23 8/3 8/12 10/20 11/3 14/2    149/13 150/12 152/11 213/22 235/15 235/16
163/2 163/6 163/15 163/16 163/21 163/23
                                               15/12 17/6 19/5 22/13 22/19 22/19 23/6 23/6    235/19
165/7 165/8 165/11 165/14 165/20 165/24
                                               23/7 23/23 23/23 24/7 25/17 26/13 26/18       individuals [17] 16/17 57/13 58/5 59/6 60/11
166/1 167/10 167/13 167/17 168/2 168/19
                                               28/12 28/16 28/21 29/1 30/9 32/1 32/1 38/19    82/13 84/10 98/6 123/24 132/15 148/4
168/22 170/11 171/6 171/7 172/3 173/4
                                               38/23 40/25 41/10 43/5 44/7 48/10 48/21        156/17 157/10 162/17 172/6 177/13 178/20
173/8 174/3 175/2 176/8 176/24 177/4 177/9
                                               56/12 58/11 59/21 66/7 69/15 70/19 71/13      indulgence [2] 24/22 40/13
177/12 178/8 178/10 178/14 179/13 179/13
                                               72/25 77/9 79/10 80/6 80/20 82/12 82/14       industry [2] 221/9 221/9
179/14 179/16 179/17 179/21 183/12 187/22
                                               84/16 84/19 86/3 87/7 90/1 92/5 94/5 95/5     Infiniti [1] 41/25
188/8 188/17 189/6 189/7 189/10 189/12
                                               98/2 98/5 99/13 99/21 99/22 100/24 101/4      information [27] 14/22 16/6 16/8 54/17
189/17 190/4 190/6 190/9 191/2 191/11
                                               101/24 102/1 102/12 103/8 103/9 104/9          71/25 72/2 72/4 72/9 72/14 73/13 73/25
191/14 191/16 191/18 191/21 192/7 193/10
                                               111/14 114/25 115/20 118/4 120/20 122/17       75/16 75/25 76/11 77/14 77/23 78/4 79/14
193/16 193/22 193/25 194/4 194/9 199/9
                                               124/25 125/23 128/7 128/20 128/21 129/18       79/22 80/10 80/12 80/13 81/4 174/11 209/18
199/13 251/13 251/16 251/19 251/20 252/1
                                               132/6 132/12 134/15 134/15 134/20 135/18       212/15 237/14
257/11 259/10 261/24
                                               136/1 136/14 136/25 141/15 141/16 142/15      informed [2] 118/9 144/25
Hoover's [15] 39/11 66/8 101/11 103/22
                                               143/17 147/4 147/6 147/23 149/6 151/5         initially [2] 20/4 232/18
127/20 128/2 132/6 132/6 173/15 175/18
                                               151/13 151/14 153/8 153/11 155/6 159/22       inquiring [1] 128/2
175/20 175/22 176/23 177/14 185/16
                                               161/3 162/1 163/17 167/13 176/3 176/14        inside [15] 13/11 14/23 22/17 34/24 55/12
hop [7] 218/12 218/20 219/9 221/5 225/3
                                               179/11 181/16 187/1 188/17 192/23 198/7        55/14 155/24 156/1 177/1 180/14 182/16
232/2 232/19
                                               200/11 200/24 207/15 212/20 214/13 214/25      184/11 195/4 210/18 231/1
hope [2] 3/2 11/3
                                               216/22 218/1 219/11 221/11 221/12 225/5       Instagram [28] 79/2 79/7 81/23 82/8 84/1
hopefully [2] 5/21 7/15
                                               226/18 226/23 227/8 227/17 228/11 229/19       84/24 85/21 86/6 97/9 100/17 104/14 106/23
hoping [1] 118/4
                                               230/8 232/3 232/6 232/25 234/10 234/17         107/22 110/11 112/17 125/8 155/10 156/16
hosted [1] 218/24
                                               241/10 241/16 242/6 242/9 242/14 247/12        157/15 162/5 194/14 204/3 212/7 212/17
hot [1] 159/4
                                               247/22 248/21 249/22 249/23 250/10 250/17      212/17 212/24 213/8 213/14
hotel [8] 104/24 104/24 105/4 105/9 122/16
                                               250/20 251/8 251/21 252/1 252/3 252/12        install [5] 22/16 22/18 27/5 27/13 63/7
123/11 124/15 125/20
                                               252/12 253/6 253/17 253/23 254/8 255/1        installed [7] 26/21 57/20 58/6 62/13 62/16
hour [21] 34/19 53/15 123/14 137/16 140/7
                                               255/24 256/18 256/21 256/23 256/24 257/18      62/19 63/4
140/8 140/11 140/13 140/22 140/23 140/25
                                               257/21 257/23 257/24 258/16 259/20 260/14     instance [1] 238/20
141/3 202/3 215/1 242/12 254/19 260/18
                                               260/19 261/22 261/22 263/3 263/4 266/7        instead [1] 3/23
263/8 264/23 265/3 265/15
                                               267/2                                         instruct [2] 6/16 6/18
hours [11] 61/2 62/15 62/16 63/4 115/1
                                              I've [8] 5/15 48/24 144/8 193/11 227/6         instructed [1] 5/4
144/23 172/24 179/18 200/16 200/17 202/15
                                               233/22 236/5 265/2                            instruction [1] 215/23
house [5] 24/2 151/14 155/21 242/12 247/25
                                              IBRAHIM [1] 1/5                                instructions [1] 3/19
                                                                                                                                         285



I            Case 2:18-cr-00249-MMB
                                 J  Document 537 Filed 12/19/19   Page
                                                              249/20 249/22285  of 250/1
                                                                            249/24 302 250/5 250/7
                                                                                               250/9 250/10
intend [1] 145/19                               Jack [1] 203/19
                                                                                              juror [7] 3/3 3/4 3/5 4/24 7/20 8/17 8/17
intent [1] 3/25                                 jacket [8] 85/11 97/23 98/2 98/3 98/5 124/2
                                                                                              jurors [4] 8/10 46/16 111/15 118/2
interact [1] 13/3                                124/4 162/21
                                                                                              jury [99] 3/7 3/19 4/6 4/7 4/13 4/19 4/21 5/4
interpret [1] 236/17                            jail [3] 159/22 253/5 264/24
                                                                                               6/13 6/16 6/18 7/25 8/1 10/4 10/23 11/2 13/8
interpretation [3] 9/9 9/10 87/10               JAMAAL [72] 1/5 65/19 76/1 84/11 86/15
                                                                                               18/8 21/14 26/2 26/12 26/18 30/19 34/4 38/6
interpreter [1] 236/16                           86/21 88/23 89/10 89/23 90/10 93/5 96/16
                                                                                               38/20 38/24 39/1 46/18 46/22 48/1 48/2
interrogatories [3] 3/21 4/22 5/5                98/5 99/3 108/16 114/6 114/7 124/5 131/10
                                                                                               49/21 50/8 50/21 51/12 52/2 53/4 54/4 54/12
interrupt [3] 119/20 215/14 217/5                131/13 135/24 137/7 147/13 151/22 156/19
                                                                                               54/25 55/3 60/6 75/15 83/2 86/18 89/15
interview [1] 140/21                             157/16 158/20 159/11 162/19 166/9 166/11
                                                                                               92/18 93/11 101/18 104/3 115/16 119/18
interviewed [1] 219/2                            171/10 173/5 178/18 184/17 185/13 185/15
                                                                                               122/8 123/17 123/20 124/8 126/11 129/6
intrinsic [3] 6/11 6/14 6/16                     187/22 189/16 190/14 192/11 193/16 195/1
                                                                                               137/24 142/19 143/20 143/22 145/19 145/21
intro [1] 221/12                                 195/12 196/1 196/17 197/23 198/5 198/10
                                                                                               145/24 148/23 154/4 161/7 161/17 169/7
introduce [4] 5/14 10/12 10/16 47/4              199/6 199/20 201/17 202/21 203/9 207/2
                                                                                               171/25 172/15 172/17 175/14 180/18 187/9
introduced [2] 7/6 139/2                         237/7 237/23 238/9 238/21 239/12 239/18
                                                                                               214/23 215/3 215/9 215/11 215/23 216/17
introduces [1] 140/12                            240/9 240/14 243/21 245/25 246/2 247/6
                                                                                               216/23 217/2 217/4 217/25 218/8 221/24
introducing [1] 141/17                           251/14 258/10 258/12 258/24 260/6
                                                                                               234/16 262/10 262/17 262/21 264/15 265/6
investigate [1] 32/16                           Jamal [1] 259/15
                                                                                               266/13 266/14 266/17 266/20
investigation [24] 13/15 32/22 33/3 36/20       JAMEEL [37] 1/6 61/14 61/20 65/19 76/16
                                                                                              jury's [3] 3/21 187/2 221/12
 40/2 42/3 43/22 49/5 49/10 56/13 57/1 65/16     76/19 92/4 96/17 102/8 102/21 106/11
                                                                                              just [191] 3/16 5/6 7/5 7/7 8/2 8/3 8/5 9/3
 65/18 66/5 68/3 69/25 71/5 80/8 98/21 105/8     107/12 108/11 122/12 124/13 131/15 137/7
                                                                                               13/8 13/23 15/4 15/5 15/11 18/1 18/8 19/7
 173/14 174/5 177/25 207/19                      156/17 162/21 163/1 166/8 167/9 173/4
                                                                                               20/15 21/10 23/1 25/1 25/8 25/10 25/12
investigations [1] 56/23                         177/7 190/14 195/12 199/20 202/11 203/10
                                                                                               25/14 26/24 27/2 27/11 27/19 27/25 28/16
investments [1] 107/15                           203/11 203/20 204/13 204/15 206/5 207/1
                                                                                               29/10 29/16 30/3 30/19 34/21 39/6 40/23
involved [1] 208/1                               210/11 239/19
                                                                                               40/23 41/1 44/1 44/8 45/9 47/7 47/10 49/21
involving [2] 132/20 227/15                     James [1] 56/5
                                                                                               51/4 51/14 53/6 53/9 54/10 54/16 54/21 55/6
iPad [2] 25/2 85/19                             January [33] 36/18 39/10 45/15 66/19 66/21
                                                                                               59/22 60/1 61/3 62/4 63/15 64/21 64/24 70/2
iPhone [6] 209/6 209/11 209/11 209/16            93/12 117/18 117/23 119/4 119/19 120/16
                                                                                               70/19 74/19 74/22 79/10 80/2 81/14 85/13
 209/22 244/10                                   125/2 125/19 126/13 127/12 128/12 128/21
                                                                                               85/16 93/18 94/9 95/10 98/18 99/12 99/21
iPhones [3] 130/18 131/4 185/17                  153/19 154/19 247/2 247/6 247/18 248/6
                                                                                               99/22 101/17 104/5 108/5 111/15 113/14
is [546]                                         248/10 248/17 249/4 249/8 249/11 251/2
                                                                                               115/16 117/16 118/1 118/9 118/15 119/3
isn't [2] 232/12 266/8                           251/13 252/5 252/7 252/15
                                                                                               119/21 122/1 122/11 123/21 123/21 124/11
issue [5] 4/18 4/18 6/17 8/20 23/22             January 11 [2] 93/12 248/17
                                                                                               124/17 125/20 126/18 126/23 127/11 129/9
issues [4] 152/24 204/5 224/5 266/19            January 14 [1] 249/4
                                                                                               129/20 130/25 131/2 135/19 135/22 136/1
it [419]                                        January 16 [1] 249/8
                                                                                               136/14 136/21 140/17 142/2 145/17 146/10
it's [141] 3/5 6/10 6/16 6/17 6/17 8/21 13/24   January 17 [1] 249/11
                                                                                               149/6 149/19 151/2 151/10 152/24 154/6
 16/9 25/4 26/13 26/16 27/12 31/1 33/12 35/5    January 19 [3] 66/19 117/23 119/4
                                                                                               154/17 154/18 159/2 159/3 160/19 160/20
 35/21 39/2 39/5 39/6 40/23 42/22 43/10 52/9    January 2 [2] 117/18 247/2
                                                                                               165/14 165/17 165/20 165/25 167/24 169/2
 52/14 54/8 60/8 69/18 85/16 85/21 88/12        January 23 [1] 251/2
                                                                                               169/3 169/11 171/16 172/2 172/19 175/14
 91/3 91/19 91/21 93/18 94/3 94/7 94/8 96/11    January 24 [1] 119/19
                                                                                               176/12 177/18 177/20 178/21 179/9 182/18
 96/23 97/2 98/13 99/20 112/7 118/25 120/18     January 25 [2] 120/16 251/13
                                                                                               183/21 183/22 186/9 188/12 191/18 200/18
 125/18 131/18 132/3 133/15 133/21 134/7        January 26 [6] 125/2 125/19 126/13 127/12
                                                                                               204/24 205/18 214/23 216/2 217/6 218/2
 134/23 135/12 136/19 137/6 137/14 137/16        252/7 252/15
                                                                                               220/18 220/25 221/12 221/15 222/12 225/19
 137/19 137/20 137/20 139/7 142/6 142/6         January 31 [8] 36/18 39/10 45/15 66/21
                                                                                               225/19 226/23 227/4 232/23 234/1 234/3
 142/13 142/19 143/1 143/4 144/8 144/12          128/12 128/21 153/19 154/19
                                                                                               234/4 236/15 236/17 237/2 237/10 237/24
 145/17 157/21 158/9 158/12 159/2 165/14        January 4 [1] 247/6
                                                                                               242/6 242/8 242/23 245/5 246/2 247/25
 175/19 175/20 180/19 187/2 187/4 191/1         January 6 [2] 247/18 248/6
                                                                                               249/25 253/14 256/24 257/6 262/6 262/24
 192/10 193/15 194/14 196/1 200/16 200/16       January 8 [1] 248/10
                                                                                               264/14 264/21 265/3 265/8 265/10 265/16
 201/23 206/5 206/21 215/2 215/17 215/24        jargled [1] 212/15
                                                                                               266/18 266/23
 216/2 220/22 221/15 222/14 223/11 224/11       jars [1] 185/4
                                                                                              Justice [1] 143/22
 224/13 224/14 224/22 225/2 225/3 225/4         Jeep [2] 230/19 231/7
                                                                                              Justin [1] 210/16
 225/8 225/10 226/4 226/4 228/6 228/13          Jerry [1] 23/19
 228/13 228/15 229/8 234/4 237/6 239/2          Jersey [2] 118/6 257/16                       K
 240/22 241/17 244/9 245/22 249/18 250/6        jewelry [2] 208/20 209/10
                                                                                              K-R-I-E-G-E-R [1] 56/5
 250/6 250/7 250/9 251/10 252/2 255/1           job [3] 12/12 33/21 241/16
                                                                                              karma [1] 205/21
 255/25 256/5 256/11 256/14 257/17 257/25       Joe [1] 224/2
                                                                                              keep [20] 11/12 13/1 20/2 46/20 51/10 54/24
 258/22 261/23 263/2 265/22 266/4 266/10        Johnson [2] 6/11 98/1
                                                                                              71/2 99/21 118/9 122/6 124/6 131/21 137/22
Italian [2] 76/18 76/22                         Johnstown [1] 151/5
                                                                                              153/6 169/22 215/9 217/18 227/23 256/6
item [9] 123/3 175/19 184/24 184/25 185/1       joints [1] 239/22
                                                                                              262/6
 185/2 185/3 185/4 185/5                        Jonathan [1] 185/20
                                                                                              keeping [1] 129/9
items [12] 5/15 81/1 122/23 122/23 184/21       JPEG [1] 118/18
                                                                                              keeps [1] 13/9
 185/24 186/6 209/4 209/5 211/16 211/20         JR [3] 1/18 1/18 217/15
                                                                                              Kelly [1] 174/7
 211/21                                         JUDGE [18] 1/10 5/6 5/22 7/14 24/25 46/7
                                                                                              kept [4] 13/6 13/12 14/15 80/1
items from [1] 209/5                             61/8 134/15 139/13 140/24 187/3 216/20
                                                                                              Kevin [3] 8/15 31/9 31/16
its [5] 13/9 24/5 210/22 215/24 262/12           226/11 233/21 234/4 234/19 264/21 265/19
                                                                                              key [5] 189/7 194/5 210/6 210/6 210/6
itself [2] 17/3 59/8                            judges [3] 143/25 263/4 264/10
                                                                                              keys [13] 21/5 29/24 30/2 62/25 63/2 153/10
                                                Juice [4] 249/12 249/13 249/24 250/5
                                                                                              185/11 185/16 193/23 209/17 209/23 209/23
                                                June [13] 32/8 249/11 249/13 249/13 249/16
                                                                                              210/6
                                                                                                                                         286



K                        Case 2:18-cr-00249-MMB        Document
                                       166/23 168/15 179/18          537254/24
                                                            189/12 236/15  Filed 12/19/19
                                                                               LIMS [3] 181/15Page
                                                                                              185/24 286
                                                                                                     211/16of 302
                                               LaTerra [1] 210/17                              line [16] 3/4 16/3 18/14 18/15 18/15 18/18
Kha [1] 165/18
                                               latest [3] 109/25 264/5 264/17                   18/24 94/17 104/24 105/4 105/9 118/15
Khaz [7] 110/24 151/8 151/19 198/24 258/7
                                               law [9] 1/18 5/7 6/10 22/9 22/16 23/9 24/5       122/15 123/11 125/20 214/17
258/9 258/10
                                                27/4 27/13                                     lines [3] 68/8 68/21 95/8
Khazi [1] 189/7
                                               Lawrence [7] 33/7 33/9 40/6 128/14 133/14       lineup [1] 237/11
kids [1] 261/3
                                                168/21 168/25                                  link [4] 109/8 110/4 129/15 129/17
kilogram [3] 123/3 181/19 181/21
                                               lay [1] 43/7                                    linked [1] 118/18
kilograms [7] 180/19 181/11 182/18 183/2
                                               leader [1] 208/2                                links [3] 130/17 130/25 131/17
183/15 185/6 231/17
                                               leading [1] 138/7                               list [2] 16/5 240/5
kin [1] 118/8
                                               learned [1] 219/19                              listed [5] 5/3 16/10 75/8 78/6 79/8
kind [13] 32/11 32/16 32/18 33/22 44/5
                                               lease [8] 16/24 18/9 19/6 19/8 30/10 30/11      Listen [1] 152/23
56/22 87/19 219/24 220/8 222/3 223/21
                                                174/8 197/15                                   listened [1] 142/23
223/22 223/25
                                               leasing [2] 13/11 13/12                         listening [1] 265/2
kinds [5] 14/20 220/1 222/13 224/23 225/25
                                               least [3] 93/16 227/25 259/4                    listing [1] 190/23
kinfolk [1] 222/12
                                               leave [19] 35/22 60/11 65/8 66/18 67/1 67/9     literal [1] 224/17
king [2] 109/8 221/7
                                                67/18 115/22 117/22 124/24 132/23 145/19       literally [1] 226/3
kitchen [1] 210/23
                                                167/14 168/11 173/8 192/24 250/20 250/22       literature [1] 225/10
Knife [1] 198/24
                                                266/16                                         little [23] 39/2 41/8 44/5 44/5 44/6 44/9
know [74] 4/20 7/4 7/5 7/8 7/25 13/24 15/4
                                               leaves [2] 66/9 109/23                           70/25 79/14 83/13 83/17 98/11 101/21 127/3
22/24 25/1 26/16 28/7 28/15 29/4 32/25 36/7
                                               leaving [4] 43/18 66/6 179/13 249/17             135/19 139/20 167/18 201/7 212/1 215/8
37/17 40/17 41/17 49/7 55/9 60/13 66/3 66/6
                                               ledger [3] 19/20 19/21 24/12                     218/8 255/22 259/20 265/16
74/5 83/13 87/1 88/6 88/18 91/14 93/23
                                               left [37] 43/10 43/19 82/9 84/10 91/3 91/11     live [3] 46/11 46/13 139/6
93/25 95/9 123/12 134/12 137/16 139/1
                                                97/22 97/24 97/25 98/4 98/6 100/8 107/12       lives [2] 90/9 202/10
143/22 144/6 145/4 153/2 157/18 182/23
                                                115/24 119/4 135/6 137/5 139/14 151/15         living [1] 56/11
194/3 203/14 205/1 206/21 207/16 216/21
                                                153/12 154/25 156/17 157/5 162/17 162/18       LLC [3] 2/4 2/11 185/10
218/1 220/3 220/8 220/23 221/8 222/12
                                                168/25 170/15 176/9 180/16 184/1 194/9         Lo [1] 84/12
222/20 222/21 223/2 223/3 223/11 223/22
                                                245/23 249/21 252/17 253/13 256/10 257/17      load [4] 91/10 92/2 106/5 261/23
224/22 234/11 236/6 239/7 242/23 251/17
                                               left-hand [1] 180/16                            loaded [2] 90/1 247/15
254/22 258/9 263/12 266/1 266/5 266/13
                                               left/79.6 [1] 253/13                            locate [1] 175/21
266/17 267/1
                                               legal [1] 6/17                                  located [9] 33/9 49/14 49/24 49/25 80/23
knowledge [4] 14/23 28/21 141/22 233/16
                                               length [5] 47/7 223/15 223/16 235/11 235/17      105/4 183/15 184/5 210/23
known [2] 100/3 175/17
                                               lengthy [1] 113/7                               location [17] 35/25 36/12 51/20 54/23 80/22
Krewer [1] 105/21
                                               less [2] 178/13 201/23                           103/15 105/1 112/25 125/20 154/17 173/23
Krieger [11] 38/8 38/14 40/20 41/3 55/24
                                               let [23] 10/8 13/24 19/7 40/17 74/5 77/20        174/12 174/16 175/19 230/16 261/6 261/7
56/5 58/12 59/4 62/3 179/3 179/12
                                                83/13 88/18 93/22 93/25 98/18 138/1 144/5      locations [1] 39/23
L                                               151/5 157/18 204/9 208/22 214/23 224/4         lockout [1] 19/15
                                                230/11 230/23 239/5 251/17                     Locust [1] 210/16
LA [4] 103/4 105/3 113/2 175/15
                                               let's [33] 15/14 16/12 17/17 48/1 60/15         log [1] 202/21
lab [5] 181/14 181/16 182/4 230/15 231/3
                                                92/25 94/19 95/14 95/15 103/17 121/14          logs [1] 79/25
labeled [2] 92/17 185/14
                                                122/1 149/7 154/3 154/24 161/5 173/3 235/3     LOL [5] 101/21 136/14 206/1 247/23 250/4
laboratory [8] 181/12 181/21 185/23 186/1
 211/4 211/14 211/15 211/17
                                                237/6 238/8 239/11 239/17 240/8 241/21         long [18] 6/24 32/7 47/18 48/23 56/16 56/20
                                                242/15 243/6 243/20 243/25 248/6 257/14         62/13 87/14 111/5 140/3 171/9 172/22
lack [1] 9/15
                                                262/7 264/14 266/18                             215/18 215/19 255/22 257/5 263/22 265/13
Ladar [2] 78/20 78/21
ladies [10] 11/2 26/2 39/1 137/15 145/23       letter [3] 7/1 19/18 144/3                      longer [6] 137/10 138/2 214/24 228/25 264/4
 186/11 187/9 217/4 218/7 262/10               letters [1] 156/20                               265/16
lady [1] 247/23                                level [3] 50/2 256/4 265/3                      look [37] 8/25 9/16 9/16 25/22 38/18 39/18
laid [3] 15/5 43/8 70/16                       Lewis [1] 201/19                                 43/11 46/24 70/8 81/15 110/24 141/23
land [3] 103/4 111/19 111/21                   LG [2] 209/15 209/23                             142/22 144/11 149/7 150/10 169/3 182/11
Landing [1] 103/6                              license [9] 17/8 17/9 17/11 20/13 20/14 21/1     203/5 219/22 223/6 227/2 227/3 227/4
                                                28/7 197/19 198/4                               227/10 229/24 230/12 230/15 231/3 231/6
Lane [1] 12/20
                                               life [5] 11/4 206/1 223/13 228/18 257/4          231/12 231/16 233/2 233/15 240/8 244/19
language [2] 141/22 236/16
                                               light [2] 35/4 35/7                              244/25
laptop [2] 10/13 85/16
                                               lighting [2] 36/5 223/3                         looked [21] 35/8 35/12 35/13 39/15 39/17
large [10] 31/1 61/17 110/22 124/20 156/19
 176/8 176/25 208/20 209/20 213/19             like [52] 3/5 8/20 19/23 24/23 28/2 30/3 30/4    45/18 182/18 223/10 227/6 227/8 227/9
                                                30/8 35/12 35/13 38/18 39/15 39/15 39/18        227/13 227/25 230/2 230/5 230/8 230/10
largely [1] 47/1
                                                39/19 45/18 47/16 62/8 73/9 91/3 123/3          230/12 230/21 234/2 240/3
larger [1] 210/6
                                                123/20 128/5 129/3 129/6 140/3 140/7 142/2     looking [15] 39/11 43/9 50/2 54/11 60/1 72/2
Largo [2] 185/23 211/15
                                                142/12 144/21 191/10 194/1 209/18 210/25        82/9 118/15 127/11 128/3 128/5 135/18
last [33] 11/10 31/15 39/12 46/25 48/9 48/11
                                                215/3 215/7 216/2 220/10 221/6 221/20           155/3 227/14 231/10
 53/15 56/4 75/5 76/3 91/15 91/22 91/25
 115/2 124/18 133/14 142/23 147/25 150/8
                                                221/21 222/8 223/19 225/10 225/10 227/23       looks [8] 3/4 19/23 73/9 191/10 207/13
                                                241/17 250/18 255/8 256/23 261/11 263/1         215/7 221/20 263/1
 168/1 186/10 186/12 197/1 198/4 217/7
 217/14 219/14 227/5 227/7 227/8 227/9         likely [3] 104/7 262/11 266/12                  Los [32] 65/20 66/14 66/24 67/24 104/24
 227/13 265/3                                  likewise [1] 62/4                                105/1 105/7 112/25 115/8 121/8 121/10
                                               lil [8] 151/8 244/17 244/18 244/19 244/23        121/12 121/20 125/21 127/15 135/6 137/5
late [5] 34/7 35/5 197/1 264/15 264/15
                                                244/25 245/6 246/22                             137/8 175/13 175/22 175/24 176/8 176/21
later [24] 28/25 41/8 60/8 61/1 61/16 61/16
 83/13 83/17 106/9 115/1 116/25 126/16         limit [1] 265/15                                 177/21 177/25 178/1 198/19 210/17 252/3
 127/3 136/1 136/17 137/6 152/4 166/4          limited [2] 44/18 232/1                          252/6 257/12 259/11
                                               limits [1] 266/12                               losing [3] 205/21 256/1 256/15
                                                                                                                                287



L            Case 2:18-cr-00249-MMB
                                  154/21Document
                                         155/1 159/14 537    Filed161/10
                                                      160/4 160/12 12/19/19
                                                                          28/18Page    287 30/11
                                                                                28/22 29/22 of 302
                                           162/8 163/4 163/14 163/24 164/1 164/25       May 20 [3] 206/5 206/21 206/24
lost [5] 151/7 151/16 240/19 255/24 256/11
                                           165/1 165/4 165/7 165/25 167/23 255/16       May 2018 [1] 12/22
lot [36] 8/22 33/11 33/21 33/23 34/9 34/10
                                           255/19 257/7 257/13 257/14 258/12            May 21 [1] 207/5
 34/11 34/18 35/19 36/25 40/5 41/23 42/6
                                           March 12 [2] 255/19 257/7                    May 24 [1] 148/13
 43/25 44/1 44/14 53/21 54/19 106/4 107/13
                                           March 17 [1] 257/14                          May 3 [7] 193/2 193/10 193/15 193/22 194/8
 115/19 128/13 133/13 133/14 133/15 142/12
                                           March 2 [1] 255/16                           194/24 260/22
 160/22 174/25 175/2 219/3 220/3 220/17
                                           March 25 [1] 258/12                          May 31 [2] 18/17 85/11
 220/23 220/24 224/3 232/20
                                           March 27 [6] 67/10 163/24 164/1 165/4        May 4 [4] 67/19 173/10 194/8 261/24
loud [1] 8/3
                                           165/25 167/23                                May 5 [2] 195/11 196/12
Louis [2] 209/7 209/19
                                           March 30 [2] 97/19 98/9                      maybach [1] 247/8
lounge [12] 30/2 100/23 110/22 189/8
                                           March 37 [2] 164/25 165/1                    maybe [5] 30/8 34/19 35/17 187/8 215/1
 247/25 248/3 248/4 251/6 253/23 254/25
                                           March 4 [15] 39/25 40/7 40/22 41/5 49/9      McGann [2] 21/12 106/10
 258/15 258/16
                                           50/14 67/5 154/21 155/1 159/14 160/4         McKinney [5] 204/14 205/4 205/12 205/24
loving [1] 242/24
                                           160/12 161/10 162/8 257/13                   210/1
low [2] 213/5 213/9
                                           March 5 [2] 163/4 163/14                     me [98] 13/24 17/13 19/7 27/17 33/25 36/4
Lu [1] 185/20
                                           marijuana [10] 39/19 45/18 45/25 46/2        36/6 40/17 44/10 45/22 69/6 74/5 77/20
LUIS [1] 2/7
                                           208/21 209/12 209/13 209/17 209/21 209/22    80/25 83/11 83/13 86/22 88/18 90/1 93/22
luisaortiz [1] 2/9
                                           mark [1] 25/2                                98/18 99/12 110/25 123/2 125/4 127/1 129/3
lunch [6] 9/18 137/13 137/16 137/21 264/15
                                           marked [119] 9/2 13/21 20/9 37/8 42/9 50/6   129/15 135/25 136/10 136/14 138/1 140/20
 264/16
                                           51/23 53/17 53/25 58/11 59/20 60/15 68/9     147/21 150/13 151/10 153/5 153/11 154/10
luncheon [3] 143/7 263/5 263/5
                                           68/14 68/19 69/4 71/13 71/20 71/23 72/5      156/23 157/11 157/18 160/2 163/16 163/20
lunchtime [3] 4/2 105/2 263/19
                                           72/10 72/16 72/25 73/5 74/11 75/13 75/21     167/19 184/22 189/10 198/24 199/11 200/24
Lutz [2] 3/3 137/17
                                           76/9 77/3 77/17 78/9 82/14 83/21 86/11       204/9 205/1 205/21 208/22 214/23 216/8
lyric [2] 220/24 224/5
                                           88/17 90/11 92/5 96/12 97/4 98/19 100/12     219/12 219/17 221/2 222/1 223/14 224/4
lyrics [14] 220/2 220/22 223/3 224/3 224/17
                                           101/4 102/12 103/15 104/9 106/19 107/17      227/4 227/17 227/24 230/7 230/11 230/23
 225/14 227/19 230/6 230/8 232/16 232/19
                                           108/21 110/7 111/1 111/22 112/12 113/3       231/24 236/17 239/15 240/20 240/25 241/17
 233/18 233/23 234/6
                                           114/9 117/3 119/6 120/2 123/5 124/25 125/3   242/5 242/12 243/2 244/20 245/11 249/17
M                                          125/23 127/6 128/21 130/2 131/24 132/25      249/20 249/25 250/14 251/17 251/21 251/22
                                           133/17 135/8 146/11 147/8 148/14 149/5       253/6 253/20 254/14 254/22 256/1 256/2
MacBook [4] 101/12 103/22 127/20 132/7
                                           149/22 150/17 152/7 153/22 155/6 156/5       256/15 256/23 257/3 261/9 264/10
mad [1] 152/24
                                           157/17 158/16 159/8 160/6 161/5 161/15       mean [25] 17/1 18/8 19/12 26/16 43/2 46/25
made [17] 4/5 4/20 8/11 14/15 14/23 15/1
                                           162/1 162/23 164/2 166/5 167/2 171/13        52/23 78/21 87/25 92/2 97/1 101/2 105/6
15/25 19/23 20/4 20/7 82/9 143/4 158/10
                                           172/8 176/3 180/3 181/1 181/17 182/19        119/20 134/21 134/21 140/5 170/3 200/10
179/19 203/6 203/7 211/17
                                           182/19 183/8 188/19 189/14 190/12 190/25     200/11 227/21 228/8 236/6 266/5 266/5
Mafia [1] 220/10
                                           192/9 193/14 194/11 195/10 195/23 196/15     meaning [3] 223/17 236/14 246/3
mail [1] 210/15
                                           198/7 198/25 199/15 202/19 203/23 205/7      means [6] 17/2 19/13 87/2 134/13 173/20
mainly [1] 32/17
                                           206/2 206/25 212/9 214/13 235/21             219/24
mainstream [1] 220/1
                                           market  [2] 1/24 17/22                       meantime [1] 201/20
maintain [3] 13/1 13/1 13/5
                                           marks [1]   238/15                           media [12] 81/11 155/4 223/17 227/15
maintained [2] 175/23 202/2
                                           marry  [1]  205/22                           227/24 228/9 228/16 228/20 228/24 229/5
major [1] 223/23
                                           Martin  [1]  217/15                          229/24 229/24
majority [2] 7/15 111/17
                                           Maryland    [2] 185/23 211/15                MEEHAN [5] 1/18 1/18 3/9 8/4 266/19
make [21] 14/20 15/5 36/4 38/18 47/25
113/1 127/1 186/1 194/5 224/23 225/17      Master's  [1]  218/15                        meet [13] 134/6 200/24 201/1 242/12 250/14
225/19 226/23 228/14 228/15 229/19 229/21 MasterCard [1] 209/10                         251/22 252/9 252/23 254/2 254/17 259/24
234/17 242/14 249/17 255/3                 material [2] 6/19 142/6                      260/14 260/16
makes [3] 94/15 141/13 228/23              matter [1] 267/10                            meeting [1] 240/24
making [3] 220/21 220/25 224/12            matters [1] 8/8                              Melliano [3] 156/23 157/13 203/19
male [1] 52/17                             Maxwell [1] 185/16                           Melrose [4] 251/22 251/25 252/3 252/3
males [2] 218/13 224/12                    may [76] 8/2 8/10 12/22 13/15 18/17 18/17    member [4] 74/24 75/2 79/7 132/18
Malika [1] 105/3
                                           19/7 19/8 22/9 22/16 22/19 22/23 23/4 23/8   members [9] 97/18 97/20 170/16 174/11
                                           24/19 24/21 26/24 28/2 28/3 28/8 28/10       174/19 175/1 178/7 207/21 222/11
man [23] 29/7 191/13 195/22 196/11 196/12
196/13 196/25 197/4 197/6 197/23 198/2
                                           28/18 28/22 29/22 30/11 37/23 43/20 44/13    memory [1] 230/7
240/25 244/17 244/18 244/19 244/23 244/25
                                           47/4 57/4 67/19 67/21 85/11 140/13 142/15    mental [1] 99/20
245/6 246/22 249/12 249/13 249/24 256/8
                                           142/22 143/8 148/13 173/10 173/12 186/12     mention [1] 8/5
                                           193/2 193/10 193/15 193/22 194/8 194/8       mentioned [13] 12/6 13/5 20/22 34/14 35/3
management [4] 13/13 156/24 174/6 174/16
                                           194/24 195/11 196/12 198/16 198/18 199/4     80/24 99/24 119/3 154/14 177/16 210/19
manager [7] 10/21 12/14 12/17 12/21 12/24
                                           199/12 199/18 200/6 200/19 202/22 205/6      221/2 235/15
174/7 174/17
                                           205/20 206/5 206/21 206/24 207/5 212/18      message [138] 81/6 82/18 82/20 83/6 83/7
mannitol [2] 184/13 185/14
                                           229/18 231/19 233/18 235/4 260/22 261/16     86/21 89/10 89/21 89/22 90/24 93/4 93/10
Mansion [7] 85/9 92/14 132/20 147/6 147/24
                                           261/24 262/1 264/15 266/17 266/21            94/11 96/16 99/2 102/6 102/22 109/21
152/3 253/7
                                           May  10 [2] 198/16 198/18                    109/22 113/14 115/4 117/9 118/2 118/7
mantle [1] 221/8
                                           May  16 [7] 43/20 44/13 57/4 67/21 173/12    119/17 120/15 126/11 126/13 127/11 128/1
many [12] 27/7 30/19 79/20 91/5 91/7 91/8
                                           199/4 262/1                                  133/10 135/18 135/20 137/2 146/14 146/24
118/8 141/16 188/16 221/19 229/5 264/1
                                           May 17 [5] 199/18 200/6 200/19 202/22        147/11 147/19 150/20 151/2 152/10 157/21
map [1] 261/6
                                           212/18                                       158/7 158/19 159/5 159/11 160/9 163/1
maps [1] 80/22
March [35] 39/25 40/7 40/22 41/5 49/9      May  18 [3] 28/10 205/6 231/19               164/2 164/9 164/19 164/24 166/1 166/4
50/14 67/5 67/10 69/18 97/19 98/9 98/9     May  192 [1] 205/20                          166/8 167/9 167/12 187/21 188/5 188/22
                                           May 2 [10] 18/17 19/7 19/8 28/2 28/3 28/8    189/15 191/1 192/10 193/1 193/9 193/10
                                                                                                                                      288



M                       Case 2:18-cr-00249-MMB
                                      mixed [1] 30/8 Document 537 Filed45/8
                                                                         12/19/19       Page
                                                                            45/17 47/3 51/3 51/5288
                                                                                                 51/19of 30252/18
                                                                                                       51/21
                                              Mobile [12] 71/12 72/24 73/4 73/9 73/13       52/23 54/18 55/10 59/15 59/15 61/4 61/16
message... [72] 193/15 195/11 196/1 196/16
                                              73/21 74/1 74/7 74/12 76/11 77/23 78/12       61/23 62/5 71/2 75/7 79/6 86/6 94/11 96/9
196/24 196/25 198/10 198/22 199/4 199/18
                                              mom [1] 151/14                                96/9 98/12 103/3 103/6 103/22 104/5 106/8
200/5 200/21 201/3 201/5 206/5 206/16
                                              moment [4] 44/11 93/19 169/8 262/2            109/23 109/24 116/1 116/8 118/7 120/20
207/1 212/16 212/20 212/21 213/7 213/10
                                              momentarily [1] 8/18                          123/1 123/2 124/14 128/2 128/3 128/25
213/12 214/8 237/7 237/22 238/8 238/14
                                              moments [1] 79/11                             132/4 132/6 133/4 133/11 133/13 135/4
238/14 238/16 238/16 238/24 239/12 239/13
                                              Monday [1] 266/18                             138/5 140/20 140/21 143/3 144/12 144/18
239/17 239/18 239/21 240/8 240/10 240/13
                                              money [23] 19/18 82/10 86/24 91/3 91/9        144/25 145/18 145/20 148/5 159/2 159/3
240/15 241/9 241/21 242/1 242/16 242/21
                                              114/1 129/15 129/16 132/15 158/9 185/11       163/15 163/16 163/21 163/23 165/7 165/8
244/1 244/8 244/12 245/3 245/9 245/16
                                              190/7 191/19 192/18 192/19 195/1 205/3        165/10 165/11 165/14 165/20 165/24 167/13
245/21 246/1 246/16 246/19 247/3 247/7
                                              210/8 210/12 210/13 220/7 241/17 245/7        167/17 168/19 168/22 169/20 171/7 172/3
247/19 248/11 248/18 250/13 251/4 251/14
                                              monitor [1] 33/22                             172/5 175/2 175/18 175/20 175/22 176/8
252/8 252/15 253/19 257/5 257/15 259/13
                                              monitoring [4] 57/23 57/24 58/2 58/9          176/23 176/24 177/4 177/9 177/12 177/14
259/23 261/17
                                              Montgomery [1] 87/17                          178/8 178/10 178/14 179/13 179/13 179/14
messages [44] 9/4 23/25 79/24 81/2 83/8
                                              month [6] 18/22 18/25 19/2 20/1 188/18        179/16 179/17 179/21 183/12 185/16 188/17
84/19 130/6 138/10 138/12 138/15 138/25
                                              226/21                                        189/6 189/6 189/7 189/9 189/10 189/12
141/25 155/3 159/2 160/19 186/18 186/20
                                              month's [1] 20/4                              190/4 190/6 191/11 191/14 191/20 191/21
187/15 195/20 212/18 213/17 213/20 213/25
                                              monthly [2] 18/10 18/12                       192/7 192/8 193/10 193/22 193/23 193/24
214/4 214/6 214/10 214/11 216/2 235/11
                                              months [1] 48/24                              193/25 194/9 201/25 202/4 205/1 206/1
235/15 235/19 236/1 236/4 236/10 236/15
                                              moot [1] 266/21                               207/10 207/10 207/11 207/11 207/12 207/15
236/18 236/21 236/23 236/25 237/11 240/2
                                              more [29] 7/10 26/25 27/2 30/24 44/6 44/6     207/16 207/17 207/20 207/22 208/1 208/3
245/4 245/22 265/8
                                              47/5 72/9 72/14 77/23 98/18 104/6 142/10      208/12 208/16 209/6 210/4 210/22 211/12
met [2] 9/8 227/1
                                              144/24 174/17 178/22 187/15 214/1 215/7       213/8 216/5 217/7 226/12 227/1 227/15
metaphor [1] 224/8
                                              215/8 216/21 220/1 224/14 226/4 239/2         227/25 229/23 230/3 231/4 231/7 231/22
meth [4] 4/19 4/25 183/16 185/7
                                              244/23 257/2 262/8 263/24                     232/11 233/7 243/23 244/14 244/14 244/18
methamphetamine [17] 88/16 94/18 95/13
                                              morning [28] 3/2 9/21 11/3 11/18 22/6 22/7    262/22 266/9 266/19
99/25 100/2 180/22 182/15 183/17 184/2
                                              31/21 31/22 46/17 46/19 48/16 48/17 56/11     Mr. Abdul [1] 75/7
184/7 184/12 186/9 211/2 211/6 211/20
                                              64/19 64/20 139/20 139/24 143/18 144/12       Mr. Blanding [13] 51/19 59/15 62/5 86/6
230/16 231/18
                                              145/12 174/18 202/22 216/8 262/9 263/16       179/13 193/23 193/24 201/25 202/4 207/10
methodology [1] 265/16
                                              265/18 266/12 267/3                           207/11 207/15 243/23
MICHAEL [1] 1/9
                                              most [4] 36/10 43/8 215/20 219/14             Mr. Blanding's [1] 94/11
micromanage [1] 7/11
                                              mother [1] 224/5                              Mr. Gadson [3] 79/6 118/7 244/14
microphone [1] 11/13
                                              motion [1] 151/18                             Mr. Gadson's [1] 213/8
mid [5] 46/17 46/19 211/14 215/3 215/5
                                              Motorola [1] 210/5                            Mr. Goldman [4] 5/10 6/7 45/8 140/20
mid-afternoon [2] 215/3 215/5
                                              Mountain [1] 200/8                            Mr. Hans [1] 140/21
Mid-Atlantic [1] 211/14
                                              move [115] 4/22 18/19 18/21 20/17 20/18       Mr. Hickson [17] 123/2 124/14 138/5
mid-morning [2] 46/17 46/19
                                              28/5 28/8 39/21 42/16 47/10 50/16 52/10       165/10 205/1 206/1 207/10 207/11 207/12
middle [5] 29/3 43/6 98/1 145/15 148/5
                                              53/1 55/1 58/18 60/21 68/13 68/15 68/24       207/16 207/17 207/20 207/22 208/1 208/3
midnight [2] 61/2 200/18
                                              69/10 72/16 74/11 82/1 82/23 84/4 85/3        208/12 210/4
might [19] 27/2 36/6 36/7 37/12 41/12 45/20
                                              86/16 88/24 89/12 90/19 92/20 93/6 94/25      Mr. Hickson's [5] 128/3 208/16 209/6
123/15 153/9 174/2 174/3 174/21 185/18
                                              95/21 96/18 97/12 99/4 101/13 102/24          210/22 211/12
193/25 195/4 211/7 213/11 225/16 249/16
                                              103/23 104/17 107/1 107/23 109/2 109/16       Mr. Hoover [76] 28/14 38/12 41/7 43/16
265/15
                                              110/13 111/9 112/3 112/18 113/10 114/18       45/17 47/3 51/3 51/5 51/21 54/18 55/10
Mike [2] 136/5 255/4
                                              117/12 119/12 120/10 121/21 123/2 123/16      59/15 61/4 61/16 103/3 103/6 104/5 106/8
mile [1] 201/23
                                              125/12 126/6 126/21 127/21 129/7 130/10       109/23 109/24 116/1 116/8 120/20 123/1
Mill [4] 91/8 91/10 91/23 91/25
                                              132/8 133/5 133/24 135/14 146/18 147/15       128/25 132/4 133/4 133/11 133/13 159/2
Miller [4] 130/7 130/17 131/1 131/10
                                              148/20 149/15 150/3 150/23 152/15 155/14      159/3 163/15 163/16 163/21 163/23 165/7
mind [5] 46/20 85/12 137/22 167/19 215/9
                                              156/10 158/1 158/22 159/16 160/14 162/11      165/8 165/11 165/14 165/20 165/24 167/13
mini [1] 210/10
                                              163/9 164/11 166/13 167/5 171/20 176/14       167/17 168/19 168/22 171/7 172/3 175/2
minivan [1] 43/6
                                              180/8 181/23 183/3 188/1 188/24 189/19        176/8 176/24 177/4 177/9 177/12 178/8
minor [1] 7/9
                                              190/5 190/7 190/16 191/4 191/14 192/13        178/10 178/14 179/13 179/14 179/16 179/17
Minus [1] 205/3
                                              193/4 193/18 194/18 195/14 196/4 196/19       179/21 183/12 188/17 189/6 189/7 189/10
minute [9] 6/23 7/22 46/9 47/19 101/25
                                              198/12 199/22 202/23 204/9 204/17 205/13      189/12 190/4 190/6 191/11 191/14 192/7
122/1 124/18 129/23 168/14
                                              206/8 207/6 212/10 214/20                     193/10 193/22 193/25 194/9
minutes [38] 46/17 46/20 55/2 59/1 59/23
                                              move-in [1] 191/14                            Mr. Hoover's [10] 39/11 103/22 128/2 132/6
59/24 59/25 60/1 60/2 60/2 60/8 94/10
                                              moved [7] 18/16 19/5 28/1 28/3 28/10          175/18 175/20 175/22 176/23 177/14 185/16
106/13 126/22 138/3 140/14 140/22 140/25
                                              123/15 214/20                                 Mr. Hughes [9] 3/11 5/23 21/25 25/1 45/4
141/3 166/23 177/7 178/23 202/3 215/5
                                              movement [2] 38/18 222/20                     61/23 145/18 145/20 262/22
215/9 215/20 216/11 251/22 254/10 254/24
                                              movements [1] 58/4                            Mr. McGann [1] 21/12
255/8 257/21 262/4 263/25 264/1 264/2
                                              moves [4] 28/18 28/22 122/22 224/2            Mr. Meehan [3] 3/9 8/4 266/19
264/3 264/23
                                              movies [5] 192/17 192/23 220/10 224/2         Mr. Ortiz [10] 3/13 3/13 4/14 6/4 45/6 98/12
miscellaneous [3] 185/10 185/13 185/13
                                              225/11                                        144/25 148/5 217/7 227/1
mishap [1] 167/19
                                              moving [7] 29/21 38/19 122/23 128/7 153/14    Mr. Ryan [1] 71/2
mislabeled [1] 164/6
                                              174/12 221/15                                 Mr. Stengel [2] 5/21 7/7
miss [1] 35/6
                                              Mr [4] 59/10 129/14 188/8 191/21              Mr. Stewart's [1] 96/9
missing [2] 3/3 8/17
                                              Mr. [189] 3/9 3/11 3/13 3/13 4/14 5/10 5/20   Mr. Updegraf [4] 143/3 144/12 144/18
mistaken [1] 176/22
                                              5/21 5/23 6/4 6/7 7/7 7/7 8/4 21/12 21/25     216/5
mistakes [3] 142/20 142/22 143/4
                                              25/1 28/14 38/12 39/11 41/7 43/16 45/4 45/6   Mr. West [20] 52/18 52/23 135/4 169/20
                                                                                                                                  289



M            Case 2:18-cr-00249-MMB   Document
                                 narrative [1] 223/12 537 Filed 12/19/19
                                                                       186/7Page
                                                                             197/12 289
                                                                                    230/13of231/12
                                                                                             302 238/7 248/4
                                           nasty [1] 213/5                               250/25 251/7
Mr. West... [16] 172/5 189/6 189/9 191/20
                                           nature [3] 96/18 175/14 214/7                 North...I [1] 254/22
191/21 192/8 227/15 227/25 229/23 230/3
                                           near [3] 15/1 43/25 53/21                     northbound [1] 34/13
231/4 231/7 231/22 232/11 244/14 244/18
                                           nearly [1] 231/17                             northeast [3] 32/2 32/3 252/13
Mr. West's [2] 96/9 233/7
                                           necessarily [1] 98/13                         not [127] 4/13 5/4 5/6 5/11 6/5 6/15 6/16
Mr. Witherell [4] 5/20 7/7 226/12 266/9
                                           necessary [1] 265/4                           6/17 6/19 6/22 7/3 7/11 8/6 8/12 9/21 10/2
Ms. [18] 3/3 11/18 11/21 13/23 16/23 18/4
                                           neck [1] 30/4                                 10/12 10/15 10/17 11/4 16/25 22/19 22/20
21/16 22/6 22/8 25/22 27/4 30/19 130/17
                                           need [30] 19/14 24/12 38/23 47/16 70/20       22/21 22/23 22/23 23/6 23/6 23/7 23/10
131/1 137/17 205/4 205/24 210/1
                                           83/11 89/25 91/1 110/2 134/8 143/13 147/2     23/23 23/23 24/1 24/3 24/7 24/20 24/21 25/4
Ms. Green [11] 11/18 11/21 13/23 16/23
                                           153/6 153/6 160/2 191/14 192/21 238/4         26/13 27/13 29/1 29/7 29/9 29/10 30/9 36/15
18/4 21/16 22/6 22/8 25/22 27/4 30/19
                                           238/25 239/15 239/22 243/8 243/23 248/14      36/16 38/23 41/10 41/17 43/1 44/7 46/24
Ms. Lutz [2] 3/3 137/17
                                           249/1 252/23 254/12 259/4 259/21 265/7        62/4 63/21 69/15 78/22 80/20 93/18 94/8
Ms. McKinney [3] 205/4 205/24 210/1
                                           needs [3] 3/18 5/13 46/18                     95/5 98/2 98/5 98/13 111/14 116/7 116/12
Ms. Miller [2] 130/17 131/1
                                           neglected [1] 153/15                          116/24 123/15 132/12 136/19 137/17 139/1
MSISDN [1] 76/20
                                           neighborhoods [1] 220/9                       141/1 141/15 142/16 143/15 143/16 145/18
much [20] 19/18 37/15 47/5 47/12 55/21
                                           neither [1] 227/18                            152/25 161/3 167/20 170/7 170/16 171/9
61/1 61/16 63/3 82/10 91/1 136/7 137/10
                                           never [1] 7/4                                 174/9 179/1 179/11 179/25 186/18 187/3
137/23 138/2 143/5 214/24 251/17 262/17
                                           new [14] 4/1 91/14 107/15 141/9 153/7         192/19 193/24 198/21 202/18 203/15 215/18
264/19 267/4
                                           168/16 168/20 173/18 174/12 174/15 220/25     216/1 219/9 220/18 221/15 224/6 224/9
Mulla [2] 156/25 158/9
                                           236/25 237/1 246/23                           224/19 225/4 225/25 228/9 229/23 230/3
Mullaz [7] 91/22 91/25 114/3 114/8 203/16
                                           news [1] 130/17                               231/22 232/2 232/3 232/11 232/23 233/8
203/17 250/22
                                           next [66] 6/9 8/2 8/13 11/6 16/12 16/13       233/16 233/22 234/12 236/16 236/20 255/24
MULLIGAN [1] 1/13
                                           17/17 19/1 31/8 43/3 43/10 47/22 48/4 55/23   256/23 263/1 263/8 263/24 265/22 266/23
multi [1] 30/22
                                           59/24 61/2 64/7 88/10 91/18 94/7 94/17        note [7] 10/8 58/22 86/15 86/22 88/23 144/7
multi-bedroom [1] 30/22
                                           108/12 108/15 118/4 134/10 135/4 136/15       248/7
multicolored [1] 162/20
                                           136/19 137/18 138/2 139/6 144/22 145/20       notes [3] 6/9 66/4 79/25
multilayer [1] 186/3
                                           151/17 179/12 180/19 188/12 213/2 217/6       nothing [8] 4/6 6/2 99/19 140/12 228/23
multiple [3] 12/15 12/17 210/6
                                           233/24 238/8 239/11 239/17 240/8 240/13       234/19 256/16 264/21
murder [2] 6/11 229/16
                                           240/22 241/6 241/21 242/9 242/15 243/6        noticed [1] 3/16
music [6] 220/14 220/21 220/25 221/9
                                           243/11 243/20 243/25 244/7 244/12 244/16      notoriety [1] 229/19
221/11 224/23
                                           245/2 245/16 247/6 248/6 249/4 249/8          notwithstanding [1] 47/1
must [2] 4/21 5/4
                                           249/11 251/13 261/23                          November [24] 1/7 6/25 23/1 65/10 65/12
my [90] 5/17 5/20 6/9 6/10 7/14 7/23 23/25
                                           nice [5] 3/3 11/3 137/21 207/13 262/18        65/13 65/14 65/17 65/17 100/8 100/10
30/1 30/1 33/21 40/25 41/3 43/5 47/14 49/23
                                           nickname [4] 97/2 148/11 151/21 151/25        100/22 101/19 104/4 104/25 105/11 105/14
58/22 82/12 84/16 85/12 85/12 85/16 86/23
                                           nicknames [3] 70/17 75/6 92/3                 115/13 240/9 241/6 241/22 242/15 243/6
88/5 94/1 94/12 98/4 101/21 126/15 127/5
                                           nigga [3] 110/25 207/15 250/11                243/11
129/20 131/20 135/25 139/19 143/24 147/24
                                           niggaz [1] 249/20                             November 1 [1] 240/9
151/5 158/15 165/4 165/12 166/19 167/19
                                           night [24] 29/3 33/15 33/24 34/5 34/6 34/7    November 10 [1] 100/22
168/8 178/12 192/18 192/18 192/19 205/1
                                           34/8 35/5 36/2 36/9 36/10 36/14 36/22 37/1    November 12 [1] 101/19
205/2 205/3 205/4 205/22 205/24 206/22
                                           50/25 53/12 57/25 179/23 197/1 219/14         November 14 [1] 104/4
207/15 211/1 214/5 218/12 218/14 222/17
                                           227/6 227/8 227/9 227/13                      November 16 [2] 104/25 105/11
227/22 227/22 230/7 230/9 232/1 232/16
                                           nights [1] 36/10                              November 2 [4] 65/10 65/13 65/17 100/8
232/17 232/21 233/16 240/19 240/25 241/5
                                           nighttime [1] 34/3                            November 20 [5] 65/12 65/14 65/17 100/10
241/16 243/5 243/17 248/1 248/21 249/24
                                           Nike [1] 185/9                                105/14
250/20 251/8 251/8 252/12 253/17 255/5
                                           nine [2] 250/21 261/20                        November 21 [1] 241/6
255/8 256/15 256/25 257/4 257/16 257/20
                                           no [84] 3/4 3/10 3/12 6/2 6/5 6/8 9/22 18/1   November 22 [1] 6/25
260/16
                                           18/25 20/2 20/7 21/3 21/21 21/24 22/24        November 27 [1] 241/22
myself [6] 121/9 175/5 176/20 201/13
                                           24/17 24/25 26/16 26/20 27/12 27/18 29/13     November 28 [1] 242/15
201/18 219/2
                                           29/14 30/12 31/3 34/1 39/24 39/24 45/3 45/5   November 29 [1] 243/6
N                                          45/7 46/5 55/13 55/16 55/17 56/19 61/5 61/8   November 30 [1] 243/11
                                           61/13 61/19 63/11 63/13 79/3 93/23 94/7       November 6 [1] 23/1
nah [4] 93/14 113/20 165/17 201/2
                                           106/14 108/18 115/2 116/6 117/2 134/17        Novick [1] 23/19
Namath [1] 224/2
                                           140/1 140/12 141/14 143/16 143/16 165/21      now [81] 3/5 4/12 7/13 8/12 12/6 17/4 18/4
name [48] 11/9 11/10 15/25 23/19 31/14
                                           167/15 192/8 216/20 216/25 220/3 224/8        18/5 20/22 21/18 23/9 24/4 26/5 26/20 29/5
31/15 48/8 48/9 48/11 56/3 56/4 64/9 76/17
                                           224/19 226/6 226/10 226/11 228/25 230/14      38/11 38/16 42/22 46/18 46/20 62/5 62/8
76/18 76/20 76/23 77/14 78/4 78/19 78/20
                                           230/17 231/5 231/10 231/15 231/20 232/14      66/3 70/8 71/7 72/23 74/18 78/20 83/14 94/3
96/25 97/2 98/21 114/4 146/1 148/11 148/19
                                           234/15 234/22 234/24 239/24 242/4 244/23      99/1 101/23 102/1 103/6 110/25 120/20
149/2 149/14 150/7 151/20 151/21 151/23
                                           246/4 247/24 251/10                           122/11 127/17 129/18 135/18 142/13 142/14
151/24 151/25 197/17 198/4 198/4 203/17
217/13 217/14 238/18 240/5 240/10 241/7    No. [3] 186/1 211/16 211/17                   144/5 145/14 147/5 164/5 169/22 173/3
242/23 244/17 248/18                       No. 2018-SFL3-05983 [1] 211/16                173/13 177/16 182/18 183/8 185/18 192/23
                                           nobody [1] 28/20                              195/22 197/2 197/8 198/16 199/15 200/1
named [4] 224/24 237/7 237/23 238/10
                                           none [2] 91/10 91/14                          200/13 203/3 205/3 211/7 215/22 219/4
names [7] 27/10 70/16 70/17 75/6 100/2
240/1 240/6                                nonsense [1] 220/3                            223/6 225/8 229/22 242/13 250/17 251/8
                                           noon [1] 3/17                                 251/21 252/11 253/15 253/17 256/3 262/11
narcotic [2] 5/5 214/8
                                           Nope [1] 99/19                                262/25 263/3 265/8
narcotics [12] 9/4 86/24 86/25 88/6 94/13
94/14 138/16 143/13 152/2 214/7 236/3      Norris [2] 261/4 261/7                        number [72] 41/2 65/23 75/10 75/25 76/2
236/4                                      north [21] 1/19 12/1 12/2 34/11 78/7 78/18    76/7 76/12 76/15 77/8 77/10 77/24 78/1
                                           85/9 92/14 100/23 168/25 174/4 175/7 175/9    78/13 78/14 78/23 79/6 79/8 83/18 93/18
                                                                                                                                        290



N                        Case 2:18-cr-00249-MMB
                                       Officer [3] 105/18Document
                                                          105/21 121/9 537 Filed 12/19/19
                                                                               operation       Page
                                                                                         [3] 62/10 63/5 290
                                                                                                        176/19of 302
                                               OFFICIAL [1] 1/23                              operations [1] 210/5
number... [53] 93/20 94/1 96/1 96/3 96/5
                                               often [1] 85/12                                operator [1] 170/9
96/9 96/25 98/24 106/16 119/4 132/21
                                               oftentimes [2] 223/22 224/11                   opinion [8] 226/24 227/18 228/10 231/21
132/22 136/5 146/10 148/18 149/1 149/3
                                               OG [10] 91/9 92/1 92/3 92/17 103/9 188/15       232/10 232/16 232/17 234/11
149/4 149/14 149/19 150/1 150/7 150/21
                                                190/11 192/18 199/11 244/2                    opportunity [1] 219/12
167/23 181/14 181/15 181/16 182/4 195/5
                                               oh [11] 22/13 40/25 103/8 136/21 181/16        opposed [1] 266/8
195/21 196/9 196/11 198/20 198/23 213/20
                                                205/4 205/24 225/17 247/10 250/7 256/19       oral [1] 208/15
236/5 238/19 238/21 238/22 240/5 242/18
                                               okay [101] 3/6 5/8 6/22 7/23 8/3 15/13 15/16   order [12] 18/19 18/21 129/16 210/8 210/12
245/12 245/13 245/14 245/25 246/4 248/14
                                                16/12 18/2 22/23 28/17 37/13 37/24 38/2        210/13 217/8 220/15 251/20 264/6 264/12
249/17 260/2 260/3 260/20 261/8 261/14
                                                41/1 45/24 46/4 46/19 48/4 53/17 54/24 65/8    266/2
number 2 [1] 238/21
                                                71/13 79/13 81/16 81/17 83/12 83/16 100/21    organization [5] 49/7 132/18 174/11 174/19
number 219 [1] 195/5
                                                101/22 102/2 103/8 103/12 110/6 120/21         207/21
number five [1] 167/23
                                                126/24 128/3 128/6 129/22 136/16 137/1        organize [1] 266/2
number four [2] 132/22 146/10
                                                144/18 145/23 147/6 147/22 157/20 159/20      original [7] 10/3 32/23 33/4 42/3 43/22 49/5
number three [2] 119/4 132/21
                                                159/23 160/2 163/16 164/11 165/20 165/22       57/1
number two [2] 65/23 106/16
                                                166/20 167/17 168/4 169/22 190/9 191/9        originally [1] 184/5
numbers [8] 18/7 18/8 70/16 75/4 185/24
                                                191/16 191/18 191/20 197/6 211/9 214/19       ORTIZ [11] 2/7 3/13 3/13 4/14 6/4 45/6
240/1 244/11 265/9
                                                214/23 215/4 216/11 216/14 217/4 217/17        98/12 144/25 148/5 217/7 227/1
numerous [5] 100/4 175/1 184/10 208/18
                                                218/3 226/25 227/14 230/24 231/10 233/24      other [56] 4/12 4/20 5/9 20/3 20/7 27/1
213/18
                                                236/16 238/5 239/10 239/25 240/12 240/23       35/19 36/12 39/22 39/23 47/16 54/20 57/19
O                                               241/13 241/15 242/11 245/16 249/3 250/1        63/7 70/9 71/7 78/24 79/14 95/14 98/6 98/12
                                                251/6 251/8 251/12 251/20 251/24 252/1         100/2 111/20 134/8 138/5 138/10 151/18
O's [1] 259/3
                                                253/9 253/24 258/8 258/19 258/21 264/17        152/21 161/19 170/16 178/7 179/11 183/1
Oaks [2] 210/11 210/11
oath [2] 64/12 146/3                           Okay...you [1] 253/22                           184/17 207/21 220/18 222/17 222/22 224/1
OBH [19] 32/25 36/20 40/2 49/7 74/24 75/1      old [5] 91/7 213/6 219/11 245/23 247/23         225/10 225/16 225/19 226/8 227/5 227/6
 96/7 97/18 107/16 108/20 156/20 156/23        once [4] 40/5 42/6 194/6 223/11                 227/14 230/4 232/22 233/4 233/7 233/15
 156/24 156/25 158/13 185/10 207/19 227/15     one [173] 3/3 3/17 3/25 4/18 4/19 4/19 4/19     233/17 234/21 238/16 264/24 265/22
 248/4                                          4/19 4/24 8/20 11/5 11/22 11/23 11/25 12/3    others [1] 256/6
                                                12/8 12/20 12/21 13/9 13/13 13/18 14/16       ounce [3] 95/10 95/13 136/4
OBHGG [1] 108/20
                                                14/19 15/21 18/22 18/25 22/17 26/4 26/11      ounces [1] 134/24
object [9] 4/3 9/13 23/13 88/13 134/15
 134/16 187/1 232/6 234/9
                                                26/21 29/9 29/10 30/20 30/21 30/24 35/4       our [39] 4/4 7/15 9/6 9/7 10/5 10/11 10/13
                                                35/24 39/6 41/8 41/16 44/10 44/24 45/9         14/11 15/19 23/18 37/17 43/10 46/17 57/19
objecting [1] 232/25
                                                58/17 63/10 65/2 65/14 78/6 78/15 81/1 91/3    65/18 69/24 116/12 121/3 128/19 153/14
objection [21] 10/5 22/10 23/13 58/23 59/7
                                                91/3 91/19 91/24 92/3 95/5 96/23 107/8         174/5 175/24 177/13 177/24 177/25 179/20
 59/11 87/4 87/5 87/7 87/10 88/2 99/5 120/24
                                                116/8 120/17 123/1 123/1 123/4 130/18          179/22 201/6 201/6 201/12 201/13 201/19
 141/4 187/4 216/20 232/8 233/10 234/8
                                                130/19 131/4 131/5 136/9 137/16 138/4          202/15 203/8 213/16 263/5 265/14 266/2
 234/10 234/18
                                                149/6 153/9 159/3 159/5 163/6 163/24           266/6
objects [1] 184/25
                                                164/20 165/10 165/18 169/8 170/23 173/19      out [80] 6/25 8/3 19/17 35/24 39/15 39/20
observations [4] 45/17 61/20 177/25 179/9
                                                174/3 174/15 175/5 175/6 175/8 177/6           39/21 41/12 43/9 43/11 44/5 44/19 53/7
observe [3] 21/4 44/13 226/24
                                                177/17 178/2 178/5 178/11 178/16 178/22        70/16 79/22 83/14 91/4 91/19 91/24 93/17
observed [26] 47/5 52/18 115/20 122/24
                                                179/5 180/15 181/11 181/19 182/16 183/2        94/11 99/16 99/22 103/12 104/7 105/3
 123/2 168/10 168/12 168/15 171/3 171/5
                                                184/24 186/21 186/24 188/10 193/12 195/21      109/25 110/3 112/11 113/22 117/11 122/23
 171/7 172/5 173/4 176/24 177/5 178/8
 178/14 178/18 183/12 201/16 201/24 201/25      201/17 201/22 202/7 202/9 202/13 204/16        127/19 133/23 138/16 142/21 143/18 144/5
 202/4 202/8 210/4 210/25                       213/2 213/16 213/16 213/22 214/23 220/18       144/12 145/3 151/5 151/6 151/9 151/11
                                                223/25 224/4 224/17 224/24 230/22 231/9        151/14 153/1 153/12 156/20 158/10 161/24
observing [1] 176/10
                                                232/18 237/2 238/8 239/17 239/22 239/23        165/15 165/21 168/8 169/18 171/2 174/19
obstructed [1] 52/20
                                                240/8 241/6 241/21 242/15 243/6 243/9          175/5 175/6 177/10 178/10 190/6 194/5
obtain [2] 68/3 71/7
                                                243/11 243/20 243/21 243/25 244/12 244/14      202/1 202/8 202/21 217/8 220/17 221/3
obtained [8] 68/7 69/6 71/4 168/18 173/16
 175/17 177/24 207/20                           244/14 244/16 245/2 245/8 246/16 246/21        223/22 224/25 225/12 242/5 242/24 245/11
                                                247/5 247/6 247/13 247/21 247/21 248/6         249/20 250/18 253/6 256/9 264/4 264/16
obviously [5] 4/3 133/23 172/25 174/24
 224/6
                                                249/4 249/10 249/21 250/2 250/4 250/6         outfit [3] 105/3 108/9 108/13
                                                251/2 251/21 253/6 253/13 255/3 255/3         outs [1] 222/2
occasion [1] 105/9
                                                255/22 256/2 256/9 257/2 262/2 264/24         outside [9] 23/14 137/17 137/19 175/1
occur [3] 157/23 165/3 173/22
                                                266/19                                         175/22 177/17 178/2 178/5 179/5
occurred [1] 115/7
                                               one-hour [1] 137/16                            over [18] 8/7 9/9 34/19 37/18 37/20 58/4
October [6] 69/19 90/25 207/18 207/25
 211/22 239/18                                 ones [4] 91/2 142/3 142/3 230/10                89/19 98/3 147/2 176/9 220/19 220/20 221/1
                                               online [1] 230/9                                221/8 223/1 223/4 229/7 251/24
October 13 [1] 239/18
                                               only [18] 18/16 44/18 63/4 63/10 99/17         overrule [1] 233/11
October 17 [1] 207/18
                                                143/15 144/7 216/4 216/7 242/5 249/21         overruled [9] 59/9 59/12 59/14 87/9 87/12
October 18 [2] 207/25 211/22
                                                250/9 256/8 256/9 256/11 256/14 257/17         88/4 99/6 134/17 187/5
October 21 [1] 90/25
                                                265/8                                         overwhelming [1] 111/17
off [21] 8/2 17/22 35/13 35/25 52/7 80/24
 82/10 85/17 121/8 134/21 135/19 153/3         open [6] 46/20 85/21 137/19 137/20 137/22      owe [2] 18/16 135/25
 156/16 175/16 221/22 222/2 236/2 247/23
                                                215/9                                         own [2] 12/15 230/9
 253/14 256/3 261/22                           opened [2] 4/4 4/7                             owned [3] 5/18 5/19 26/21
                                               opening [1] 140/4                              owns [1] 12/8
offenses [2] 32/18 32/18
office [9] 1/14 1/18 13/13 30/2 48/22 125/22   opens [1] 3/1                                  OZ [4] 95/8 95/9 95/10 241/5
 129/24 201/14 248/22                          operated [2] 26/21 51/19
                                               operating [3] 52/18 201/25 210/4
                                                                                                                                      291



P            Case 2:18-cr-00249-MMB
                                  182/21Document
                                         209/1   537 Filed 12/19/19    Page
                                                                 play [21]    291
                                                                           21/10 25/9of25/12
                                                                                        30238/5 50/20 53/2
                                              permitted [2] 28/5 28/8                        94/1 103/9 121/14 122/1 123/21 154/3
PA [9] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12
                                              person [9] 14/23 21/2 21/2 28/1 28/3 28/3      171/23 178/22 179/11 221/21 234/1 242/14
189/13
                                              28/5 28/25 36/23                               264/24 266/17 266/18
pack [1] 260/8
                                              personal [2] 35/23 35/24                       playa [1] 135/25
package [2] 92/16 92/17
                                              personally [2] 55/11 179/24                    played [1] 62/4
packaged [2] 123/3 180/19
                                              pertain [1] 138/10                             playing [8] 10/13 10/17 51/10 54/24 59/3
packages [5] 45/18 115/21 180/20 183/24
                                              pertinent [1] 65/16                            99/20 122/6 124/6
184/1
                                              pesos [1] 209/23                               please [118] 8/16 11/7 11/9 13/8 13/8 15/11
packaging [2] 45/21 186/3
                                              PH [2] 186/1 211/17                            15/13 16/13 17/4 17/18 18/8 19/7 22/1 26/2
packed [1] 91/15
                                              Ph.D [2] 218/10 218/12                         31/8 31/12 31/14 34/4 44/11 48/5 48/6 48/8
page [24] 14/3 15/14 15/14 16/12 16/13
                                              Philadelphia [62] 1/6 1/15 1/19 1/25 2/5 2/8   49/21 50/20 50/22 51/10 51/24 52/3 53/1
17/17 24/16 25/4 70/19 91/18 92/1 94/7
                                              32/10 33/8 33/10 44/14 49/1 49/4 53/21         53/2 54/13 54/24 55/4 55/23 56/1 56/3 59/1
118/4 118/12 130/21 131/7 136/19 165/16
                                              56/15 56/18 56/20 56/25 65/6 65/9 65/20        59/1 59/23 60/16 64/7 64/9 64/13 73/10
232/21 237/6 239/11 240/22 244/7 244/8
                                              65/22 66/1 66/6 66/9 66/14 66/16 66/18         73/14 73/22 74/2 77/20 78/25 81/18 89/21
paid [3] 19/25 257/22 258/1
                                              66/20 66/24 66/25 67/2 67/4 67/9 67/13         90/24 92/18 93/10 97/13 99/12 101/17
panel [1] 35/9
                                              67/18 67/24 67/25 78/7 87/23 92/15 95/12       102/22 104/3 113/14 115/16 117/16 118/1
panels [4] 35/12 36/11 39/14 39/21
                                              105/13 106/4 115/10 115/19 121/6 128/11        118/12 119/17 122/6 124/6 126/12 129/5
pants [1] 98/2
                                              132/19 132/23 133/14 155/1 157/5 157/9         131/8 135/22 135/23 137/21 137/22 139/1
paper [3] 147/2 153/4 210/7
                                              160/5 168/2 168/18 173/9 173/16 189/13         139/25 143/5 146/1 148/1 151/2 152/19
papers [1] 185/12
                                              199/14 211/22 218/25                           154/3 166/17 169/9 169/22 171/23 172/9
paperwork [6] 104/6 184/15 184/18 185/10
                                              Philly [1] 257/17                              175/14 178/24 184/23 187/7 197/22 200/21
185/13 185/13
                                              phone [82] 71/1 75/4 75/10 75/25 76/2 76/7     204/25 205/19 206/13 208/25 215/9 216/11
par [1] 11/4
                                              76/12 78/13 78/14 78/23 79/8 79/25 80/3        217/11 217/13 217/17 221/21 227/17 235/3
Pardon [1] 236/17
                                              80/5 80/6 80/24 80/25 82/21 86/15 86/22        237/6 237/24 237/24 238/24 239/11 249/12
parentheses [1] 238/12
                                              88/23 89/10 89/24 90/18 94/11 96/1 96/3        250/13 255/20 257/3 262/2 262/10 262/18
park [7] 33/12 106/4 115/21 167/18 171/1
                                              96/5 96/10 96/24 98/24 109/1 111/8 114/17      262/19
202/8 260/17
                                              117/11 118/6 120/9 126/5 129/13 133/22         pledge [1] 108/18
parked [16] 34/10 35/25 43/3 50/1 54/20
                                              133/23 142/1 148/18 148/18 149/1 149/2         plethora [1] 230/8
116/1 160/20 161/24 168/8 168/19 169/18
                                              149/4 149/11 149/13 149/19 150/1 150/1         plot [1] 80/21
175/22 176/24 177/12 178/12 201/25
                                              152/11 164/20 166/11 185/12 195/21 196/2       Plus [1] 192/4
Parker [1] 203/22
                                              196/9 196/11 196/17 198/10 199/6 202/22        PLVNNB [1] 156/25
parking [15] 33/21 34/9 35/19 42/6 43/25
                                              204/15 209/6 209/15 209/21 209/23 210/5        PMC [10] 11/22 12/6 12/7 12/8 12/10 12/12
44/1 44/4 49/24 106/4 107/13 154/7 168/14
                                              238/20 238/20 238/21 238/23 240/5 242/19       12/15 22/18 23/11 28/3
168/15 171/2 171/4
                                              243/21 245/9 245/13 245/14 248/7 259/16        PNC [1] 209/10
part [26] 32/19 33/3 36/19 40/1 42/2 43/21
                                              phones [13] 75/1 79/18 80/23 184/10 204/16     pocket [1] 258/20
49/3 49/10 51/15 56/24 57/8 65/18 81/5
                                              208/19 209/14 209/16 209/24 209/25 235/12      Poe [4] 149/14 150/7 150/21 152/11
134/16 140/19 141/20 156/23 164/16 173/14
                                              237/18 238/17                                  poems [1] 225/15
207/18 224/13 225/23 228/3 228/11 229/2
                                              phonetic [2] 185/21 185/21                     Poerilla [8] 148/11 148/19 149/2 151/9
232/4
                                              photo [2] 97/21 195/3                          151/17 152/23 153/13 156/24
participate [4] 32/22 49/4 57/1 57/5
                                              photograph [21] 42/14 43/4 43/13 43/15         poetry [2] 225/10 225/13
particular [11] 33/14 50/25 50/25 218/19
                                              43/19 85/18 85/19 98/13 98/14 107/10 108/8     point [22] 4/9 5/19 9/15 13/17 35/4 43/17
219/5 221/3 221/16 225/3 227/4 227/6
                                              108/14 110/20 112/25 125/21 150/10 156/15      49/22 52/20 53/10 57/15 57/24 58/2 61/13
229/22
                                              156/16 162/16 162/17 176/13                    116/11 123/1 139/21 145/13 168/10 179/19
particularly [2] 78/22 225/24
                                              photographs [7] 33/24 79/25 175/25 179/23      187/8 202/16 212/20
parties [2] 185/19 211/12
                                              230/18 230/21 230/25                           points [5] 3/7 4/14 5/10 6/22 93/16
passenger [2] 35/11 52/21
                                              physical [4] 75/1 105/7 121/6 174/13           pole [1] 63/8
passenger's [1] 171/7
                                              pick [3] 21/4 36/13 104/6                      police [4] 87/17 92/15 132/19 230/12
passport [1] 209/7
                                              picked [2] 29/23 138/16                        pop [1] 47/7
past [2] 8/7 32/12
                                              picture [42] 17/6 21/18 26/9 26/14 82/8        Popcorn [1] 242/23
pasted [1] 237/20
                                              82/11 84/10 85/8 85/9 85/11 85/17 85/17        popped [1] 126/18
patrol [1] 87/20
                                              85/22 97/18 98/7 100/22 104/23 104/25          popular [1] 218/22
Patron [1] 100/25
                                              107/11 107/11 107/13 108/10 112/23 118/3       portion [2] 180/16 234/4
pattern [4] 66/23 67/7 67/16 67/23
                                              118/4 118/22 125/8 125/18 150/12 155/19        portrayals [1] 220/4
pause [2] 123/22 124/9
                                              158/11 158/11 176/25 180/14 180/16 188/9       portraying [8] 220/12 224/16 227/23 227/25
pay [4] 18/20 18/21 18/25 190/7
                                              188/11 190/22 194/25 196/13 198/3 198/5        228/2 232/12 232/24 233/9
paying [1] 222/5
                                              pictured [1] 82/8                              posed [1] 35/24
payments [6] 19/22 19/23 20/3 20/4 20/7
                                              pictures [1] 100/22                            position [7] 5/13 5/25 49/23 50/3 115/19
24/6
                                              piece [5] 71/25 250/2 250/4 250/6 256/2        123/10 233/22
PENNSYLVANIA [2] 1/1 78/8
                                              pieces [2] 208/20 210/17                       positioned [1] 122/17
people [16] 99/20 153/9 213/11 219/2
                                              pipe [1] 180/21                                positive [1] 207/14
219/23 221/6 222/2 222/12 222/14 225/16
                                              place [2] 62/17 124/23                         possession [2] 19/11 19/14
225/19 228/14 228/15 232/20 239/5 256/12
                                              placed [2] 26/6 177/1                          possessions [1] 3/25
per [1] 188/18
                                              placing [1] 124/20                             possibility [2] 144/6 265/17
percent [2] 21/19 39/17
                                              plan [2] 8/3 9/6                               possible [4] 24/23 26/12 46/15 174/15
period [5] 34/19 66/22 69/16 155/4 220/20
                                              planning [1] 173/13                            post [10] 105/10 107/6 108/3 110/18 129/24
permission [21] 13/20 27/5 27/14 27/16 37/7
                                              plans [1] 8/11                                 130/15 148/12 157/1 194/23 228/23
40/14 50/5 59/19 63/2 70/10 83/2 86/18 89/5
                                              plastic [8] 39/19 184/24 185/3 185/4 185/4     Postal [2] 210/8 210/15
89/15 92/7 153/21 172/15 181/2 182/8
                                              185/9 185/14 209/12                            posted [9] 98/8 98/17 104/25 107/8 108/4
                                                                                                                                    292



P                       Case 2:18-cr-00249-MMB
                                      prorates [1] 28/3 Document 537 Filed 12/19/19
                                                                         radio            Page
                                                                               [3] 58/4 218/23   292 of 302
                                                                                               218/25
                                              prosper [1] 108/18                           raining [1] 137/16
posted... [4] 112/23 125/18 157/3 229/24
                                              protect [2] 108/19 263/12                    raise [7] 11/7 31/12 46/19 48/6 56/1 215/3
posting [3] 228/9 228/20 230/3
                                              Protocol [9] 108/20 223/7 223/9 223/11        217/11
posts [1] 228/16
                                              227/5 227/6 227/8 227/9 227/10               ran [1] 62/19
pot [1] 84/17
                                              Protocols [1] 229/25                         Randy [1] 236/13
potentially [1] 43/11
                                              prototype [1] 219/24                         range [4] 218/18 219/1 220/20 223/3
pounds [6] 183/17 185/7 196/14 198/6
                                              provide [6] 22/16 22/18 80/9 80/13 98/24     rap [20] 145/3 151/12 218/5 218/5 218/12
231/17 248/8
                                              117/1                                         219/23 221/3 222/4 222/9 223/12 224/10
powder [6] 88/7 88/8 94/16 184/13 185/15
                                              provided [8] 9/19 14/13 15/8 22/15 196/10     224/11 224/11 224/14 225/3 225/14 225/22
186/3
                                              230/10 230/18 265/5                           227/19 228/4 229/25
power [1] 220/3
                                              providers [1] 71/7                           rapper [3] 224/24 228/23 229/18
PowerPoint [9] 8/21 8/23 9/10 214/11
                                              providing [1] 13/17                          rappers [4] 223/22 224/22 224/25 229/5
214/17 235/20 235/24 237/3 238/17
                                              proximity [2] 177/11 201/22                  rapping [7] 228/8 228/8 228/17 229/23
practice [2] 14/19 35/21
                                              public [3] 85/22 137/20 137/21                230/4 231/22 232/11
predicting [1] 215/6
                                              publish [7] 83/2 86/18 89/15 123/16 129/6    raps [2] 227/6 228/16
prefatory [1] 47/18
                                              148/23 172/15                                rather [3] 7/10 46/12 113/7
prefer [2] 46/14 266/2
                                              published [2] 75/14 89/17                    razor [1] 211/19
prejudice [1] 4/7
                                              pull [10] 74/19 78/25 81/19 94/10 170/11     RD [1] 250/8
prepare [1] 174/20
                                              171/3 183/18 211/25 260/4 261/1              RDR [2] 1/23 267/14
prepared [2] 58/5 140/18
                                              pulled [3] 81/1 103/21 216/2                 reach [5] 4/20 5/1 5/21 142/8 144/5
present [4] 187/11 217/7 236/17 266/5
                                              pulling [2] 41/23 79/22                      reached [1] 142/9
presentation [12] 4/5 8/21 9/10 214/1 214/4
                                              punk [1] 249/17                              reaches [1] 113/22
214/6 214/12 214/17 235/20 235/25 236/2
                                              pure [3] 183/17 225/13 231/17                reaching [1] 5/5
237/3
                                              purpose [4] 79/15 80/18 233/1 235/24         read [25] 4/17 17/13 95/5 99/12 102/22
presented [4] 27/12 27/14 27/17 141/14
                                              purposes [4] 3/22 6/14 80/8 99/13             111/14 113/14 129/4 132/12 135/22 151/2
presenting [4] 142/16 220/9 220/10 232/3
                                              pursuant [1] 72/18                            152/19 166/17 184/22 185/19 204/24 205/18
presently [1] 218/21
                                              put [35] 25/10 34/22 35/5 35/7 39/20 70/19    211/8 237/24 238/24 249/12 250/13 255/20
pretrial [2] 142/6 265/5
                                              70/23 73/22 79/10 90/5 95/14 119/1 136/25     257/6 265/8
pretty [2] 220/9 221/10
                                              145/7 147/21 147/23 188/12 189/7 191/21      reading [4] 40/18 84/13 138/25 265/6
prevent [1] 142/16
                                              191/23 192/6 192/21 214/3 214/6 214/11       reads [13] 82/9 85/12 100/24 105/2 107/14
previous [7] 62/14 92/1 108/10 120/17
                                              222/19 234/3 235/16 235/20 237/2 251/10       110/24 113/1 118/8 125/22 155/21 156/22
149/20 210/4 244/8
                                              256/16 257/3 263/15 264/16                    188/12 195/2
previously [19] 51/8 51/18 51/19 58/22
                                              putting [5] 35/14 39/19 132/15 222/23 223/5  ready [16] 11/5 41/11 104/5 109/8 136/16
70/21 71/1 79/24 101/12 115/18 121/5 154/8
                                              PVC [1] 180/21                                139/16 139/25 141/2 145/24 188/12 205/22
168/17 169/6 171/2 174/8 180/18 182/6
                                              Pyrex [2] 84/14 84/17                         244/2 249/25 262/19 266/4 266/10
185/6 201/25
                                                                                           reaffixed [1] 177/13
price [2] 195/22 249/1                        Q                                            real [6] 116/24 146/11 219/12 220/11 228/20
Princess [1] 203/14
                                              qualifications [1] 216/19                     231/9
prior [10] 38/21 39/4 48/25 49/1 62/13
                                              quality [1] 222/22                           really [2] 4/18 43/12
154/10 169/15 177/21 186/20 227/14
                                              quantities [6] 9/5 141/7 141/8 141/24 142/12 realm [1] 32/18
priority [1] 210/15
                                               265/11                                      realtime [1] 58/9
private [1] 137/20
                                              quantity [2] 138/16 138/20                   reaper [1] 224/6
probable [2] 173/21 173/22
                                              quarter [2] 134/23 264/5                     rear [1] 35/9
probably [5] 37/4 53/15 122/18 215/12
                                              query [1] 265/3                              reason [6] 6/18 9/14 140/18 141/17 143/3
250/20
                                              question [15] 23/15 45/9 87/8 222/17 227/22 256/11
problem [6] 24/25 37/12 37/16 39/2 165/21
                                               227/22 228/4 231/24 232/21 233/4 233/12     reasons [1] 142/24
247/24
                                               233/20 233/24 248/20 266/22                 rebut [1] 144/10
problems [1] 47/2
                                              Questioned [1] 246/9                         rebuttal [1] 140/5
Proceed [2] 64/13 146/4
                                              questions [29] 21/21 21/23 21/24 22/1 26/25 recall [31] 13/14 13/17 22/25 23/3 24/1 24/8
proceeded [2] 44/21 201/23
                                               27/1 27/18 27/19 29/13 29/14 30/12 31/3      26/7 27/7 27/10 34/6 39/2 39/3 40/22 41/6
proceedings [4] 262/13 265/5 267/5 267/10
                                               45/1 45/3 45/5 45/7 55/17 55/19 61/5 61/8    60/12 69/16 70/18 101/10 125/1 155/4 161/8
process [3] 63/24 84/13 174/10
                                               63/12 63/13 216/22 218/2 226/6 226/9         161/20 161/21 163/22 184/8 208/16 214/19
processing [1] 201/14
                                               234/21 254/21 262/8                          216/4 230/22 231/2 231/10
produce [1] 222/8
                                              quick [2] 169/3 222/3                        recalled [1] 22/8
produced [2] 142/5 218/24
                                              quickly [3] 47/6 62/19 64/24                 receipt [4] 185/15 190/22 210/13 210/14
product [2] 220/17 229/6
                                              quit [2] 151/5 151/7                         receipts [4] 185/10 185/11 185/12 210/8
production [3] 222/17 222/24 223/1
                                              quite [1] 186/17                             receive [1] 208/14
professor [1] 218/17
                                              Quotation [1] 238/15                         received [6] 71/11 71/19 71/25 77/7 118/7
promptly [2] 139/25 143/5
                                              quotations [1] 238/19                         211/4
Proof [1] 16/16
                                              quote [1] 108/17                             recent [1] 219/14
propers [1] 222/5
                                                                                           recess [8] 46/12 47/19 47/20 143/7 145/20
properties [3] 12/15 12/17 12/19              R                                             216/13 263/5 263/5
property [14] 10/21 11/22 12/7 12/8 12/10     race [23] 30/7 49/14 49/16 49/17 49/20       Recognition [1] 223/20
12/12 12/14 12/17 12/21 12/24 22/18 107/16     116/1 116/4 116/14 117/1 155/22 155/24      recognize [46] 14/8 20/10 20/11 21/8 21/16
174/7 174/17                                   156/1 161/2 170/19 170/22 173/18 173/24      21/20 25/24 54/6 58/15 59/6 68/10 68/20
proposed [1] 4/23                              175/3 243/16 243/18 252/14 254/6 257/23      69/5 71/18 71/21 71/24 72/11 77/18 88/20
prorate [2] 28/1 28/4                         racks [1] 253/20                              89/8 92/10 96/3 97/5 97/20 99/1 106/20
prorated [3] 18/15 18/23 19/1                 radar [1] 116/12                              122/3 123/24 148/8 148/15 150/18 151/20
                                                                                                                                        293



R            Case 2:18-cr-00249-MMB   Document
                                 remaining [1] 183/1 537 Filed 12/19/19   Page
                                                                     research     293 of219/4
                                                                              [2] 218/14  302
                                               remarks [1] 139/3                             resident [1] 48/21
recognize... [14] 151/24 164/8 180/6 183/9
                                               remember [16] 24/7 27/16 28/13 29/23 30/1     residents [1] 13/3
 188/20 194/12 195/3 196/16 198/20 202/20
                                                30/3 30/6 35/5 60/13 62/15 63/1 70/15        resides [1] 5/19
 205/8 212/4 212/6 245/13
                                                136/17 227/2 240/20 241/1                    residue [4] 209/18 211/6 211/6 211/20
recognized [1] 221/4
                                               remind [2] 74/23 161/22                       respect [3] 185/19 211/10 222/5
recollection [9] 24/15 39/3 40/11 40/19
                                               remote [3] 7/9 62/9 63/8                      respectfully [1] 142/8
 41/19 41/21 63/4 184/20 230/23
                                               remove [1] 183/12                             respond [1] 118/20
record [33] 3/6 7/5 10/8 11/10 14/22 25/14
                                               removed [3] 43/7 116/2 168/22                 responds [6] 83/10 83/15 83/16 104/8
 25/18 31/15 37/5 40/23 41/1 48/9 52/16
                                               removing [2] 35/13 154/11                      118/22 191/23
 54/16 56/4 63/23 64/9 68/15 68/23 68/25
                                               render [1] 232/10                             response [1] 135/3
 69/11 71/19 71/21 72/18 78/10 146/1 150/14
                                               renewing [1] 174/10                           responsibilities [2] 12/25 56/24
 153/16 174/14 174/14 217/14 222/8 267/10
                                               rent [8] 15/21 17/23 18/18 18/22 18/25 20/1   rest [17] 7/2 7/3 7/13 7/17 7/25 57/22 139/18
recorded [3] 62/8 62/14 172/23
                                                20/5 129/14                                   139/24 139/24 141/1 145/9 163/18 188/13
recording [6] 54/15 54/16 62/16 63/21 63/24
                                               rental [3] 18/10 18/12 124/21                  215/7 215/7 265/1 265/18
 154/10
                                               rented [6] 17/2 20/23 122/16 124/23 174/19    rested [1] 8/1
Recordkeeping [1] 79/16
                                                197/17                                       result [2] 4/8 256/5
records [38] 13/2 13/6 13/9 13/18 14/20
                                               renting [2] 15/20 16/17                       results [1] 211/4
 15/8 68/4 68/7 68/10 68/21 69/5 69/6 69/20
                                               repeat [1] 138/25                             resume [6] 137/21 145/24 215/9 215/22
 71/1 71/4 71/7 71/11 73/9 73/21 74/7 74/12
                                               replace [1] 255/10                             235/3 235/4
 77/7 80/3 80/5 80/6 80/10 80/11 80/21 80/24
                                               replied [1] 245/11                            resumes [1] 215/23
 107/16 108/20 156/23 156/24 156/25 185/10
                                               replies [227] 83/11 83/12 83/20 90/2 90/4     retrieve [1] 178/14
 197/12 197/15 230/12
                                                90/5 90/6 90/7 91/2 91/5 91/9 91/12 91/14    retrieving [2] 171/8 172/4
recovered [10] 92/13 181/11 181/19 182/15
                                                91/19 91/20 93/14 93/18 93/20 93/21 94/4     return [21] 33/13 35/23 65/11 66/1 66/20
 186/7 211/20 211/21 231/13 231/18 235/12
                                                99/19 99/21 101/22 101/23 102/2 102/5         67/4 67/13 67/20 115/9 115/14 128/10
Recross [3] 30/13 30/16 64/5
                                                103/8 103/11 103/12 110/2 110/4 110/6         170/23 173/11 173/15 174/21 177/19 204/4
red [7] 33/19 97/23 97/23 98/2 98/2 185/4
                                                113/17 113/24 113/25 114/2 115/3 118/24       212/7 257/11 259/10 261/25
 209/22
                                                118/25 119/2 120/20 120/21 126/15 126/18     returned [11] 34/21 51/20 100/10 105/13
redactions [1] 140/21
                                                126/19 126/23 127/2 127/5 128/5 129/17        115/13 117/19 155/1 163/6 179/17 201/13
redirect [6] 29/15 29/18 46/5 63/14 63/17
                                                129/18 129/22 129/24 131/19 131/23 134/7      210/2
 234/23
                                                134/10 135/4 136/3 136/4 136/6 136/8         returning [2] 57/14 65/5
Redondo [1] 17/16
                                                136/10 136/12 136/16 137/1 147/4 147/6       returns [2] 161/24 168/2
reduce [1] 140/13
                                                147/22 151/9 151/13 151/17 153/8 153/13      reverse [1] 228/7
redundant [3] 46/25 47/1 47/15
                                                158/14 160/1 160/2 163/16 163/19 163/21      review [3] 3/6 9/6 208/23
Reed [5] 245/9 245/10 245/11 245/11 245/18
                                                165/10 165/11 165/12 165/14 165/17 165/20    reviewed [6] 20/15 69/20 80/25 186/20
refer [2] 12/2 99/13
                                                165/22 165/24 166/20 166/21 166/22 167/15     193/11 197/15
reference [13] 70/20 92/1 94/15 95/8 134/13
                                                167/17 188/15 188/16 188/17 189/10 190/2     reviewing [2] 6/9 186/18
 134/25 151/19 221/6 224/1 224/1 224/2
                                                190/3 190/8 190/9 191/15 191/16 191/20       Rhonda [1] 210/15
 241/19 257/8
                                                192/8 192/18 192/20 192/21 192/23 193/24     Richard [51] 33/18 34/15 37/1 44/13 65/3
referenced [1] 169/2
                                                194/3 194/4 197/4 200/23 201/2 205/4          65/23 66/17 67/1 67/8 67/17 77/13 77/16
references [2] 94/17 157/10
                                                207/15 207/16 238/1 238/7 239/2 239/4         97/3 100/8 101/9 102/9 105/12 106/3 106/16
referred [2] 221/7 232/18
                                                239/10 239/15 239/16 239/23 239/25 240/12     115/9 115/13 117/19 119/3 124/3 128/10
referring [2] 26/6 120/22
                                                240/17 240/18 240/19 240/23 241/1 241/12      132/22 137/4 154/25 158/20 160/9 161/12
refers [6] 88/8 95/9 120/23 141/24 157/11
                                                241/13 241/14 241/15 242/3 242/5 242/6        163/2 163/6 166/1 167/10 168/2 170/11
 157/13
                                                242/8 242/11 242/25 243/2 243/3 243/4         173/4 173/8 174/3 179/12 187/22 189/16
reflect [1] 19/21
                                                243/5 244/3 244/5 244/6 244/21 244/23         191/2 193/15 199/9 217/15 251/13 257/11
reflected [4] 14/23 15/2 20/25 142/7
                                                244/24 246/7 246/10 246/12 246/13 246/21      259/10 261/24
reflects [1] 85/12
                                                247/1 247/5 247/9 247/14 247/15 247/17       ride [1] 255/8
refresh [7] 24/15 40/10 40/19 41/18 41/21
                                                247/21 247/24 248/2 248/14 248/16 248/21     right [167] 3/14 4/12 5/12 6/23 6/23 7/18
 184/20 230/23
                                                248/23 248/25 249/2 249/15 249/21 249/22      8/12 10/4 10/22 11/7 11/13 13/24 13/24 18/5
reg [1] 2/13
                                                249/24 250/3 250/7 250/9 250/16 250/17        18/7 19/9 19/11 19/14 21/18 29/10 30/3 30/5
regard [1] 144/7
                                                250/19 250/22 250/24 250/25 251/1 251/7       31/12 37/14 38/11 38/16 39/8 43/3 43/9
regarding [7] 23/22 24/2 27/5 45/15 119/23
                                                251/10 251/12 251/19 251/20 251/24 252/1      43/10 44/2 46/16 46/18 46/19 48/1 48/6 50/7
 143/14 211/11
                                                253/1 253/5 253/8 253/13 253/16 253/22        50/22 52/3 54/13 55/4 56/1 62/5 64/5 72/19
region [2] 32/2 32/3
                                                253/23 254/6 254/7 254/10 254/14 254/20       74/14 74/20 76/5 77/10 78/1 78/15 80/3
registered [1] 230/19
                                                254/23 254/24 255/15 256/7 257/18 257/19      84/12 90/2 90/7 91/15 91/17 91/20 94/5
registration [2] 168/16 168/21
                                                257/20 257/22 258/8 258/15 258/16 259/3       97/22 98/3 98/4 98/14 99/1 100/8 103/6
regular [2] 14/15 14/19
                                                259/7 259/20 260/5 260/19 260/21 260/25       107/12 114/2 115/3 118/25 119/2 120/15
regularly [1] 14/16
                                                261/3 261/8 261/15                            122/2 122/9 122/9 123/22 124/4 124/9
reimburse [1] 256/24
                                               report [9] 34/7 40/9 41/15 45/21 45/22         128/17 129/25 133/15 133/16 134/11 136/23
related [6] 81/11 86/25 142/3 186/23 187/2
                                                139/9 164/20 204/22 208/23                    140/10 143/4 144/5 144/13 144/23 145/14
 236/3
                                               REPORTER [1] 1/23                              153/8 156/18 162/19 162/20 167/19 169/8
relates [3] 218/13 218/22 219/20
                                               reports [6] 45/20 80/25 82/21 142/2 230/15     169/25 180/19 183/21 186/11 189/8 189/24
relation [6] 81/15 135/5 152/2 157/3 179/8
                                                231/3                                         205/1 205/3 208/22 215/4 215/12 217/11
 219/19
                                               reposition [1] 38/19                           221/16 221/21 222/1 223/15 225/20 226/8
relationship [1] 138/11
                                               represent [1] 203/24                           226/19 228/6 228/18 228/24 234/6 234/19
relevant [2] 233/5 233/8
                                               representation [1] 86/1                        234/21 237/12 239/4 241/16 242/3 242/13
relocked [1] 177/1
                                               require [4] 16/17 88/3 142/10 142/10           243/9 244/6 245/19 246/13 248/16 249/22
remained [2] 20/3 170/20
                                               required [2] 17/23 18/20                       249/23 250/7 250/10 250/17 250/19 251/1
                                                                                                                                   294



R                        Case 2:18-cr-00249-MMB        Document 537 Filed
                                       Saturday [1] 109/25                 12/19/19
                                                                        score [1] 93/13 Page 294 of 302
                                            saved [24] 86/15 93/4 95/19 96/9 96/11       scrape [1] 151/15
right... [29] 252/2 252/12 253/1 253/8 254/7
                                             148/18 149/10 150/1 150/21 152/11 191/12    screen [14] 13/24 15/12 19/10 25/11 25/22
 254/10 254/23 255/2 255/7 255/11 257/1
                                             196/11 197/19 240/14 242/18 243/21 245/9     60/16 86/2 86/5 99/1 116/22 127/17 158/12
 257/18 257/22 257/24 259/7 260/5 260/11
                                             246/4 248/7 249/11 250/12 251/3 259/15       221/14 235/20
 260/21 261/8 261/9 261/11 261/15 262/3
                                             260/22                                      screenshot [34] 25/3 81/22 81/24 82/7 82/11
 262/22 264/19 265/2 265/11 265/21 266/9
                                            saver [1] 209/19                              83/25 84/2 84/15 84/24 85/1 85/7 85/13
right-hand [1] 18/7
                                            saving [1] 149/1                              85/15 97/8 97/10 100/16 104/13 106/23
ring [2] 210/6 210/7
                                            savvy [1] 224/15                              106/24 107/21 110/11 112/16 118/5 125/10
rise [2] 48/6 217/11
                                            saw [29] 34/4 37/5 39/7 39/12 41/23 44/19     155/10 155/12 156/8 162/5 162/9 188/9
Riverview [2] 49/13 49/15
                                             45/17 51/6 51/14 55/6 78/23 86/2 108/5       191/11 191/12 194/14 194/16
road [5] 44/3 99/21 167/13 176/21 176/23
                                             116/17 116/21 135/18 147/25 149/6 149/19    screenshots [1] 130/25
roast [3] 225/16 225/17 225/20
                                             150/8 154/6 161/22 169/11 170/6 171/1       scroll [5] 14/3 17/4 20/2 197/23 213/6
roasting [2] 224/13 225/2
                                             178/21 183/22 197/19 220/19                 scrolling [1] 20/2
Robbie [1] 97/25
                                            say [98] 7/5 18/1 21/19 23/24 27/12 28/21    sealed [5] 180/20 180/22 180/24 182/14
ROBERT [3] 2/11 2/11 6/11
                                             52/23 65/2 65/5 83/6 89/16 99/18 100/21      184/25
Rock [10] 238/10 238/12 238/23 238/25
                                             104/6 109/6 112/7 114/23 116/21 120/15      sealer [3] 185/9 209/20 209/20
 239/4 239/7 239/9 239/12 239/14 239/16
                                             124/18 129/2 143/25 170/3 200/4 206/20      sealers [1] 208/21
rocking [1] 153/6
                                             209/24 213/4 219/8 219/14 220/17 220/22     search [29] 77/2 132/20 173/17 173/20
rocky [1] 99/21
                                             221/4 221/6 223/4 225/25 227/19 228/13       177/24 179/20 179/22 179/24 183/14 184/6
role [1] 33/20
                                             232/20 233/13 239/13 239/21 240/10 240/15    184/9 184/19 186/7 186/21 188/10 201/6
roll [1] 104/7
                                             241/9 242/1 242/21 243/7 243/12 243/22       201/8 201/12 201/12 202/15 208/9 208/11
roller [2] 185/6 185/9
                                             244/1 244/13 244/17 244/23 245/3 245/9       208/18 208/24 211/21 212/7 230/13 231/13
rolling [4] 154/12 172/4 178/15 180/17
                                             245/17 245/21 246/1 246/2 246/15 246/19      231/18
rolling-style [2] 154/12 172/4
                                             247/3 247/7 247/19 248/11 248/18 249/5      searched [1] 85/20
rookie [1] 250/4
                                             249/9 251/4 251/15 252/8 252/16 252/19      seat [10] 11/12 35/11 52/21 122/21 169/20
room [6] 1/24 93/23 104/24 145/19 249/17
                                             252/22 253/3 253/11 253/19 254/1 254/11      171/5 171/7 172/6 178/19 202/8
 258/17
                                             254/16 255/13 255/17 255/25 256/4 256/5     seated [2] 110/21 217/17
rooms [1] 188/16
                                             256/23 257/15 258/4 258/13 258/25 259/18    sec [1] 254/22
round [2] 152/24 252/3
                                             259/23 260/7 260/13 260/23 261/17 262/7     second [20] 15/14 18/16 18/17 26/11 50/1
routine [1] 87/20
                                             264/14                                       61/18 61/19 102/20 106/15 106/16 130/19
row [4] 5/3 75/7 76/20 151/19
                                            saying [28] 83/8 83/19 109/21 147/19 158/6    130/21 131/5 151/19 159/5 162/18 162/19
rows [1] 237/16
                                             159/20 163/13 178/2 199/10 207/10 222/15     165/16 196/23 228/3
Rs [1] 156/25
                                             227/23 228/4 228/5 228/11 229/19 245/19     seconds [6] 25/20 25/24 38/5 54/11 55/2
Rule [3] 74/13 142/5 142/24
                                             246/16 247/12 247/20 248/12 248/19 248/20    60/3
Rule 1006 [2] 142/5 142/24
                                             249/3 253/24 254/4 257/1 258/22             secured [1] 179/21
Rule 902 [1] 74/13
                                            says [121] 4/24 16/9 83/13 91/1 91/8 91/11   security [5] 18/18 26/20 106/10 116/17
rules [1] 156/25
                                             91/16 91/21 91/24 93/13 93/16 93/22 93/25    117/1
run [1] 137/20
                                             94/3 94/5 99/15 99/17 108/17 113/22 128/8   sedan [3] 51/14 55/15 161/24
running [7] 63/20 63/21 64/3 147/4 163/17
                                             133/11 133/14 134/8 134/11 135/24 136/9     see [245] 10/1 13/23 13/24 15/16 16/3 16/15
 247/23 251/23
                                             136/13 136/17 136/22 136/23 136/24 144/10    16/23 17/13 17/20 18/4 18/7 18/23 19/7 19/9
rush [1] 239/24
                                             147/1 147/20 151/4 152/23 158/8 159/23       19/16 19/19 19/25 20/1 20/22 24/12 24/13
Ryan [1] 71/2
                                             159/25 160/20 163/14 190/10 191/17 191/18    24/16 24/17 25/24 26/3 26/5 29/21 34/15
S                                            191/21 192/6 197/1 197/5 197/6 198/24        34/24 36/1 36/6 37/1 38/11 38/13 39/10 40/8
                                             207/14 213/5 224/25 237/25 238/2 238/3       41/15 42/12 43/9 43/11 43/15 44/16 44/18
Saab [1] 52/14
                                             238/4 238/5 238/25 239/5 239/7 239/9         47/8 47/8 50/10 51/4 52/6 52/13 53/6 55/12
Safe [2] 32/2 32/12
                                             239/24 240/16 240/20 240/24 241/2 241/3      55/14 58/12 60/10 60/16 61/3 61/14 61/16
safety [1] 209/17
                                             241/4 241/10 242/4 242/12 242/13 243/8       61/20 62/5 71/15 71/16 72/6 73/1 73/6 73/17
said [20] 4/6 28/20 45/20 52/9 97/20 136/17
 140/10 153/3 153/4 153/10 225/5 233/2       243/9 243/13 243/14 243/15 243/16 243/17     73/24 74/5 74/20 75/7 75/11 75/15 75/22
 233/14 234/11 243/13 250/1 250/7 256/23     243/23 244/2 244/3 244/14 244/18 244/19      76/5 76/10 77/5 77/6 77/20 78/1 78/10 79/5
 257/19 260/8                                244/25 245/5 245/10 246/6 246/11 246/22      81/21 82/6 82/16 83/22 84/9 84/20 86/12
                                             246/25 249/1 249/16 249/20 250/1 250/5       88/18 88/19 89/3 90/12 91/3 92/25 94/19
sake [1] 249/13
                                             250/10 251/8 254/5 254/8 254/22 255/2        95/8 95/16 96/1 96/13 97/17 98/13 99/9
salaam [1] 103/4
                                             255/5 255/11 255/23 256/8 257/21 258/17      100/13 101/5 102/14 102/15 103/13 104/3
sale [1] 86/25
                                             259/8 260/18 260/24 261/1 261/2 261/10       104/10 104/22 105/12 106/2 106/3 107/10
Salley [1] 84/12
                                             261/11 261/18 261/19 261/20 261/22           107/20 108/7 108/7 108/14 108/22 109/11
same [61] 12/4 20/14 36/23 36/23 37/4 37/16
 39/14 41/12 42/7 44/17 53/9 53/12 60/20    scale [12] 209/18 210/19 210/19 210/21        110/8 110/20 111/2 111/23 112/13 112/22
                                             210/23 210/25 211/1 211/3 211/5 211/12       113/4 116/16 117/4 119/7 120/3 121/14
 62/24 66/23 67/7 67/16 67/23 75/4 78/11
                                             211/19 249/25                                121/16 123/6 124/17 124/19 124/21 125/4
 78/14 78/18 108/9 108/13 115/19 116/2
 116/20 123/10 124/21 125/19 131/14 131/19  schedule   [4] 138/1 145/4 186/4 215/8        125/5 125/17 125/24 127/9 127/17 128/22
 149/13 149/13 149/19 150/1 150/12 154/7    Schedule II [1] 186/4                         130/3 130/15 130/24 131/25 133/1 133/18
 154/17 160/4 168/12 168/13 171/1 171/4     schedule-wise [1] 138/1                       134/4 136/1 146/12 146/23 147/9 147/20
 174/24 178/11 178/15 180/16 196/9 201/24 scheduled [2]
                                                            9/24 9/25                     149/7 149/23 151/19 151/23 152/8 155/7
 213/5 224/25 232/21 240/13 247/22 248/13 scheduling [3]
                                                             143/8 143/10 215/6           155/18 156/6 156/15 157/10 157/18 157/19
 254/15 256/5 256/21 258/3 261/8            Schlosser   [1] 121/9                         158/17 159/1 159/9 161/12 162/2 162/16
                                            scientist [1] 211/13                          164/3 164/6 166/5 168/7 168/19 169/15
Samsung [6] 185/12 185/17 209/6 209/14
 209/16 209/21                              scientists [1] 185/22                         169/25 170/5 170/7 170/7 170/11 170/23
sandwich [2] 251/9 258/23                   scoop [1] 126/22                              170/25 171/14 172/2 172/19 172/25 176/4
                                            scope [3] 22/12 23/14 232/7                   178/5 180/4 180/15 180/23 181/6 184/8
                                                                                                                                      295



S            Case 2:18-cr-00249-MMB
                                 ShaddiDocument      537 151/25
                                        [10] 151/13 151/24 Filed153/11
                                                                 12/19/19   Page
                                                                        214/13 224/3 295 of 302
                                                258/5 258/10 260/2 260/4 260/19 261/13      shown [25] 21/14 38/6 39/3 41/16 50/8
see... [47] 187/19 188/5 189/4 189/24 190/20
                                               shake [6] 99/17 99/18 99/19 131/19 205/3      50/21 51/12 52/2 53/4 54/4 54/12 54/25 55/3
 191/9 193/8 194/25 195/19 196/8 196/24
                                                256/3                                        60/6 122/8 124/8 154/4 161/7 161/17 169/7
 198/1 198/8 199/16 200/25 203/3 204/4
                                               shall [1] 108/18                              171/25 172/17 182/6 221/24 235/16
 204/10 206/3 212/1 212/14 214/14 219/22
                                               SHANNAN [2] 1/23 267/14                      shows [6] 28/18 28/22 74/23 74/25 75/3 75/5
 220/4 221/13 221/13 221/15 221/17 222/19
                                               shape [1] 47/22                              shut [1] 35/25
 222/19 222/20 222/21 222/21 223/1 223/4
                                               shaped [1] 184/24                            Shute [5] 80/17 80/19 139/8 140/25 264/25
 224/19 230/23 236/17 237/12 239/5 239/8
                                               sharing [1] 79/6                             sic [1] 38/8
 241/15 241/19 244/7 244/22 250/10 262/12
                                               Sharon [2] 75/18 75/19                       side [10] 34/11 35/11 35/12 35/19 39/13
seeing [8] 17/3 34/6 35/2 40/22 41/6 45/22
                                               she [3] 22/10 143/17 174/8                    79/10 133/16 176/21 176/23 189/8
 216/3 231/2
                                               she'll [1] 7/22                              sides [1] 35/9
seeking [1] 4/8
                                               She's [1] 7/21                               Sigel [1] 221/7
seem [3] 35/2 37/19 220/14
                                               Sheen [49] 133/22 134/5 134/8 134/11         sign [3] 248/23 248/23 248/24
Seems [1] 40/7
                                                250/12 250/14 250/16 250/17 250/19 250/22 significance [4] 112/10 115/6 160/3 198/17
seen [20] 16/25 20/1 20/25 21/1 21/11 36/10
                                                251/1 252/7 252/9 252/11 252/12 252/14      significant [2] 173/1 223/14
 39/13 39/14 41/25 54/21 76/22 81/8 173/24
                                                252/21 252/23 252/25 253/1 253/25 254/2     signifying [1] 173/1
 180/18 188/9 221/12 221/13 227/12 237/2
                                                254/5 254/7 254/8 254/10 254/15 254/17      silver [2] 52/14 161/24
 237/11
                                                254/18 254/19 254/21 254/23 254/24 255/2 SIM [1] 209/13
seized [27] 79/18 101/12 181/20 183/2 184/9
                                                255/5 255/7 255/9 255/11 259/22 259/24      similar [9] 39/12 41/7 63/7 122/25 220/10
 184/10 184/13 184/15 185/8 185/9 201/14
                                                260/1 260/3 260/5 260/12 260/14 260/16       225/1 237/1 237/10 246/24
 204/16 208/16 208/18 208/19 208/20 208/21
                                                260/18 260/19 260/21                        simple [3] 96/23 112/7 114/23
 209/4 209/5 209/24 209/25 210/5 210/10
                                               sheet [2] 86/24 86/24                        simply [8] 5/6 85/23 112/8 175/18 228/7
 210/14 211/12 237/18 240/5
                                               Sherman [2] 210/11 210/11                     228/16 229/18 229/24
seizing [1] 210/24
                                               shiny [1] 185/8                              Simpson [30] 52/4 53/3 55/1 58/25 73/10
seizure [3] 152/2 152/5 210/22
                                               shipping [3] 210/15 210/18 210/18             73/15 74/3 79/18 81/1 81/18 82/21 118/13
sell [3] 220/15 229/6 229/7
                                               shirt [3] 30/4 55/6 148/6                     121/5 122/7 124/7 130/22 131/8 139/8
sells [1] 220/15
                                               shirts [1] 261/21                             140/19 143/3 169/23 171/24 173/17 176/20
semi [2] 33/18 34/10
                                               shit [13] 91/7 93/17 94/2 99/20 113/24 136/1 178/24 183/18 197/22 201/13 201/18 264/23
semis [1] 33/12
                                                151/10 152/23 206/22 213/5 213/8 240/25     since [3] 5/18 32/8 145/11
send [2] 19/18 114/3
                                                256/12                                      single [3] 210/6 214/1 214/4
sending [1] 206/16
                                               shoe [1] 185/15                              sir [29] 3/10 31/21 33/16 34/16 36/21 37/2
sends [25] 90/3 96/24 102/3 103/15 118/3
                                               shoot [2] 242/14 257/16                       38/15 39/24 40/3 40/9 40/21 41/20 41/22
 130/17 133/13 158/11 159/3 160/22 188/8
                                               shopping [2] 124/23 177/11                    42/4 42/8 42/13 42/23 43/14 43/23 44/15
 190/21 191/11 191/21 191/23 193/10 195/20
                                               short [5] 46/14 128/8 147/2 215/23 255/3      45/16 45/20 46/1 56/11 110/2 128/5 174/23
 196/13 196/25 207/11 245/12 245/18 260/2
                                               shortly [2] 187/10 201/3                      239/24 264/20
 260/3 261/6
                                               shot [3] 25/19 38/11 176/7                   sister [2] 5/19 205/22
sent [14] 91/19 112/1 114/8 118/11 131/1
                                               should [14] 3/24 3/24 6/19 8/17 24/16 47/12 sit [2] 8/11 167/19
 181/12 181/20 197/23 198/2 201/4 211/3
                                                91/17 109/25 130/21 140/11 145/8 200/25     site [4] 16/25 80/11 80/13 80/21
 212/18 240/20 261/9
                                                216/9 255/8                                 sitting [3] 52/19 52/21 71/1
sentence [1] 201/5
                                               shoulder [3] 97/25 98/3 176/9                situate [1] 127/1
sentencing [1] 3/22
                                               shouldn't [3] 151/11 209/24 255/6            situated [3] 34/20 176/20 245/6
Sentinel [1] 176/22
                                               shout [3] 105/3 221/3 222/2                  situation [2] 151/18 259/1
separate [10] 83/17 102/18 103/14 136/24
                                               shout-outs [1] 222/2                         situations [1] 153/7
 180/22 182/14 183/16 185/3 193/11 236/1
                                               shouts [2] 222/5 222/13                      six [10] 47/11 47/12 56/21 64/22 65/2 68/1
September [11] 83/7 89/23 92/15 132/20
                                               show [35] 13/20 25/4 26/18 37/7 38/20 47/16 70/1 153/14 185/4 242/9
 147/11 150/20 152/6 152/13 231/14 237/22
                                                50/5 59/19 60/15 69/22 69/23 70/1 70/4      sixth [5] 67/17 173/3 173/8 175/15 261/25
 238/9
                                                80/22 84/19 89/5 92/18 98/18 103/17 109/9 size [1] 261/2
September 10 [1] 147/11
                                                128/20 138/10 142/14 143/3 146/11 153/21 skin [1] 144/8
September 11 [4] 92/15 132/20 152/6
                                                161/5 161/15 172/8 218/23 218/24 221/11     Skinny [1] 203/21
 231/14
                                                221/12 230/25 256/22                        slang [2] 87/22 222/10
September 15 [1] 237/22
                                               showed [11] 21/7 28/8 29/5 40/10 41/13       sleep [1] 256/15
September 17 [1] 150/20
                                                41/18 53/9 150/13 179/12 184/19 256/24      slide [8] 110/3 129/22 138/19 153/5 160/21
September 22 [1] 238/9
                                               showing [103] 20/9 25/1 42/9 51/23 53/17      240/13 243/11 246/2
September 28 [1] 89/23
                                                53/25 58/11 68/9 68/19 69/4 71/13 71/20     slides [4] 8/23 141/5 142/9 143/14
September 29 [1] 152/13
                                                71/23 72/5 72/10 72/25 73/5 75/13 75/21     slightly [1] 52/20
September 30 [1] 83/7
                                                76/9 77/3 77/17 78/9 82/14 83/21 86/11      slow [3] 152/24 255/25 256/14
series [3] 84/19 155/3 223/10
                                                88/17 90/11 92/5 96/12 97/4 98/19 100/12    slowly [1] 34/21
serious [2] 221/10 223/4
                                                101/4 102/12 104/9 106/15 106/19 107/17     small [5] 38/18 178/14 209/12 209/16
Service [2] 210/8 210/15
                                                108/21 110/7 111/1 111/22 112/12 113/3       258/20
set [2] 116/4 209/23
                                                114/9 117/3 119/6 120/2 123/5 124/25 125/3 smart [1] 209/16
sets [1] 223/2
                                                125/23 127/6 128/21 130/2 131/24 132/25     Smith [7] 16/2 16/21 17/10 28/22 197/18
seven [8] 59/23 59/24 59/25 60/2 163/20
                                                133/17 135/8 147/8 148/14 149/5 149/22       198/4 210/16
 185/5 248/12 256/9
                                                150/17 152/7 155/6 156/5 157/17 158/16      smoother [1] 47/13
seventh [7] 26/7 26/17 57/20 58/6 58/16
                                                159/8 160/6 162/1 162/23 164/2 166/4 167/2 snapshot [1] 52/20
 242/25 253/17
                                                171/13 176/3 180/3 181/1 181/17 183/8       snatched [1] 205/2
several [3] 44/20 61/2 81/8
                                                188/19 189/14 190/12 190/25 192/9 193/14 sneak [1] 110/25
sewers [1] 256/4
                                                194/11 195/10 195/23 196/15 198/7 198/25 sneaker [1] 261/2
SFL3 [4] 185/25 185/25 185/25 211/16
                                                199/15 202/19 203/23 205/7 206/2 206/25     snow [1] 113/1
                                                                                                                                           296



S                        Case 2:18-cr-00249-MMB        Document
                                       115/20 131/2 132/6             537
                                                          134/20 143/17 149/6 Filed  12/19/19
                                                                                  state            Page
                                                                                        [10] 3/19 11/9 31/14296
                                                                                                             48/8 of
                                                                                                                  56/3302
                                                                                                                       64/9
                                                 176/14 181/16 200/11 227/8 238/15 247/12        85/12 146/1 217/13 264/10
so [194] 3/4 4/7 6/19 7/13 7/22 8/8 8/11 8/11
                                                 255/1 256/18                                   stated [3] 45/17 45/23 58/22
 10/15 12/2 13/10 15/20 18/9 18/16 18/17
                                                sort [2] 7/9 80/10                              statements [1] 142/15
 18/19 19/25 20/4 22/21 23/11 23/23 24/1
                                                sorts [2] 32/14 79/22                           states [15] 1/1 1/3 1/10 1/13 1/14 89/25 91/6
 26/15 27/15 28/18 29/2 30/1 30/19 30/24
                                                sound [4] 144/21 221/22 221/23 223/7             110/23 156/19 208/19 209/8 209/14 209/15
 33/11 34/6 34/7 34/11 34/18 35/3 35/5 35/9
                                                sounds [2] 205/24 222/22                         210/7 210/14
 35/22 35/25 37/15 38/17 39/12 40/25 41/7
                                                south [13] 2/8 33/7 33/7 33/10 40/6 44/1        station [4] 52/14 52/16 90/8 218/25
 41/24 43/4 43/5 43/6 43/7 43/10 43/13 43/25
                                                 44/14 53/21 106/4 115/19 133/14 168/18         stationed [10] 32/1 57/8 57/11 170/22
 44/2 44/18 46/2 47/5 59/22 60/3 62/9 62/19
                                                 168/21                                          174/24 175/1 175/6 175/8 177/17 178/2
 63/2 63/6 64/21 65/13 66/9 68/1 68/24 70/20
                                                southbound [1] 34/12                            stay [6] 145/16 213/5 213/9 213/13 247/25
 74/20 75/7 75/14 79/13 82/9 85/18 86/1
                                                speak [5] 11/13 23/10 27/8 98/21 266/1           247/25
 91/17 91/21 93/23 94/3 95/14 97/22 98/18
                                                speaking [2] 22/25 207/17                       stayed [2] 105/9 177/6
 100/6 101/25 102/6 104/6 107/8 108/5
                                                speaks [1] 59/7                                 stays [1] 106/12
 115/18 116/11 117/16 117/19 117/24 118/3
                                                special [114] 3/21 8/15 9/3 9/6 9/8 9/22 14/2   STENGEL [3] 1/13 5/21 7/7
 118/8 118/10 118/12 121/10 122/1 124/19
                                                 22/25 31/9 32/4 32/14 32/19 38/8 38/14         step [2] 10/18 158/15
 127/1 130/16 131/10 132/21 135/24 138/9
                                                 40/19 41/2 41/3 41/5 45/1 46/15 48/10 49/3     steps [1] 174/20
 139/25 140/17 143/2 145/8 145/16 148/25
                                                 50/10 50/24 51/11 52/3 52/6 53/2 53/6 54/15    Stewart [1] 96/8
 155/18 161/10 164/16 164/23 164/25 165/2
                                                 55/1 55/24 56/12 56/16 56/24 58/12 58/25       Stewart's [1] 96/9
 167/22 169/2 174/10 174/24 175/20 176/10
                                                 59/3 62/3 64/8 64/10 64/19 64/21 69/15         sticker [1] 182/4
 176/19 177/22 178/7 180/14 183/21 184/21
                                                 73/10 73/14 73/17 74/2 74/6 75/15 79/17        still [24] 3/3 4/13 21/10 25/19 64/12 93/14
 186/11 187/12 191/23 194/5 196/23 197/3
                                                 80/17 80/19 81/1 81/18 82/21 115/18 118/13      109/25 127/15 137/16 138/4 140/22 140/23
 200/18 201/18 203/5 205/24 208/4 208/14
                                                 121/5 121/16 122/3 122/6 123/6 124/6            141/2 146/3 151/8 170/19 170/22 171/16
 212/14 214/20 215/25 216/1 218/1 219/12
                                                 124/17 128/16 129/8 130/22 131/8 138/18         176/7 202/16 221/15 238/2 249/18 265/17
 219/22 220/2 220/3 220/6 220/12 220/22
                                                 138/24 139/7 139/8 139/9 139/19 140/19         stipulate [1] 211/13
 221/8 222/1 222/24 223/3 223/21 225/13
                                                 141/21 146/2 146/9 154/6 154/8 154/14          stipulated [1] 140/20
 225/16 226/2 226/4 227/1 228/15 228/25
                                                 154/20 160/23 161/19 168/17 168/23 169/2       stipulation [3] 185/19 186/12 211/8
 229/4 229/6 233/3 236/16 237/2 237/10
                                                 169/22 171/24 172/2 173/16 174/25 176/20       stogs [1] 254/13
 238/20 241/16 241/17 245/5 247/25 250/7
                                                 178/24 179/3 179/12 183/18 186/17 188/5        stop [10] 50/22 52/3 54/11 54/13 55/4 122/1
 251/22 253/15 256/10 259/8 262/5 263/22
                                                 189/24 191/9 193/8 197/22 201/13 201/18         122/9 168/21 169/8 208/22
 264/3 264/4 264/5 264/14 264/16 265/18
                                                 201/18 208/22 211/25 212/14 213/15 235/10      store [2] 194/1 251/10
 266/9 266/12 266/16 266/21
                                                 236/13 264/25                                  stored [7] 88/23 89/24 109/1 118/6 133/21
social [15] 81/11 155/4 218/15 218/16
                                                specific [7] 12/12 64/24 138/12 138/15 139/4     238/19 238/22
 218/18 223/17 227/15 227/24 228/9 228/16
                                                 142/12 233/1                                   story [1] 223/13
 228/20 228/24 229/5 229/23 229/24
                                                specifically [8] 22/21 100/6 142/3 143/14       stove [4] 82/9 82/10 82/13 189/8
soft [7] 87/2 87/25 88/6 88/7 88/8 89/3
                                                 174/17 219/20 227/9 227/12                     straight [1] 194/6
 225/25
                                                specifics [1] 27/7                              straight...63 [1] 244/21
softball [3] 93/14 94/15 118/23
                                                speculating [1] 59/13                           strategic [1] 35/25
softer [1] 250/5
                                                speculation [2] 120/24 134/16                   stream [1] 130/6
software [2] 253/12 255/14
                                                spell [5] 11/10 31/15 48/9 56/4 217/14          street [185] 1/14 1/19 1/24 2/4 2/8 2/12
solely [1] 236/21
                                                spelled [1] 156/20                               11/22 11/23 11/25 12/3 12/8 12/20 12/21
some [55] 8/8 8/10 10/10 11/4 12/25 13/17
                                                spent [7] 57/21 65/21 66/15 66/24 67/24          13/9 13/13 13/18 14/16 14/19 15/21 17/14
 18/7 30/22 47/11 57/15 57/19 57/24 58/2
                                                 70/8 186/17                                     22/17 26/4 26/21 29/9 29/11 30/20 33/7 33/9
 70/8 81/14 81/15 86/24 100/6 101/24 104/6
                                                spoke [4] 23/18 23/24 174/16 219/7               40/6 49/14 49/16 49/17 49/20 57/9 57/11
 105/9 105/23 106/5 116/19 135/25 135/25
                                                spoken [3] 70/25 70/25 225/12                    58/17 70/17 75/6 78/7 78/18 85/9 90/3 90/5
 138/15 142/9 147/2 147/5 148/4 152/24
                                                sports [1] 44/2                                  90/8 90/9 92/14 93/5 93/13 93/16 93/20
 153/15 157/10 168/10 177/9 187/12 190/23
                                                spot [3] 129/18 171/2 248/4                      93/22 94/3 94/5 94/23 97/2 100/24 106/1
 202/3 204/5 205/2 218/2 219/4 223/20
                                                Spotify [3] 223/19 223/19 223/20                 106/7 107/13 116/1 116/5 116/9 122/17
 229/25 230/9 231/8 231/11 235/12 236/15
                                                Spring [1] 90/8                                  123/1 128/14 129/25 133/14 134/6 134/13
 247/23 249/17 251/9 256/11 257/25
                                                Sprint [5] 71/2 71/4 71/8 72/23 77/7             134/21 134/22 135/12 135/24 136/4 136/7
somebody [8] 10/25 28/18 144/10 225/25
                                                squad [2] 49/2 121/3                             136/9 136/11 136/13 136/17 136/22 151/21
 245/5 248/17 259/15 260/9
                                                stadium [1] 44/2                                 151/25 152/3 155/22 155/24 161/2 168/14
someone [30] 12/2 15/20 17/2 28/12 29/1
                                                stadiums [1] 44/2                                168/21 168/25 170/19 170/22 171/4 173/18
 29/2 29/23 36/7 36/15 89/24 93/4 118/6
                                                staff [3] 13/1 37/17 266/6                       173/19 173/24 174/3 174/15 175/3 175/5
 130/6 179/24 191/12 222/7 237/7 237/23
                                                Stall [1] 245/11                                 175/6 175/9 177/17 178/3 178/5 178/11
 238/10 240/9 240/14 241/7 244/17 245/8
                                                stamp [3] 200/2 200/4 203/3                      178/17 179/6 180/15 181/20 182/16 183/2
 248/1 249/11 250/12 251/3 256/11 260/22
                                                stamps [1] 237/17                                186/21 186/24 188/10 189/12 193/13 201/17
something [19] 3/16 6/17 7/8 25/2 30/9
                                                stand [5] 7/10 8/17 11/6 48/4 55/25              201/22 201/23 201/24 202/5 202/7 202/7
 35/20 40/10 41/18 83/11 94/1 99/18 136/9
                                                standard [2] 200/12 200/17                       202/9 202/10 202/13 203/17 208/5 208/6
 164/17 165/18 165/19 165/23 224/4 249/18
                                                standing [9] 85/8 97/24 98/1 98/3 98/4           211/22 212/18 213/1 224/15 230/13 231/13
 256/2
                                                 100/23 108/12 108/15 155/19                     231/18 238/6 238/7 240/6 240/14 240/18
sometimes [2] 224/12 225/23
                                                stands [2] 80/20 246/3                           240/24 240/25 241/2 241/4 241/10 242/25
somewhere [2] 181/15 207/12
                                                start [9] 10/13 46/15 59/1 63/23 63/24 65/24     243/16 243/18 244/14 245/5 245/6 245/22
song [1] 223/25
                                                 262/19 262/20 265/23                            246/21 247/1 247/5 247/21 248/5 248/23
songs [1] 220/18
                                                started [6] 6/23 30/10 30/11 163/23 166/2        249/7 249/10 250/15 250/25 251/7 252/2
soon [8] 41/3 94/6 103/9 103/12 111/21
                                                 177/2                                           252/10 252/14 252/17 252/24 253/13 253/14
 241/5 246/12 262/13
                                                starting [2] 84/20 97/22                         253/17 253/17 254/3 254/6 254/12 254/17
sorry [27] 4/7 11/3 19/5 22/13 26/18 40/25
                                                starts [3] 65/3 222/2 237/12                     255/15 257/17 259/21 259/25 260/15 261/5
 59/21 66/7 77/9 80/6 86/3 87/7 102/24
                                                stash [1] 174/12                                 261/6 261/7
                                                                                                                                         297



S            Case 2:18-cr-00249-MMB
                                 swear Document
                                       [1] 48/5 537 Filed 12/19/19
                                                                 125/4Page
                                                                       137/17 297
                                                                              148/25of171/16
                                                                                       302 198/24 218/7
                                               sweat [1] 167/16                                 219/17 223/12 223/13 227/17 228/4 228/6
Street/72.6 [1] 253/17
                                               sweatshirt [3] 108/16 124/12 162/20              228/12 236/5 244/2 247/14 250/3 257/3
streets [4] 32/2 32/12 240/20 243/9
                                               swim [2] 93/24 256/2                             258/7 264/6 264/12 264/15 266/15
strength [1] 220/3
                                               switch [1] 99/16                                telling [2] 151/14 263/3
stressed [1] 205/3
                                               switching [1] 131/22                            Temple [1] 218/10
stretch [1] 99/18
                                               sworn [5] 11/8 31/13 48/7 56/2 217/12           ten [11] 46/20 47/19 91/11 91/12 180/19
student [2] 218/4 224/20
                                               Sydenham [8] 5/17 78/7 78/18 85/9 92/14          184/24 215/5 215/9 215/20 216/11 256/16
stuff [6] 23/25 225/19 228/14 228/15 256/10
                                                152/3 230/13 231/13                            Ten-minute [1] 47/19
 267/2
                                               sympathetic [1] 266/7                           tenant [1] 13/10
sturdy [1] 108/20
                                                                                               tenants [1] 30/24
style [4] 154/12 172/4 210/5 213/6             T                                               tend [1] 220/8
sub [3] 79/2 204/3 212/6
                                               T-E-Z [1] 96/11                                 term [14] 18/10 88/6 88/7 88/7 88/10 88/15
sub-exhibit [3] 79/2 204/3 212/6
                                               T-Mobile [12] 71/12 72/24 73/4 73/9 73/13        94/16 94/18 95/11 95/12 99/24 100/4 101/3
subject [2] 143/1 246/3
                                                73/21 74/1 74/7 74/12 76/11 77/23 78/12         134/22
submitted [2] 185/24 211/16
                                               T-shirt [1] 55/6                                terminated [1] 177/12
subscriber [13] 72/4 72/9 72/14 73/4 73/13
                                               T.L [1] 2/3                                     terminating [1] 174/9
 73/25 75/16 75/25 76/11 76/17 77/14 77/23
                                               table [1] 155/21                                terms [3] 222/17 222/23 223/9
 78/4
                                               tactical [1] 179/21                             test [1] 211/11
substance [6] 185/1 185/4 185/5 186/5 186/5
                                               Tahoe [1] 177/10                                tested [3] 186/4 186/10 211/19
 211/1
                                               take [59] 8/2 17/21 25/22 33/24 36/2 36/11      testified [29] 22/8 45/24 71/2 71/4 79/24
substances [2] 3/20 3/22
                                                39/15 39/20 39/22 39/24 42/14 42/24 46/9        100/7 101/12 106/6 106/10 115/18 121/5
substantial [1] 140/13
                                                46/12 46/14 46/17 46/19 50/3 52/7 53/23         154/8 154/15 154/24 161/20 165/25 168/17
Suburban [1] 177/10
                                                82/11 84/15 85/7 97/10 121/12 129/16            168/23 170/14 173/17 174/8 174/18 174/25
such [3] 7/4 9/15 39/16
                                                137/15 139/11 139/22 140/23 140/24 141/1        177/20 180/17 184/11 186/10 197/11 236/23
sufficient [2] 6/13 173/21
                                                143/18 144/22 145/9 151/10 151/15 160/1        testify [12] 9/12 22/11 105/19 124/13 144/13
suggest [1] 215/17
                                                160/2 169/3 171/11 174/20 175/25 179/23         144/19 145/5 145/14 185/23 211/15 232/5
suggested [1] 4/6
                                                194/16 215/2 215/4 215/13 217/8 224/17          265/10
suitcase [12] 154/12 172/4 178/15 180/17
                                                226/2 229/1 242/9 242/22 253/6 256/9 263/4     testifying [6] 79/18 128/17 140/19 160/24
 182/16 183/12 183/15 183/21 184/4 184/6
                                                264/14 264/15                                   197/8 232/4
 184/8 185/6
                                               taken [48] 36/4 47/20 53/9 53/12 61/1 82/7      testimony [30] 6/10 6/11 9/7 9/17 38/24
Suite [4] 1/14 1/19 2/4 2/12
                                                83/25 84/24 90/17 97/8 98/13 98/14 100/16       45/15 47/1 47/3 47/15 47/18 139/10 139/25
summaries [1] 265/6
                                                101/10 101/11 104/13 107/13 112/16 114/16       140/1 140/12 140/12 140/20 141/18 142/7
summary [15] 9/4 9/11 70/9 70/11 139/2
                                                120/9 125/1 125/8 126/4 127/19 129/13           142/12 142/16 142/23 144/22 145/16 145/24
 142/5 142/24 187/11 215/24 215/25 216/1
                                                132/5 133/23 143/7 150/1 154/20 155/20          217/5 217/8 232/1 234/13 249/14 265/21
 216/3 216/6 236/19 240/2
                                                156/16 164/20 166/11 168/22 171/2 176/7        testing [1] 181/21
sunglasses [1] 98/1
                                                179/8 180/14 184/20 184/21 185/2 193/12        text [222] 9/4 23/25 79/24 81/2 81/5 82/18
sunny [1] 207/12
                                                195/4 202/21 209/25 216/13 238/21               82/20 83/6 83/7 84/19 86/21 89/10 89/21
Sup [4] 248/21 249/15 260/25 261/19
                                               takes [4] 124/14 140/1 154/12 156/22             89/22 90/15 90/24 90/25 93/4 93/10 94/10
Super [1] 205/3
                                               taking [7] 35/13 41/11 43/4 85/17 116/10         94/23 96/16 99/2 99/10 99/13 102/6 102/18
supervisor [2] 32/2 32/4
                                                122/23 154/10                                   102/22 108/25 109/6 109/14 109/21 111/5
supplied [2] 230/6 230/6
                                               talk [18] 5/16 5/20 7/18 64/24 94/13 94/14       112/1 112/7 113/7 113/14 114/13 114/23
sure [39] 4/20 15/5 22/19 22/20 22/23 23/6
                                                95/14 95/15 100/6 107/15 119/24 138/4           115/2 115/4 117/7 117/9 118/1 119/10
 23/6 23/8 23/10 23/23 23/23 24/7 24/24 29/1
                                                145/20 173/3 220/7 223/14 229/8 265/8           119/17 119/22 120/6 120/15 120/16 120/18
 30/9 38/23 40/12 41/10 49/15 49/23 52/17
                                               talked [10] 5/15 74/22 79/13 80/2 94/10          126/2 126/11 127/11 128/1 129/12 130/6
 65/1 80/20 98/2 98/6 127/1 141/15 143/12
                                                98/11 109/7 115/12 164/16 167/22                131/18 133/10 133/21 135/5 135/12 135/18
 161/3 194/5 217/15 218/10 226/23 228/2
                                               talking [9] 8/3 12/3 100/24 132/13 141/6         135/20 135/22 137/2 138/10 138/12 138/15
 241/18 242/11 248/2 255/3 263/4
                                                153/11 160/18 167/24 251/17                     138/25 139/5 141/25 146/14 146/24 147/11
surveil [1] 33/21
                                               tally [4] 86/24 86/24 139/4 184/19               147/19 150/20 151/2 152/10 155/3 157/21
surveillance [66] 32/20 33/3 33/14 33/20
                                               tank [1] 30/3                                    158/6 158/19 159/11 160/9 163/1 164/2
 36/5 36/9 36/12 36/19 39/22 40/1 42/2 43/7
                                               target [2] 33/14 34/14                           164/9 164/19 164/23 166/1 166/4 166/8
 43/21 44/4 49/10 49/13 51/15 53/19 54/18
                                               targets [2] 57/25 58/3                           166/17 167/9 167/12 168/1 186/18 186/20
 54/20 55/11 57/5 57/18 57/25 66/7 105/7
                                               task [8] 32/3 49/2 49/4 87/21 105/18 105/21      187/15 187/21 188/5 188/7 188/11 188/22
 105/15 115/12 115/14 115/17 115/25 116/4
                                                121/9 266/4                                     189/5 189/15 190/13 191/1 191/12 192/10
 116/13 116/21 121/2 121/6 121/8 128/13
                                               tattoos [1] 30/4                                 193/1 193/8 193/15 195/11 196/1 196/12
 153/16 168/5 170/16 171/18 174/13 174/14
                                               taught [1] 218/20                                196/16 196/24 198/10 198/22 199/4 199/18
 174/22 174/24 175/1 175/3 175/4 175/10
                                               Taylor [4] 100/23 248/4 250/25 251/7             200/1 200/5 200/21 201/3 204/13 205/11
 175/15 175/16 175/21 175/23 175/25 176/19
                                               teach [2] 218/9 218/18                           206/5 206/13 206/23 207/1 212/1 213/17
 177/13 177/14 177/20 178/7 201/9 201/11
                                               teaches [1] 145/17                               213/20 213/25 214/3 214/5 214/10 216/2
 201/16 201/20 202/2 210/4
                                               teaching [1] 218/21                              235/11 235/15 235/19 236/1 236/10 236/15
surveilling [2] 36/22 50/25
                                               team [10] 57/8 80/19 80/21 170/17 175/1          236/18 236/21 236/22 236/25 237/6 237/10
survive [1] 264/9
                                                178/8 179/21 179/24 201/13 208/2                237/12 237/22 237/24 238/8 238/24 239/11
suspected [4] 209/12 209/13 209/17 209/21
                                               technical [5] 10/11 39/2 47/2 128/19 204/5       239/13 239/17 239/18 239/21 240/2 240/8
sustain [2] 234/10 234/17
                                               technological [1] 212/15                         240/10 240/13 240/15 241/6 241/9 241/21
sustained [1] 232/8
                                               Technology [2] 16/11 16/22                       242/1 242/16 242/21 243/7 243/12 243/22
SUV [9] 49/24 54/22 55/12 55/15 169/13
                                               Teenager [1] 246/11                              244/1 244/8 244/12 244/17 245/3 245/9
 169/15 170/11 178/19 201/25
                                               telephone [6] 66/8 79/6 80/1 80/9 95/20          245/16 245/21 246/1 246/14 246/19 246/24
swagger [5] 219/25 220/7 220/16 224/13
                                                185/17                                          247/2 247/3 247/7 247/19 248/10 248/11
 228/12
                                               tell [30] 26/2 26/9 26/14 30/7 34/4 41/5 72/2    248/18 249/8 249/12 250/13 251/2 251/3
                                                                                                                                      298



T                        Case 2:18-cr-00249-MMB        Document
                                       171/8 174/16 177/7 177/9 177/22537
                                                                      178/10 Filed  12/19/19
                                                                                 things to [1] 3/6 Page 298 of 302
                                                179/13 188/13 203/14 205/22 213/6 213/12 think [44] 3/18 6/12 6/17 6/18 7/5 7/11 7/16
text... [21] 251/13 251/14 252/7 252/8
                                                215/21 215/22 231/10 237/16 239/4 241/15 21/8 30/4 37/12 43/6 63/9 137/13 138/17
 252/15 252/18 252/21 253/11 253/19 253/25
                                                242/13 243/9 244/6 245/1 245/19 246/9         139/11 140/7 140/14 140/18 141/1 165/2
 254/1 254/15 255/13 255/20 257/5 257/15
                                                246/13 246/22 248/16 249/22 250/10 250/19 183/16 186/14 187/2 207/14 215/12 226/21
 259/23 260/19 261/16 261/17 265/8
                                                251/1 252/1 252/12 253/1 253/15 254/5         230/6 232/18 232/21 233/3 233/4 233/7
texting [7] 196/9 198/20 199/8 199/9 238/9
                                                254/7 254/8 254/10 254/21 254/23 255/2        257/1 262/7 263/9 264/22 265/4 265/7 265/7
 243/21 245/2
                                                255/2 255/7 255/11 257/1 257/18 257/22        265/15 265/17 265/18 265/19 266/1
texts [39] 95/14 103/6 113/18 114/3 114/5
                                                259/7 260/2 260/3 260/5 260/11 260/21        thinking [1] 7/23
 114/7 115/1 128/20 135/24 136/24 141/23
                                                261/6 261/8 261/11 261/15 262/8 262/12       thinks [1] 233/3
 192/16 198/23 241/7 243/7 244/16 245/8
                                                264/22 264/24 264/25 266/5 266/11 266/14 third [8] 50/1 75/3 75/11 76/20 134/25
 245/20 245/25 246/3 246/6 246/8 246/18
                                               there [111] 3/4 4/6 4/7 8/21 11/4 17/4 17/13 151/23 153/16 153/17
 246/23 247/6 247/18 248/17 249/4 249/12
                                                19/23 20/4 21/17 23/21 26/20 29/3 30/21      Thirty [1] 225/9
 250/12 253/2 255/20 257/14 258/12 258/24
                                                30/24 33/21 34/9 35/11 35/12 35/22 36/1      this [488]
 259/15 260/6 260/12 260/22
                                                36/7 41/10 41/15 44/3 44/3 44/4 47/8 47/11 those [63] 3/22 9/9 13/6 13/12 18/8 30/22
Tez [1] 96/11
                                                47/24 48/24 50/22 52/3 53/2 54/13 54/18       35/24 59/6 64/25 65/2 66/12 67/6 67/15
than [11] 7/10 30/24 71/7 104/7 142/10
                                                55/4 58/6 75/7 75/10 77/6 87/7 87/11 87/19 67/22 68/1 68/10 79/23 80/5 80/9 80/11 81/1
 154/15 178/13 201/23 263/24 264/4 265/22
                                                89/18 91/1 94/12 100/2 102/1 109/25 122/2 81/5 81/15 117/24 123/24 124/14 124/23
Thank [63] 10/7 11/9 11/12 11/20 14/6
                                                122/9 123/22 124/9 128/13 129/23 130/21       125/1 131/2 131/14 132/14 138/11 138/15
 17/17 19/9 21/21 27/18 30/12 31/3 31/5
                                                137/1 137/18 138/15 142/11 142/20 142/20 139/15 141/23 142/1 142/21 154/11 168/24
 31/14 37/15 42/20 46/4 46/6 46/7 47/18 48/8
                                                142/21 145/8 153/1 153/10 153/12 165/21       168/24 170/23 172/6 177/13 178/19 182/11
 55/21 56/3 63/11 64/1 64/5 64/14 70/13 83/4
                                                169/8 169/25 173/1 176/1 176/10 177/12        193/12 193/23 197/15 210/1 213/20 213/22
 86/9 89/18 95/7 103/17 124/16 129/8 137/22
                                                177/23 180/1 182/4 184/11 187/9 192/19        214/3 214/9 214/9 214/11 219/19 219/20
 143/4 143/5 143/6 144/2 144/17 172/16
                                                198/3 202/16 208/22 216/18 220/18 223/22 230/4 232/11 232/22 232/23 235/17 236/4
 176/18 182/6 186/15 187/6 187/17 197/11
                                                224/2 230/2 230/4 230/8 230/21 231/8         though [5] 22/19 24/8 35/8 93/24 165/19
 216/12 217/13 217/17 226/18 229/2 234/24
                                                231/11 234/8 239/6 239/14 241/19 243/5       thought [4] 37/18 91/11 174/2 174/21
 234/25 235/1 236/14 241/15 262/17 263/7
                                                246/4 246/12 250/3 250/8 251/23 251/23       thousands [2] 220/22 220/23
 263/14 264/11 264/19 267/4
                                                252/25 253/8 254/8 257/8 263/8 264/5         thread [1] 237/2
thanking [1] 222/15
                                               there's [36] 5/15 6/18 8/19 8/20 9/1 19/3     three [32] 10/11 27/9 27/10 59/1 60/1 60/8
Thanks [2] 31/11 167/16
                                                20/2 39/1 47/2 76/20 83/17 92/1 100/4         66/17 84/10 117/22 119/4 124/24 128/11
that [786]
                                                119/24 131/17 134/25 138/5 138/17 140/1       128/11 132/14 132/21 137/6 144/22 156/17
that's [63] 5/6 7/8 10/17 15/13 17/12 17/15
                                                140/12 145/6 150/10 165/16 180/23 184/21 163/19 178/23 185/1 203/10 203/11 209/13
 17/23 26/23 29/10 30/5 38/12 38/25 41/1
                                                200/1 204/5 212/16 220/6 237/11 238/18        210/7 223/10 223/11 227/5 238/4 246/21
 41/12 43/5 43/16 44/10 45/22 46/4 58/16
                                                257/2 264/23 264/24 265/17 265/21             254/10 256/10
 61/18 62/8 74/8 77/10 78/15 79/8 85/15
                                               thereafter [1] 171/9                          threw [1] 153/2
 116/10 122/5 136/22 138/14 138/21 138/22
                                               Therefore [1] 211/3                           through [52] 4/12 7/15 9/3 10/13 15/11
 140/14 140/21 140/24 141/6 141/11 142/5
                                               these [51] 8/23 14/20 15/8 54/21 54/21 61/20 21/11 36/1 36/7 38/23 39/3 44/8 62/23 66/7
 144/6 144/10 144/15 144/20 149/19 154/1
                                                63/8 66/4 68/20 69/16 69/20 74/18 74/19       69/15 69/19 72/17 72/20 74/15 81/14 81/15
 154/15 164/17 174/4 175/18 184/18 187/4
                                                123/13 130/25 131/3 131/10 139/17 141/5       95/6 100/6 111/14 113/14 121/8 132/12
 187/14 225/23 227/22 232/3 233/24 240/2
                                                142/2 142/9 143/14 152/19 170/10 170/14       132/21 138/6 138/9 138/14 139/15 139/17
 245/14 256/10 256/15 261/24 263/1 263/19
                                                180/6 182/14 183/15 183/24 184/1 186/6        147/5 154/3 160/21 179/12 184/22 186/2
their [30] 4/6 10/9 13/10 25/7 27/10 33/12
                                                211/21 212/18 214/25 216/2 219/18 223/15 186/6 187/15 206/22 213/19 214/25 222/7
 35/22 35/23 111/19 119/23 174/12 174/21
                                                223/23 230/12 230/25 231/1 236/1 236/10       223/24 236/15 249/25 256/3 256/25 261/11
 224/23 247/7 247/19 248/11 248/18 249/12
                                                236/18 236/25 237/1 240/2 252/5 265/4         261/20 265/16
 250/13 251/14 252/8 253/3 253/10 253/19
                                                265/6 266/4                                  throughout [6] 57/9 81/8 105/8 175/23
 254/1 255/20 257/15 259/23 266/3 266/15
                                               thesis [1] 218/9                               178/17 223/17
them [53] 5/17 8/8 11/5 15/2 15/11 25/10
                                               they [80] 4/21 5/4 7/2 15/21 18/16 18/16      throw [3] 147/2 153/5 222/11
 32/3 35/13 37/19 39/19 39/21 41/11 44/8
                                                19/5 27/14 27/14 27/16 27/16 28/1 33/12      thumbs [1] 104/8
 44/9 47/7 70/16 80/22 91/3 93/16 113/25
                                                33/13 35/22 35/23 35/23 39/15 47/6 47/7      thumbs-up [1] 104/8
 119/25 121/7 131/13 141/23 143/18 151/5
                                                53/12 53/13 59/17 65/21 66/15 69/17 69/22 Thursday [7] 7/16 262/25 265/25 266/3
 170/24 173/24 184/22 213/11 215/24 218/2
                                                69/23 80/10 91/2 91/5 91/6 91/16 99/17        266/12 266/16 266/16
 222/6 222/14 222/15 222/16 223/16 223/25
                                                99/17 109/21 111/19 111/19 111/20 111/21 ticket [3] 244/4 256/4 256/5
 225/17 225/17 225/18 225/18 225/20 226/1
                                                112/11 113/25 117/2 124/1 132/13 136/25      till [1] 99/22
 230/7 236/10 237/2 237/20 239/22 265/24
                                                139/23 143/3 143/20 145/7 147/19 151/8       time [92] 10/7 15/2 24/4 34/2 35/7 35/16
 265/24 266/15 266/21
                                                152/21 159/20 160/18 163/13 170/15 174/2 36/3 39/13 39/14 41/15 43/6 43/8 44/17
then [158] 4/22 5/1 5/4 8/2 9/11 16/5 19/1
                                                174/9 180/13 182/13 185/23 188/17 191/17 49/23 51/20 56/18 60/12 60/14 61/13 61/19
 19/3 19/14 19/16 20/1 20/2 20/7 28/10 33/22
                                                195/2 220/16 221/4 222/19 223/19 229/7        62/15 63/20 63/22 66/22 70/8 77/23 80/23
 34/11 34/12 34/19 34/21 35/13 36/11 39/21
                                                230/22 237/1 237/2 256/2 256/22 264/10        111/19 111/19 116/10 116/20 116/24 117/7
 41/25 44/1 46/12 46/17 51/20 54/20 54/22
                                                264/15 266/14 266/15 266/23                   123/13 127/14 128/2 137/14 140/15 149/11
 57/21 58/4 59/22 62/19 65/21 66/15 66/25
                                               they're [14] 102/10 119/25 138/20 139/24       149/14 155/4 167/14 168/9 168/12 173/1
 67/25 80/2 81/11 81/14 90/2 91/20 91/22
                                                143/21 143/22 166/25 187/2 193/12 222/22 173/13 175/24 178/9 178/22 185/18 186/18
 93/22 93/25 94/5 98/19 102/3 103/6 103/14
                                                223/16 223/17 229/6 266/23                    187/12 198/18 200/1 200/4 200/4 200/8
 106/7 106/13 113/18 113/22 114/2 114/3
                                               thing [18] 7/4 12/4 39/14 42/7 99/20 111/15 200/10 200/11 200/12 200/17 201/6 202/3
 114/5 114/7 115/3 116/19 118/22 118/25
                                                132/13 144/7 144/12 144/19 179/2 218/23       202/4 202/12 203/3 203/5 203/6 203/8
 119/2 121/7 122/22 130/7 131/14 133/13
                                                222/21 224/25 256/16 256/21 257/4 257/4       206/21 207/22 211/7 215/2 215/4 215/13
 134/11 134/25 136/7 136/13 136/17 136/23
                                               things [21] 3/6 4/12 5/3 5/9 11/4 32/14 35/13 216/11 218/14 220/20 223/1 223/4 225/22
 136/24 138/2 138/17 139/8 139/9 139/17
                                                47/16 66/4 74/19 79/25 138/5 142/12 220/20 227/7 227/10 227/21 229/1 229/7 237/17
 140/25 142/15 142/22 144/13 147/23 153/8
                                                226/1 227/2 227/7 230/11 232/20 234/1         241/3 261/23 262/19 266/12 266/14
 154/12 160/22 168/1 168/25 170/10 170/14
                                                236/6                                        times [9] 34/25 35/1 44/20 173/6 173/25
                                                                                                                                        299



T            Case 2:18-cr-00249-MMB
                                  175/18Document
                                         175/20 175/22537    Filed199/14
                                                       176/9 194/9 12/19/19   Page 299 of 302
                                                                          220/21
                                               training [19] 82/12 84/16 86/23 87/1 87/25     typically [1] 54/20
times... [4] 203/10 203/11 236/5 240/21
                                                88/5 94/9 94/12 100/3 101/1 134/12 134/14
TIMOTHY [1] 1/13                                                                              U
                                                134/19 141/21 211/1 214/5 236/2 236/7
timothy.stengel [1] 1/16
                                                241/16                                        U.S [1] 1/24
tip [1] 259/2
                                               transaction [2] 190/23 210/14                  Uber [1] 126/19
Title [2] 32/17 32/17
                                               transcript [1] 267/9                           uh [9] 15/24 17/25 25/23 223/8 226/22 229/9
Title 18 [1] 32/17
                                               transported [1] 168/24                         229/11 229/15 229/17
Title 21 [1] 32/17
                                               trap [2] 249/16 249/19                         uh-huh [9] 15/24 17/25 25/23 223/8 226/22
titled [1] 131/4
                                               trapping [3] 100/24 101/2 101/3                229/9 229/11 229/15 229/17
toasting [2] 224/13 225/2
                                               traps [1] 231/1                                ultimate [2] 226/24 227/18
today [22] 7/2 7/4 7/15 9/24 9/25 10/11 41/2
                                               traveled [1] 116/8                             unable [1] 117/2
 91/5 103/4 114/1 129/16 140/16 141/2
                                               traveling [1] 54/23                            unanimous [2] 5/2 5/5
 142/23 143/17 144/22 191/19 194/5 215/7
                                               Trent [1] 211/13                               unanimously [1] 4/21
 215/16 218/4 226/17
                                               Trey [1] 259/3                                 under [10] 64/12 69/11 74/12 76/22 142/4
toes [1] 129/9
                                               trial [3] 1/9 81/9 232/19                      146/3 148/19 149/2 185/24 211/16
together [13] 34/22 41/9 70/23 119/1 136/25
                                               trials [2] 143/20 143/23                       underlays [1] 222/21
 147/21 147/23 171/9 172/7 178/20 191/19
                                               tried [2] 211/25 265/15                        understand [10] 23/15 38/24 47/4 47/17
 235/16 245/24
                                               trip [48] 7/23 34/21 65/3 65/5 65/8 65/13      97/1 187/8 218/5 233/11 233/14 266/25
toilet [1] 83/10
                                                65/14 65/23 66/9 66/17 67/1 67/8 67/17        understands [1] 30/19
told [3] 4/21 6/24 152/23
                                                100/7 106/15 106/16 107/8 107/8 116/8         Understood [1] 63/11
toll [1] 174/14
                                                117/20 117/22 119/4 121/2 121/12 128/11       unhappy [1] 264/10
tomorrow [31] 7/16 99/22 99/23 104/6
                                                128/11 132/21 132/22 137/7 146/9 153/16       unique [2] 219/7 225/4
 128/4 128/7 139/14 139/20 139/24 140/19
                                                153/17 154/22 154/24 154/25 157/3 157/7       unit [5] 26/9 32/12 32/15 32/19 190/4
 143/18 143/19 144/12 144/19 145/3 145/17
                                                163/22 167/20 167/22 173/3 173/8 173/14       UNITED [16] 1/1 1/3 1/10 1/13 1/14 68/8
 191/18 197/3 215/8 247/23 261/20 262/9
                                                175/10 175/15 257/12 259/11 261/25            69/6 69/6 110/23 156/19 208/19 209/8
 262/12 262/16 263/2 264/7 265/18 265/22
                                               trips [18] 47/11 47/12 64/22 64/25 65/2 68/1   209/14 209/15 210/7 210/14
 265/24 266/10 267/3
                                                70/1 70/4 70/6 81/16 95/15 98/19 100/7        units [5] 30/20 30/21 30/22 36/13 115/25
Tomorrow's [1] 265/24
                                                117/24 138/6 138/10 138/11 153/14             University [3] 218/11 218/16 218/18
tonal [1] 222/22
                                               truck [43] 33/11 33/18 34/8 34/10 34/12        unknown [4] 83/18 207/12 245/25 246/3
tone [7] 248/18 248/19 248/20 248/21
                                                34/13 34/24 36/25 38/20 39/3 39/11 40/5       unload [1] 115/21
 248/23 249/1 249/3
                                                41/8 41/10 41/23 42/6 43/8 43/18 44/14        unloading [2] 116/19 178/8
tonight [3] 165/15 167/14 201/1
                                                44/18 44/19 47/3 53/21 106/4 106/4 115/19     unlocked [1] 177/1
too [5] 8/11 118/8 129/25 219/12 221/13
                                                116/2 116/2 116/11 128/13 133/13 160/22       unpacked [1] 184/6
took [35] 38/9 39/6 43/13 50/13 54/8 62/17
                                                168/19 174/25 175/2 176/23 176/25 177/1       unreliable [2] 142/20 143/4
 66/4 81/22 81/24 84/2 85/1 104/15 107/21
                                                177/2 177/3 177/12 177/14 178/9               unsub [7] 246/3 246/3 246/6 246/8 246/9
 110/11 112/17 117/11 121/20 123/10 125/10
                                               truck's [1] 104/5                              246/11 246/13
 146/10 151/4 154/7 154/17 155/10 155/12
                                               Truckers [1] 35/21                             until [3] 7/25 219/13 250/21
 156/8 162/5 162/9 172/3 193/11 235/10
                                               trucks [1] 33/12                               unusual [2] 222/4 222/9
 242/3 245/5 256/8 256/9
                                               true [10] 224/12 228/5 228/7 228/9 228/13      up [109] 3/8 3/17 8/20 10/1 10/19 11/4 11/13
top [12] 16/3 30/3 118/12 130/15 164/5
                                                230/4 231/23 232/12 233/19 233/23             21/4 21/17 21/18 24/5 28/8 28/16 28/18
 164/16 164/23 180/16 203/5 242/9 256/4
                                               trunk [3] 122/20 122/22 122/23                 28/22 29/24 36/8 36/13 39/18 39/21 41/3
 258/18
                                               trust [2] 84/13 84/13                          41/9 41/13 41/16 44/3 53/1 55/1 59/21 62/19
topics [2] 219/1 219/3
                                               try [5] 17/6 31/9 46/18 145/7 249/17           65/20 66/14 66/24 67/24 70/19 73/22 74/19
tops [1] 264/2
                                               trying [19] 38/19 47/10 83/9 136/3 142/17      78/25 81/19 83/10 83/19 103/9 104/6 104/8
total [11] 18/9 53/16 91/2 91/6 91/16 140/4
                                                147/2 151/14 153/12 207/15 223/23 229/2       109/8 110/4 116/4 123/20 124/13 126/18
 184/21 186/5 192/7 192/8 209/4
                                                229/3 229/5 229/6 241/10 256/12 257/16        126/22 128/6 128/7 129/22 131/2 131/7
totaling [1] 190/24
                                                260/14 261/1                                  131/21 131/22 136/21 139/16 140/1 142/13
touch [1] 91/14
                                               Tucker [1] 238/7                               151/15 152/25 157/9 158/9 158/15 159/6
tough [6] 220/7 220/8 220/9 220/11 224/15
                                               Tuesday [3] 143/15 259/6 259/8                 159/24 159/25 160/20 163/17 167/17 167/18
 229/4
                                               turn [4] 143/18 144/13 145/3 242/6             167/18 176/9 176/24 183/18 187/10 188/11
tougher [1] 220/14
                                               twelve [2] 4/20 5/1                            200/23 211/25 213/6 216/16 217/18 219/13
toughness [3] 220/3 220/15 220/16
                                               Twenty [1] 264/2                               221/5 224/14 225/2 225/19 228/14 228/15
toward [3] 19/23 161/22 163/23
                                               twice [1] 203/13                               234/3 237/12 238/1 240/18 241/4 242/7
towards [6] 157/5 161/23 176/24 178/16
                                               Twitter [1] 230/22                             246/7 247/15 248/19 251/21 251/22 251/23
 194/9 201/19
                                               two [79] 5/15 9/1 14/3 25/20 25/24 28/25       253/5 255/3 260/4 261/1 261/23 265/9
towel [1] 159/7
                                                41/16 44/7 49/2 53/9 54/21 65/23 66/9 66/12   update [1] 262/23
town [1] 6/25
                                                66/23 67/6 67/15 67/22 87/15 91/2 98/6        updated [1] 201/20
Township [1] 87/17
                                                102/18 106/16 107/8 117/20 117/24 123/13      Updegraf [18] 9/7 9/9 9/23 138/25 139/9
track [1] 145/8
                                                123/24 130/17 130/17 134/23 136/6 136/25      139/20 141/2 141/5 141/21 143/3 144/10
tracking [2] 175/17 175/20
                                                150/8 159/2 160/19 168/15 168/24 172/6        144/12 144/18 144/23 216/5 236/13 264/25
tractor [10] 54/19 115/21 115/22 168/23
                                                173/2 177/6 177/13 180/21 180/23 182/14       265/8
 175/18 175/20 175/22 176/9 194/9 199/14
                                                183/16 184/1 184/25 184/25 185/17 193/11      Updegraf's [1] 138/19
traffic [1] 257/25
                                                195/20 208/21 209/14 209/16 209/24 209/25     uploaded [1] 223/18
trafficking [1] 139/10
                                                210/7 210/17 220/18 223/10 227/4 231/1        uploading [1] 220/25
Trailblazer [12] 34/10 41/24 44/23 51/22
                                                238/25 243/9 243/17 245/4 245/22 245/23       Upon [2] 173/15 177/19
 106/5 115/22 116/18 154/11 178/9 178/12
                                                247/1 247/1 247/5 252/3 252/5 253/20 256/8    urban [2] 218/10 220/8
 178/16 183/13
                                                257/19 258/22 261/12                          urgent [1] 113/24
trailer [10] 54/19 115/21 115/22 168/23
                                               type [6] 52/14 52/16 72/2 220/11 220/13        us [27] 36/8 41/5 43/3 43/10 43/11 44/5
                                                                                                                                       300



U                        Case 2:18-cr-00249-MMB        Document
                                       173/2 193/11 193/12            537
                                                           193/12 218/5 219/15Filed177/17
                                                                                     12/19/19      Page
                                                                                          178/3 178/5      300
                                                                                                      178/11    of 302
                                                                                                             178/17 179/5
                                                219/19 219/20 219/22 219/24 220/4 220/15      180/15 181/20 182/16 183/2 186/21 186/24
us... [21] 89/21 98/12 108/18 108/19 148/25
                                                227/24 229/25 230/4 231/8 231/11 232/1        188/10 193/13 201/17 201/22 202/7 202/9
156/21 161/22 174/8 180/24 184/11 185/1
                                                232/11 232/23 234/15                          202/13 231/18
185/2 190/24 195/2 200/21 204/24 206/21
                                               view [5] 6/25 57/21 58/16 60/20 142/4          wax [1] 210/7
213/11 236/5 237/24 238/24
                                               views [4] 221/16 221/20 223/18 223/24          way [38] 5/2 21/17 23/14 37/5 83/14 95/6
USA [2] 25/15 62/4
                                               Vine [1] 12/20                                 101/23 126/15 127/5 128/7 129/19 129/22
USB [1] 209/11
                                               vinyl [1] 225/24                               133/15 134/8 136/25 144/16 147/24 153/2
usdoj.gov [2] 1/16 1/16
                                               violations [1] 32/16                           153/2 159/6 166/18 166/19 176/22 197/2
use [13] 9/21 9/22 10/3 24/23 25/7 63/2 80/5
                                               violence [1] 229/8                             200/25 221/5 222/13 222/14 222/15 222/15
82/13 165/12 165/18 232/16 232/18 248/1
                                               violent [4] 32/17 49/2 49/3 228/1              222/15 243/5 243/17 251/8 252/12 253/17
used [15] 84/17 88/7 88/15 94/16 94/17
                                               Visa [3] 209/9 209/9 209/10                    257/20 266/8
95/12 100/4 101/3 134/22 141/5 141/22
                                               visibility [1] 35/6                            ways [2] 151/11 223/14
184/14 225/14 236/16 256/9
                                               voice [2] 11/12 217/18                         we [366]
useful [2] 233/18 234/12
                                               voir [2] 216/24 216/25                         we'll [37] 6/22 7/18 9/17 10/1 10/6 37/19
user [1] 79/7
                                               Volkens [2] 75/18 75/19                        46/12 46/17 46/19 47/25 95/15 98/19 137/15
uses [3] 3/23 223/25 223/25
                                               volume [2] 220/19 220/25                       137/21 138/24 139/16 145/20 191/18 196/23
using [2] 10/2 81/4
                                               voluminous [1] 142/21                          204/7 215/4 215/21 215/22 217/8 247/24
usual [1] 215/2
                                               Volvo [3] 33/19 34/8 175/22                    262/7 262/8 262/12 263/15 264/3 264/14
usually [1] 263/19
                                               vote [1] 4/19                                  264/16 264/22 264/22 264/24 265/19 265/24
UTC [1] 212/19
                                               vs [1] 1/4                                     we're [35] 6/5 8/19 10/10 10/11 11/5 12/3
utilizing [2] 175/21 201/16
                                               Vuitton [2] 209/7 209/19                       23/14 25/1 26/6 37/11 47/11 47/24 54/10
V                                              W
                                                                                              54/11 60/2 62/5 81/15 106/15 137/13 138/14
                                                                                              140/1 145/15 145/24 179/1 183/21 190/5
vacuum [1] 209/19
                                               wagon [2] 52/14 52/16                          217/5 219/18 232/21 237/10 262/3 262/5
valet [2] 122/15 125/19
                                               wait [7] 4/11 33/21 46/12 99/22 143/16         262/13 265/23 266/12
vantage [2] 49/21 53/10
                                               191/20 258/2                                   we've [13] 64/21 81/8 92/3 132/21 138/9
vape [1] 209/22
                                               waiting [7] 8/19 133/11 153/8 190/8 190/10     142/2 182/18 216/3 217/25 226/19 235/16
various [9] 69/23 97/18 97/20 184/17 185/12
                                               254/8 255/7                                    237/1 237/11
 208/20 209/8 209/10 237/18
                                               walk [6] 44/8 81/14 103/8 171/8 172/6 252/3    weapon [1] 108/18
vast [1] 7/15
                                               walked [2] 30/2 124/11                         wearing [8] 85/10 98/1 106/9 108/9 108/12
vehicle [38] 5/19 34/19 34/22 35/21 36/11
                                               walking [8] 51/6 53/6 116/19 120/20 176/9      158/12 162/19 162/21
 36/23 38/19 41/12 41/14 43/5 43/8 43/12
 44/20 49/24 49/24 51/18 51/19 51/21 52/15
                                               176/24 177/2 178/16                            weather [2] 11/3 11/5
                                               wallet [3] 185/2 185/16 209/7                  websites [1] 130/17
 52/16 54/19 106/6 122/17 122/22 124/23
                                               Walnut [1] 2/4                                 Wednesday [2] 104/7 265/24
 124/24 168/8 169/21 169/25 170/1 170/5
                                               want [55] 4/11 4/12 5/9 7/4 7/24 15/11 21/10   weed [1] 185/5
 170/7 170/8 178/13 202/2 208/11 209/5
 210/3
                                               23/24 27/25 29/10 40/23 44/8 47/4 47/6         week [14] 8/2 8/7 134/10 135/4 136/15
                                               61/13 64/21 64/24 70/8 74/18 81/14 93/24       142/23 147/25 186/10 186/12 188/12 217/7
vehicles [10] 35/22 35/23 35/24 41/16 54/21
                                               95/14 100/6 114/4 129/15 135/19 137/17         256/14 257/8 261/22
 54/21 168/25 170/15 201/19 231/1
                                               144/4 145/14 146/11 160/21 167/18 169/3        weekend [3] 3/3 9/9 11/3
verbally [1] 23/24
                                               178/21 184/22 188/17 191/17 215/16 216/21      weeks [1] 28/25
verdict [5] 3/8 3/16 3/23 4/15 266/16
                                               216/24 219/17 223/14 223/23 226/23 229/1       weighed [1] 183/16
Versace [2] 100/5 243/24
                                               229/18 234/1 236/9 236/15 242/22 250/1         weight [5] 158/9 186/5 198/6 214/7 236/3
version [3] 88/11 141/10 141/11
                                               251/22 253/6 263/16 265/16                     weights [1] 216/5
very [21] 55/21 88/7 100/4 110/22 111/5
                                               wanted [7] 15/5 118/9 146/10 201/1 244/21      welcome [4] 31/4 31/6 142/21 143/2
 118/7 137/23 139/4 143/5 144/8 145/15
                                               264/21 267/1                                   well [42] 4/24 5/19 7/18 7/23 8/10 24/12
 153/15 201/22 216/6 219/13 246/24 262/4
                                               wants [2] 15/20 126/21                         26/12 34/9 51/15 53/18 68/14 99/21 124/23
 262/11 262/17 264/19 267/4
                                               wants to [1] 15/20                             134/20 137/8 140/5 141/15 141/16 145/6
vicinity [1] 201/17
                                               warehouse [1] 210/10                           157/9 175/4 178/15 187/4 196/13 198/5
Vick [3] 136/5 136/7 255/4
                                               warrant [17] 27/12 27/13 27/17 173/18          205/22 207/20 208/15 209/15 211/6 215/2
video [114] 10/12 10/12 10/16 21/11 21/14
                                               173/20 173/21 173/23 177/24 179/20 183/14      220/13 221/9 225/8 227/7 229/25 231/17
 29/5 29/7 33/24 36/2 36/4 38/6 38/9 38/13
                                               184/6 184/9 201/6 201/8 201/12 202/15          232/7 233/2 234/8 242/6 266/13
 38/24 39/4 39/5 39/24 42/24 47/2 47/17 50/3
 50/8 50/10 50/13 50/20 50/21 51/4 51/12
                                               212/7                                          well-established [2] 221/9 225/8
                                               warrants [1] 207/20                            Wells [2] 209/8 210/14
 51/14 52/2 52/7 52/13 52/14 53/2 53/4 53/15
                                               was [324]                                      went [7] 24/8 24/18 62/19 106/17 157/7
 53/23 54/4 54/8 54/12 54/25 55/2 55/3 58/23
                                               Washington [1] 32/1                            175/2 232/22
 59/1 59/7 60/6 61/1 61/3 61/14 61/18 61/19
                                               wasn't [8] 29/3 29/6 52/17 55/16 118/8         were [136] 3/4 3/22 4/22 8/6 12/21 15/1
 62/5 62/8 62/9 64/2 105/23 105/25 106/7
                                               136/13 223/21 267/1                            19/23 20/4 23/11 32/9 32/17 33/2 33/6 34/24
 121/12 121/20 122/8 122/12 122/24 123/10
                                               watch [6] 54/10 60/2 179/2 219/12 219/14       35/1 35/15 35/18 36/18 36/22 36/24 39/10
 124/8 124/14 124/18 124/19 125/20 128/16
                                               222/20                                         39/25 40/4 42/1 42/5 42/7 42/22 43/9 43/11
 140/21 153/15 153/16 154/1 154/3 154/4
                                               watched [11] 60/1 105/23 116/21 125/20         43/20 43/24 43/25 44/17 48/25 49/9 49/12
 154/7 154/9 154/10 154/14 154/18 154/20
                                               154/18 161/1 161/3 170/10 179/1 179/2          50/24 53/12 53/13 53/19 53/21 54/15 54/16
 161/1 161/7 161/10 161/12 161/17 161/19
                                               179/11                                         54/21 54/22 55/11 55/14 57/11 57/14 57/24
 161/22 161/23 168/18 168/19 169/2 169/6
                                               watching [4] 44/4 59/22 62/5 64/2              58/9 59/22 60/1 62/23 62/24 64/2 71/1 79/17
 169/7 170/10 171/11 171/18 171/25 172/3
                                               Water [52] 11/22 11/23 11/25 12/3 12/8         79/22 81/4 87/16 87/19 112/11 115/8 116/4
 172/13 172/17 172/19 172/22 172/25 175/25
                                               12/20 12/21 13/9 13/13 13/18 14/16 14/19       116/11 116/13 117/2 118/15 121/10 125/1
 176/7 179/8 221/11 221/24 228/2 234/5
                                               15/21 22/17 26/4 26/21 29/9 29/11 30/20        127/11 134/20 136/3 142/3 146/9 152/24
 264/24
                                               30/21 30/24 57/9 57/11 58/17 76/18 138/4       155/3 160/23 167/24 168/4 169/1 170/18
videos [26] 44/7 47/11 53/9 123/13 125/1
                                               173/19 174/3 174/15 175/5 175/6 175/8          170/22 173/13 174/5 174/9 174/11 175/21
                                                                                                                                   301



W           Case 2:18-cr-00249-MMB
                                 85/16Document      537102/10
                                      87/16 90/17 101/10 Filed  12/19/19
                                                              103/13      Page [1]
                                                                      Wilkes-Barr 301151/6
                                                                                       of 302
                                            103/21 105/25 106/7 111/7 114/15 115/20      will [38] 5/16 5/20 7/15 7/17 14/4 25/13
were... [47] 176/1 176/7 176/10 176/20
                                            115/25 116/8 116/10 117/9 120/8 121/4        27/11 35/22 38/18 47/14 111/20 137/10
177/10 177/16 178/2 178/2 179/9 179/19
                                            121/8 122/11 122/14 122/22 126/4 129/17      137/17 138/2 139/6 139/11 139/20 140/19
180/1 181/12 182/15 182/19 183/16 184/10
                                            132/5 145/18 159/21 159/24 168/19 169/17     140/23 165/22 187/9 214/24 215/7 215/19
186/23 197/8 208/1 209/25 210/1 211/19
                                            170/18 175/3 175/12 176/23 177/5 177/11      215/23 216/25 217/9 236/14 262/12 262/15
211/21 212/18 218/13 219/8 227/1 227/2
                                            178/11 183/15 187/10 189/9 190/6 192/21      263/22 264/9 264/25 265/8 265/13 266/14
227/10 227/14 229/24 230/4 230/6 230/8
                                            195/3 200/13 201/24 202/7 208/4 212/22       266/17 266/17
230/18 230/21 230/22 231/8 231/11 232/4
                                            213/13 218/18 219/2 220/10 237/17 240/5      William [3] 64/10 80/17 146/2
232/10 232/13 232/15 232/23 235/10 251/17
                                            243/18 250/16 251/6 252/5 254/5 254/21       win [1] 195/2
252/5
                                            259/19                                       winding [3] 65/20 66/14 157/9
west [296]
                                            Whereupon [22] 21/14 38/6 50/8 50/21         window [2] 36/7 251/17
West's [20] 75/20 81/22 82/7 83/25 95/19
                                            51/12 52/2 53/4 54/4 54/12 54/25 55/3 60/6   windshield [2] 35/10 36/1
96/9 98/4 100/16 106/23 107/21 110/11
                                            122/8 124/8 143/7 154/4 161/7 161/17 169/7   wings [1] 159/4
117/11 133/22 133/23 149/10 155/10 156/16
                                            171/25 172/17 221/24                         wiretap [2] 130/19 131/5
162/5 233/7 242/18
                                            wherever [1] 175/2                           wise [1] 138/1
what [463]
                                            whether [19] 5/13 24/1 187/2 228/6 228/13    wish [1] 233/13
what's [168] 18/4 18/12 18/14 37/8 38/16
                                            229/23 230/3 231/22 232/2 232/5 232/10       withdraw [1] 37/21
42/9 50/5 51/23 53/25 58/11 59/20 60/15
                                            232/23 233/8 233/18 233/23 234/11 236/5      Withdrawn [1] 120/25
68/9 68/19 69/4 71/13 71/20 71/23 72/5
                                            265/3 266/20                                 WITHERELL [5] 1/12 5/20 7/7 226/12
72/10 72/25 73/5 73/20 75/13 75/21 76/17
                                            which [75] 5/17 9/2 9/11 12/19 16/24 17/21   266/9
77/14 77/17 77/24 78/4 78/6 78/9 78/13
                                            18/25 19/25 23/3 26/14 32/17 43/2 43/18      within [2] 33/23 178/13
78/17 82/14 87/11 92/5 93/20 96/12 96/23
                                            44/4 45/18 49/24 49/25 51/21 57/21 62/4      without [11] 17/2 34/6 39/4 45/21 47/17
97/4 98/19 99/1 101/4 104/9 106/19 107/17
                                            68/6 70/21 76/20 83/16 83/20 85/21 88/11     47/18 138/23 141/7 144/23 262/20 265/6
108/3 110/7 110/18 111/1 111/22 112/7
                                            90/7 91/12 93/21 94/16 94/17 100/2 106/10    witness [51] 8/13 8/14 8/16 10/15 11/6 11/8
112/10 112/12 113/3 114/9 114/23 115/4
                                            116/1 118/4 122/16 122/25 125/1 130/7        13/20 21/22 31/7 31/8 31/13 37/8 37/22
115/6 117/3 117/16 119/21 120/2 120/15
                                            133/22 138/17 180/24 181/12 181/21 182/19    38/21 39/4 46/8 46/11 46/13 46/25 47/23
121/16 123/5 124/25 125/3 125/23 127/6
                                            183/16 184/13 185/6 186/2 186/3 186/9        48/4 48/5 48/7 50/5 55/18 55/22 55/23 56/2
128/1 128/21 129/2 130/2 131/24 132/25
                                            187/11 188/9 188/9 190/22 191/11 193/25      59/20 61/6 64/6 64/7 89/5 138/2 138/22
133/17 135/8 136/4 139/14 143/25 146/11
                                            194/4 200/12 201/22 203/7 209/7 210/3        139/6 143/2 148/2 153/21 172/8 215/13
147/8 148/12 148/14 149/3 149/5 149/22
                                            211/11 211/18 212/1 218/24 219/24 225/14     216/14 217/6 217/6 217/8 217/9 217/12
150/17 152/7 153/12 156/5 157/1 158/16
                                            232/18 232/19 235/20 235/21 238/21           226/7 233/2 235/2 236/23
159/8 159/25 160/3 160/6 161/5 161/15
                                            whichever [1] 238/19                         witness's [1] 187/3
162/1 162/7 162/23 166/5 167/2 171/13
                                            while [16] 8/19 9/17 57/24 83/17 102/10      witnesses [6] 7/10 10/11 41/2 139/16 142/7
172/8 176/3 180/3 181/17 182/19 183/8
                                            112/11 115/7 121/20 127/3 137/12 157/23      266/4
188/19 189/14 190/4 190/25 192/9 193/14
                                            166/25 176/1 176/7 220/21 261/23             women [2] 229/13 229/14
194/11 194/23 195/23 196/15 198/16 198/22
                                            white [34] 30/3 34/9 41/16 41/17 41/24       won't [3] 138/25 250/20 264/3
198/25 199/10 199/15 200/4 202/19 203/23
                                            44/24 51/21 54/22 55/6 55/7 55/12 55/15      word [4] 119/20 119/21 214/23 225/12
205/7 206/2 206/25 213/4 213/6 213/12
                                            98/3 106/5 108/16 148/6 168/11 168/20        wording [1] 187/1
214/13 239/13 239/21 240/15 240/16 240/18
                                            168/24 169/11 169/13 170/11 171/1 172/5      words [3] 220/18 225/15 236/6
241/9 242/1 242/21 242/23 243/7 243/12
                                            178/19 184/1 185/1 201/24 202/5 209/6        work [19] 11/21 12/10 31/23 32/11 48/18
243/22 244/1 244/13 244/17 245/3 245/9
                                            209/12 210/25 230/18 231/7                   48/19 48/20 56/14 56/22 151/11 153/3
245/17 245/20 246/1 246/18 247/19 248/3
                                            Whitpain [1] 87/17                           218/15 218/16 218/18 222/19 222/23 223/5
248/19 249/5 249/16 250/23 253/5 253/15
                                            who [69] 4/24 8/13 10/1 10/21 15/25 16/17    227/5 247/24
254/11
                                            16/21 17/12 21/4 22/21 23/10 28/15 29/1      workaround [1] 37/18
whatever [6] 28/1 47/7 93/24 116/10 144/3
                                            29/4 33/17 36/22 38/11 43/15 51/2 51/4       worked [1] 49/2
175/19
                                            52/17 52/17 53/6 55/9 72/23 75/19 80/16      working [6] 8/7 10/25 37/19 56/25 87/14
WhatsApp [2] 130/20 131/6
                                            81/5 90/9 97/17 97/20 98/6 108/14 124/1      87/16
wheel [1] 160/1
                                            124/11 132/17 132/19 138/2 139/6 141/2       works [1] 80/19
wheels [1] 247/23
                                            148/10 156/15 157/7 162/16 169/19 170/5      world [2] 223/21 228/20
when [81] 6/23 7/8 7/13 7/25 13/23 15/20
                                            174/7 174/17 186/10 188/14 194/25 199/8      worry [1] 242/8
19/17 23/9 23/10 24/8 24/11 24/17 27/4
                                            202/10 203/9 203/11 203/14 206/16 217/6      worth [2] 205/22 225/9
33/12 34/18 35/23 36/6 39/18 40/17 51/20
                                            218/13 219/23 221/6 223/4 236/12 237/14      would [83] 6/13 9/11 9/12 9/22 13/10 17/11
52/23 63/24 71/1 74/5 79/17 88/18 89/16
                                            240/17 241/19 245/10 256/6 258/9             17/21 18/9 18/16 18/19 18/23 21/8 24/3
93/25 98/12 115/12 116/21 125/4 128/7
                                            who's [1] 98/3                               24/12 26/9 32/16 33/12 36/4 36/6 36/12
134/8 135/1 135/5 135/5 136/16 136/20
                                            whoever [4] 28/8 28/10 28/22 28/22           36/13 37/13 37/23 39/18 39/20 40/5 40/11
136/25 137/4 137/4 146/10 151/12 152/2
                                            whole [11] 18/10 56/18 91/12 95/5 111/14     41/19 43/2 43/18 44/23 46/14 63/23 63/24
153/4 157/3 157/18 160/23 163/17 166/1
                                            140/1 179/2 222/21 239/23 258/5 259/1        68/24 69/10 72/16 88/2 88/11 123/14 129/3
167/18 170/3 170/15 170/22 179/8 188/13
                                            whom [14] 71/10 75/17 76/15 77/12 96/7       129/6 140/3 140/25 141/3 142/9 142/10
189/10 192/24 197/8 205/5 210/24 215/8
                                            102/7 149/12 157/11 157/13 157/15 199/8      143/14 143/15 144/18 144/18 153/5 153/19
215/22 219/7 219/8 219/22 227/1 229/22
                                            206/18 212/23 212/25                         172/24 184/19 185/23 200/18 201/15 202/14
231/22 233/8 239/16 240/1 246/2 249/25
                                            Whose [1] 17/9                               202/16 203/7 208/23 211/15 215/3 215/7
252/25 259/6 259/8 260/4 261/24 266/19
                                            why [25] 6/18 10/18 17/11 25/7 36/2 43/1     215/12 220/5 221/10 222/1 222/18 222/24
whenever [3] 145/7 251/20 263/15
                                            47/4 51/17 52/16 54/15 57/11 76/19 82/11     223/4 224/8 224/17 224/19 227/24 231/21
where [94] 3/13 11/21 11/25 13/12 16/8
                                            84/15 85/7 86/21 94/10 116/7 142/24 143/17   233/13 234/12 262/6 263/24 266/2 266/19
17/15 26/9 31/23 32/9 33/6 33/12 35/18
                                            174/2 214/3 218/7 238/12 255/25              wouldn't [3] 222/9 226/2 232/22
36/24 39/13 40/4 41/16 42/5 43/4 43/17
                                            Widener [1] 218/17                           wound [2] 66/24 67/24
43/24 47/25 48/18 48/20 48/25 49/12 56/14
                                            wife [3] 5/20 75/20 256/15                   wrap [2] 139/16 210/18
57/7 59/17 65/21 66/15 74/23 76/25 80/22
                                            Wilkes [1] 151/6                             wrapped [4] 39/16 39/18 184/24 185/3
                                                                                              302



W                        Case 2:18-cr-00249-MMB
                                       Z        Document 537 Filed 12/19/19 Page 302 of 302
wrapping [2] 180/21 180/21                     zip [11] 95/11 95/12 136/9 136/10 136/11
write [1] 144/3                                 136/12 136/14 136/14 239/14 243/23 260/9
writes [34] 101/20 101/24 102/1 104/5 109/7    zips [3] 136/6 136/25 239/1
109/24 114/25 120/18 126/25 128/6 129/14       zoom [1] 180/23
129/20 136/11 165/8 166/18 166/19 167/13       zoomed [1] 38/17
167/20 189/7 189/12 190/1 190/4 192/7
193/25 200/22 200/24 201/1 205/1 205/21
205/24 206/1 240/11 242/2 242/22
writing [3] 24/2 108/16 225/12
written [4] 23/21 23/24 92/16 208/15
wrong [3] 215/6 227/17 230/8
WURD [1] 218/25
WYA [1] 212/22
Y
y'all [2] 249/20 251/23
Yanina [2] 130/7 131/10
yard [1] 259/5
yards [3] 35/17 37/4 122/18
yeah [51] 14/1 15/23 20/12 29/8 59/25 68/1
 91/21 91/24 94/4 103/11 127/2 129/17
 129/20 129/24 137/14 138/9 139/19 140/6
 145/11 150/12 154/1 165/11 172/13 191/15
 192/21 219/11 221/1 221/4 223/3 223/15
 223/16 225/12 231/25 237/20 239/2 239/9
 241/1 241/3 243/4 246/10 247/9 247/17
 250/16 252/11 254/4 254/18 254/20 257/1
 259/4 260/1 260/19
year [1] 67/21
Year's [1] 246/23
years [9] 32/13 56/17 56/21 87/15 218/24
 219/1 220/20 221/7 225/9
yelling [1] 222/5
Yep [1] 229/13
Yerges [1] 105/18
yes [418]
yesterday [4] 4/17 221/2 251/18 255/3
yet [5] 7/25 166/24 193/23 193/24 239/8
yet...Give [1] 254/22
yo [35] 83/19 83/19 93/13 104/5 115/2 118/8
 128/3 129/14 134/6 147/1 152/21 152/21
 152/22 159/6 165/8 190/6 193/23 200/22
 237/25 241/10 244/2 246/6 249/14 250/14
 251/16 252/3 252/9 252/23 254/2 254/17
 255/2 256/1 259/24 260/24 261/18
York [3] 91/14 168/16 168/20
you [1158]
you'd [1] 123/20
you'll [3] 7/13 139/18 225/25
you're [33] 7/25 9/21 10/2 10/15 22/23
 23/10 28/10 31/4 31/5 31/6 40/17 43/4 64/12
 99/24 103/13 141/6 141/17 142/21 143/2
 146/3 165/15 202/12 218/4 220/9 220/10
 220/12 220/13 224/16 224/20 228/4 229/3
 232/2 234/25
you've [11] 20/1 69/20 87/14 87/22 138/8
 219/12 219/19 221/11 225/5 226/24 266/9
youngin [1] 249/24
Youngins [4] 93/5 94/24 135/13 240/14
your [289]
yours [1] 242/3
yourself [2] 116/13 153/16
YouTube [2] 223/20 228/24
Yukon [1] 210/3
Yup [2] 102/5 248/25
